Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 1 of 274
ÿ
ÿ
ÿ
ÿ
ÿ
     ÿ                 UNITEDÿSTATESÿDISTRICTÿCOURT
     ÿ                            FORÿTHE
     ÿ                      DISTRICTÿOFÿVERMONT
     ÿ                              ÿ
     ÿ                              ÿ
     ÿ                              ÿ
     ÿUNITEDÿSTATESÿOFÿAMERICAÿ*ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
     ÿ          V.ÿÿÿÿÿÿÿÿÿÿÿÿÿ*ÿÿÿÿCaseÿNo:ÿÿ2:16-cr-94-1
     ÿBRIANÿFOLKSÿÿÿÿÿÿÿÿÿÿÿÿÿÿ*
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ                   TRIALÿBYÿJURYÿ-ÿDAYÿFOUR
     ÿ                        APRILÿ29,ÿ2019
     ÿ                      BURLINGTON,ÿVERMONT
     ÿ
     ÿ
     ÿBEFORE:
     ÿ     THEÿHONORABLEÿWILLIAMÿK.ÿSESSIONSÿIII
     ÿ     DistrictÿJudge
     ÿ
     ÿAPPEARANCES:
     ÿ
     ÿ     WilliamÿDarrow,ÿEsq.ÿandÿEmilyÿM.ÿSavner,ÿEsq.ÿandÿMatthewÿ
     ÿT.ÿGrady,ÿAssistantÿUnitedÿStatesÿAttorneys,ÿP.O.ÿBoxÿ570,ÿ
     ÿBurlington,ÿVTÿÿ05402-0570;ÿAttorneysÿforÿtheÿPlaintiff.
     ÿ
     ÿ     MarkÿKaplan,ÿEsq.,ÿKaplanÿandÿKaplan,ÿ95ÿSt.ÿPaulÿStreet,ÿ
     ÿBurlington,ÿVTÿÿ05401;ÿAttorneyÿforÿtheÿDefendant.
     ÿ
     ÿ     NatashaÿSen,ÿEsq.,ÿP.O.ÿBoxÿ193,ÿBrandon,ÿVTÿÿ05733;ÿ
     ÿAttorneyÿforÿtheÿDefendant.
     ÿ
     ÿ
     ÿ
     ÿCourtÿReporter:ÿÿJoAnnÿQ.ÿCarson,ÿRMR,ÿCRR
     ÿ
     ÿ
     ÿ
     ÿ                 CAPITOLÿCOURTÿREPORTERS,ÿINC.
     ÿ                        P.O.ÿBOXÿ329ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
     ÿ              BURLINGTON,ÿVERMONTÿÿ05402-0329
     ÿ                      (802/800)ÿ863-6067
     ÿ         E-MAIL:ÿÿInfo@capitolcourtreporters.com

ÿ
ÿ
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 2 of 274
ÿ
ÿ
ÿ
ÿ                                                                  2
ÿ
        ÿ                           IÿNÿDÿEÿX
        ÿ                              ÿ
        ÿ     Witness                            Page
        ÿLoriÿC.ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ12
        ÿ DirectÿExaminationÿbyÿMr.ÿGradyÿÿÿÿÿÿÿ12ÿÿÿÿÿ
        ÿ CrossÿExaminationÿbyÿMr.ÿKaplanÿÿÿÿÿÿÿ51ÿÿÿÿÿÿÿÿÿÿÿ
        ÿ RedirectÿExaminationÿbyÿMr.ÿGradyÿÿÿÿÿ64ÿÿÿÿÿ
        ÿ RebuttalÿbyÿMr.ÿKaplanÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ67ÿÿÿÿÿÿÿÿÿÿ
        ÿMichaelÿBeliveauÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ69
        ÿ DirectÿExaminationÿbyÿMr.ÿGradyÿÿÿÿÿÿÿ70ÿÿÿÿÿÿÿ
        ÿ CrossÿExaminationÿbyÿMs.ÿSenÿÿÿÿÿÿÿÿÿÿ78
        ÿScottÿMurrayÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ80
        ÿ DirectÿExaminationÿbyÿMr.ÿDarrowÿÿÿÿÿÿ80
        ÿ CrossÿExaminationÿbyÿMs.ÿSenÿÿÿÿÿÿÿÿÿÿ84
        ÿDonaldÿMcFarlanÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ89
        ÿ DirectÿExaminationÿbyÿMr.ÿDarrowÿÿÿÿÿÿ89
        ÿ CrossÿExaminationÿbyÿMr.ÿKaplanÿÿÿÿÿÿÿ141
        ÿ RedirectÿExaminationÿbyÿMr.ÿDarrowÿÿÿÿ172
        ÿ RecrossÿExaminationÿbyÿMr.ÿKaplanÿÿÿÿÿ176
        ÿChristinaÿT.ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ179
        ÿ DirectÿExaminationÿbyÿMs.ÿSavnerÿÿÿÿÿÿ179
        ÿ
        ÿ     Exhibits        Description        Admitted
        ÿGovernment
        ÿ92ÿÿÿÿÿÿÿÿÿÿÿÿÿDMVÿPhotoÿChrissyÿT.ÿÿÿÿÿ23
        ÿ37ÿÿÿÿÿÿÿÿÿÿÿÿÿPhotosÿofÿBerettaÿÿÿÿÿÿÿÿ76ÿÿÿ
        ÿ38ÿÿÿÿÿÿÿÿÿÿÿÿÿGunÿFoundÿinÿDurangoÿÿÿÿÿ77
        ÿ130ÿÿÿÿÿÿÿÿÿÿÿÿStipulationÿÿÿÿÿÿÿÿÿÿÿÿÿÿ79
        ÿ50AÿÿÿÿÿÿÿÿÿÿÿÿPhotosÿofÿKeishaÿW.ÿÿÿÿÿÿ112
        ÿ24ÿÿÿÿÿÿÿÿÿÿÿÿÿN-13ÿRecordedÿCallÿÿÿÿÿÿÿ132
        ÿ               T.,ÿMcFarlan,ÿFolksÿÿÿÿÿÿ
        ÿ26ÿÿÿÿÿÿÿÿÿÿÿÿÿPhotosÿofÿN-12ÿFrootÿÿÿÿÿ137ÿ
        ÿ               Loops
        ÿ35ÿÿÿÿÿÿÿÿÿÿÿÿÿTextsÿT.ÿandÿFolksÿÿÿÿÿÿÿ228
        ÿ26AÿÿÿÿÿÿÿÿÿÿÿÿPhotosÿofÿN-12ÿFrootÿÿÿÿÿ265
        ÿ               Loops
        ÿ
        ÿDefendant
        ÿG7ÿÿÿÿÿÿÿÿÿÿÿÿÿProfferÿLtr.ÿMcFarlanÿÿÿÿ154
        ÿG8ÿÿÿÿÿÿÿÿÿÿÿÿÿPleaÿAgreementÿLetterÿÿÿÿ154
        ÿ               -McFarlanÿÿÿÿÿÿÿ
        ÿG9ÿÿÿÿÿÿÿÿÿÿÿÿÿPleaÿAgreement-McFarlanÿÿ154
    ÿ

    ÿ

    ÿ

    ÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 3 of 274
ÿ
ÿ
ÿ
ÿ                                                                  3
ÿ
    1ÿÿÿ[MONDAY,ÿAPRILÿ29,ÿ2019.ÿÿINÿCHAMBERSÿ9ÿa.m.]

    2ÿÿÿ         THEÿCOURT:ÿÿOkay.ÿÿAllÿcounselÿareÿpresent.ÿÿWeÿ

    3ÿÿÿreceivedÿanotherÿnoteÿfromÿjurorÿnumberÿ4.ÿÿItÿsaysÿinÿquotesÿ

    4ÿÿÿ"Iÿdidÿnotÿknowÿthatÿcorrectionsÿisÿaÿbranchÿofÿlawÿ

    5ÿÿÿenforcement.ÿÿIÿneedÿtoÿcorrectÿmyÿwrittenÿquestionnaireÿandÿ

    6ÿÿÿvoirÿdireÿimmediately.ÿÿMyÿfather-in-lawÿwhyÿIÿhaveÿknownÿ--ÿ

    7ÿÿÿwhoÿIÿhaveÿknownÿforÿsevenÿyearsÿisÿaÿretiredÿcorrectionsÿ

    8ÿÿÿofficer."ÿÿOkay.ÿÿThat'sÿtheÿnote.ÿÿ

    9ÿÿÿ         MR.ÿDARROW:ÿÿBoyÿtheyÿareÿsoÿcarefulÿnow.ÿÿYouÿwishÿ

10ÿÿÿlookingÿbackÿaroundÿtheÿtimeÿofÿtheÿFellÿtrialÿtheyÿhadÿbeenÿasÿ

11ÿÿÿcareful.ÿÿ

12ÿÿÿ            THEÿCOURT:ÿÿ"Iÿneedÿtoÿcorrectÿmyÿwrittenÿ

13ÿÿÿquestionnaireÿandÿvoirÿdireÿimmediately."ÿÿSo,ÿfirstÿofÿall,ÿIÿ

14ÿÿÿdon'tÿknowÿwhether,ÿfrankly,ÿaÿcorrectionsÿofficerÿisÿaÿlawÿ

15ÿÿÿenforcementÿofficer.ÿÿRegardlessÿtheÿquestionÿisÿwhetherÿhisÿ

16ÿÿÿrelationshipÿwithÿhisÿfather-in-lawÿimpactsÿhisÿabilityÿtoÿbeÿ

17ÿÿÿfair,ÿandÿtoÿrespondÿtoÿtheÿquestionÿaboutÿlawÿenforcementÿIÿ

18ÿÿÿsuggestÿthatÿIÿtalkÿwithÿhimÿbrieflyÿinÿopenÿcourt.ÿÿSoÿanyÿ

19ÿÿÿobjectionÿtoÿthat?ÿÿ

20ÿÿÿ            MR.ÿKAPLAN:ÿÿNo.ÿÿ

21ÿÿÿ            MR.ÿDARROW:ÿÿNo.ÿÿ

22ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSecond,ÿtwoÿmotionsÿinÿlimine.ÿÿIÿ

23ÿÿÿdon'tÿthinkÿIÿneedÿtoÿaddressÿthemÿimmediately,ÿalthoughÿtheÿ

24ÿÿÿdefense'sÿrequestÿisÿthatÿIÿdealÿwithÿthisÿimmediately.ÿÿItÿ

25ÿÿÿobviouslyÿdoesn'tÿhaveÿtoÿbeÿdoneÿuntilÿyourÿnextÿcrossÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 4 of 274
ÿ
ÿ
ÿ
ÿ                                                                  4
ÿ
    1ÿÿÿexamination,ÿandÿdoesÿtheÿGovernmentÿwantÿtoÿrespondÿtoÿthis?ÿÿ

    2ÿÿÿ         MR.ÿDARROW:ÿÿBriefly,ÿJudge.ÿÿWeÿappreciateÿtheÿ

    3ÿÿÿdefenseÿtryingÿtoÿgetÿsomeÿclarityÿonÿthis,ÿbutÿitÿwasÿourÿ

    4ÿÿÿunderstandingÿthatÿtheÿrubÿwhenÿMr.ÿKaplanÿwasÿexaminingÿtheÿ

    5ÿÿÿwitnessÿwasÿwhenÿheÿwasÿtryingÿtoÿrefreshÿtheÿrecollectionÿnotÿ

    6ÿÿÿwhenÿIÿwasÿtryingÿtoÿintroduceÿextrinsicÿevidenceÿofÿaÿpriorÿ

    7ÿÿÿstatement.ÿÿSoÿIÿdidn'tÿquiteÿunderstandÿ--ÿIÿthoughtÿthereÿ

    8ÿÿÿmightÿhaveÿbeenÿaÿmisÿ--ÿÿ

    9ÿÿÿ         MR.ÿKAPLAN:ÿÿIÿwasn'tÿtrying.ÿÿ

10ÿÿÿ            MR.ÿDARROW:ÿÿCanÿIÿjustÿfinish?ÿÿThanks,ÿandÿthenÿtheÿ

11ÿÿÿsecondÿpointÿisÿourÿunderstandingÿisÿifÿyouÿdoÿwantÿtoÿuseÿ

12ÿÿÿextrinsicÿevidenceÿtheÿwayÿheÿproposedÿthere,ÿlikeÿifÿtheÿ

13ÿÿÿinvestigativeÿreportÿisÿinconsistentÿwithÿtheÿtestimony,ÿIÿ

14ÿÿÿthinkÿtheyÿhaveÿtoÿcallÿtheÿagentÿwhoÿwroteÿtheÿinvestigativeÿ

15ÿÿÿreport.ÿÿIt'sÿnotÿtheÿwitness'sÿreport.ÿÿIt'sÿhearsay.ÿÿ

16ÿÿÿ            MR.ÿKAPLAN:ÿÿThat'sÿjustÿnotÿright.ÿÿThat'sÿnotÿtrue.ÿÿ

17ÿÿÿYouÿknowÿyouÿcanÿreadÿaÿwitness'sÿpriorÿstatementÿtoÿthatÿ

18ÿÿÿwitnessÿandÿsayÿisn'tÿthatÿwhatÿyouÿsaid.ÿÿNowÿI'mÿrequiredÿtoÿ

19ÿÿÿshowÿitÿtoÿyou,ÿforÿexample,ÿifÿyouÿwantÿtoÿseeÿit.ÿÿIÿdon'tÿ

20ÿÿÿhaveÿtoÿshowÿitÿtoÿtheÿwitness.ÿÿIÿcanÿreadÿitÿtoÿtheÿwitness.ÿÿ

21ÿÿÿIÿcanÿsayÿisn'tÿthatÿwhatÿyouÿsaidÿandÿIÿcanÿreadÿitÿwordÿforÿ

22ÿÿÿwordÿrightÿfromÿtheÿtranscript.ÿÿI'mÿnotÿtryingÿtoÿrefreshÿherÿ

23ÿÿÿmemory.ÿÿ

24ÿÿÿ            THEÿCOURT:ÿÿAlthoughÿthat'sÿnotÿmyÿunderstandingÿofÿ

25ÿÿÿtheÿlaw,ÿI'mÿgoingÿtoÿresearchÿthat.ÿÿMyÿunderstandingÿisÿthatÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 5 of 274
ÿ
ÿ
ÿ
ÿ                                                                  5
ÿ
    1ÿÿÿyouÿopenÿupÿtheÿquestionÿbyÿsayingÿdidn'tÿyouÿtellÿsomebodyÿ

    2ÿÿÿelseÿwithoutÿintroducingÿtheÿstatementÿitself;ÿdidn'tÿyouÿtellÿ

    3ÿÿÿtheÿagentÿx,ÿandÿifÿtheÿpersonÿsaysÿeitherÿIÿdidÿnotÿorÿIÿdon'tÿ

    4ÿÿÿrememberÿandÿyouÿdon'tÿremember,ÿthenÿyouÿshowÿthemÿwhatÿwasÿ

    5ÿÿÿexactlyÿinÿtheÿstatement,ÿandÿthenÿtheyÿcanÿrespondÿbyÿthenÿ

    6ÿÿÿsayingÿIÿdon'tÿremember,ÿorÿifÿthatÿrefreshesÿtheirÿ

    7ÿÿÿrecollection,ÿthenÿtheyÿsayÿyesÿIÿdidÿsayÿthatÿandÿthisÿisÿwhatÿ

    8ÿÿÿIÿmeant.ÿÿThatÿwitnessÿcannotÿintroduceÿtheÿstatement.ÿÿTheÿ

    9ÿÿÿstatementÿisÿinÿfactÿaÿwrittenÿstatementÿbyÿaÿlawÿenforcementÿ

10ÿÿÿofficer.ÿÿThat'sÿwhoÿintroducesÿtheÿstatement.ÿÿ

11ÿÿÿ            MR.ÿKAPLAN:ÿÿThatÿactuallyÿwasn'tÿtheÿstatement,ÿ

12ÿÿÿthough.ÿÿIÿhaveÿtranscriptsÿofÿinterviewsÿfromÿlawÿenforcementÿ

13ÿÿÿandÿIÿbelieveÿIÿcanÿreadÿverbatimÿfromÿtheÿtranscriptÿwhatÿthatÿ

14ÿÿÿparticularÿpersonÿsaidÿtoÿlawÿenforcementÿandÿthenÿaskÿthemÿ

15ÿÿÿdidn'tÿyouÿsayÿthat.ÿÿ

16ÿÿÿ            THEÿCOURT:ÿÿOhÿwellÿthatÿmayÿbeÿaÿdifferentÿissue.ÿÿ

17ÿÿÿSoÿifÿyou'reÿtalkingÿaboutÿtranscriptsÿthatÿsheÿsaidÿ--ÿÿ

18ÿÿÿ            MR.ÿKAPLAN:ÿÿThat'sÿright.ÿÿ

19ÿÿÿ            THEÿCOURT:ÿÿDidn'tÿyouÿsayÿthisÿandÿthenÿyouÿreadÿaÿ

20ÿÿÿtranscript.ÿÿ

21ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿwasn'tÿshowingÿherÿaÿlawÿenforcementÿ

22ÿÿÿreportÿthatÿsomeoneÿelseÿdidÿaboutÿwhatÿsheÿsaid.ÿÿIÿwasÿ

23ÿÿÿreadingÿaÿtranscript.ÿÿ

24ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSoÿwhatÿaboutÿthatÿdistinction,ÿ

25ÿÿÿpriorÿinconsistentÿstatementÿliterallyÿtakenÿfromÿher?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 6 of 274
ÿ
ÿ
ÿ
ÿ                                                                  6
ÿ
    1ÿÿÿ         MR.ÿDARROW:ÿÿRight.ÿÿWasÿthatÿstatementÿunderÿoath?ÿÿ

    2ÿÿÿ         MR.ÿKAPLAN:ÿÿIÿdon'tÿthinkÿitÿmatters.ÿÿ

    3ÿÿÿ         MR.ÿDARROW:ÿÿOkay.ÿÿWellÿitÿseemsÿtoÿmeÿifÿhe'sÿ

    4ÿÿÿessentiallyÿreadingÿfromÿaÿtranscriptÿ--ÿwellÿnotÿaÿquestion.ÿÿ

    5ÿÿÿDoÿyouÿprecedeÿtheÿpriorÿrecordedÿrecollectionÿwithÿaÿrefreshÿ

    6ÿÿÿandÿifÿsheÿdoesn'tÿrefreshÿ--ÿÿ

    7ÿÿÿ         MR.ÿKAPLAN:ÿÿIÿdon'tÿhaveÿtoÿdoÿthat.ÿÿ

    8ÿÿÿ         MR.ÿDARROW:ÿÿButÿthenÿyou'reÿinÿaÿsituationÿofÿ

    9ÿÿÿreadingÿaÿtranscriptÿthat'sÿnotÿinÿevidence.ÿÿ

10ÿÿÿ            THEÿCOURT:ÿÿYouÿhaveÿtoÿsetÿupÿtheÿproperÿ

11ÿÿÿinconsistentÿstatement.ÿÿDidÿyouÿsayÿdah,ÿdah,ÿdah?ÿÿSoÿthat'sÿ

12ÿÿÿaÿlittleÿdifferentÿthanÿtheÿ--ÿÿ

13ÿÿÿ            MR.ÿKAPLAN:ÿÿIt'sÿprobablyÿmyÿfaultÿforÿnotÿmakingÿ

14ÿÿÿmyselfÿclearÿwhatÿIÿwasÿdoing.ÿÿ

15ÿÿÿ            THEÿCOURT:ÿÿAnywayÿthere'sÿaÿdistinctionÿbetweenÿifÿ

16ÿÿÿsomethingÿisÿinÿaÿreportÿofÿaÿlawÿenforcementÿofficer,ÿyouÿ

17ÿÿÿcan'tÿthenÿintroduceÿtheÿstatementÿofÿtheÿlawÿenforcementÿ

18ÿÿÿofficer.ÿÿYouÿhaveÿtoÿgetÿtheÿlawÿenforcement.ÿÿSoÿthenÿthere'sÿ

19ÿÿÿaÿquestionÿaboutÿwhetherÿaÿstatementÿmadeÿbyÿaÿwitnessÿcanÿbeÿ

20ÿÿÿintroducedÿasÿaÿpriorÿinconsistentÿstatement,ÿIÿmeanÿaÿliteralÿ

21ÿÿÿstatementÿofÿtheÿwitness,ÿandÿIÿwouldÿlikeÿtoÿthinkÿaboutÿthat.ÿÿ

22ÿÿÿ            MR.ÿKAPLAN:ÿÿOkay.ÿÿ

23ÿÿÿ            THEÿCOURT:ÿÿAnywayÿokay.ÿÿSoÿweÿgetÿjurorÿnumberÿfourÿ

24ÿÿÿoutÿandÿsoÿnowÿyourÿissueÿisÿlimitedÿtoÿthatÿparticularÿ

25ÿÿÿinconsistentÿstatement.ÿÿThatÿisÿaÿtranscript.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 7 of 274
ÿ
ÿ
ÿ
ÿ                                                                  7
ÿ
    1ÿÿÿ         MR.ÿKAPLAN:ÿÿNeverÿdoneÿitÿthatÿwayÿbeforeÿevenÿwithÿ

    2ÿÿÿYourÿHonor.ÿÿMaybeÿyouÿdidn'tÿcatchÿit.ÿ

    3ÿÿÿ         THEÿCOURT:ÿÿMaybeÿIÿdidn'tÿcatchÿit.ÿÿ

    4ÿÿÿ         MS.ÿSEN:ÿÿYourÿHonor,ÿjustÿtoÿclarifyÿonÿoneÿpoint,ÿ

    5ÿÿÿifÿyouÿhaveÿanÿinconsistentÿstatement,ÿwitnessÿhasÿtestifiedÿtoÿ

    6ÿÿÿAÿonÿtheÿstand,ÿpriorÿstatementÿinÿaÿtranscriptÿsaysÿB,ÿwitnessÿ

    7ÿÿÿsaysÿIÿdon'tÿremember,ÿIÿthinkÿyouÿcanÿ--ÿatÿthatÿpointÿyouÿ

    8ÿÿÿwouldÿalsoÿbeÿableÿtoÿreadÿfromÿtheÿtranscript,ÿisn'tÿthatÿ

    9ÿÿÿcorrect?ÿÿ

10ÿÿÿ            THEÿCOURT:ÿÿIÿthinkÿthatÿisÿright.ÿÿIÿhadÿthoughtÿweÿ

11ÿÿÿwereÿtalkingÿaboutÿreportsÿofÿofficersÿandÿthenÿclearlyÿyouÿ

12ÿÿÿhaveÿtoÿgetÿtheÿofficerÿtoÿintroduceÿtheÿreport.ÿÿTheÿsubtleÿ

13ÿÿÿquestionÿisÿdoÿyouÿhaveÿtoÿgetÿtheÿofficerÿtoÿintroduceÿtheÿ

14ÿÿÿtranscriptÿandÿmakeÿsureÿthatÿtheÿtranscriptÿisÿinÿfactÿ

15ÿÿÿaccurateÿandÿIÿjustÿdon'tÿknowÿtheÿanswer.ÿÿ

16ÿÿÿ            MR.ÿKAPLAN:ÿÿTheÿwitnessÿcouldÿsayÿnoÿheÿdidn't.ÿÿTheÿ

17ÿÿÿwitnessÿcanÿalwaysÿsayÿthat'sÿcorrectÿIÿdidn'tÿsayÿthat.ÿÿ

18ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿWellÿtrue,ÿbutÿyouÿhaveÿtoÿgoÿ

19ÿÿÿthroughÿtheÿrefreshing.ÿÿ

20ÿÿÿ            MR.ÿKAPLAN:ÿÿYes.ÿÿ

21ÿÿÿ            THEÿCOURT:ÿÿAllÿright,ÿandÿtheÿotherÿthingÿthatÿIÿ

22ÿÿÿjustÿwantedÿtoÿclarifyÿisÿthatÿthereÿhadÿbeenÿsexualÿassaultsÿ

23ÿÿÿtalkedÿaboutÿbyÿtheÿfirstÿtwoÿwitnesses.ÿÿOneÿsexualÿassaultÿ

24ÿÿÿwasÿ--ÿorÿitÿdidÿoccurÿafterÿsheÿhadÿstoppedÿworking,ÿandÿtheÿ

25ÿÿÿreasonÿthatÿIÿsustainedÿtheÿobjectionÿtoÿtheÿsexualÿassaultÿatÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 8 of 274
ÿ
ÿ
ÿ
ÿ                                                                  8
ÿ
    1ÿÿÿthatÿpointÿisÿthatÿbecomesÿessentiallyÿcharacterÿevidence,ÿ

    2ÿÿÿright.ÿÿIt'sÿnotÿrelatedÿtoÿanyÿdecisionsÿthatÿsheÿhadÿtoÿmakeÿ

    3ÿÿÿinÿtheÿcourseÿofÿtheÿconspiracy.ÿÿAsÿaÿresultÿwhatÿit'sÿofferedÿ

    4ÿÿÿtoÿdoÿisÿtoÿshowÿheÿisÿofÿsuchÿcharacterÿthatÿheÿwouldÿgoÿoffÿ

    5ÿÿÿandÿdoÿthisÿagain.ÿÿSoÿunderÿ404ÿIÿexcludedÿthat.ÿÿ

    6ÿÿÿ    Earlierÿinÿregardÿtoÿtheÿsecondÿwitnessÿtheÿsexualÿassaultÿ

    7ÿÿÿwasÿduringÿtheÿwholeÿcourseÿofÿactivity,ÿandÿasÿaÿresultÿthatÿ

    8ÿÿÿsexualÿassaultÿisÿadmissibleÿbecauseÿthatÿrelatesÿtoÿwhatÿ

    9ÿÿÿdecisionsÿthatÿwitnessÿmayÿhaveÿmadeÿforÿtheÿfuture.ÿÿThatÿwasÿ

10ÿÿÿtheÿthinking.ÿÿThat'sÿwhyÿsomeÿsexualÿassaultsÿwereÿadmitted.ÿÿ

11ÿÿÿOneÿwasÿnotÿokay.ÿÿ

12ÿÿÿ       ActuallyÿIÿshouldÿraiseÿtheÿotherÿquestion.ÿÿSoÿifÿtheÿ--ÿ

13ÿÿÿthisÿisÿwhatÿI'mÿthinking.ÿÿThisÿisÿjustÿstreamÿofÿ

14ÿÿÿconsciousness.ÿÿIfÿtheÿdefenseÿisÿrightÿtheyÿcanÿintroduceÿallÿ

15ÿÿÿofÿthisÿtestimonyÿfromÿpeopleÿwhoÿsayÿgoodÿthingsÿaboutÿhim,ÿisÿ

16ÿÿÿthatÿcharacterÿevidence,ÿandÿifÿitÿis,ÿdoesÿthatÿpermitÿtheÿ

17ÿÿÿGovernmentÿtoÿthenÿrespondÿtoÿbadÿcharacterÿevidenceÿinÿ

18ÿÿÿresponseÿtoÿtheÿgoodÿcharacterÿevidence;ÿi.e.ÿtheÿsexualÿ

19ÿÿÿassaultÿofÿMissÿL.?ÿÿThatÿbecomesÿ--ÿÿ

20ÿÿÿ            MR.ÿKAPLAN:ÿÿYouÿknowÿwe'reÿnotÿtryingÿevidenceÿ--ÿ

21ÿÿÿcharacterÿevidenceÿthough.ÿÿ

22ÿÿÿ            THEÿCOURT:ÿÿIÿknowÿyou'reÿnotÿgoingÿtoÿcallÿthisÿ

23ÿÿÿcharacterÿevidence.ÿÿYou'reÿgoingÿtoÿcallÿthisÿbasicallyÿ

24ÿÿÿpatternsÿofÿactivity.ÿÿ

25ÿÿÿ            MR.ÿKAPLAN:ÿÿFactÿwitnessesÿreallyÿandÿpattern.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 9 of 274
ÿ
ÿ
ÿ
ÿ                                                                  9
ÿ
    1ÿÿÿ         MS.ÿSEN:ÿÿYourÿHonor,ÿweÿhaveÿbriefedÿaÿveryÿshortÿ

    2ÿÿÿoppositionÿtoÿtheÿGovernment'sÿmotion.ÿÿ

    3ÿÿÿ         THEÿCOURT:ÿÿOkay.ÿÿ

    4ÿÿÿ         MS.ÿSEN:ÿÿButÿIÿthink,ÿyouÿknow,ÿwe'reÿcallingÿtheÿ

    5ÿÿÿwitnessesÿonÿaÿdirectÿissueÿwhichÿisÿtheyÿareÿwomenÿwhoÿ

    6ÿÿÿactuallyÿobservedÿMr.ÿFolksÿinteractÿwithÿtheseÿotherÿwomen;ÿ

    7ÿÿÿAriel,ÿBrittanyÿBarber,ÿtheyÿwereÿactualÿ--ÿandÿIÿdon'tÿthinkÿIÿ

    8ÿÿÿmisrepresentedÿinÿmyÿopeningÿthatÿtheyÿwereÿgoingÿtoÿtestifyÿ

    9ÿÿÿaboutÿwhatÿtheyÿactuallyÿobservedÿandÿIÿdon'tÿseeÿhowÿthatÿ

10ÿÿÿfallsÿintoÿcharacterÿevidence.ÿÿ

11ÿÿÿ            THEÿCOURT:ÿÿWellÿconductÿwhichÿwouldÿbeÿconsideredÿ--ÿ

12ÿÿÿwhichÿatÿleastÿarguablyÿcouldÿbeÿconsideredÿcharacterÿevidence.ÿÿ

13ÿÿÿ            MR.ÿKAPLAN:ÿÿOfÿcourseÿthat'sÿtrueÿofÿeverythingÿtheyÿ

14ÿÿÿintroducedÿtooÿreally.ÿÿIÿmeanÿ--ÿÿ

15ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿWellÿlet'sÿgoÿwithÿtheÿjurorÿ

16ÿÿÿandÿthenÿwe'llÿstartÿimmediatelyÿthereafter.ÿÿ

17ÿÿÿ[Chambersÿconferenceÿendsÿatÿ9:10ÿa.m.ÿÿTheÿfollowingÿwasÿheldÿ

18ÿÿÿinÿopenÿcourtÿwithoutÿtheÿjuryÿpresentÿatÿ9:15ÿa.m.]ÿÿ

19ÿÿÿ            THEÿCOURT:ÿÿGoodÿmorning.ÿ

20ÿÿÿ            DEPUTYÿCLERK:ÿÿThisÿisÿcaseÿnumberÿ16-94ÿUnitedÿ

21ÿÿÿStatesÿofÿAmericaÿversusÿBrianÿFolks.ÿÿTheÿGovernmentÿisÿ

22ÿÿÿpresentÿthroughÿAssistantÿUnitedÿStatesÿAttorneysÿWilliamÿ

23ÿÿÿDarrow,ÿEmilyÿSavner,ÿandÿMatthewÿGrady.ÿÿTheÿdefendantÿisÿ

24ÿÿÿpresentÿinÿtheÿcourtroomÿwithÿhisÿattorneysÿMarkÿKaplanÿandÿ

25ÿÿÿNatashaÿSen.ÿÿTheÿmatterÿbeforeÿtheÿCourtÿisÿTrialÿbyÿJuryÿdayÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 10 of 274
ÿ
ÿ
ÿ
ÿ                                                                   10
ÿ
    1ÿÿÿfour.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿIÿwouldÿaskÿthatÿRichardÿ

    3ÿÿÿCross,ÿjurorÿnumberÿfour,ÿbeÿbroughtÿoutÿhere.ÿÿ

    4ÿÿÿ[Jurorÿnumberÿfourÿentersÿtheÿcourtroom]ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿMr.ÿCross,ÿgoodÿmorningÿandÿthankÿ

    6ÿÿÿyouÿforÿreturning.ÿÿ

    7ÿÿÿ          MR.ÿCROSS:ÿÿGoodÿmorning.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿIÿreceivedÿaÿnoteÿthisÿmorningÿandÿI'llÿ

    9ÿÿÿreadÿthatÿintoÿtheÿrecord.ÿÿ"Iÿdidÿnotÿknowÿthatÿcorrectionsÿisÿ

 10ÿÿÿaÿbranchÿofÿlawÿenforcement.ÿÿIÿneedÿtoÿcorrectÿmyÿwrittenÿ

 11ÿÿÿquestionnaireÿandÿvoirÿdireÿimmediately,"ÿandÿit'sÿsignedÿbyÿ

 12ÿÿÿyouÿandÿthenÿyouÿputÿaÿnoteÿhereÿ"Myÿfather-in-law,ÿwhoÿIÿhaveÿ

 13ÿÿÿknownÿforÿsevenÿyears,ÿisÿaÿretiredÿcorrectionsÿofficer."ÿÿ

 14ÿÿÿOkay.ÿÿ

 15ÿÿÿ            MR.ÿCROSS:ÿÿYes.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿIsÿthatÿyourÿnote?ÿÿ

 17ÿÿÿ            MR.ÿCROSS:ÿÿYes.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿtellÿmeÿwhatÿrelationshipÿ

 19ÿÿÿyouÿhaveÿwithÿyourÿfather-in-law,ÿwhetherÿit'sÿpositiveÿorÿ

 20ÿÿÿnegative,ÿandÿwhetherÿyouÿhaveÿtalkedÿaboutÿworkÿthatÿhe'sÿ

 21ÿÿÿdone.ÿÿ

 22ÿÿÿ            MR.ÿCROSS:ÿÿSoÿweÿdon'tÿtalkÿaboutÿhisÿworkÿatÿall.ÿÿ

 23ÿÿÿIÿfeelÿlikeÿweÿhaveÿaÿgoodÿrelationship.ÿÿIÿlikeÿhim.ÿÿHe'sÿmyÿ

 24ÿÿÿfather-in-law.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿWellÿwhetherÿaÿcorrectionsÿofficerÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 11 of 274
ÿ
ÿ
ÿ
ÿ                                                                   11
ÿ
    1ÿÿÿisÿaÿlawÿenforcementÿofficerÿorÿnotÿtheÿissueÿreallyÿisÿbecauseÿ

    2ÿÿÿofÿyourÿrelationshipÿwithÿyourÿfather-in-lawÿyouÿthinkÿyouÿ

    3ÿÿÿwouldÿhaveÿdifficultyÿapplyingÿtheÿstandardÿthatÿyouÿshouldÿnotÿ

    4ÿÿÿgiveÿtheÿtestimonyÿofÿaÿlawÿenforcementÿgreaterÿorÿlesserÿ

    5ÿÿÿweightÿbasedÿuponÿtheirÿlawÿenforcementÿexperience?ÿÿ

    6ÿÿÿ            MR.ÿCROSS:ÿÿSoÿforÿmeÿnothingÿhasÿchangedÿinÿmyÿ

    7ÿÿÿthoughtsÿinÿregardÿtoÿthat.ÿÿIÿwillÿgiveÿthemÿnoÿgreaterÿ

    8ÿÿÿweight.ÿÿ

    9ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 10ÿÿÿ              MR.ÿCROSS:ÿÿIÿjustÿrealizedÿIÿhadÿansweredÿ

 11ÿÿÿincorrectlyÿandÿneededÿtoÿcorrectÿit.ÿÿ

 12ÿÿÿ              THEÿCOURT:ÿÿAllÿright.ÿÿWellÿIÿreallyÿappreciateÿthatÿ

 13ÿÿÿandÿsoÿit'sÿonÿrecordÿthatÿyourÿfather-in-lawÿisÿaÿcorrectionsÿ

 14ÿÿÿofficer.ÿÿ

 15ÿÿÿ              MR.ÿCROSS:ÿÿWas.ÿÿRetired.ÿÿ

 16ÿÿÿ              THEÿCOURT:ÿÿWas,ÿright,ÿbutÿthatÿyouÿhaveÿnotÿtalkedÿ

 17ÿÿÿaboutÿhisÿworkÿandÿthatÿwouldÿnotÿimpactÿyourÿjudgmentÿinÿ

 18ÿÿÿanyway;ÿisÿthatÿcorrect?ÿÿ

 19ÿÿÿ              MR.ÿCROSS:ÿÿThatÿisÿcorrect.ÿÿ

 20ÿÿÿ              THEÿCOURT:ÿÿIÿreallyÿappreciateÿyourÿhonestyÿandÿIÿ

 21ÿÿÿwouldÿaskÿthatÿyouÿreturnÿtoÿtheÿjuryÿroom.ÿÿ

 22ÿÿÿ              MR.ÿCROSS:ÿÿYes,ÿsir.ÿÿ

 23ÿÿÿ              THEÿCOURT:ÿÿWe'llÿbeÿstartingÿpromptly.ÿÿOkay.ÿÿ

 24ÿÿÿ[Jurorÿnumberÿfourÿreturnsÿtoÿtheÿjuryÿroom.ÿÿTheÿfollowingÿwasÿ

 25ÿÿÿheldÿinÿopenÿcourtÿwithoutÿtheÿjuryÿpresent]ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 12 of 274
ÿ
ÿ
ÿ
ÿ                         LoriÿC.                                   12
ÿ
    1ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿDoesÿanyoneÿwishÿtoÿquestionÿtheÿ

    2ÿÿÿjurorÿanyÿfurther?ÿÿIÿcan'tÿimagineÿthereÿwouldÿbeÿanything.ÿÿ

    3ÿÿÿ            MR.ÿKAPLAN:ÿÿNo.ÿÿWeÿhaveÿnoÿissue,ÿJudge.ÿÿThankÿ

    4ÿÿÿyou.ÿÿ

    5ÿÿÿ            MR.ÿDARROW:ÿÿSameÿwithÿus.ÿÿ

    6ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿlet'sÿbringÿtheÿjuryÿin.ÿÿ

    7ÿÿÿ[Juryÿentersÿcourtroomÿatÿ9:18ÿa.m.]ÿÿ

    8ÿÿÿ            THEÿCOURT:ÿÿGoodÿmorning.ÿÿWelcomeÿback.ÿÿHaveÿyouÿ

    9ÿÿÿlearnedÿanythingÿaboutÿthisÿcaseÿfromÿoutsideÿtheÿcourtroom?ÿÿ

 10ÿÿÿHaveÿyouÿtalkedÿwithÿanyoneÿaboutÿthisÿcaseÿorÿhaveÿyouÿtalkedÿ

 11ÿÿÿamongÿyourselvesÿaboutÿtheÿfactsÿofÿthisÿcase?ÿÿ[Jurorsÿrespondÿ

 12ÿÿÿno]ÿÿOkay.ÿÿWellÿthankÿyouÿandÿIÿthinkÿwe'reÿreadyÿtoÿproceed.ÿÿ

 13ÿÿÿGovernmentÿcallÿtheÿnextÿwitness.ÿÿ

 14ÿÿÿ              MR.ÿGRADY:ÿÿYes,ÿYourÿHonor.ÿÿTheÿUnitedÿStatesÿcallsÿ

 15ÿÿÿMissÿLoriÿC.ÿÿMissÿC.,ÿenterÿtheÿcourtroomÿandÿyouÿwillÿproceedÿ

 16ÿÿÿtoÿtheÿfrontÿofÿtheÿpodiumÿwhereÿtheÿclerkÿwillÿswearÿyouÿin.

 17ÿÿÿLORIÿC.,

 18ÿÿÿ      Havingÿbeenÿdulyÿsworn,ÿtestifiedÿasÿfollows:

 19ÿÿÿ              THEÿCOURT:ÿÿGoodÿmorning,ÿMissÿC.ÿÿ

 20ÿÿÿ                          DIRECTÿEXAMINATION

 21ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

 22ÿÿÿQ.ÿÿÿÿÿGoodÿmorning,ÿma'am.ÿÿCanÿyouÿpleaseÿstateÿyourÿname?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿLoriÿC.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿNowÿbeforeÿweÿgoÿanyÿfurther,ÿMissÿC.,ÿdoÿyouÿuseÿ

 25ÿÿÿhearingÿaids?ÿÿ

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 13 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    13
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDoÿyouÿhaveÿthemÿinÿtoday?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿhaveÿone.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhyÿdoÿyouÿuseÿhearingÿaids?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿwasÿinÿtheÿmilitaryÿandÿwasÿaÿmechanicÿsoÿwhenÿweÿdidÿ

    6ÿÿÿhighÿtimeÿweÿhadÿtoÿwearÿearplugsÿandÿearmuffs.ÿÿItÿwasn'tÿ

    7ÿÿÿenoughÿsoÿIÿlostÿmyÿhearingÿdueÿtoÿthat.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhatÿbranchÿdidÿyouÿserveÿin?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNavy.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDidÿyouÿreceiveÿanÿhonorableÿdischarge?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWillÿyouÿpromiseÿtoÿletÿmeÿknowÿifÿyouÿcan'tÿhearÿanyÿ

 13ÿÿÿquestions?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿwill.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿThankÿyou.ÿÿHowÿoldÿareÿyou?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿI'mÿ47ÿ--ÿ48ÿinÿaÿcoupleÿmonthsÿorÿnextÿmonth.ÿÿSoÿ47.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAreÿyouÿmarried?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿDivorced.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDoÿyouÿhaveÿanyÿchildren?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿTwoÿboys.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿHowÿoldÿareÿthey?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿ17ÿandÿ20ÿ--ÿhe'sÿalsoÿgoingÿtoÿbeÿ21ÿnextÿmonth.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhereÿareÿyouÿfromÿoriginally?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿcameÿfromÿOregonÿtoÿhere.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿyouÿmoveÿtoÿVermont?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 14 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    14
ÿ
    1ÿÿÿA.ÿÿÿÿÿAprilÿFool'sÿDayÿofÿ2007.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhyÿVermont?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿhadÿaÿfriendÿhere.ÿÿSheÿwasÿgoingÿtoÿbeÿhereÿtodayÿ

    4ÿÿÿwithÿme,ÿbutÿsheÿ--ÿsheÿhadÿtoÿworkÿsoÿ--ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWasÿthereÿsomethingÿhappeningÿbackÿinÿOregonÿthatÿcausedÿ

    6ÿÿÿyouÿtoÿmoveÿtoÿVermont?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYeah.ÿÿMyÿex-husbandÿstartedÿhittingÿmeÿandÿIÿdidn'tÿ

    8ÿÿÿthinkÿthatÿthatÿwasÿhisÿnatureÿandÿsoÿIÿleft.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhenÿ--ÿwhereÿdidÿyouÿultimatelyÿliveÿwhenÿyouÿcameÿtoÿ

 10ÿÿÿVermont?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿSorry.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyouÿendÿupÿlivingÿwhenÿyouÿmovedÿhereÿtoÿ

 13ÿÿÿVermont?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿTheÿfirstÿfourÿorÿfiveÿmonthsÿIÿstayedÿinÿhotelsÿandÿ

 15ÿÿÿstuff,ÿbutÿthenÿtheyÿgotÿ--ÿIÿgotÿSectionÿ8ÿandÿgotÿtheÿ

 16ÿÿÿapartmentÿthatÿI'mÿatÿnow.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿI'mÿshowingÿyouÿexhibitÿ96.ÿÿItÿwillÿbeÿonÿtheÿscreenÿ

 18ÿÿÿrightÿtoÿyourÿright.ÿÿ

 19ÿÿÿA.ÿÿÿÿÿTheÿblueÿdoor.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿTheÿblueÿdoorÿandÿI'mÿgoingÿtoÿhighlightÿthisÿdoorÿrightÿ

 21ÿÿÿinÿtheÿmiddle.ÿÿThat'sÿtheÿapartmentÿyouÿlivedÿat?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿstillÿliveÿthere.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿHasÿthatÿbeenÿintroducedÿintoÿevidence?ÿÿ

 24ÿÿÿ            MR.ÿGRADY:ÿÿItÿhas,ÿYourÿHonor.ÿÿ

 25ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 15 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    15
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDidÿyouÿbeginÿusingÿdrugsÿatÿsomeÿpointÿafterÿyouÿmovedÿ

    2ÿÿÿhereÿtoÿVermont?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYeah.ÿÿIÿwasÿworkingÿandÿtheÿguyÿIÿwasÿdatingÿbeforeÿ

    4ÿÿÿkeptÿaskingÿmeÿtoÿdoÿhisÿbackÿpills.ÿÿHeÿsaidÿhisÿbackÿhurtÿsoÿ

    5ÿÿÿIÿkeptÿtellingÿhimÿno,ÿbutÿIÿlostÿmyÿjobÿandÿforÿsomeÿreasonÿIÿ

    6ÿÿÿsaidÿokayÿbecauseÿheÿwouldÿalwaysÿask.ÿÿIÿguessÿheÿthoughtÿheÿ

    7ÿÿÿwasÿbeingÿnice.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿheÿwhoÿareÿyouÿreferringÿto?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿEdÿGrimes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿyouÿmeetÿEd?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿ2009.ÿÿIÿthinkÿNovember.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDidÿyouÿbeginÿaÿrelationshipÿwithÿEd?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeah.ÿÿWeÿwereÿtogetherÿforÿsixÿyears.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDidÿyouÿultimatelyÿstartÿusingÿheroin?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYeah.ÿÿOxycontinsÿwereÿhardÿtoÿcomeÿby.ÿÿTheyÿchangedÿ

 16ÿÿÿtheÿpillÿform.ÿÿSinceÿIÿdon'tÿshootÿupÿweÿ--ÿyouÿknowÿbyÿ

 17ÿÿÿsniffingÿit.ÿÿHeÿthoughtÿheroinÿwouldÿbeÿfineÿandÿIÿthoughtÿitÿ

 18ÿÿÿwasÿgross,ÿbutÿwhenÿyou'reÿalreadyÿaddictedÿtoÿopiatesÿit'sÿnotÿ

 19ÿÿÿreallyÿyourÿchoice,ÿyouÿknow.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDidÿyouÿwantÿtoÿstopÿusingÿheroinÿatÿsomeÿpoint?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿdid,ÿbutÿhavingÿyoungÿkidsÿyouÿcan'tÿgetÿhelpÿwithoutÿ

 22ÿÿÿgettingÿforÿfearÿtheyÿwillÿbeÿtakenÿfromÿyouÿandÿIÿneedÿmyÿ

 23ÿÿÿboys.ÿÿTheyÿareÿtheÿonlyÿthingÿthatÿmatterÿtoÿme.ÿÿSoÿIÿjustÿ--ÿ

 24ÿÿÿIÿwasÿafraidÿforÿthemÿtoÿbeÿsomewhereÿwhereÿIÿcouldn'tÿbeÿnearÿ

 25ÿÿÿthem.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 16 of 274
ÿ
ÿ
ÿ
ÿ                         LoriÿC.                                   16
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWasÿEdÿusingÿheroinÿasÿwell?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿHeÿwasÿtheÿoneÿthatÿwasÿusingÿandÿmostlyÿIÿwasÿusingÿitÿ

    3ÿÿÿsoÿIÿcouldÿgetÿtoÿwork.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDidÿ--ÿÿ

    5ÿÿÿA.ÿÿÿÿÿGoÿtoÿPTAÿmeetings.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿSoundsÿlikeÿyouÿwereÿusingÿitÿtoÿfunction?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿRight.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDidÿsomethingÿhappenÿtoÿEd?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿHeÿwentÿtoÿprison.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿthatÿhappen?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿ2015.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿgoÿtoÿprisonÿfor?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿForÿtrafficking.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿtraffickingÿdoÿyouÿmeanÿdrugs?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿApparentlyÿtheÿFBIÿAgentÿthatÿIÿmetÿsaidÿthatÿ--ÿ

 16ÿÿÿwhenÿIÿtalkedÿtoÿhimÿonÿtheÿphoneÿwhenÿheÿwasÿinÿprisonÿheÿsaidÿ

 17ÿÿÿheÿhadÿnothing,ÿbutÿtheÿFBIÿAgentÿIÿspokeÿtoÿsaidÿheÿhadÿaÿ

 18ÿÿÿduffelÿbagÿfullÿofÿcrackÿandÿheroin.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿyourÿheroinÿsourceÿbetweenÿwhenÿyouÿmetÿEdÿandÿ

 20ÿÿÿwhenÿEdÿwentÿtoÿprison?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿTheÿguyÿthatÿheÿgotÿitÿfromÿinÿNewÿYork.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿLetÿmeÿaskÿitÿthisÿway.ÿÿWhoÿgaveÿyouÿheroinÿonÿaÿdailyÿ

 23ÿÿÿbasis?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿEdÿdid.ÿÿEd.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿEd.ÿÿOkay.ÿÿHowÿmuchÿheroinÿdidÿyouÿtypicallyÿuseÿatÿtheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 17 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    17
ÿ
    1ÿÿÿtimeÿofÿEd'sÿarrestÿperÿday?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿthinkÿaboutÿfiveÿticketsÿaÿday.ÿÿMaybeÿless.ÿÿItÿwouldÿ

    3ÿÿÿdiffer.ÿÿThereÿwereÿtimesÿwhen,ÿyouÿknow,ÿweÿwouldÿtryÿtoÿquitÿ

    4ÿÿÿandÿweÿwouldÿstayÿsickÿforÿlikeÿthreeÿdaysÿand,ÿyeah,ÿweÿwouldÿ

    5ÿÿÿgiveÿin.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWereÿyouÿworkingÿatÿtheÿtimeÿofÿEd'sÿarrest?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿ--ÿIÿdon'tÿthinkÿso.ÿÿIÿthinkÿIÿjustÿlostÿ

    8ÿÿÿmyÿjob.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAreÿyouÿcurrentlyÿusingÿheroinÿtoday?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿyouÿstopÿusingÿheroin?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿItÿwasÿVeteransÿDayÿinÿ2015.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDoesÿVeteransÿDayÿoccurÿinÿNovember?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿSoÿfairÿtoÿsayÿNovemberÿ2015ÿisÿwhenÿyouÿstopped?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿthinkÿso,ÿyeah.ÿÿThat'sÿ--ÿIÿgetÿtheÿdatesÿmixedÿup.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿSure.ÿÿDoÿyouÿknowÿtheÿdefendant?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿCanÿyouÿidentifyÿtheÿdefendantÿbyÿanÿarticleÿofÿclothingÿ

 20ÿÿÿthatÿhe'sÿwearing?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿTheÿwhiteÿshirt.ÿÿ

 22ÿÿÿ              MR.ÿGRADY:ÿÿLetÿtheÿrecordÿreflectÿMs.ÿC.ÿhasÿ

 23ÿÿÿidentifiedÿtheÿdefendant.ÿÿ

 24ÿÿÿ              THEÿCOURT:ÿÿYes.ÿÿ

 25ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 18 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    18
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhatÿnameÿdoÿyouÿknowÿtheÿdefendantÿas?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿyouÿmeetÿMoe?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿTheÿsummerÿofÿ2015ÿIÿthink.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿyouÿjustÿmentionedÿthatÿyouÿbelievedÿyouÿlostÿyourÿ

    6ÿÿÿjobÿwhenÿEdÿwasÿarrestedÿ--ÿÿ

    7ÿÿÿA.ÿÿÿÿÿ2016ÿthen.ÿÿI'mÿsorryÿbecauseÿitÿwasÿwinterÿwhenÿIÿwentÿ

    8ÿÿÿtoÿrehab.ÿÿSoÿitÿmustÿhaveÿbeenÿ--ÿseeÿIÿcan'tÿremember.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWellÿlet'sÿseeÿifÿweÿcanÿhelpÿyouÿout.ÿÿYouÿmentionedÿ

 10ÿÿÿthatÿyouÿstoppedÿusingÿheroinÿinÿNovemberÿofÿ2015?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿButÿthatÿwasÿwhenÿIÿwentÿtoÿrehabÿbecauseÿofÿMoe.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿRight.ÿÿSoÿdidÿyouÿmeetÿMoeÿpriorÿtoÿgoingÿtoÿrehab?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿHe'sÿtheÿreasonÿwhyÿIÿwasÿableÿtoÿgetÿthere.ÿÿHeÿ

 14ÿÿÿgotÿmeÿaÿrideÿthere.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿyouÿfirstÿmeetÿMoe?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿInÿtheÿsummer.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿSummerÿofÿ2015?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿguessÿorÿ'16.ÿÿI'mÿkindÿofÿconfused.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWellÿlet'sÿsayÿNovemberÿ--ÿIÿjustÿmentionedÿNovemberÿ

 20ÿÿÿ2015ÿMoeÿtookÿyouÿtoÿrehab?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿMaybeÿitÿwasÿ'16.ÿÿI'mÿnotÿsure.ÿÿYeahÿitÿwasÿthreeÿ

 22ÿÿÿyearsÿago.ÿÿItÿhadÿtoÿbeÿ'16ÿbecauseÿIÿwasÿworkingÿatÿVermontÿ

 23ÿÿÿForÿWomenÿinÿ2015.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿRegardlessÿofÿwhetherÿitÿwasÿ2015ÿorÿ2016ÿdidÿyouÿmeetÿ

 25ÿÿÿhimÿinÿtheÿsummertime?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 19 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    19
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿmetÿhimÿinÿtheÿsummer.ÿÿItÿwasÿjustÿforÿneedingÿ

    2ÿÿÿsomeoneÿtoÿdriveÿhimÿbecauseÿheÿdidn'tÿhaveÿaÿlicenseÿtoÿseeÿ

    3ÿÿÿhisÿfamily.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿfirstÿmeetÿhim?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿAÿfriendÿintroducedÿmeÿtoÿhim.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿtheÿfriend'sÿname?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿRed.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿI'mÿshowingÿyouÿwhat'sÿbeenÿadmittedÿasÿexhibitÿ93.ÿÿDoÿ

    9ÿÿÿyouÿrecognizeÿwhoseÿshownÿinÿ93?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthat?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿAshley.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDoesÿsheÿalsoÿgoÿbyÿRed?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyouÿfirstÿmeetÿtheÿdefendantÿat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿAtÿmyÿhouse.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿguysÿdiscuss?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿJustÿdrivingÿtoÿNewÿYork.ÿÿHeÿsaidÿheÿwouldÿpayÿmeÿ$200.ÿÿ

 19ÿÿÿActuallyÿwantedÿhalfÿbecauseÿ--ÿandÿsoÿIÿsaidÿsure.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿheÿwantÿyouÿtoÿdriveÿ--ÿwhyÿdidÿheÿwantÿyouÿtoÿ

 21ÿÿÿdriveÿhimÿtoÿNewÿYork?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿBecauseÿheÿdidn'tÿhaveÿaÿlicenseÿandÿIÿguessÿheÿdidn'tÿ

 23ÿÿÿreallyÿknowÿanybodyÿelseÿthatÿcouldÿdoÿitÿatÿthatÿtime.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDidÿyouÿendÿupÿdrivingÿMoeÿtoÿNewÿYork?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 20 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    20
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDidÿheÿgiveÿyouÿanythingÿduringÿthisÿtrip?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿI'mÿsorry.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDidÿheÿgiveÿyouÿanythingÿduringÿthisÿtrip?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIÿdon'tÿthinkÿso.ÿÿIÿthinkÿthatÿIÿjustÿ--ÿheÿjustÿgaveÿ

    5ÿÿÿmeÿmoneyÿwhichÿIÿendedÿupÿbuyingÿdrugsÿwith,ÿbutÿ--ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhatÿMoeÿdidÿwhileÿyouÿwereÿinÿNewÿYork?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNo.ÿÿThereÿwasÿanotherÿgirlÿwithÿusÿandÿsheÿandÿIÿhungÿ

    8ÿÿÿoutÿinÿanotherÿroomÿwhenÿheÿtalkedÿtoÿhisÿfamily.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿ--ÿwhenÿyouÿcameÿbackÿfromÿthatÿtripÿhowÿoftenÿ

 10ÿÿÿdidÿyouÿseeÿMoeÿinÿtheÿdaysÿafterÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿPrettyÿfrequentlyÿIÿguess.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿHowÿoftenÿdidÿyouÿseeÿhimÿbetweenÿthatÿperiodÿandÿwhenÿ

 13ÿÿÿyouÿwentÿtoÿrehab?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿOffÿandÿon.ÿÿIÿguessÿheÿ--ÿthereÿwasÿaÿlotÿofÿpeopleÿatÿ

 15ÿÿÿmyÿhouseÿandÿheÿwouldÿstopÿby,ÿyouÿknow,ÿaroundÿnighttime.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿYouÿmentionedÿthatÿpeopleÿwereÿinÿyourÿhouse.ÿÿWhenÿdidÿ

 17ÿÿÿ--ÿorÿdidÿMoeÿaskÿifÿpeopleÿcouldÿstayÿinÿyourÿhouse?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿHeÿaskedÿifÿAylaÿcouldÿstayÿthereÿandÿIÿsaidÿyeah,ÿandÿ

 19ÿÿÿthatÿwasÿsupposedÿtoÿbeÿforÿtwoÿweeks,ÿandÿthat'sÿwhatÿIÿ

 20ÿÿÿunderstood,ÿbutÿthenÿitÿbecameÿ--ÿyouÿknowÿthisÿgirlÿshowedÿupÿ

 21ÿÿÿatÿ6ÿo'clockÿinÿtheÿmorningÿwithÿherÿbackpackÿwithÿanotherÿgirlÿ

 22ÿÿÿandÿtheyÿneededÿaÿplaceÿtoÿstayÿandÿtheyÿsaidÿthatÿheÿtoldÿthemÿ

 23ÿÿÿtoÿcomeÿthere,ÿandÿIÿwasÿlikeÿnoÿandÿtheyÿwereÿlikeÿyouÿneedÿtoÿ

 24ÿÿÿcallÿhimÿsoÿIÿdidÿlaterÿonÿwhenÿitÿwasÿsoÿearly,ÿandÿheÿjustÿ

 25ÿÿÿaskedÿmeÿtoÿdoÿit.ÿÿSoÿyouÿknowÿ--ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 21 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    21
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWasÿAylaÿtheÿfirstÿpersonÿtoÿmoveÿintoÿyourÿapartment?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿguessÿyouÿcouldÿsayÿthat.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿthatÿhappenÿinÿrelationÿtoÿdrivingÿMoeÿtoÿNewÿ

    4ÿÿÿYork?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿWithinÿaÿweekÿorÿso.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿShowingÿyouÿwhat'sÿbeenÿpreviouslyÿadmittedÿasÿexhibitÿ

    7ÿÿÿ54Aÿwhoÿisÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿThat'sÿAyla.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿ--ÿwhyÿdidÿMoeÿwantÿAylaÿtoÿstayÿatÿyourÿhouse?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿsupposeÿbecauseÿitÿwasÿaÿplaceÿforÿherÿtoÿbe.ÿÿIÿmeanÿ

 11ÿÿÿhe'sÿmarried,ÿheÿhasÿchildren,ÿheÿisÿ--ÿheÿdoesn'tÿwantÿthemÿatÿ

 12ÿÿÿhisÿhouse.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDidÿyouÿreceiveÿanythingÿinÿexchangeÿforÿlettingÿAylaÿ

 14ÿÿÿstayÿinÿyourÿhouse?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿthinkÿso.ÿÿIÿgotÿsomeÿticketsÿforÿthat.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿticketsÿareÿyouÿreferringÿtoÿheroinÿ

 17ÿÿÿtickets?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿHowÿmanyÿwomenÿoverallÿwouldÿyouÿsayÿstayedÿinÿyourÿ

 20ÿÿÿapartmentÿatÿoneÿtimeÿorÿanotherÿduringÿthisÿtimeÿperiodÿwithÿ

 21ÿÿÿMoe?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿFourÿorÿfiveÿthatÿwereÿthereÿallÿtheÿtime,ÿbutÿthen,ÿyouÿ

 23ÿÿÿknow,ÿmanyÿthatÿcameÿandÿwent.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿsomeÿofÿtheirÿnamesÿbesidesÿAyla?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿWavy,ÿRed,ÿandÿChrissy.ÿÿThat'sÿ--ÿandÿMandy,ÿbutÿsheÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 22 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    22
ÿ
    1ÿÿÿdidn'tÿreallyÿliveÿthere.ÿÿThat'sÿ--ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿmentionedÿWavy.ÿÿI'mÿshowingÿyouÿwhat'sÿbeenÿ

    3ÿÿÿpreviouslyÿadmittedÿatÿexhibitÿ47A.ÿÿWhoÿisÿthat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIÿthinkÿthat'sÿher.ÿÿSheÿusuallyÿhasÿlotsÿmoreÿmakeupÿsoÿ

    5ÿÿÿI'mÿnotÿsureÿthat'sÿher.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿyouÿthinkÿthat'sÿherÿwhoÿdoÿyouÿthinkÿthatÿ

    7ÿÿÿmayÿbe?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿWavy.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWavy.ÿÿOkay.ÿÿYourÿHonor,ÿcontinuingÿpermissionÿtoÿ

 10ÿÿÿapproachÿthisÿwitness?ÿÿ

 11ÿÿÿ              THEÿCOURT:ÿÿYes.ÿÿ

 12ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

 13ÿÿÿQ.ÿÿÿÿÿMissÿC.,ÿIÿamÿshowingÿyouÿwhat'sÿbeenÿmarkedÿGovernmentÿ

 14ÿÿÿexhibitÿ92ÿforÿidentification?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿThat'sÿChrissy.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿThat'sÿChrissy.ÿÿDoesÿthatÿfairlyÿandÿaccuratelyÿshowÿ

 17ÿÿÿChrissyÿwhenÿsheÿwasÿaroundÿyourÿhouse?ÿÿIsÿthatÿaÿyes?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿSorry.ÿÿI'mÿsorry.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿThat'sÿokay.ÿÿWeÿhaveÿtoÿnoteÿitÿforÿtheÿcourtÿreporter.ÿÿ

 20ÿÿÿA.ÿÿÿÿÿGotÿyou.ÿÿ

 21ÿÿÿ              MR.ÿGRADY:ÿÿYourÿHonor,ÿatÿthisÿtimeÿtheÿGovernmentÿ

 22ÿÿÿmovesÿtoÿadmitÿexhibitÿ92ÿandÿalsoÿpublishÿ92.ÿÿ

 23ÿÿÿ              THEÿCOURT:ÿÿOkay.ÿÿAnyÿobjectionÿtoÿ92?ÿÿ

 24ÿÿÿ              MR.ÿKAPLAN:ÿÿNo,ÿYourÿHonor.ÿÿ

 25ÿÿÿ              THEÿCOURT:ÿÿSoÿadmitted.ÿÿYouÿcanÿpublish.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 23 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    23
ÿ
    1ÿÿÿ[Governmentÿexhibitÿ92ÿadmittedÿandÿpublished]

    2ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿagainÿtheÿpersonÿshownÿinÿ92ÿthatÿisÿChrissy?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿSheÿwasÿmyÿfriendÿbefore.ÿÿSheÿwasn'tÿpartÿofÿthatÿ

    5ÿÿÿbefore.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAreÿyouÿsayingÿyouÿknewÿChrissyÿbefore?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿknewÿherÿwhenÿEdÿandÿI,ÿyouÿknow,ÿwereÿtogetherÿIÿ

    8ÿÿÿguess.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿmentionedÿMandy.ÿÿI'mÿshowingÿyouÿwhat'sÿbeenÿ

 10ÿÿÿpreviouslyÿadmittedÿasÿ48A.ÿÿIsÿthatÿMandy?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿI'mÿshowingÿyouÿwhat'sÿbeenÿpreviouslyÿadmittedÿasÿ

 13ÿÿÿexhibitÿ83P.ÿÿDoÿyouÿrecognizeÿthatÿperson?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYeah.ÿÿThat'sÿAmanda.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDidÿAmandaÿstayÿinÿyourÿapartmentÿasÿwell?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYeah.ÿÿSheÿwasÿoneÿofÿtheÿonesÿthatÿcameÿearlyÿrightÿ

 17ÿÿÿafterÿAyla.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿShowingÿyouÿwhat'sÿbeenÿpreviouslyÿadmittedÿasÿexhibitÿ

 19ÿÿÿ55Aÿwhoÿisÿthat?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿLooksÿlikeÿVictoria.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿIsÿVictoriaÿanotherÿpersonÿwhoÿstayedÿinÿyourÿapartment?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNo.ÿÿSheÿhadÿanÿapartmentÿdownÿonÿNorthÿStreetÿsoÿ--ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWouldÿsheÿstopÿbyÿfromÿtimeÿtoÿtime?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿSheÿ--ÿIÿheardÿsheÿstayedÿinÿmyÿroomÿwhileÿIÿwasÿinÿ

 25ÿÿÿrehab.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 24 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    24
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿfinallyÿIÿshowÿyouÿwhat'sÿbeenÿpreviouslyÿadmittedÿ

    2ÿÿÿasÿexhibitÿ50A.ÿÿDoÿyouÿrecognizeÿwhoÿisÿshownÿinÿ50A?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYeahÿIÿjustÿdon'tÿknowÿherÿname.ÿÿIÿcan'tÿremember.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿI'mÿsorryÿIÿcouldn'tÿhearÿthat.ÿÿWhoÿisÿ

    6ÿÿÿthat?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿcan'tÿrememberÿherÿname,ÿbutÿIÿdoÿrecognizeÿher.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿIsÿsheÿanotherÿpersonÿwhoÿwouldÿcomeÿbyÿtheÿapartment?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿThankÿyou.ÿÿMissÿC.,ÿyouÿpreviouslyÿtestifiedÿ

 11ÿÿÿthatÿpriorÿtoÿmeetingÿMoeÿyouÿusedÿupÿtoÿfiveÿticketsÿaÿdayÿofÿ

 12ÿÿÿheroin.ÿÿDidÿyourÿheroinÿuseÿincreaseÿwhileÿyouÿwereÿaroundÿ

 13ÿÿÿMoe?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿusedÿupÿtoÿfiveÿticketsÿbeforeÿEdÿwentÿtoÿprison,ÿbutÿ

 15ÿÿÿthenÿafterÿIÿwasÿdownÿtoÿmaybeÿtwoÿaÿday,ÿandÿyesÿitÿdidÿ

 16ÿÿÿincreaseÿbecauseÿIÿcouldn'tÿsayÿnoÿwhenÿIÿwasÿgivenÿ--ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿFirstÿofÿall,ÿwhatÿdidÿitÿincreaseÿtoÿatÿtheÿheight?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿItÿgotÿupÿtoÿaboutÿ10ÿticketsÿaÿdayÿinsteadÿofÿ2.ÿÿSoÿ

 19ÿÿÿyeah.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿitÿincreaseÿfromÿ2ÿtoÿ10ÿtickets?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿBecauseÿbeforeÿIÿdidn'tÿhaveÿmoneyÿandÿthenÿIÿdidn'tÿ

 22ÿÿÿhave,ÿyouÿknow,ÿanybodyÿoverÿlivingÿwithÿmeÿandÿIÿguessÿit,ÿyouÿ

 23ÿÿÿknow,ÿjustÿhavingÿitÿaroundÿyouÿthatÿyouÿdoÿit.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhoÿprovidedÿtheÿheroinÿticketsÿtoÿyou?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿmeanÿMoeÿdid,ÿbutÿIÿwouldÿhaveÿfoundÿit,ÿyouÿknow.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 25 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    25
ÿ
    1ÿÿÿQ.ÿÿÿÿÿIsÿitÿfairÿtoÿsayÿthereÿwasÿheroinÿlikeÿaroundÿtheÿ

    2ÿÿÿapartmentÿ--ÿyourÿapartment?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿI'mÿsorry.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿIsÿitÿfairÿtoÿsayÿ--ÿÿ

    5ÿÿÿ          MR.ÿKAPLAN:ÿÿObjection.ÿÿLeading,ÿYourÿHonor.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿObjectionÿoverruled.ÿÿIt'sÿjustÿaskingÿ

    7ÿÿÿwhetherÿheroinÿwasÿinÿtheÿapartment.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeahÿitÿwasÿthere.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDidÿyouÿhaveÿaÿjobÿduringÿthisÿtimeÿperiodÿthatÿyouÿknewÿ

 10ÿÿÿMoeÿandÿthatÿyouÿwereÿhousingÿtheseÿwomen?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿtriedÿtoÿwork.ÿÿHeÿ--ÿactuallyÿhisÿwifeÿworkedÿatÿtheÿ

 12ÿÿÿWaterworksÿandÿIÿwouldÿwalkÿthere.ÿÿIÿworkedÿforÿaboutÿaÿmonth,ÿ

 13ÿÿÿbutÿIÿendedÿupÿgettingÿreallyÿsickÿbecauseÿIÿwalkedÿhomeÿreallyÿ

 14ÿÿÿ--ÿwhenÿitÿwasÿreallyÿcoldÿandÿrainyÿoutÿandÿsleety,ÿandÿIÿ

 15ÿÿÿcouldn'tÿmakeÿitÿtheÿnextÿdayÿandÿthenÿtheyÿsaidÿnotÿtoÿbotherÿ

 16ÿÿÿcomingÿinÿeverÿagain.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDidÿyourÿapartmentÿultimatelyÿbecomeÿknownÿasÿMoe'sÿ

 18ÿÿÿhouse?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhy?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿwasÿinÿrehabÿandÿpeopleÿdidn'tÿthinkÿIÿwasÿcomingÿbackÿ

 22ÿÿÿandÿIÿmeanÿthat'sÿjustÿwhatÿtheyÿthought.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿfeelÿaboutÿtheÿfactÿthatÿyourÿapartmentÿwasÿ

 24ÿÿÿbeingÿusedÿbyÿMoeÿtoÿhouseÿallÿtheseÿwomen?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿwantedÿtoÿkillÿmyself.ÿÿIÿcouldn'tÿprovideÿtheÿhomeÿIÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 26 of 274
ÿ
ÿ
ÿ
ÿ                         LoriÿC.                                   26
ÿ
    1ÿÿÿwantedÿforÿmyÿchildren.ÿÿIÿhadÿitÿplannedÿout.ÿÿIÿwasÿgoingÿtoÿ

    2ÿÿÿseeÿmyÿboysÿbackÿtoÿOregonÿwithÿtheirÿdadÿandÿbuyÿheroinÿandÿ

    3ÿÿÿshootingÿupÿforÿtheÿfirstÿtimeÿinÿaÿlargeÿamountÿandÿjustÿdie.ÿÿ

    4ÿÿÿThatÿwasÿmyÿplan.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿDidÿ--ÿÿ

    6ÿÿÿA.ÿÿÿÿÿItÿwasÿeitherÿthatÿorÿrehabÿandÿrehabÿworkedÿsoÿ--ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿFortunatelyÿyouÿchoseÿrehabÿoverÿyourÿalternative.ÿÿDidÿ

    8ÿÿÿMoeÿsellÿdrugsÿfromÿyourÿapartment?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿdidn'tÿhearÿthat.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSure.ÿÿDidÿMoeÿsellÿdrugsÿfromÿyourÿapartment?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿmeanÿheÿdidn't,ÿbut,ÿyouÿknow,ÿitÿwasÿprovided.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿExplainÿthat.ÿÿ

 13ÿÿÿA.ÿÿÿÿÿAtÿfirstÿIÿwasÿgiven,ÿyouÿknow,ÿanÿamountÿofÿ--ÿIÿdon'tÿ

 14ÿÿÿknowÿ--ÿjustÿpeopleÿwouldÿcomeÿbyÿandÿgrab,ÿyouÿknow,ÿwhateverÿ

 15ÿÿÿtheyÿwantedÿandÿIÿwouldÿkeepÿtheÿmoneyÿforÿhimÿinÿtheÿsafe,ÿbutÿ

 16ÿÿÿthenÿbeingÿaÿuserÿIÿstartedÿmessingÿupÿtheÿbags.ÿÿItÿwasÿnotÿ

 17ÿÿÿreallyÿgoodÿtoÿhaveÿsomebodyÿthat'sÿusingÿtoÿdoÿthat.ÿÿSoÿheÿ

 18ÿÿÿpassedÿitÿoffÿtoÿsomebodyÿthatÿheÿthoughtÿwasÿmoreÿtrustworthy,ÿ

 19ÿÿÿandÿtheyÿcarriedÿonÿthatÿwhichÿIÿcouldn'tÿsoÿ--ÿwhichÿI'mÿgladÿ

 20ÿÿÿbecauseÿIÿdidn'tÿwantÿtoÿbeÿaroundÿitÿlikeÿthat,ÿyouÿknow.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿYouÿmentionedÿsafes.ÿÿWereÿthereÿmultipleÿsafesÿinÿyourÿ

 22ÿÿÿapartment?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿIÿguess.ÿÿAÿcouple.ÿÿTwoÿmaybe.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿkeptÿinÿtheÿsafes?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿDrugsÿandÿmoneyÿandÿthat'sÿit.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 27 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    27
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhoÿsuppliedÿMoeÿwithÿdrugs?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿguess,ÿbutÿIÿdon'tÿwantÿtoÿsayÿforÿsureÿbecauseÿIÿ

    3ÿÿÿdon'tÿknowÿforÿcertain.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWellÿlet'sÿtalkÿaboutÿaÿpersonÿnamedÿGhostÿandÿI'llÿshowÿ

    5ÿÿÿyouÿanÿexhibitÿwhat'sÿbeenÿpreviouslyÿadmittedÿasÿexhibitÿ64.ÿÿ

    6ÿÿÿIsÿthatÿGhostÿshownÿinÿ64?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿThat'sÿwhoÿIÿ--ÿyeahÿthat'sÿGhost.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿGhost'sÿrole?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿguessÿtoÿprovideÿdrugs.ÿÿIÿdon'tÿknow.ÿÿIÿstayedÿinÿmyÿ

 10ÿÿÿroomÿandÿtriedÿtoÿcloseÿmyselfÿupÿandÿputÿaÿboardÿupÿagainstÿ

 11ÿÿÿtheÿdoorknobÿsoÿpeopleÿcouldn'tÿcomeÿinÿmyÿroom.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿButÿyouÿwereÿsayingÿyouÿwereÿguessing,ÿMissÿC.ÿÿDidÿyouÿ

 13ÿÿÿeverÿseeÿGhostÿwithÿdrugs?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿmean,ÿyeah,ÿtheÿdayÿbeforeÿIÿwentÿtoÿrehabÿIÿdid.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhatÿaboutÿaÿpersonÿnamedÿHightower?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYeah.ÿÿHeÿwasÿ--ÿIÿthinkÿheÿwasÿgivenÿaÿjobÿtoÿwatchÿ--ÿ

 17ÿÿÿtoÿdoÿsomethingÿbecauseÿheÿwasÿgettingÿinÿtroubleÿbackÿhomeÿandÿ

 18ÿÿÿ--ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿI'llÿshowÿyouÿwhat'sÿbeenÿpreviouslyÿadmittedÿasÿexhibitÿ

 20ÿÿÿ115.ÿÿWhoÿisÿthat?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿThat'sÿHightower.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿhisÿrole?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿLikeÿIÿsaidÿIÿthinkÿheÿwasÿjustÿgivenÿaÿjobÿtoÿbeÿthereÿ

 24ÿÿÿatÿallÿtimesÿsoÿthatÿheÿwouldÿbeÿinÿlessÿtroubleÿbackÿhome.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWasÿheÿsupposedÿtoÿwatchÿanything?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 28 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    28
ÿ
    1ÿÿÿA.ÿÿÿÿÿTheÿgirlsÿIÿguess.ÿÿIÿdon'tÿknow.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDidÿheÿstayÿinÿyourÿapartment?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿHowÿlongÿdidÿheÿstayÿthere?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿProbablyÿcoupleÿmonthsÿatÿleast.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿGoingÿbackÿtoÿtheÿsafesÿearlierÿitÿseemsÿlikeÿyouÿhadÿ

    7ÿÿÿaccessÿtoÿsafesÿatÿoneÿtime?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿJustÿaÿbriefÿtime.ÿÿMaybeÿaÿweek.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿloseÿaccessÿtoÿtheÿsafes?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿWhat?ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿloseÿaccessÿtoÿtheÿsafes?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿBecauseÿIÿwouldÿtapÿtheÿbagsÿoutÿcauseÿ--ÿandÿthenÿsellÿ

 13ÿÿÿthemÿinsteadÿofÿgivingÿhimÿhisÿproductÿtheÿwayÿheÿwantedÿit.ÿÿ

 14ÿÿÿSoÿIÿmessedÿitÿup.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿhisÿproductÿwhoÿareÿyouÿreferringÿto?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿmeanÿwellÿMoe'sÿIÿguess,ÿbutÿwhoeverÿhad,ÿyouÿknow,ÿ

 17ÿÿÿgotÿ--ÿIÿdon'tÿknow.ÿÿIÿdon'tÿknowÿifÿitÿwasÿGhost'sÿorÿMoe's.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhoÿbaggedÿtheÿdrugs?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿTheÿgirls.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhatÿtheyÿwereÿwearingÿwhenÿtheyÿwouldÿbagÿ

 21ÿÿÿdrugs?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿTheÿdayÿIÿwentÿ--ÿtheÿdayÿbeforeÿrehabÿtheyÿwereÿjustÿ

 23ÿÿÿwearingÿbras.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhyÿtheyÿwereÿjustÿwearingÿbras?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿSoÿtheyÿwouldn'tÿstealÿany.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 29 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    29
ÿ
    1ÿÿÿQ.ÿÿÿÿÿYouÿmentionedÿ--ÿitÿseemsÿlikeÿyouÿmentionedÿthatÿyouÿ

    2ÿÿÿbaggedÿtheÿdayÿbeforeÿyouÿwentÿtoÿrehab.ÿÿWhoÿdidÿyouÿbagÿwith?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿGhostÿmadeÿmeÿbagÿandÿitÿstartedÿmakingÿmeÿreallyÿdizzyÿ

    4ÿÿÿandÿsickÿandÿIÿscrewedÿitÿupÿandÿheÿgotÿreallyÿmadÿatÿme.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿgetÿrealÿdizzyÿandÿsick?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿBecauseÿthereÿwasÿallÿthisÿheroinÿthereÿandÿthere'sÿnoÿ

    7ÿÿÿmasksÿorÿanythingÿsoÿitÿwasÿtooÿmuch,ÿandÿIÿstartedÿmessingÿupÿ

    8ÿÿÿtheÿbagsÿandÿheÿsaidÿheÿhadÿtoÿredoÿthemÿallÿbecauseÿIÿscrewedÿ

    9ÿÿÿitÿup.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhoÿelseÿwasÿbaggingÿwithÿyouÿthatÿday?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿChrissy,ÿAmandaÿIÿguess.ÿÿIÿcan'tÿremember.ÿÿThere'sÿaÿ

 12ÿÿÿlotÿofÿpeople,ÿbutÿIÿdon'tÿknowÿforÿcertain.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿHowÿmuchÿheroinÿdidÿyouÿ--ÿallÿofÿyouÿbagÿupÿthatÿday?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿIÿcutÿoutÿearlyÿbecauseÿheÿtoldÿmeÿ--ÿIÿ

 15ÿÿÿjustÿknowÿitÿwasÿaÿlot.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿaÿlotÿcanÿyouÿgiveÿanyÿestimate?ÿÿLikeÿaÿ

 17ÿÿÿsoftballÿsize?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿshiftÿgearsÿforÿaÿminute,ÿMissÿC.ÿÿDidÿMoeÿ

 20ÿÿÿrunÿaÿsecondÿbusinessÿfromÿyourÿapartment?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿmeanÿfromÿmyÿownÿdeductiveÿreasoningÿIÿwouldÿsayÿyeah,ÿ

 22ÿÿÿbutÿIÿdidn'tÿreallyÿgetÿinvolvedÿwithÿthatÿaspect.ÿÿIÿdroveÿ

 23ÿÿÿAylaÿaÿcoupleÿtimesÿtoÿplacesÿthatÿheÿaskedÿmeÿtoÿdriveÿherÿto,ÿ

 24ÿÿÿbutÿthenÿIÿprettyÿmuchÿlostÿallÿ--ÿyouÿknowÿtheyÿdidn'tÿwantÿmeÿ

 25ÿÿÿtoÿdoÿanythingÿsoÿ--ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 30 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    30
ÿ
    1ÿÿÿQ.ÿÿÿÿÿLet'sÿbreakÿthisÿdownÿaÿlittleÿbit,ÿMissÿC.ÿÿFirstÿI'llÿ

    2ÿÿÿstartÿoutÿbyÿshowingÿyouÿwhat'sÿbeenÿpreviouslyÿadmittedÿasÿ

    3ÿÿÿ54A.ÿÿWhoÿisÿthatÿagain?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿAyla.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿThat'sÿAyla.ÿÿWhatÿwasÿAylaÿlikeÿatÿtheÿveryÿbeginningÿ

    6ÿÿÿwhenÿsheÿmovedÿintoÿyourÿapartment?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿSheÿwasÿyoungÿandÿnaiveÿandÿveryÿpretty.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDidÿsheÿhaveÿanyplaceÿelseÿsheÿcouldÿstayÿatÿtheÿtime?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿdon'tÿthinkÿso.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDidÿsheÿhaveÿaÿboyfriendÿwhenÿsheÿfirstÿmovedÿintoÿyourÿ

 11ÿÿÿapartment?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYeah.ÿÿHisÿnameÿwasÿBrad.ÿÿHeÿstayedÿthereÿtoo.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿtoÿBradÿoverÿtime?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿHeÿwentÿtoÿrehab.ÿÿIÿthinkÿhisÿfamilyÿsentÿhimÿtoÿrehabÿ

 15ÿÿÿinÿFlorida.ÿÿHeÿcameÿback,ÿtriedÿtoÿgetÿherÿoutÿofÿtheÿscene,ÿ

 16ÿÿÿandÿIÿdidn'tÿhearÿfromÿthemÿanyÿmore.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿBackÿwhenÿAylaÿwasÿlivingÿinÿyourÿapartmentÿwhoÿwasÿsheÿ

 18ÿÿÿdependentÿupon?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿMoeÿIÿguess.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhyÿwasÿsheÿ--ÿwhatÿwasÿsheÿdependentÿonÿMoeÿfor?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿWork.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhatÿkindÿofÿwork?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿProstitutionÿIÿguess.ÿÿIÿdon'tÿknow.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDidÿsheÿstayÿinÿyourÿapartmentÿtheÿentireÿtimeÿfromÿwhenÿ

 25ÿÿÿsheÿmovedÿinÿuntilÿyouÿwentÿtoÿrehab?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 31 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    31
ÿ
    1ÿÿÿA.ÿÿÿÿÿSheÿstartedÿdoingÿlikeÿsheÿgotÿreallyÿ--ÿnoÿsheÿdidn't.ÿÿ

    2ÿÿÿSheÿhadÿaÿhardÿtime.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿsheÿhaveÿaÿhardÿtimeÿabout?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿWellÿsheÿgotÿreallyÿskinnyÿandÿherÿhair,ÿyouÿknow,ÿitÿ

    5ÿÿÿwasÿoneÿbigÿdreadÿonÿtopÿofÿherÿheadÿandÿsheÿwasÿ--ÿsheÿwasn'tÿ

    6ÿÿÿstayingÿthereÿanyÿmore.ÿÿSheÿ--ÿIÿdon'tÿknowÿwhereÿsheÿwasÿ

    7ÿÿÿstaying.ÿÿIÿwouldÿseeÿherÿsometimesÿsittingÿonÿtheÿsideÿofÿtheÿ

    8ÿÿÿroadÿ--ÿtheÿotherÿsideÿjustÿsittingÿthere.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿLet'sÿbackÿupÿforÿaÿminute,ÿMs.ÿC.ÿÿYouÿmentionedÿ

 10ÿÿÿprostitution.ÿÿDidÿyouÿeverÿdriveÿAylaÿtoÿseeÿprostitutionÿ

 11ÿÿÿclients?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿProstitutionÿwhat?ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿdriveÿherÿtoÿprostitutionÿdates?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿdidÿaÿcoupleÿtimes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhy?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿwasÿasked.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿwouldÿyouÿreceiveÿinÿexchangeÿforÿdrivingÿherÿtoÿ

 18ÿÿÿtheseÿdates?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿSheÿwouldÿgiveÿmeÿsomeÿticketsÿafter.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhereÿwouldÿtheseÿdatesÿtakeÿplace?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿAnyÿtime.ÿÿItÿcouldÿbeÿtheÿmiddleÿofÿtheÿday.ÿÿMostlyÿ

 22ÿÿÿmiddleÿofÿtheÿday.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhereÿwouldÿtheyÿtakeÿplace?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿOneÿwasÿinÿEssex,ÿIÿknowÿthat,ÿandÿanotherÿwasÿinÿ

 25ÿÿÿWilliston.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 32 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    32
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWereÿthereÿtimesÿwhenÿAylaÿwasÿsick?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAsÿaÿformerÿheroinÿaddictÿcanÿyouÿexplainÿtoÿtheÿjuryÿ

    4ÿÿÿwhatÿitÿisÿlikeÿwhenÿyou'reÿexperiencingÿheroinÿwithdrawal?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿItÿfeelsÿlikeÿyouÿhaveÿpneumonia.ÿÿYou'reÿsweatyÿandÿ

    6ÿÿÿclammyÿandÿyouÿdon'tÿwantÿtoÿdoÿanything.ÿÿYouÿjustÿwantÿtoÿgetÿ

    7ÿÿÿtheÿnextÿfixÿsoÿyouÿcanÿbeÿnormalÿagain.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDidÿyouÿseeÿMoeÿwithholdÿheroinÿfromÿAyla?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿwasÿtoldÿthatÿheÿdid.ÿÿ

 10ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿObjectionÿsustained.ÿÿThatÿwouldÿbeÿ

 12ÿÿÿhearsay.ÿÿ

 13ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿhearÿanythingÿfromÿMoe'sÿmouthÿaboutÿ

 15ÿÿÿwithholdingÿheroinÿfromÿAyla?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿSheÿstoleÿwhichÿsheÿdidÿfrequently.ÿÿ

 17ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿIÿdon'tÿthinkÿ

 18ÿÿÿtheÿfoundationÿhasÿbeenÿlaidÿforÿthis.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿTheÿquestionÿisÿwhetherÿtheÿdefenseÿsaidÿ

 20ÿÿÿanythingÿtoÿyouÿaboutÿwithholdingÿdrugsÿfromÿAyla.ÿÿCanÿyouÿ

 21ÿÿÿrespondÿtoÿthat?ÿÿ

 22ÿÿÿ            THEÿWITNESS:ÿÿYeah.ÿÿIÿguessÿso.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿWhatÿ--ÿwhat'sÿyourÿanswer?ÿÿ

 24ÿÿÿ            THEÿWITNESS:ÿÿYes.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 33 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    33
ÿ
    1ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDidÿMoeÿeverÿwithholdÿheroinÿfromÿyou?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhy?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿreallyÿcan'tÿrememberÿaÿlotÿofÿitÿnow,ÿbutÿIÿknowÿ

    6ÿÿÿthereÿwereÿtimesÿIÿwasÿsickÿandÿIÿwasÿtoldÿbyÿtheÿgirlsÿthatÿ

    7ÿÿÿtheyÿwereÿtoldÿbyÿMoeÿnotÿtoÿgiveÿmeÿany.ÿÿ

    8ÿÿÿ          MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿObjectionÿsustained.ÿÿ

 10ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

 11ÿÿÿQ.ÿÿÿÿÿMissÿC.,ÿIÿjustÿwantÿtoÿfocusÿonÿanythingÿfromÿMoeÿ

 12ÿÿÿhimself.ÿÿDidÿheÿhimselfÿwithholdÿheroinÿfromÿyou?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿwhyÿdidÿheÿhimselfÿwithholdÿheroinÿfromÿyou?ÿÿ

 15ÿÿÿ            MR.ÿKAPLAN:ÿÿAgain,ÿJudge,ÿifÿsheÿknows,ÿnotÿwhatÿ

 16ÿÿÿsomeoneÿelseÿsaidÿtoÿher.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿRight.ÿÿSoÿthisÿ--ÿtheÿquestionÿisÿaskingÿ

 18ÿÿÿyouÿforÿcommentsÿthatÿwereÿmadeÿbyÿtheÿdefendantÿinÿregardÿtoÿ

 19ÿÿÿwithholdingÿdrugsÿfromÿyou,ÿandÿdoÿyouÿrememberÿstatementsÿthatÿ

 20ÿÿÿheÿwouldÿhaveÿmade,ÿnotÿwhatÿstatementsÿwereÿmadeÿbyÿotherÿ

 21ÿÿÿwitnesses.ÿÿ

 22ÿÿÿ            THEÿWITNESS:ÿÿThisÿisÿthreeÿyearsÿagoÿandÿI'mÿhavingÿ

 23ÿÿÿaÿhardÿtimeÿremembering.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿSure.ÿÿIÿappreciateÿthat.ÿÿTheÿquestionÿ

 25ÿÿÿisÿwhetherÿyouÿrememberÿanyÿstatementsÿthatÿwereÿmadeÿbyÿtheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 34 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    34
ÿ
    1ÿÿÿdefendant.ÿÿ

    2ÿÿÿ          THEÿWITNESS:ÿÿIÿbelieveÿso.ÿÿOnceÿIÿrememberÿ

    3ÿÿÿsomethingÿaboutÿIÿupsetÿsomebodyÿandÿupsetÿhimÿandÿbasicallyÿIÿ

    4ÿÿÿwasn'tÿallowedÿtoÿhaveÿanythingÿuntil,ÿyouÿknow,ÿtheÿtimeÿwasÿ

    5ÿÿÿupÿorÿwhatever.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿDoÿyouÿwantÿtoÿclarifyÿ--ÿlayÿaÿ

    7ÿÿÿfoundationÿtoÿseeÿifÿsheÿisÿactuallyÿspeakingÿaboutÿaÿstatementÿ

    8ÿÿÿthatÿwasÿmadeÿbyÿMr.ÿFolksÿorÿ--ÿÿ

    9ÿÿÿ          MR.ÿGRADY:ÿÿIÿthinkÿitÿmightÿjustÿbeÿeasierÿtoÿmoveÿ

 10ÿÿÿon,ÿYourÿHonor.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 12ÿÿÿ            MR.ÿGRADY:ÿÿI'llÿjustÿmoveÿon.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿ

 14ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOneÿlastÿquestionÿonÿthisÿtopic,ÿMissÿC.ÿÿDidÿyouÿusedÿ

 16ÿÿÿtoÿcallÿitÿanythingÿwhenÿdrugsÿwereÿbeingÿwithheldÿfromÿyou?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿfeltÿlikeÿweÿwereÿbeingÿpunishedÿIÿguess.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿwouldÿthatÿhappenÿtoÿmoreÿthanÿjustÿyou?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWouldÿitÿhappenÿtoÿothers?ÿÿ

 21ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿTheÿquestionÿhasÿ

 22ÿÿÿbeenÿaskedÿandÿanswered.ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿI'mÿsorry.ÿÿObjectionÿoverruled.ÿÿWhatÿisÿ

 25ÿÿÿyourÿanswer?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 35 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    35
ÿ
    1ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWantÿmeÿtoÿrepeatÿtheÿquestion,ÿMs.ÿC.?ÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDidÿitÿhappenÿtoÿotherÿpeopleÿbesidesÿyourself?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿJudge,ÿmayÿweÿapproachÿplease?ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿYes,ÿokay,ÿI'llÿputÿtheÿhusherÿon.

    8

    9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 36 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    36
ÿ
    1ÿÿÿ[Benchÿconference]ÿÿ

    2ÿÿÿ          MR.ÿKAPLAN:ÿÿJudge,ÿthisÿwitnessÿisÿclearlyÿhavingÿ

    3ÿÿÿdifficultyÿrememberingÿandÿsoÿIÿwouldÿhaveÿthoughtÿsheÿwouldÿ

    4ÿÿÿhaveÿbeenÿpreparedÿforÿtheÿquestionsÿbecauseÿwhenÿheÿsaysÿtoÿ

    5ÿÿÿherÿdidÿheÿwithholdÿfromÿanyoneÿelseÿIÿdon'tÿknowÿwhatÿherÿ

    6ÿÿÿbasisÿis,ÿdidÿsheÿseeÿitÿherself.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿHe'sÿgotÿtoÿlayÿaÿfoundationÿbeforeÿsheÿ

    8ÿÿÿtestifiesÿtoÿsomeoneÿwithholdingÿdrugsÿbasedÿuponÿherÿ

    9ÿÿÿobservation.ÿÿHasÿtoÿbeÿbasedÿuponÿherÿpersonalÿobservation.ÿÿ

 10ÿÿÿSheÿhasn'tÿansweredÿthatÿsoÿobjectionÿwillÿbeÿsustained,ÿbutÿ

 11ÿÿÿshe'sÿaÿveryÿdifficultÿwitnessÿbecauseÿherÿmemoryÿseemsÿtoÿbeÿ

 12ÿÿÿ--ÿÿ

 13ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿdon'tÿhaveÿaÿproblemÿwithÿher.ÿÿIÿjustÿ

 14ÿÿÿdon'tÿwantÿherÿtalkingÿaboutÿthingsÿsheÿdoesn'tÿknowÿlikeÿifÿ

 15ÿÿÿsomeoneÿtoldÿher.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿIfÿyouÿreallyÿwantÿtoÿ--ÿÿ

 17ÿÿÿ            MR.ÿGRADY:ÿÿI'llÿmoveÿon.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿSheÿdoesn'tÿhaveÿmuchÿtoÿoffer.ÿÿ

 19ÿÿÿ            MR.ÿGRADY:ÿÿRight.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 21ÿÿÿ[Endÿofÿbenchÿconference]

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 37 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    37
ÿ
    1ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿMissÿC.,ÿwe'reÿgoingÿtoÿmoveÿonÿtoÿaÿdifferentÿtopic.ÿÿIÿ

    3ÿÿÿstillÿwantÿtoÿaskÿaÿfewÿmoreÿquestionsÿaboutÿAyla.ÿÿDidÿherÿ

    4ÿÿÿheroinÿaddictionÿincreaseÿoverÿtheÿtimeÿthatÿyouÿsawÿherÿinÿ

    5ÿÿÿyourÿapartment?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿHowÿmuchÿwasÿsheÿusingÿatÿtheÿendÿcomparedÿtoÿhowÿmuchÿ

    8ÿÿÿsheÿwasÿusingÿatÿtheÿbeginning?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿSheÿalwaysÿhadÿitÿandÿIÿdon'tÿ--ÿIÿmeanÿ--ÿitÿjustÿ

 10ÿÿÿseemedÿlikeÿsheÿalwaysÿhadÿitÿwithÿher.ÿÿThatÿmeansÿsheÿwasÿ

 11ÿÿÿableÿtoÿdoÿasÿmuchÿasÿsheÿwanted.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿI'mÿsorry.ÿÿIÿcouldn'tÿquiteÿhearÿyou.ÿÿ

 13ÿÿÿCouldÿyouÿspeakÿrightÿintoÿtheÿmicrophone?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿSheÿwasÿableÿtoÿdoÿasÿmuchÿasÿsheÿwantedÿtowardsÿtheÿendÿ

 15ÿÿÿIÿguessÿbecauseÿsheÿhadÿaÿlot.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿPhysicallyÿyouÿmentionedÿearlierÿthatÿIÿbelieveÿherÿhairÿ

 17ÿÿÿbecameÿmatted.ÿÿDidÿyouÿnoticeÿanyÿotherÿphysicalÿchanges?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿSheÿwasÿveryÿskinny.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿnoticeÿanyÿbruisesÿonÿAyla?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes,ÿbutÿsheÿalsoÿhadÿtrackÿmarksÿandÿstuffÿsoÿIÿdon'tÿ

 21ÿÿÿ--ÿyeahÿsheÿhadÿbruisesÿonÿherÿarms.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿHowÿmanyÿbruisesÿwouldÿyouÿsay?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿQuiteÿaÿfew.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhatÿpartsÿofÿherÿbodyÿwereÿtheyÿon?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿTheÿarms.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 38 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    38
ÿ
    1ÿÿÿ          MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor,ÿtoÿrelevancy.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿObjectionÿoverruled.ÿÿIÿassumeÿAylaÿwillÿ

    3ÿÿÿbeÿtestifying?ÿÿ

    4ÿÿÿ          MR.ÿGRADY:ÿÿYes,ÿYourÿHonor.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿ

    6ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDidÿAylaÿeverÿconfideÿinÿyouÿwhoÿcausedÿsomeÿofÿthoseÿ

    8ÿÿÿbruises?ÿÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿObjectionÿsustained.ÿÿ

 11ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhatÿherÿdemeanorÿwasÿlikeÿwhenÿsheÿwasÿ

 13ÿÿÿtellingÿyouÿaboutÿtheÿbruises?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿSheÿwasÿcrying.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDidÿitÿseemÿasÿifÿtheÿbruisesÿjustÿoccurred?ÿÿ

 16ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿObjectionÿsustained.ÿÿ

 18ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDidÿMoeÿeverÿkickÿAylaÿoutÿofÿyourÿapartment?ÿÿ

 20ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿWhat'sÿtheÿobjection?ÿÿ

 22ÿÿÿ            MR.ÿKAPLAN:ÿÿI'mÿnotÿsure.ÿÿIÿwithdrawÿit.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿI'mÿnotÿsureÿeither.ÿÿAllÿright.ÿÿ

 24ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

 25ÿÿÿQ.ÿÿÿÿÿI'llÿaskÿtheÿquestionÿagain,ÿMs.ÿC.ÿÿDidÿMoeÿeverÿkickÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 39 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    39
ÿ
    1ÿÿÿAylaÿoutÿofÿyourÿapartmentÿthatÿyouÿpersonallyÿknowÿof?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿbelieveÿso,ÿbutÿbecauseÿsheÿwasn'tÿallowedÿin.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhoÿtoldÿyouÿsheÿwasÿnotÿallowedÿin?ÿÿWasÿitÿMoe?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿSheÿdidÿ--ÿÿ

    5ÿÿÿ          MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿObjectionÿsustained.ÿÿ

    7ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWereÿyouÿeverÿ--ÿdidÿMoeÿeverÿprohibitÿyouÿfromÿtalkingÿ

    9ÿÿÿtoÿAyla?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿdon'tÿthinkÿweÿwereÿreallyÿsupposedÿtoÿtalkÿtoÿ

 11ÿÿÿherÿsoÿIÿwouldÿhaveÿherÿcomeÿtoÿmyÿwindowÿandÿsleepÿover.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿMs.ÿC.,ÿlet'sÿmoveÿonÿandÿtalkÿaboutÿKeishaÿandÿI'llÿ

 13ÿÿÿshowÿyouÿwhat'sÿbeenÿadmittedÿasÿ50A.ÿÿDoÿyouÿrecognizeÿthatÿ

 14ÿÿÿperson?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿIsÿthatÿinÿfactÿKeisha?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿthinkÿso.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿInÿanyÿeventÿwasÿKeishaÿanotherÿwomanÿwhoÿhadÿcomeÿbyÿ

 19ÿÿÿyourÿapartment?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿDidÿsheÿstayÿfromÿtimeÿtoÿtime?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNotÿforÿlong.ÿÿSheÿdidn'tÿspendÿtheÿnightÿIÿdon'tÿthink.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDidÿanythingÿeverÿhappenÿbetweenÿKeishaÿandÿChrissy?ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿThatÿyouÿobserved.ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYeah.ÿÿSheÿjumpedÿherÿandÿtookÿherÿdrugsÿfromÿher.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 40 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    40
ÿ
    1ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

    2ÿÿÿA.ÿÿÿÿÿSheÿjumpedÿher.ÿÿSheÿtookÿherÿdrugsÿfromÿher.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhoÿtookÿdrugsÿfromÿwho?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿKeishaÿtookÿChrissy'sÿ--ÿtheÿstuffÿsheÿwasÿgivenÿtoÿ

    5ÿÿÿsell.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿDidÿtheÿ--ÿdidÿMoeÿdoÿanythingÿafterÿthisÿhappened?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿHeÿjustÿsaidÿwhoeverÿfindsÿherÿheÿwouldÿgiveÿthemÿsomeÿ

    8ÿÿÿmoneyÿandÿsheÿwasÿfoundÿwithinÿfiveÿminutes,ÿandÿwhenÿIÿdroveÿ

    9ÿÿÿhimÿtoÿherÿ--ÿtoÿwhereÿtheÿboysÿwereÿheÿgaveÿherÿaÿhugÿandÿthatÿ

 10ÿÿÿwasÿ--ÿatÿleastÿitÿappearedÿ--ÿsomeoneÿsaidÿsomethingÿaboutÿitÿ

 11ÿÿÿmightÿnotÿhaveÿbeenÿaÿhug,ÿbutÿitÿlookedÿlikeÿaÿhug.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿLet'sÿbringÿthisÿ--ÿbreakÿthisÿdownÿaÿlittleÿbit,ÿMissÿ

 13ÿÿÿC.ÿÿYouÿsaidÿwhenÿyouÿdroveÿhimÿtoÿher.ÿÿWhoÿisÿtheÿhimÿyou'reÿ

 14ÿÿÿreferringÿto?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿMoeÿtoÿtheÿboysÿthatÿcalledÿsoÿthatÿtheyÿhadÿher.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿshowedÿupÿdidÿyouÿdriveÿtheÿdefendantÿtoÿwhere?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿToÿhisÿhouseÿinÿWinooski.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿseeÿwhenÿyouÿshowedÿup?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿTheÿtwoÿyoungÿguysÿhadÿherÿoneÿarmÿinÿeachÿarmÿandÿMoeÿ

 20ÿÿÿjustÿwalkedÿupÿandÿputÿhisÿarmÿaroundÿherÿlike.ÿ

 21ÿÿÿQ.ÿÿÿÿÿDidÿyouÿseeÿanythingÿafterÿthat?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyouÿgoÿafterÿthat?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿprobablyÿwentÿbackÿhome.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 41 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    41
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿprobablyÿwentÿbackÿhome.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿShiftingÿgearsÿagain,ÿMissÿC.,ÿdidÿMoeÿeverÿtakeÿ

    3ÿÿÿnakedÿpicturesÿofÿyou?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿButÿtheÿ--ÿyeah.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhy?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿwasÿtoldÿIÿcouldÿmakeÿmoneyÿwithÿthat.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhoÿtoldÿyouÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿMoeÿdid.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿheÿtakeÿtheseÿpictures?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿMyÿhouse.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhatÿ--ÿdoÿyouÿrecallÿwhatÿheÿusedÿtoÿtakeÿtheÿpictures?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿHisÿphone.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDidÿyouÿhaveÿtoÿposeÿcertainÿways?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhoÿdirectedÿthat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿMoeÿdid.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿheÿgoingÿtoÿdoÿwithÿtheseÿpictures?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿThereÿwasÿsomethingÿtoÿdoÿwithÿaÿbookÿthatÿprisonersÿgetÿ

 19ÿÿÿwithÿthumbnailsÿandÿifÿtheyÿlikeÿ--ÿjustÿIÿmeanÿit'sÿlikeÿ

 20ÿÿÿreallyÿsmallÿofÿtheÿgirl.ÿÿIfÿtheyÿlikeÿthat,ÿtheyÿcanÿbuyÿtheÿ

 21ÿÿÿpackageÿandÿthenÿIÿgetÿmoneyÿforÿthat.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhatÿwereÿyouÿgoingÿtoÿreceiveÿinÿexchangeÿforÿtheseÿ

 23ÿÿÿpictures?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿMoney.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿreceiveÿanyÿmoney?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 42 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    42
ÿ
    1ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿMissÿC.,ÿitÿseemsÿfromÿwhatÿyouÿtestifiedÿearlierÿthatÿ

    3ÿÿÿyouÿwereÿnotÿhappyÿwithÿyourÿapartmentÿbeingÿusedÿinÿaÿfashionÿ

    4ÿÿÿthatÿitÿwas?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿThat'sÿcorrect.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿtryÿtoÿgetÿMoeÿoutÿofÿyourÿapartment?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdo?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿwouldÿcomplainÿandÿheÿsaidÿheÿwouldÿbeÿoutÿofÿthereÿ

 10ÿÿÿtomorrow,ÿbut,ÿyouÿknow,ÿthenÿheÿwouldn'tÿhelpÿmeÿanyÿmore.ÿÿSoÿ

 11ÿÿÿIÿalwaysÿfeltÿlikeÿIÿwasÿstuckÿinÿaÿhardÿplaceÿbecauseÿIÿ

 12ÿÿÿcouldn'tÿ--ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhatÿdoÿyouÿmeanÿwhenÿyouÿsayÿheÿwouldn'tÿhelpÿyouÿanyÿ

 14ÿÿÿmore?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿWithÿdrugs.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDidÿyouÿtryÿtoÿnotÿpayÿtheÿhotÿwaterÿbill?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhyÿisÿthat?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿthoughtÿthatÿitÿwouldÿgetÿtheÿgirlsÿtoÿleaveÿbecauseÿ

 20ÿÿÿtheyÿcouldn'tÿtakeÿshowers.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhatÿaboutÿsameÿforÿelectricity?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYup.ÿÿThatÿkindÿofÿworkedÿforÿaÿlittleÿbitÿuntilÿIÿ

 23ÿÿÿfinallyÿputÿitÿbackÿon.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWasÿthereÿanÿoccasionÿwhenÿtheÿdefendantÿgotÿupsetÿ

 25ÿÿÿbecauseÿaÿfriendÿcameÿoverÿtoÿvisitÿyou?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 43 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    43
ÿ
    1ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿCanÿyouÿexplainÿthat?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿThisÿotherÿguyÿthatÿIÿknewÿfromÿEd'sÿtimeÿcameÿtoÿvisitÿ

    4ÿÿÿandÿIÿwasÿbusyÿgettingÿaÿcarÿregisteredÿorÿsomething.ÿÿIÿcan'tÿ

    5ÿÿÿrememberÿexactlyÿifÿIÿwasÿthereÿatÿfirst,ÿandÿthenÿanywayÿtheÿ

    6ÿÿÿguyÿcameÿoverÿandÿtheyÿgotÿveryÿupsetÿaboutÿit.ÿÿAllÿthree,ÿ

    7ÿÿÿGhostÿandÿHightowerÿandÿMoe,ÿtheyÿwereÿupsetÿthatÿtheÿguyÿcameÿ

    8ÿÿÿoverÿbecauseÿheÿwasÿalsoÿfromÿNewÿYorkÿorÿaÿdealerÿorÿwhatever,ÿ

    9ÿÿÿandÿtheyÿknew,ÿtheyÿcouldÿtell,ÿandÿheÿjustÿreallyÿwasÿ

 10ÿÿÿwonderingÿhowÿIÿwasÿdoingÿbecauseÿofÿEdÿgoingÿtoÿprisonÿandÿ

 11ÿÿÿstuff.ÿÿSoÿ--ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhatÿraceÿwasÿthisÿfriendÿwhoÿcameÿover?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿJamaican.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿwasÿMoeÿupsetÿbecauseÿofÿanotherÿJamaicanÿorÿBlackÿ

 15ÿÿÿguyÿcameÿover?ÿÿ

 16ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿdon'tÿthinkÿthatÿwasÿtheÿissue.ÿÿItÿwasÿjustÿheÿwasÿ

 18ÿÿÿsellingÿdrugs.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿYouÿhaveÿtoÿaskÿtheÿquestionÿinÿtermsÿofÿ

 20ÿÿÿwhatÿtheÿwitnessÿsaidÿ--ÿwhatÿdidÿMr.ÿFolksÿsayÿaboutÿhisÿ

 21ÿÿÿreactionÿtoÿthis.ÿÿ

 22ÿÿÿA.ÿÿÿÿÿDoÿIÿhaveÿtoÿanswerÿthingsÿI'mÿnotÿsureÿbecauseÿIÿdon'tÿ

 23ÿÿÿrememberÿwordÿforÿword.ÿÿIÿkindÿofÿrememberÿtheÿgistÿofÿit,ÿbutÿ

 24ÿÿÿIÿdon'tÿ--ÿIÿjustÿrememberÿbeingÿtoldÿwhenÿIÿgotÿbackÿfromÿtheÿ

 25ÿÿÿcar.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 44 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    44
ÿ
    1ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

    2ÿÿÿ            THEÿCOURT:ÿÿWellÿsheÿcanÿactuallyÿtestifyÿtoÿtheÿ

    3ÿÿÿgist.ÿÿ

    4ÿÿÿ            MR.ÿKAPLAN:ÿÿIt'sÿnotÿclearÿtoÿmeÿwhoÿtoldÿher.ÿÿ

    5ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

    6ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

    7ÿÿÿQ.ÿÿÿÿÿMs.ÿC.,ÿwhoÿtoldÿyouÿanythingÿwhenÿyouÿcameÿback?ÿÿWasÿ

    8ÿÿÿitÿMoe?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿMoeÿdid,ÿyeah.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿMoeÿsay?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿThatÿIÿcouldn'tÿbeÿhavingÿthoseÿguysÿoverÿhere,ÿyouÿ

 12ÿÿÿknow,ÿguysÿlikeÿthatÿoverÿthere.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDuringÿthisÿtimeÿperiod,ÿMissÿC.,ÿdidÿyouÿevenÿwantÿtoÿ

 14ÿÿÿbeÿinÿyourÿownÿapartment?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿI'mÿsorry.ÿÿIÿdidn'tÿhearÿthat.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDidÿyouÿ--ÿwereÿthereÿtimesÿyouÿdidn'tÿevenÿwantÿtoÿbeÿ

 17ÿÿÿinÿyourÿownÿapartment?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYeah.ÿÿIÿwouldÿgoÿwalkÿaroundÿtownÿallÿnightÿbecauseÿIÿ

 19ÿÿÿdidn'tÿwantÿtoÿbeÿthere.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhatÿaboutÿyourÿkids?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿhadÿtheirÿfriendsÿ--ÿone'sÿgrandmotherÿandÿone'sÿ

 22ÿÿÿmotherÿ--ÿIÿwentÿoverÿtoÿtheirÿhousesÿandÿaskedÿifÿtheyÿcouldÿ

 23ÿÿÿstayÿthere.ÿÿI'veÿknownÿtheseÿmomsÿeverÿsinceÿtheÿboysÿwereÿinÿ

 24ÿÿÿkindergartenÿandÿtheyÿunderstood.ÿÿTheyÿknewÿwhatÿwas,ÿyouÿ

 25ÿÿÿknow,ÿhappeningÿatÿmyÿhouseÿandÿtheyÿ--ÿIÿdidn'tÿhaveÿmuchÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 45 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    45
ÿ
    1ÿÿÿmoney,ÿbutÿIÿgaveÿthemÿ$40ÿtoÿjustÿpleaseÿletÿmyÿboysÿstayÿhereÿ

    2ÿÿÿwhereÿit'sÿsafeÿandÿtheyÿdid.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDidÿyouÿultimatelyÿsucceedÿinÿgettingÿMoeÿoutÿofÿyourÿ

    4ÿÿÿapartment?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿHeÿagreedÿwithÿmeÿwhenÿIÿwentÿtoÿrehab.ÿÿHeÿsaidÿthatÿheÿ

    6ÿÿÿwouldÿbeÿgoneÿwhenÿIÿgotÿbackÿbecauseÿIÿaskedÿhimÿcouldÿyouÿ

    7ÿÿÿpleaseÿhaveÿeverybodyÿgoneÿwhenÿIÿgetÿoutÿofÿrehabÿandÿheÿsaidÿ

    8ÿÿÿyesÿandÿheÿdid.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿMissÿC.,ÿweÿhaveÿoneÿmoreÿfinalÿtopic.ÿÿDidÿyouÿeverÿ

 10ÿÿÿregisterÿaÿcarÿinÿyourÿnameÿforÿMoe?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿHowÿdidÿthatÿcomeÿabout?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIÿwasÿaskedÿtoÿgoÿ--ÿGhostÿdroppedÿmeÿoffÿatÿtheÿDMVÿtoÿ

 14ÿÿÿregisterÿaÿcarÿandÿIÿdidÿitÿbecauseÿIÿthoughtÿitÿwasÿjustÿ

 15ÿÿÿbecauseÿIÿhadÿaÿlicense.ÿÿSoÿ--ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿMoeÿwantÿyouÿtoÿregisterÿaÿcar?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿBecauseÿheÿdidn'tÿwantÿitÿinÿtheirÿnameÿIÿguess.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWellÿdidÿMoeÿsayÿanythingÿtoÿyouÿexactlyÿthatÿyouÿ

 19ÿÿÿremember?ÿÿNo?ÿÿOkay.ÿÿ

 20ÿÿÿA.ÿÿÿÿÿNotÿthatÿIÿremember.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿyouÿregisterÿthisÿvehicle?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿProbablyÿlikeÿaÿmonthÿbeforeÿIÿendedÿupÿgoingÿtoÿrehab.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhichÿDMVÿyouÿwentÿto?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYeah.ÿÿTheÿoneÿinÿSouthÿBurlington.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOffÿDorsetÿStreetÿandÿBarnesÿ&ÿNoble?ÿÿYes?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 46 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    46
ÿ
    1ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDidÿGhostÿstayÿwithÿyouÿorÿdidÿheÿjustÿdropÿyouÿoff?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿHeÿdroppedÿmeÿoffÿandÿthatÿwasÿthat.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDidÿanybodyÿcomeÿbackÿtoÿpickÿyouÿup?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿwalkedÿhome.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿgetÿhome?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿwalked.ÿÿIÿcalled,ÿbutÿnoÿ--ÿtheyÿ--ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿyouÿcall?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿHowÿmanyÿtimesÿdidÿyouÿcallÿMoe?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿJustÿtheÿonce.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿHowÿwereÿyouÿfeelingÿwhenÿyouÿwalkedÿhome?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIÿwasÿprettyÿupset.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿgetÿanyÿmoneyÿorÿticketsÿforÿregisteringÿ

 15ÿÿÿthisÿvehicle?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿdidn'tÿgetÿanythingÿforÿthatÿIÿdon'tÿthink.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhatÿkindÿofÿcarÿitÿwas?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿItÿwasÿlikeÿoneÿofÿthoseÿsmallerÿSUVÿtypesÿIÿguessÿorÿ

 19ÿÿÿit'sÿnotÿquiteÿaÿtruckÿorÿaÿvan,ÿbutÿit'sÿtheÿboxyÿ--ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿMissÿC.,ÿatÿthisÿtimeÿIÿamÿshowingÿyouÿwhat'sÿbeenÿ

 21ÿÿÿlabeledÿexhibitÿ107Bÿforÿidentificationÿpagesÿ13ÿandÿ14ÿwhichÿ

 22ÿÿÿareÿBatesÿ11305ÿandÿ11306.ÿÿDoÿyouÿrecognizeÿtheÿvehicle?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYeahÿthat'sÿit.ÿÿYeahÿthat'sÿit.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿIsÿthatÿtheÿvehicleÿyouÿregisteredÿforÿtheÿdefendant?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿthinkÿso.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 47 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    47
ÿ
    1ÿÿÿQ.ÿÿÿÿÿThankÿyou.ÿÿIÿwillÿtakeÿbackÿ107Bÿforÿidentification.ÿÿ

    2ÿÿÿDidÿyouÿeverÿuseÿthatÿvehicleÿasÿyourÿownÿcar?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNotÿreally,ÿno.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿstoreÿanyÿpersonalÿpropertyÿinÿthere?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhoÿusuallyÿdroveÿtheÿvehicle?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿChrissyÿorÿsomebodyÿelse.ÿÿNotÿme.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDidÿyouÿregisterÿanyÿotherÿcarsÿthatÿyouÿremember?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿItÿseemsÿlikeÿIÿdid,ÿbutÿIÿcan'tÿremember.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿgetÿaÿcallÿtoÿpickÿupÿaÿcar?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeah.ÿÿTheÿpoliceÿactuallyÿcameÿtoÿmyÿhouse.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhy?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿTheyÿsaidÿthatÿIÿneededÿtoÿcome.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyouÿhaveÿtoÿgo?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿToÿtheÿpoliceÿstationÿonÿ--ÿbyÿtheÿpark.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿroughlyÿwhenÿthatÿhappened?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿAfterÿrehab.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWasÿanythingÿlocatedÿinÿthisÿcar?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿThereÿwasÿaÿgun.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWasÿthatÿgunÿyours?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿSpeakingÿofÿfirearmsÿdidÿyouÿeverÿseeÿMoeÿwithÿaÿ

 23ÿÿÿfirearm?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿthinkÿso.ÿÿ

 25ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 48 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    48
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿWellÿcanÿyouÿlayÿaÿfoundation?ÿÿ

    2ÿÿÿ          MR.ÿGRADY:ÿÿSure.ÿÿ

    3ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDuringÿtheÿtimeÿperiodÿ--ÿwellÿlet'sÿgoÿbackÿforÿaÿ

    5ÿÿÿsecond.ÿÿHowÿmanyÿtimesÿdidÿyouÿseeÿMoeÿfromÿwhenÿyouÿmetÿhimÿ

    6ÿÿÿuntilÿwhenÿyouÿwentÿtoÿrehab?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿMaybeÿonceÿorÿtwice.ÿÿIÿsawÿMandyÿmoreÿbecauseÿsheÿwasÿ

    8ÿÿÿtheÿin-betweenÿperson.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿonceÿorÿtwiceÿdoÿyouÿmeanÿonceÿorÿtwiceÿaÿ

 10ÿÿÿday?ÿÿAÿweek?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿNo.ÿÿOnceÿorÿtwiceÿperiod.ÿÿLikeÿafterÿrehabÿyouÿmean?ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿNo.ÿÿI'mÿsorry,ÿMissÿC.ÿÿLetÿmeÿgoÿback.ÿÿI'mÿtalkingÿ

 13ÿÿÿaboutÿtheÿdayÿthatÿyouÿmetÿMoeÿuntilÿtheÿdayÿyouÿwentÿtoÿrehabÿ

 14ÿÿÿhowÿmanyÿtimesÿdoÿyouÿthinkÿyouÿsawÿMoe?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿProbablyÿmoreÿthanÿIÿsawÿmyÿkids.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDaily?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿAboutÿthat.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿtheÿtimesÿthatÿyouÿsawÿhimÿduringÿthisÿdailyÿ

 19ÿÿÿinteractionÿwithÿhimÿdidÿyouÿeverÿseeÿhimÿwithÿaÿfirearm?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿthinkÿso,ÿyes.ÿÿ

 21ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 22ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

 23ÿÿÿQ.ÿÿÿÿÿYesÿorÿno,ÿMissÿC.ÿÿDoÿyouÿremember?ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿIt'sÿaÿyesÿorÿno.ÿÿDidÿyouÿseeÿhimÿorÿdidÿ

 25ÿÿÿyouÿnotÿorÿdoÿyouÿnotÿknow?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 49 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    49
ÿ
    1ÿÿÿA.ÿÿÿÿÿTheyÿhadÿanÿairÿgunÿtooÿsoÿ--ÿÿ

    2ÿÿÿ          MR.ÿKAPLAN:ÿÿMayÿIÿapproach?ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿI'llÿputÿtheÿhusherÿon.ÿÿ

    4ÿÿÿ[Benchÿconference]

    5

    6

    7

    8

    9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 50 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    50
ÿ
    1ÿÿÿ          MR.ÿKAPLAN:ÿÿJudge,ÿI'veÿgotÿthreeÿstatementsÿsheÿ

    2ÿÿÿgaveÿwhereÿsheÿsaidÿsheÿneverÿsawÿhimÿwithÿaÿgun,ÿnever,ÿandÿ

    3ÿÿÿsheÿsaidÿitÿseveralÿtimes.ÿÿSoÿnowÿIÿdon'tÿknowÿhowÿsheÿwasÿ

    4ÿÿÿprepared,ÿbutÿwhenÿsheÿwasÿpreparedÿdidÿsheÿsayÿ--ÿÿ

    5ÿÿÿ          MR.ÿGRADY:ÿÿSheÿdid.ÿÿIÿmetÿwithÿherÿaÿcoupleÿweeksÿ

    6ÿÿÿago.ÿÿIÿaskedÿdidÿyouÿeverÿseeÿaÿfirearm.ÿÿSheÿsaysÿsheÿ

    7ÿÿÿremembersÿoneÿtimeÿsheÿsawÿhimÿwithÿaÿfirearmÿinÿherÿapartment.ÿÿ

    8ÿÿÿClearlyÿshe'sÿnotÿsayingÿthatÿtodayÿsoÿ--ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿRight,ÿandÿwhatÿisÿthisÿairÿ--ÿÿ

 10ÿÿÿ            MR.ÿGRADY:ÿÿWellÿsheÿwillÿalsoÿtalkÿaboutÿairsoftÿ

 11ÿÿÿguns,ÿbutÿthenÿsheÿwillÿprobablyÿsayÿthatÿtoo,ÿbutÿI'mÿtalkingÿ

 12ÿÿÿaboutÿanÿactualÿfirearm;ÿ9ÿmillimeterÿfirearm.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿShe'sÿreallyÿtentativeÿandÿtheÿquestionÿ

 14ÿÿÿis,ÿisÿsheÿtentativeÿbecauseÿshe'sÿalwaysÿtentativeÿorÿwhetherÿ

 15ÿÿÿshe'sÿreallyÿtentativeÿsayingÿfirearm.ÿÿIfÿthereÿareÿinÿfactÿ

 16ÿÿÿthreeÿstatementsÿaboutÿherÿnotÿseeingÿaÿfirearm,ÿthatÿreallyÿ

 17ÿÿÿraisesÿ--ÿÿ

 18ÿÿÿ            MR.ÿKAPLAN:ÿÿEveryÿtimeÿsheÿwasÿaskedÿsheÿsaidÿno.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿYouÿwantÿtoÿmoveÿon.ÿÿ

 20ÿÿÿ            MR.ÿGRADY:ÿÿI'mÿjustÿmoveÿon,ÿYourÿHonor.ÿÿIt'sÿnotÿ

 21ÿÿÿworthÿit.ÿÿ

 22ÿÿÿ[Endÿofÿbenchÿconference]

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 51 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    51
ÿ
    1ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿMs.ÿC.,ÿjustÿaÿcoupleÿlastÿquestions.ÿÿWhenÿyouÿwentÿtoÿ

    3ÿÿÿtheÿpoliceÿstationÿandÿpickedÿupÿtheÿvehicleÿwhatÿdidÿyouÿdoÿ

    4ÿÿÿwithÿit?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿdon'tÿremember.ÿÿIÿrememberÿthatÿIÿhadÿtoÿaskÿtheÿ

    6ÿÿÿpoliceÿforÿaÿjump.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿMaybeÿaÿbetterÿwayÿtoÿputÿtheÿquestionÿ--ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿcan'tÿremember.ÿÿIÿhonestlyÿdon'tÿknowÿifÿIÿdroveÿitÿ

    9ÿÿÿsomewhereÿorÿ--ÿIÿmustÿhaveÿdroveÿitÿ--ÿIÿwasÿwithÿMandy.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿPerhapsÿanÿeasierÿ--ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿthinkÿIÿpickedÿitÿupÿandÿthenÿsheÿendedÿupÿtakingÿitÿ

 12ÿÿÿorÿsomething.ÿÿIÿdon'tÿ--ÿIÿcan'tÿremember.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDidÿyouÿhaveÿanythingÿtoÿdoÿwithÿeitherÿMoeÿorÿtheÿcarÿ

 14ÿÿÿafterÿyouÿpickedÿthisÿupÿfromÿtheÿpolice?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 16ÿÿÿ            MR.ÿGRADY:ÿÿOneÿmoment,ÿYourÿHonor.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 18ÿÿÿ            MR.ÿGRADY:ÿÿNothingÿfurther,ÿYourÿHonor.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿCrossÿexamination.ÿÿ

 20ÿÿÿ            MR.ÿKAPLAN:ÿÿYes.ÿÿThankÿyou,ÿJudge.ÿÿ

 21ÿÿÿ                           CROSSÿEXAMINATION

 22ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 23ÿÿÿQ.ÿÿÿÿÿMissÿC.,ÿyouÿhaveÿbeenÿcleanÿforÿhowÿlong?ÿÿThreeÿyears?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿThreeÿyears.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿHowÿdoesÿthatÿfeel?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 52 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    52
ÿ
    1ÿÿÿA.ÿÿÿÿÿItÿfeelsÿgood.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿHowÿdoesÿitÿfeelÿcomparedÿtoÿwhenÿyouÿwereÿusingÿdrugs?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIt'sÿgoodÿtoÿhaveÿmyÿsons'ÿrespectÿagain.ÿÿSoÿitÿfeelsÿ

    4ÿÿÿgood.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿyourÿson'sÿlivingÿwithÿyouÿnow?ÿÿIsÿyourÿsonÿlivingÿ

    6ÿÿÿorÿhe'sÿ21?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿTheyÿbothÿliveÿwithÿme,ÿyes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOhÿtheyÿdo,ÿandÿyouÿdon'tÿhaveÿanythingÿtoÿdoÿwithÿthatÿ

    9ÿÿÿworldÿthatÿyouÿlivedÿinÿbeforeÿatÿthisÿpoint?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿcan'tÿhearÿyou.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿYouÿdon'tÿhaveÿanythingÿtoÿdoÿwithÿthatÿworldÿthatÿyouÿ

 12ÿÿÿlivedÿinÿbefore?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNo.ÿÿNo.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿwasÿitÿMoeÿorÿBrianÿFolksÿthatÿencouragedÿyouÿtoÿgoÿ

 15ÿÿÿtoÿrehab?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿwantedÿtoÿgoÿtoÿrehab.ÿÿHeÿsaidÿheÿwouldÿhelpÿmeÿgetÿ

 17ÿÿÿthere.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿheÿtellÿyouÿthatÿheÿthoughtÿthatÿwasÿaÿ

 19ÿÿÿgoodÿidea?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿWhenÿyouÿtalkÿdownÿIÿcan'tÿhear.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿDidÿheÿtellÿyouÿthatÿheÿthoughtÿthatÿwasÿaÿgoodÿidea?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿHeÿwantedÿ--ÿyeahÿheÿdefinitelyÿwantedÿmeÿtoÿgo.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿIsÿitÿfairÿtoÿsayÿthatÿitÿwasÿGhostÿorÿGÿorÿMcFarlanÿ

 24ÿÿÿthatÿbroughtÿallÿtheÿdrugsÿupÿfromÿNewÿYork?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿwouldÿsayÿyes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 53 of 274
ÿ
ÿ
ÿ
ÿ                         LoriÿC.                                   53
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿrememberÿhimÿtellingÿyouÿthatÿheÿwasÿthereÿ

    2ÿÿÿforÿoneÿreasonÿandÿthatÿwasÿtoÿmakeÿmoneyÿfromÿsellingÿdrugs?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYeah.ÿÿIÿrememberÿhimÿsayingÿthat.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿisÿitÿfairÿtoÿsayÿthatÿyouÿthoughtÿMcFarlanÿwasÿaÿ

    5ÿÿÿscaryÿperson?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿWhatÿwasÿthat?ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿIsÿitÿfairÿtoÿsayÿyouÿthoughtÿMcFarlanÿwasÿaÿscaryÿ

    8ÿÿÿperson?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿThatÿMoeÿthoughtÿthat?ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿNo.ÿÿThatÿyouÿthoughtÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿdefinitelyÿthoughtÿthat.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿyouÿhaveÿaÿreasonÿforÿthinkingÿthat?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeah.ÿÿIÿwokeÿupÿtoÿaÿknifeÿinÿmyÿfaceÿaccusingÿmeÿofÿ

 14ÿÿÿstealingÿhisÿdrugs.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwereÿsleepingÿandÿwhatÿhappened?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿHeÿhadÿaÿknifeÿtoÿmyÿthroat.ÿÿ

 17ÿÿÿ              MR.ÿGRADY:ÿÿObjection,ÿYourÿHonor,ÿasÿtoÿrelevance.ÿÿ

 18ÿÿÿ              THEÿCOURT:ÿÿObjectionÿoverruled.ÿÿGoÿahead.ÿÿ

 19ÿÿÿA.ÿÿÿÿÿAndÿ--ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿThisÿwasÿMcFarlan?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿhimÿlikeÿthat.ÿÿGhost.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOrÿGhost.ÿÿYouÿknowÿhimÿasÿGhost?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿheÿwasÿholdingÿaÿknifeÿtoÿyourÿthroat?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 54 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    54
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿsoÿlikeÿhowÿdidÿyouÿfeel?ÿÿThisÿmightÿsoundÿlikeÿaÿ

    2ÿÿÿstupidÿquestion,ÿbutÿ--ÿÿ

    3ÿÿÿA.ÿÿÿÿÿActuallyÿitÿwasÿaÿweirdÿquestionÿbecauseÿIÿalreadyÿ

    4ÿÿÿwantedÿtoÿdie,ÿbutÿitÿwasÿlikeÿIÿwasÿhalfÿscaredÿandÿhalfÿnotÿ

    5ÿÿÿandÿitÿwasÿlikeÿIÿjustÿwantedÿhimÿtoÿleaveÿmeÿalone,ÿandÿIÿsaidÿ

    6ÿÿÿIÿdon'tÿhaveÿyourÿmoney,ÿIÿdon'tÿsteal,ÿandÿIÿdidn'tÿ--ÿjustÿ

    7ÿÿÿsayingÿthatÿputÿmeÿinÿaÿ--ÿeverythingÿgetsÿtwisted,ÿandÿpeopleÿ

    8ÿÿÿifÿyouÿsayÿyouÿdon'tÿstealÿobviouslyÿtheyÿareÿthinkingÿit'sÿ

    9ÿÿÿsomeÿkindÿofÿconÿthatÿyou'reÿdoingÿandÿnoÿoneÿtakesÿyourÿwordÿ

 10ÿÿÿforÿit.ÿÿSoÿIÿsaidÿIÿdon'tÿstealÿandÿIÿdon'tÿhaveÿyourÿmoney,ÿ

 11ÿÿÿandÿMoeÿendedÿupÿpayingÿhimÿwhatÿheÿwasÿaccusingÿmeÿofÿ

 12ÿÿÿstealing.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDidÿyouÿactuallyÿfeelÿlikeÿatÿtheÿtimeÿthatÿyouÿmightÿ

 14ÿÿÿdie?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿthoughtÿifÿIÿcrossedÿthisÿguyÿenoughÿthatÿheÿwouldn'tÿ

 16ÿÿÿhaveÿanyÿproblemÿdoingÿthat.ÿÿYeah.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿSoÿthisÿisÿnotÿtheÿfirstÿtimeÿyou'veÿsaidÿthatÿGhostÿ

 18ÿÿÿheldÿaÿknifeÿtoÿyourÿthroat.ÿÿYouÿtoldÿtheÿagentsÿandÿtheÿ

 19ÿÿÿprosecutorsÿthatÿbefore,ÿisn'tÿthatÿright?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿJustÿtheÿknifeÿincidentÿandÿheÿshovedÿmeÿupÿagainstÿtheÿ

 21ÿÿÿtvÿspeakers.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿheÿhitÿyouÿinÿtheÿchestÿoneÿtime?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿThat'sÿwhatÿI'mÿtalkingÿabout.ÿÿHeÿshovedÿme.ÿÿHitÿmeÿinÿ

 24ÿÿÿtheÿchest.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿThisÿwasÿ--ÿthisÿwasÿGhost?ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 55 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    55
ÿ
    1ÿÿÿA.ÿÿÿÿÿWithÿhisÿhands.ÿÿYeahÿGhost.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿthat'sÿinÿseveralÿinterviewsÿthatÿwereÿbeingÿ

    3ÿÿÿtranscribedÿwhenÿyouÿwereÿtalkingÿtoÿtheÿpolice?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿdidÿitÿleaveÿbruisesÿwhenÿyouÿwereÿhit?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿItÿleftÿaÿredÿmark.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwasn'tÿthereÿanotherÿtimeÿthatÿyouÿsaidÿheÿ

    8ÿÿÿwouldÿkillÿyouÿifÿyouÿeverÿtalkedÿaboutÿhim?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿProbably.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSoÿwhenÿyouÿwereÿpreparingÿyourÿtestimonyÿforÿtoday'sÿ

 11ÿÿÿtestimonyÿwithÿtheÿprosecutionÿdidÿtheyÿaskÿyouÿaboutÿtheseÿ

 12ÿÿÿthreatsÿtheÿwayÿGhostÿhadÿtreatedÿyou?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeahÿIÿthinkÿso.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿdidÿyouÿtellÿthemÿwhenÿyouÿwereÿpreparingÿyourÿ

 15ÿÿÿtestimonyÿthatÿheÿheldÿaÿknifeÿtoÿyourÿthroat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdidÿtheyÿsay?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhyÿtheyÿdidn'tÿaskÿyouÿaboutÿthatÿinÿcourtÿ

 20ÿÿÿtoday?ÿÿ

 21ÿÿÿ            MR.ÿGRADY:ÿÿObjection,ÿYourÿHonor.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿSustained.ÿÿ

 23ÿÿÿ            THEÿWITNESS:ÿÿIÿdon'tÿknowÿwhereÿyou'reÿgoing.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿYouÿdon'tÿneedÿtoÿanswerÿthat.ÿÿ

 25ÿÿÿ            THEÿWITNESS:ÿÿOkay.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 56 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    56
ÿ
    1ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿLetÿmeÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿplaintiff'sÿ--ÿ

    3ÿÿÿdefendant'sÿexhibitÿF6ÿandÿaskÿyouÿtoÿlookÿatÿpageÿ7.ÿÿJustÿ

    4ÿÿÿreadÿthisÿtoÿyourselfÿplease.ÿÿThisÿisÿanÿinterviewÿthatÿyouÿ

    5ÿÿÿgaveÿtoÿtheÿpoliceÿonÿJulyÿ25thÿofÿ2016.ÿÿThisÿisÿaÿtranscriptÿ

    6ÿÿÿofÿit.ÿÿIÿwantÿtoÿseeÿifÿthisÿrefreshesÿyourÿmemory.ÿÿIfÿyouÿ

    7ÿÿÿcouldÿjustÿreadÿtheÿfirstÿpartÿhereÿplease?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿOutÿloud?ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿNo.ÿÿJustÿtoÿyourself.ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿmustÿhaveÿrememberedÿaÿlotÿmoreÿbackÿthen.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿDoesÿthatÿrefreshÿyourÿmemory?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿAÿlittleÿbit.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYeahÿIÿrememberÿthat.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿSoÿtellÿmeÿpleaseÿaÿlittleÿbitÿthatÿyouÿdoÿrememberÿ

 16ÿÿÿaboutÿthat?ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿAboutÿwhat?ÿÿ

 18ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿtheÿquestionÿisÿdidÿGhostÿeverÿtellÿyouÿthatÿheÿwouldÿ

 20ÿÿÿkillÿyouÿifÿyouÿeverÿmentionedÿhisÿname,ÿandÿIÿaskedÿyouÿtoÿ

 21ÿÿÿreadÿthat.ÿÿIfÿyouÿdon'tÿremember,ÿthat'sÿfine.ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYeah.ÿÿIÿcan'tÿrememberÿandÿIÿdon'tÿwantÿtoÿsayÿanythingÿ

 23ÿÿÿthat'sÿaÿdefiniteÿ--ÿIÿknowÿtheÿCourtÿdoesn'tÿwantÿgrayÿareasÿ

 24ÿÿÿsoÿIÿcan'tÿremember.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿIÿthinkÿyouÿsaidÿatÿoneÿpointÿthatÿHightowerÿwasÿonlyÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 57 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    57
ÿ
    1ÿÿÿthereÿforÿaÿmonth?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿI'mÿsorry.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿIÿthinkÿyouÿsaidÿatÿoneÿpointÿthatÿHightowerÿwasÿonlyÿ

    4ÿÿÿthereÿforÿoneÿmonth?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿItÿfeltÿlikeÿitÿwasÿtwoÿmonthsÿnow,ÿbutÿIÿdon'tÿknow.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿwasÿitÿMcFarlanÿthatÿbroughtÿHightowerÿupÿfromÿNewÿ

    7ÿÿÿYork?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿI'mÿreallyÿhavingÿaÿhardÿtimeÿhearingÿyou.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWasÿitÿMcFarlanÿthatÿbroughtÿHightowerÿup?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿbelieveÿso.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿrecallÿsayingÿthatÿatÿsomeÿpointÿBrianÿwasÿ

 12ÿÿÿcomingÿoverÿlessÿandÿless?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿknowÿwhyÿthatÿwas?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿdidn'tÿgetÿinvolved.ÿÿIÿtriedÿtoÿstayÿawayÿfromÿ

 16ÿÿÿeverything.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿsayingÿthatÿoneÿofÿtheÿreasonsÿwasÿthatÿitÿ

 18ÿÿÿwasÿtooÿconfusingÿforÿhimÿoverÿthere?ÿÿTooÿmanyÿpeople?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿForÿMoe?ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿForÿBrian.ÿÿYes,ÿforÿMoe.ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿjustÿassumedÿheÿwasÿspendingÿmoreÿtimeÿwithÿhisÿ

 22ÿÿÿfamily.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdoÿyouÿrecallÿwhenÿitÿwasÿthatÿheÿstartedÿ

 24ÿÿÿcomingÿoverÿlessÿandÿless?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿHeÿdidÿcomeÿoverÿlessÿandÿless.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 58 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    58
ÿ
    1ÿÿÿQ.ÿÿÿÿÿYouÿtestifiedÿaboutÿtheÿdayÿbeforeÿyouÿwentÿtoÿrehabÿyouÿ

    2ÿÿÿwereÿforcedÿtoÿbagÿdrugs?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿthatÿwasÿMcFarlanÿthatÿforcedÿyouÿtoÿdoÿthat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿBrianÿwasn'tÿthere?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿyouÿtoldÿMcFarlanÿyouÿdidn'tÿfeelÿgood,ÿyouÿdidn'tÿ

    9ÿÿÿwantÿtoÿdoÿthat?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿdidÿtellÿhimÿthat.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿyouÿgotÿsickÿwhileÿyouÿwereÿdoingÿit?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿletÿmeÿ--ÿandÿdoÿyouÿrecallÿwhatÿheÿsaidÿtoÿyou?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿHeÿsaidÿIÿhadÿtoÿdoÿit.ÿÿIÿcan'tÿrememberÿexactly,ÿbutÿIÿ

 15ÿÿÿrememberÿhimÿsittingÿmeÿdownÿandÿmakingÿmeÿdoÿit.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿdidÿheÿ--ÿwasÿheÿroughÿwithÿyou?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿHeÿjustÿtookÿmeÿandÿsatÿmeÿdownÿlikeÿaÿparentÿwouldÿaÿ

 18ÿÿÿlittleÿkid.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿheÿknewÿthatÿyouÿwereÿgoingÿtoÿrehabÿtheÿnextÿday?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿdidÿheÿsayÿanythingÿtoÿyouÿaboutÿthat?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿdon'tÿthinkÿheÿcaredÿaboutÿthatÿstuff.ÿÿWeÿwereÿallÿ

 23ÿÿÿjustÿjunkieÿwhoresÿtoÿhimÿsoÿ--ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿwasÿitÿfairÿtoÿsayÿthatÿthoseÿwereÿhisÿdrugsÿnotÿ

 25ÿÿÿBrian's?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 59 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    59
ÿ
    1ÿÿÿA.ÿÿÿÿÿThat'sÿfairÿtoÿsay.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿInÿfact,ÿisn'tÿitÿ--ÿisn'tÿitÿtrueÿthatÿMcFarlanÿtookÿ

    3ÿÿÿoverÿtheÿwholeÿdrugÿbusinessÿbyÿhimself?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿatÿthatÿpointÿBrianÿwasn'tÿevenÿinvolvedÿinÿit?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿThat'sÿright.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿMcFarlanÿwouldÿbragÿtoÿyouÿaboutÿtheÿfactÿthatÿheÿ

    8ÿÿÿwasÿinÿchargeÿofÿeverythingÿandÿitÿwasÿhisÿbusiness?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿThat'sÿtrue.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿIsn'tÿitÿalsoÿ--ÿifÿyouÿremember,ÿtheÿyoungÿwomenÿthatÿ

 11ÿÿÿwereÿthereÿtheyÿwereÿfreeÿtoÿcomeÿandÿgoÿasÿtheyÿwanted?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWellÿdidn'tÿyouÿsay,ÿforÿexample,ÿthatÿChrissyÿwouldÿ

 14ÿÿÿcomeÿandÿgo?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿSheÿwasÿalwaysÿthere.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWouldn'tÿsheÿleave?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿMandyÿwasÿtheÿoneÿthatÿwouldÿcomeÿandÿgo.ÿÿLikeÿsheÿ

 18ÿÿÿneverÿstayedÿthough.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿletÿmeÿshowÿyouÿyourÿGrandÿJuryÿtestimonyÿfromÿ

 20ÿÿÿAugustÿ11,ÿ2016ÿandÿaskÿyouÿtoÿreadÿthisÿsectionÿaboutÿKeishaÿ

 21ÿÿÿandÿseeÿifÿthatÿrefreshesÿyourÿmemory.ÿÿSeeÿwhereÿitÿsaysÿrightÿ

 22ÿÿÿthere,ÿjustÿthatÿparagraphÿplease.ÿÿ

 23ÿÿÿA.ÿÿÿÿÿOutÿloud?ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿNo.ÿÿ

 25ÿÿÿ            MR.ÿGRADY:ÿÿObjection.ÿÿThere'sÿnoÿquestion.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 60 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    60
ÿ
    1ÿÿÿ            THEÿCOURT:ÿÿYou'reÿaskingÿaÿquestionÿasÿtoÿwhatÿsheÿ

    2ÿÿÿsaid.ÿÿ

    3ÿÿÿ            MR.ÿKAPLAN:ÿÿWellÿIÿaskedÿherÿifÿsheÿrememberedÿtheÿ

    4ÿÿÿwomenÿgoingÿ--ÿbeingÿfreeÿtoÿgoÿbackÿandÿforthÿbyÿthemselvesÿ

    5ÿÿÿandÿitÿwasÿunclearÿtoÿmeÿsoÿIÿthoughtÿthisÿmightÿrefreshÿherÿ

    6ÿÿÿmemory.ÿÿ

    7ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿyouÿcanÿgoÿahead.ÿÿ

    8ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDoesÿthatÿrefreshÿyourÿmemory?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿSoÿisÿitÿfairÿtoÿsayÿthatÿKeishaÿ--ÿforÿexample,ÿsomeoneÿ

 12ÿÿÿlikeÿKeishaÿwouldÿcomeÿandÿgoÿasÿsheÿpleased?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿnoÿoneÿstoppedÿherÿfromÿdoingÿthat?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿisÿitÿalsoÿfairÿtoÿsayÿthatÿtheÿyoungÿwomenÿthatÿ

 17ÿÿÿwereÿthereÿifÿMoeÿdidn'tÿhaveÿanyÿdrugsÿtheyÿwouldÿgoÿsomeÿ

 18ÿÿÿplaceÿelseÿandÿbuyÿthem?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿMoreÿthanÿlikely.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿsayingÿthatÿyouÿdidÿnotÿthinkÿthatÿtheÿ

 21ÿÿÿyoungÿwomenÿthatÿwereÿthereÿwereÿafraidÿofÿMoe?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNoÿnoneÿofÿtheÿgirlsÿwereÿafraidÿofÿhim.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWereÿtheyÿafraidÿofÿMcFarlanÿorÿHightower?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿWhat?ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWereÿtheyÿafraidÿofÿMcFarlanÿorÿHightower?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 61 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    61
ÿ
    1ÿÿÿA.ÿÿÿÿÿHightower.ÿÿ

    2ÿÿÿ           MR.ÿGRADY:ÿÿObjection,ÿYourÿHonor.ÿÿCallsÿforÿ

    3ÿÿÿspeculation.ÿÿ

    4ÿÿÿ           THEÿCOURT:ÿÿYouÿwantÿtoÿaskÿ--ÿwellÿyouÿwouldn'tÿaskÿ

    5ÿÿÿaÿfoundationalÿquestion.ÿÿObjectionÿoverruled.ÿÿYouÿcanÿ--ÿ

    6ÿÿÿbasedÿuponÿyourÿobservationsÿcanÿyouÿanswerÿthat?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿHightowerÿwasÿtheÿoneÿthatÿwasÿlivingÿthereÿsoÿheÿwouldÿ

    8ÿÿÿgetÿ--ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿSoÿweÿdon'tÿgetÿinÿtroubleÿjustÿyesÿorÿno.ÿÿWereÿtheyÿ

 10ÿÿÿafraidÿofÿHightowerÿ--ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿ--ÿorÿMcFarlan?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿSomeÿgirlsÿwere.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿSo,ÿMissÿC.,ÿdoÿyouÿrememberÿsayingÿthatÿBrianÿsaidÿtoÿ

 15ÿÿÿyouÿthatÿheÿthoughtÿheÿhadÿsomethingÿgoingÿthatÿwasÿfairÿtoÿhimÿ

 16ÿÿÿandÿfairÿtoÿtheÿgirls?ÿÿ

 17ÿÿÿ             MR.ÿGRADY:ÿÿObjection,ÿYourÿHonor.ÿÿCallsÿforÿ

 18ÿÿÿhearsay.ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿdon'tÿremember.ÿÿ

 20ÿÿÿ             THEÿCOURT:ÿÿThat'sÿaÿstatementÿfromÿtheÿdefendant.ÿÿ

 21ÿÿÿ             MR.ÿGRADY:ÿÿRight,ÿbutÿcounselÿisÿaskingÿ--ÿÿ

 22ÿÿÿ             THEÿCOURT:ÿÿPardonÿme.ÿÿ

 23ÿÿÿ             MR.ÿGRADY:ÿÿThat'sÿpartyÿopponentÿforÿus.ÿÿThat'sÿ

 24ÿÿÿpartyÿforÿtheÿdefense.ÿÿ

 25ÿÿÿ             THEÿCOURT:ÿÿWellÿthatÿisÿinÿresponseÿtoÿmanyÿofÿtheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 62 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    62
ÿ
    1ÿÿÿpreviousÿstatementsÿsoÿsheÿcanÿanswerÿthat.ÿÿ

    2ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿhimÿtellingÿyouÿthat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIÿcan'tÿrememberÿwhatÿtheÿquestionÿisÿnow.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿBrianÿtellingÿyouÿwhyÿheÿthoughtÿwhatÿheÿ

    6ÿÿÿwasÿsettingÿupÿwasÿfair?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿbelieveÿso.ÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿwasÿpartÿofÿthat,ÿthatÿheÿwouldÿgetÿthemÿoffÿtheÿ

    9ÿÿÿstreets?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿIsÿitÿfairÿtoÿsayÿthatÿyouÿneverÿsawÿBrianÿbringÿanyÿ

 12ÿÿÿdrugsÿintoÿtheÿhouse?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿJustÿaÿfewÿticketsÿhereÿandÿthere.ÿÿNothingÿlikeÿ

 14ÿÿÿproductionÿwise.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿYouÿsaidÿitÿwasÿ--ÿitÿwasÿGhostÿwhoÿdroveÿyouÿtoÿtheÿ

 16ÿÿÿmotorÿvehicleÿdepartment?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿthatÿseveralÿdifferentÿpeopleÿdroveÿthatÿvehicle?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿIÿneverÿgotÿtoÿhaveÿanyÿ--ÿIÿdon'tÿknow.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿSoÿyouÿdon'tÿknowÿwhoÿdroveÿtheÿcar?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿI'mÿnotÿreallyÿhearingÿtheÿwholeÿquestion.ÿÿI'mÿsorry.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿIsÿitÿfairÿtoÿsayÿthatÿyouÿdoÿnotÿknowÿwhoÿactuallyÿ

 23ÿÿÿdroveÿthatÿvehicle?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿThat'sÿtrue?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 63 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    63
ÿ
    1ÿÿÿA.ÿÿÿÿÿThat'sÿtrue.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿifÿthereÿwasÿsomethingÿfoundÿinÿtheÿgloveÿ

    3ÿÿÿcompartment,ÿyouÿwouldn'tÿknowÿwhoÿputÿthatÿinÿthere?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    5ÿÿÿ          MR.ÿKAPLAN:ÿÿCouldÿIÿhaveÿaÿmoment,ÿJudge?ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    7ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDidÿMcFarlanÿbringÿaÿcoupleÿofÿdogsÿtoÿyourÿhouse?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿWhatÿwasÿthat?ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDidÿMcFarlanÿbringÿdogsÿtoÿyourÿhouseÿatÿoneÿpoint?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿAÿgirlÿfromÿNewÿYorkÿdidÿthat,ÿwasÿoneÿofÿhisÿfamilyÿ

 12ÿÿÿbroughtÿaÿcoupleÿdogs.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDidÿBrian?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿDogs.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDogs,ÿyeah.ÿÿNiceÿsubjectÿforÿtoday,ÿright?ÿÿDidÿBrianÿ

 16ÿÿÿdoÿanythingÿaboutÿtheÿdogs?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿcan'tÿremember.ÿÿIÿtookÿcareÿofÿthemÿforÿaÿcoupleÿ

 18ÿÿÿdays.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿaÿtimeÿwhenÿwasÿitÿyourÿsonÿthatÿwasÿlostÿ

 20ÿÿÿ--ÿoneÿofÿyourÿchildrenÿwasÿmissing?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿWeÿthoughtÿheÿwasÿmissing.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿwhoÿfoundÿhim?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿMoeÿdid.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿMoeÿdid.ÿÿHeÿwentÿoutÿandÿlookedÿforÿhim?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYup.ÿÿHeÿwasÿoutÿwithÿaÿguyÿthatÿIÿtrusted,ÿbutÿIÿdidn'tÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 64 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    64
ÿ
    1ÿÿÿknowÿheÿwasÿwithÿhimÿandÿheÿjustÿtookÿhimÿwithoutÿtellingÿme.ÿÿ

    2ÿÿÿItÿwasÿlateÿatÿnightÿandÿIÿjustÿwentÿrunningÿaroundÿallÿoverÿ

    3ÿÿÿtown.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWasÿthereÿanotherÿtimeÿthatÿBrianÿstoppedÿGhostÿfromÿ

    5ÿÿÿhittingÿyouÿwithÿaÿpieceÿofÿwood?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIfÿit'sÿtheÿtimeÿthatÿheÿpaidÿhimÿsoÿthatÿheÿwouldn'tÿ

    7ÿÿÿhurtÿmeÿ--ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿA.ÿÿÿÿÿ--ÿthat'sÿ--ÿyes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSoÿheÿwasÿgoingÿtoÿhitÿyouÿandÿBrianÿpaidÿhim?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 12ÿÿÿ            MR.ÿKAPLAN:ÿÿOkay.ÿÿIÿhaveÿnothingÿfurther,ÿYourÿ

 13ÿÿÿHonor.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿIsÿthereÿanyÿredirect?ÿÿ

 15ÿÿÿ            MR.ÿGRADY:ÿÿBriefly,ÿYourÿHonor.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿWhyÿdon'tÿ--ÿwe'llÿfinishÿwithÿ

 17ÿÿÿthisÿwitnessÿandÿthenÿwe'llÿhaveÿourÿrecess.ÿÿ

 18ÿÿÿ            MR.ÿGRADY:ÿÿThankÿyou,ÿYourÿHonor.ÿÿ

 19ÿÿÿ                        REDIRECTÿEXAMINATION

 20ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

 21ÿÿÿQ.ÿÿÿÿÿMissÿC.,ÿjustÿaÿcoupleÿareasÿtoÿaskÿyouÿabout.ÿÿTheÿ

 22ÿÿÿfirstÿrelateÿtoÿtheÿdrugÿbusiness.ÿÿWhoÿwasÿinÿchargeÿofÿtheÿ

 23ÿÿÿday-to-dayÿaccessÿofÿtheÿdrugs?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿwouldÿgoÿtoÿChrissyÿtoÿgetÿanythingÿIÿneededÿsoÿsheÿ

 25ÿÿÿheldÿonÿtoÿit.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 65 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    65
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhoÿ--ÿwhoÿdidÿtheÿmoneyÿgoÿto?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿmeanÿMoeÿcameÿinÿtoÿgetÿtheÿmoney,ÿbutÿI'mÿnotÿevenÿ

    3ÿÿÿsureÿnowÿwhoÿitÿwentÿto.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿyouÿseeÿmoreÿofÿMoeÿorÿGhost?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿwouldÿsayÿequallyÿthereÿforÿaÿwhile.ÿÿIÿwouldÿseeÿthemÿ

    6ÿÿÿbothÿtheÿsameÿamount.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhereÿGhostÿlived?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿTheÿfinalÿarea,ÿMissÿC.,ÿisÿquestionsÿrelatedÿtoÿcomingÿ

 10ÿÿÿandÿgoingÿfromÿyourÿhouse.ÿÿAsÿIÿunderstandÿyourÿtestimonyÿitÿ

 11ÿÿÿsoundsÿlikeÿthisÿperiodÿofÿyourÿlifeÿnegativelyÿimpactedÿyourÿ

 12ÿÿÿrelationshipÿwithÿyourÿchildren.ÿÿIsÿthatÿaÿyes?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿSorry.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿIÿbelieveÿyouÿmentionedÿthatÿyourÿsonsÿrespectedÿyouÿ

 15ÿÿÿnowÿthatÿyouÿwereÿclean?ÿÿ

 16ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿThat'sÿaÿpreliminaryÿquestion.ÿÿYou'reÿ

 18ÿÿÿgoingÿtoÿaskÿsomethingÿaboutÿthat?ÿÿ

 19ÿÿÿ            MR.ÿGRADY:ÿÿYes,ÿyourÿHonor.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿObjectionÿoverruled.ÿÿYouÿcanÿanswerÿ

 21ÿÿÿthat.ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿIÿbelieveÿyouÿmentionedÿbeforeÿthatÿIÿthinkÿtoÿuseÿ

 24ÿÿÿyourÿwordsÿyouÿwereÿsuicidalÿifÿyouÿdidn'tÿgoÿtoÿrehab?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿItÿwasÿthatÿorÿrehab.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 66 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    66
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿIÿbelieveÿyouÿalsoÿmentionedÿthatÿyouÿaskedÿMoeÿ

    2ÿÿÿrepeatedlyÿtoÿleaveÿtheÿhouse?ÿÿ

    3ÿÿÿ          MR.ÿKAPLAN:ÿÿYourÿHonor,ÿobject.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿAreÿyouÿgoingÿtoÿfollowÿthisÿupÿwithÿanÿ

    5ÿÿÿopen-endedÿquestion?ÿÿ

    6ÿÿÿ          MR.ÿGRADY:ÿÿIÿam.ÿÿYes.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿObjectionÿoverruled.ÿÿGoÿahead.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeahÿIÿdid.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhyÿdidn'tÿyouÿjustÿcallÿtheÿpolice?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿTheÿpoliceÿwereÿatÿmyÿhouseÿeveryday.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿapproachÿone?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhyÿnot?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿAreÿyouÿserious?ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿYes.ÿÿJustÿexplainÿifÿyouÿwereÿsuicidalÿandÿyouÿwantedÿ

 16ÿÿÿMoeÿoutÿofÿtheÿhouse,ÿwhyÿnotÿjustÿtellÿsomebody?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿdidn'tÿwantÿtoÿgetÿhurt.ÿÿSimpleÿasÿthat.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhyÿwouldÿyouÿgetÿhurt?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿThat'sÿlikeÿyouÿjustÿdon'tÿdoÿthat.ÿÿYouÿjustÿdon't.ÿÿIÿ

 20ÿÿÿdon'tÿknowÿmaybeÿIÿjustÿthinkÿthat.ÿÿ

 21ÿÿÿ            MR.ÿGRADY:ÿÿNothingÿfurther,ÿYourÿHonor.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAnythingÿfurtherÿ--ÿanyÿfurtherÿ

 23ÿÿÿquestions?ÿÿ

 24ÿÿÿ            MR.ÿKAPLAN:ÿÿNo.ÿÿNothingÿfurther,ÿYourÿHonor.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿThankÿyou.ÿÿAllÿright.ÿÿLet'sÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 67 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    67
ÿ
    1ÿÿÿtakeÿourÿrecessÿandÿgetÿbackÿinÿ15ÿminutes.ÿÿ

    2ÿÿÿ[Recessÿ10:35ÿa.m.ÿ-ÿ10:55ÿa.m.]

    3ÿÿÿ          THEÿCOURT:ÿÿGoodÿafternoon.ÿÿWantÿtoÿcallÿtheÿnextÿ

    4ÿÿÿwitness.ÿÿ

    5ÿÿÿ          MR.ÿKAPLAN:ÿÿIÿrealizedÿafterÿspeakingÿwithÿmyÿclientÿ

    6ÿÿÿthatÿIÿhadÿaÿfewÿmoreÿquestionsÿtoÿaskÿMissÿC.ÿsoÿIÿaskedÿherÿ

    7ÿÿÿtoÿwait.ÿÿShe'sÿpreparedÿtoÿcomeÿbackÿin.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿThisÿisÿinÿrebuttal?ÿÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿYes.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿIÿjustÿwantÿtoÿremindÿ

 11ÿÿÿyou,ÿyouÿareÿstillÿunderÿoath.ÿÿ

 12ÿÿÿ                               REBUTTAL

 13ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 14ÿÿÿQ.ÿÿÿÿÿMissÿC.,ÿwereÿthereÿoccasionsÿ--ÿyouÿmentionedÿbeingÿ

 15ÿÿÿafraidÿjustÿbeforeÿyouÿleftÿtheÿcourtroomÿandÿthat'sÿwhyÿyouÿ

 16ÿÿÿdidn'tÿcallÿtheÿpoliceÿorÿtalkÿtoÿtheÿpolice?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿJustÿsomethingÿyouÿdon'tÿdo.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿaskingÿ--ÿÿ

 19ÿÿÿA.ÿÿÿÿÿPlusÿtheÿcopsÿwereÿthereÿeveryday.ÿÿTheyÿsawÿeverything.ÿÿ

 20ÿÿÿTheyÿknewÿwhatÿwasÿgoingÿon.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿaskingÿBrianÿonÿoccasionÿtoÿspeakÿtoÿ

 22ÿÿÿyourÿboys?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYeah.ÿÿIÿneededÿaÿmaleÿfigureÿtoÿtalkÿtoÿthem.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿlikeÿdidÿoneÿofÿthemÿsayÿatÿoneÿpointÿheÿdidn'tÿwantÿ

 25ÿÿÿtoÿgoÿtoÿschoolÿandÿBrianÿwasÿencouragingÿhimÿtoÿdoÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 68 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    68
ÿ
    1ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿdidÿBrianÿfindÿaÿjobÿforÿthem?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿHeÿgotÿ--ÿheÿletÿthemÿbabysitÿhisÿkids.ÿÿYeah.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿheÿpaidÿthemÿforÿthat?ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿYouÿactuallyÿhaveÿtoÿrespond.ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿYes.ÿÿSorry.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿwasÿheÿtryingÿtoÿencourageÿthemÿnotÿtoÿsmokeÿ

    8ÿÿÿmarijuana?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿaboutÿthat.ÿÿIÿmeanÿmaybe.ÿÿIÿdon'tÿknow.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿwentÿtoÿrehabÿandÿcameÿbackÿdidÿBrianÿcheckÿonÿ

 11ÿÿÿyou?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿHeÿdid.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿhowÿmanyÿtimes?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿOnce.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿwasÿsomeoneÿthereÿthatÿheÿaskedÿtoÿleaveÿwhenÿheÿ

 16ÿÿÿcameÿover?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿAyla.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAylaÿandÿherÿboyfriend?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿifÿherÿboyfriendÿwasÿthere.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿBrianÿtoldÿherÿsheÿhadÿtoÿleave?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿIÿcan'tÿremember.ÿÿMaybeÿitÿwasÿKeisha.ÿÿ

 22ÿÿÿIÿdon'tÿknow.ÿÿIÿreallyÿcan'tÿremember.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿThat'sÿfine.ÿÿYouÿmentionedÿaÿsafe.ÿÿIsÿitÿfairÿtoÿsayÿ

 24ÿÿÿitÿwasÿaÿlockboxÿ--ÿaÿsmallÿlockboxÿnotÿ--ÿÿ

 25ÿÿÿ            MR.ÿGRADY:ÿÿObjection,ÿYourÿHonor.ÿÿThat'sÿoutsideÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 69 of 274
ÿ
ÿ
ÿ
ÿ                        LoriÿC.                                    69
ÿ
    1ÿÿÿtheÿscopeÿofÿtheÿredirect.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿObjectionÿoverruled.ÿÿYouÿcanÿanswerÿthatÿ

    3ÿÿÿquestion.ÿÿ

    4ÿÿÿA.ÿÿÿÿÿItÿwasÿoneÿofÿthoseÿblackÿsafes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿHowÿbigÿwasÿit?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿLikeÿthat.ÿÿ(Demonstrates)

    7ÿÿÿQ.ÿÿÿÿÿWithÿaÿkeyÿonÿtheÿtopÿofÿit?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿthink.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿYouÿhadÿtoÿuseÿaÿkey?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿ

 11ÿÿÿ            MR.ÿKAPLAN:ÿÿAllÿright.ÿÿCanÿIÿhaveÿaÿminute,ÿJudge?ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿYouÿcan.ÿÿ

 13ÿÿÿ            MR.ÿKAPLAN:ÿÿNothingÿfurther.ÿÿThankÿyou,ÿJudge.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿThankÿyou.ÿÿ

 15ÿÿÿ            THEÿWITNESS:ÿÿI'mÿreallyÿdoneÿthisÿtime?ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿYou'reÿdone.ÿÿOkay.ÿÿGovernmentÿwantÿtoÿ

 17ÿÿÿcallÿtheÿnextÿwitness.ÿÿ

 18ÿÿÿ            MR.ÿGRADY:ÿÿYes,ÿYourÿHonor.ÿÿTheÿGovernmentÿcallsÿ

 19ÿÿÿMichaelÿBeliveau.ÿÿGoodÿmorning,ÿsir.ÿÿPleaseÿenterÿtheÿ

 20ÿÿÿcourtroomÿandÿproceedÿtoÿtheÿpodiumÿwhereÿyouÿwillÿgetÿsworn.ÿÿ

 21ÿÿÿMICHAELÿBELIVEAU,

 22ÿÿÿ      Havingÿbeenÿdulyÿsworn,ÿtestifiedÿasÿfollows:

 23ÿÿÿ            THEÿCOURT:ÿÿGoodÿmorning,ÿOfficerÿBeliveau.ÿÿ

 24ÿÿÿ            OFFICERÿBELIVEAU:ÿÿGoodÿmorning,ÿYourÿHonor.ÿÿ

 25ÿÿÿ                         DIRECTÿEXAMINATION

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 70 of 274
ÿ
ÿ
ÿ
ÿ                        MichaelÿBeliveau                           70
ÿ
    1ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿGoodÿmorning,ÿsir.ÿÿPleaseÿstateÿyourÿnameÿandÿspellÿit?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿGoodÿmorning.ÿÿMyÿnameÿisÿMichaelÿBeliveau.ÿÿ

    4ÿÿÿB-E-L-I-V-E-A-U.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhatÿdoÿyouÿdoÿforÿaÿliving?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿI'mÿcurrentlyÿaÿdetectiveÿwithÿtheÿBurlingtonÿPoliceÿ

    7ÿÿÿDepartmentÿhereÿinÿVermont.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿHowÿlongÿhaveÿyouÿbeenÿwithÿBurlingtonÿPoliceÿ

    9ÿÿÿDepartment?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿAÿlittleÿoverÿsixÿyearsÿnow.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿHowÿlongÿhaveÿyouÿbeenÿaÿdetective?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿAÿlittleÿoverÿaÿyear.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhatÿareÿyourÿ--ÿgenerallyÿspeakingÿwhatÿareÿyourÿdutiesÿ

 14ÿÿÿandÿresponsibilitiesÿasÿaÿdetective?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿWeÿinvestigateÿsomeÿofÿtheÿmoreÿmajorÿcrimesÿwhichÿ

 16ÿÿÿincludeÿseriousÿassaults,ÿhomicide,ÿrobberies,ÿburglaries.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿtheÿdefendant?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿCanÿyouÿpleaseÿidentifyÿtheÿdefendantÿbyÿanÿarticleÿofÿ

 20ÿÿÿclothing?ÿÿ

 21ÿÿÿ            MR.ÿKAPLAN:ÿÿYourÿHonor,ÿwe'llÿstipulateÿthatÿhe'sÿ

 22ÿÿÿreferringÿtoÿourÿclient.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿSoÿstipulated.ÿÿ

 24ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

 25ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknowÿtheÿdefendant?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 71 of 274
ÿ
ÿ
ÿ
ÿ                        MichaelÿBeliveau                           71
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿhadÿaÿtrafficÿstopÿinvolvingÿtheÿdefendantÿbackÿinÿ

    2ÿÿÿ2015.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿtheÿdateÿofÿthatÿtrafficÿstop?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿDecemberÿ25,ÿ2015.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿyourÿpositionÿorÿyourÿassignmentÿbackÿonÿ

    6ÿÿÿDecemberÿ25,ÿ2015?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿAtÿtheÿtimeÿIÿwasÿaÿpatrolÿofficer.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿCanÿyouÿtellÿtheÿjuryÿwhatÿareÿyourÿdutiesÿandÿ

    9ÿÿÿresponsibilitiesÿasÿaÿpatrolÿofficer?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿwouldÿrespondÿtoÿcallsÿasÿneeded,ÿconductÿpatrolsÿtoÿ

 11ÿÿÿincludeÿtrafficÿstops,ÿthingsÿofÿthatÿnature.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿGoingÿbackÿtoÿDecemberÿ25,ÿ2015ÿwhatÿshiftÿwereÿyouÿ

 13ÿÿÿworking?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿwasÿworkingÿtheÿeveningÿshiftÿwhichÿisÿitÿstartsÿatÿ

 15ÿÿÿaboutÿ4:45ÿp.m.ÿandÿitÿgoesÿuntilÿ2:45ÿa.m.ÿinÿtheÿmorning.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWasÿanybodyÿelseÿworkingÿwithÿyou?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿwasÿridingÿasÿaÿdoubleÿunitÿwithÿOfficerÿCzycewski.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿIsÿCzycewskiÿspelledÿC-Z-Y-C-E-W-S-K-I?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿCanÿyouÿexplainÿwhatÿledÿyouÿtoÿstopÿtheÿvehicleÿonÿ

 21ÿÿÿDecemberÿ25,ÿ2015?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿobservedÿaÿgreenÿDodgeÿDurangoÿtravelingÿnorthÿonÿtheÿ

 23ÿÿÿbeltlineÿorÿRouteÿ127ÿinÿBurlington.ÿÿItÿwasÿaboutÿ10:30ÿp.m.ÿ

 24ÿÿÿandÿitÿhadÿnoÿfunctioningÿplateÿlightsÿorÿlicenseÿplateÿlights.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyouÿultimatelyÿstopÿtheÿcar?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 72 of 274
ÿ
ÿ
ÿ
ÿ                        MichaelÿBeliveau                           72
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿfollowedÿtheÿvehicleÿupÿtheÿbeltlineÿandÿweÿinitiatedÿ

    2ÿÿÿtheÿcarÿstopÿonÿNorthÿAvenueÿjustÿsouthÿofÿPlattsburghÿAvenue.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdoÿwhenÿyouÿpulledÿthisÿDurangoÿover?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIÿapproachedÿtheÿvehicleÿandÿidentifiedÿtheÿoperator.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhatÿaboutÿOfficerÿCzycewski?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿHeÿapproachedÿtheÿpassengerÿsideÿofÿtheÿvehicle.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿHowÿmanyÿpeopleÿwereÿinÿtheÿDurango?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿJustÿone.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿtheÿdriverÿidentifyÿhimselfÿas?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿBrianÿFolks.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿDidÿyouÿaskÿtheÿdefendantÿforÿtheÿDurango'sÿ

 12ÿÿÿregistration?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDidÿheÿprovideÿitÿtoÿyou?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿitÿregisteredÿto?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿItÿwasÿaÿLoriÿC.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿDidÿyouÿaskÿtheÿdefendantÿwhoÿLoriÿC.ÿwas?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿHeÿsaidÿitÿwasÿhisÿfriend.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDidÿyouÿaskÿtheÿdefendantÿwhereÿheÿwasÿgoingÿthatÿnight?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhereÿwasÿheÿgoing?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿHeÿsaidÿheÿhadÿaÿflightÿtoÿgoÿtoÿaÿfuneral.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿNowÿifÿIÿrecallÿcorrectly,ÿDetectiveÿBeliveau,ÿyouÿ

 25ÿÿÿmentionedÿthisÿstopÿhappenedÿatÿ10:30ÿp.m.?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 73 of 274
ÿ
ÿ
ÿ
ÿ                        MichaelÿBeliveau                           73
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDoÿanyÿflightsÿleaveÿatÿ10:30ÿatÿnight?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿHisÿflightÿwasÿatÿ6ÿa.m.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDidÿyouÿultimatelyÿseizeÿtheÿDurango?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿdoÿthat?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿOfficerÿCzycewskiÿobservedÿsomeÿitemsÿinÿtheÿvehicleÿ

    8ÿÿÿthatÿareÿconsistentÿwithÿpackagingÿforÿdrugsÿtoÿincludeÿplasticÿ

    9ÿÿÿbaggy,ÿaÿsmallÿrubberband,ÿandÿthenÿanÿalcoholÿswabÿpad.ÿÿAfterÿ

 10ÿÿÿseeingÿthoseÿitemsÿweÿrequestedÿaÿK-9ÿtoÿtheÿscene.ÿÿCorporalÿ

 11ÿÿÿDeweyÿandÿK-9ÿTaserÿfromÿColchesterÿPoliceÿDepartmentÿ

 12ÿÿÿresponded,ÿconductedÿaÿdrugÿsniffÿofÿtheÿvehicle,ÿandÿIÿwasÿ

 13ÿÿÿinformedÿbyÿCorporalÿDeweyÿthatÿhisÿK-9ÿalertedÿtoÿtheÿpresenceÿ

 14ÿÿÿofÿillegalÿdrugsÿinsideÿtheÿcar.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWasÿtheÿdefendantÿallowedÿtoÿleaveÿtheÿsceneÿthatÿnight?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDidÿyouÿaskÿtoÿsearchÿhimÿbeforeÿheÿleft?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDidÿheÿagreeÿtoÿbeÿsearched?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿHeÿdid.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿDidÿyouÿactuallyÿsearchÿhim?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDidÿyouÿnoticeÿanything?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿHeÿhadÿtwoÿcellÿphonesÿandÿtwoÿbundlesÿofÿcash.ÿÿIÿ

 25ÿÿÿdidn'tÿcountÿtheÿcash.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 74 of 274
ÿ
ÿ
ÿ
ÿ                        MichaelÿBeliveau                           74
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDidÿyouÿallowÿtheÿdefendantÿtoÿtakeÿanythingÿwithÿhimÿ

    2ÿÿÿthatÿnightÿbeforeÿheÿleft?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿHeÿsaidÿheÿhadÿsomeÿChristmasÿpresentsÿinÿtheÿbackÿ

    4ÿÿÿofÿtheÿvehicleÿwhichÿwereÿinÿgarbageÿbags.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿEarlierÿitÿseemedÿthatÿtheÿdefendantÿindicatedÿheÿhadÿaÿ

    6ÿÿÿflightÿtheÿnextÿmorning.ÿÿDidÿyouÿfindÿanyÿluggageÿinÿtheÿ

    7ÿÿÿvehicle?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrecallÿseeingÿanyÿluggageÿinÿtheÿvehicle.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿtheÿDurangoÿgoÿthatÿnight?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿItÿwentÿdirectlyÿtoÿtheÿpoliceÿdepartmentÿwhichÿisÿOneÿ

 11ÿÿÿNorthÿAvenueÿinÿBurlington,ÿVermont.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWasÿitÿsecuredÿatÿtheÿpoliceÿdepartment?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYesÿinÿaÿsecureÿgarageÿthatÿonlyÿisÿaccessedÿbyÿpoliceÿ

 14ÿÿÿvehicles.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDidÿyouÿalsoÿsealÿtheÿvehicle?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYesÿwithÿevidenceÿtape.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDidÿyouÿultimatelyÿsearchÿtheÿDurango?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYesÿafterÿgettingÿaÿsearchÿwarrant.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿyouÿsearchÿitÿafterÿgettingÿaÿsearchÿwarrant?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿDecemberÿ28th.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAnyÿchanceÿsomebodyÿwouldÿgetÿintoÿtheÿDurangoÿbetweenÿ

 22ÿÿÿDecemberÿ25thÿandÿDecemberÿ28th?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhyÿnot?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿTheÿevidenceÿtapeÿwasÿstillÿintactÿandÿitÿwasÿinÿtheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 75 of 274
ÿ
ÿ
ÿ
ÿ                        MichaelÿBeliveau                           75
ÿ
    1ÿÿÿsecureÿgarageÿorÿsallyÿportÿarea.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsearchedÿtheÿDurangoÿdidÿyouÿfindÿanyÿdrugs?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDidÿyouÿfindÿanything?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿfind?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿfoundÿaÿloadedÿBerettaÿ9ÿmillimeterÿhandgunÿinÿtheÿ

    8ÿÿÿglovebox.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿYouÿmentionedÿ--ÿwhatÿtypeÿofÿhandgunÿwasÿitÿagain?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿAÿBeretta.ÿÿ

 11ÿÿÿ            MR.ÿGRADY:ÿÿContinuingÿpermissionÿtoÿapproachÿtheÿ

 12ÿÿÿwitness,ÿYourÿHonor?ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 14ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

 15ÿÿÿQ.ÿÿÿÿÿHandingÿyouÿwhat'sÿbeenÿmarkedÿasÿGovernment'sÿexhibitÿ

 16ÿÿÿ37ÿforÿidentificationÿtakeÿaÿmomentÿtoÿreviewÿthoseÿpictures,ÿ

 17ÿÿÿDetectiveÿBeliveau.ÿÿDoÿyouÿrecognizeÿthoseÿpictures?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDoÿtheyÿfairlyÿandÿaccuratelyÿshowÿtheÿDurangoÿasÿyouÿ

 20ÿÿÿsearchedÿitÿbackÿonÿDecemberÿ28th,ÿ2015?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿ            MR.ÿGRADY:ÿÿYourÿHonor,ÿatÿthisÿtimeÿtheÿGovernmentÿ

 23ÿÿÿmovesÿtoÿadmitÿandÿpublishÿexhibitÿ37.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

 25ÿÿÿ            MS.ÿSEN:ÿÿNoÿobjection,ÿYourÿHonor.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 76 of 274
ÿ
ÿ
ÿ
ÿ                        MichaelÿBeliveau                           76
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿSoÿadmitted.ÿÿ

    2ÿÿÿ[Governmentÿexhibitÿ37ÿadmittedÿandÿpublished]

    3ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSeeingÿtheÿfirstÿpageÿofÿexhibitÿ37ÿwhat'sÿ

    5ÿÿÿtheÿjuryÿlookingÿat,ÿDetectiveÿBeliveau?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿThatÿisÿtheÿBerettaÿhandgunÿthatÿweÿfoundÿinÿtheÿ

    7ÿÿÿvehicle.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿmoveÿtoÿpageÿ2.ÿÿAmÿIÿcorrectÿthat'sÿaÿ

    9ÿÿÿcloseupÿofÿtheÿBerettaÿandÿI'llÿgoÿaheadÿandÿcircleÿ--ÿisÿthatÿ

 10ÿÿÿtheÿserialÿnumber?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWe'llÿgoÿaheadÿandÿmoveÿtoÿpageÿ3.ÿÿIsÿthatÿanÿoppositeÿ

 13ÿÿÿviewÿofÿtheÿfirearm?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿLet'sÿgoÿtoÿpageÿfour.ÿÿWhat'sÿshownÿinÿpageÿfour?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿThatÿisÿtheÿammunitionÿfromÿtheÿmagazine.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿMovingÿtoÿpageÿfiveÿisÿthatÿaÿpictureÿofÿwhereÿyouÿfoundÿ

 18ÿÿÿitÿinÿtheÿglovebox?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAnd,ÿfinally,ÿtheÿsixthÿpageÿisÿthatÿaÿbroaderÿviewÿofÿ

 21ÿÿÿtheÿDurangoÿandÿtheÿgloveboxÿwhereÿyouÿfoundÿtheÿBeretta?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿLet'sÿgoÿaheadÿandÿgoÿbackÿtoÿpageÿ2ÿofÿ37ÿandÿinÿtheÿ

 24ÿÿÿmeantimeÿretrieveÿGovernmentÿexhibitÿ38ÿforÿidentification.ÿÿ

 25ÿÿÿDetectiveÿBeliveau,ÿI'veÿhandedÿyouÿexhibitÿ38ÿforÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 77 of 274
ÿ
ÿ
ÿ
ÿ                        MichaelÿBeliveau                           77
ÿ
    1ÿÿÿidentification.ÿÿDoÿyouÿrecognizeÿwhatÿthatÿis?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿThisÿisÿ--ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿYouÿcanÿgoÿaheadÿandÿopenÿitÿifÿyouÿneedÿto.ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿThisÿisÿtheÿgunÿthat'sÿshownÿinÿtheÿpicturesÿhere.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknowÿthat'sÿtheÿgunÿthatÿyouÿseizedÿfromÿtheÿ

    6ÿÿÿDurango?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿThere'sÿpropertyÿtagsÿaffixedÿtoÿtheÿboxÿwhichÿincludeÿ

    8ÿÿÿtheÿserialÿnumberÿfromÿtheÿfirearmÿasÿwellÿasÿtheÿmakeÿandÿ

    9ÿÿÿmodel,ÿandÿthenÿwithinÿtheÿboxÿisÿtheÿfirearmÿitselfÿandÿtheÿ

 10ÿÿÿserialÿnumbersÿareÿtheÿsame.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿDidÿyouÿinÿfactÿtagÿthatÿintoÿevidence?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿdid.ÿÿ

 13ÿÿÿ            MR.ÿGRADY:ÿÿYourÿHonor,ÿatÿthisÿtimeÿtheÿGovernmentÿ

 14ÿÿÿmovesÿtoÿadmitÿandÿ--ÿmovesÿtoÿadmitÿ38.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

 16ÿÿÿ            MR.ÿKAPLAN:ÿÿCanÿIÿhaveÿoneÿmoment,ÿJudge?ÿÿ

 17ÿÿÿ            MR.ÿGRADY:ÿÿAnd,ÿYourÿHonor,ÿjustÿtoÿletÿyouÿknowÿitÿ

 18ÿÿÿisÿunloadedÿandÿinoperable.ÿÿJustÿwantÿtoÿputÿthatÿ--ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿThat'sÿtoÿletÿallÿofÿusÿknowÿthatÿitÿisÿ

 20ÿÿÿinoperable.ÿÿ

 21ÿÿÿ            MS.ÿSEN:ÿÿNoÿobjection,ÿYourÿHonor.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSoÿadmitted.ÿÿ

 23ÿÿÿ[Governmentÿexhibitÿ38ÿadmitted]

 24ÿÿÿ            MR.ÿGRADY:ÿÿThankÿyou,ÿYourÿHonor.ÿÿIfÿIÿcanÿgoÿaheadÿ

 25ÿÿÿandÿpublishÿitÿunderÿtheÿElmoÿjustÿbriefly?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 78 of 274
ÿ
ÿ
ÿ
ÿ                        MichaelÿBeliveau                           78
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    2ÿÿÿBYÿMR.ÿGRADY:ÿÿÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDetectiveÿBeliveau,ÿamÿIÿcorrectÿthatÿtheÿfirearmÿisÿ

    4ÿÿÿlocatedÿinÿtheÿboxÿandÿweÿhaveÿtheÿmagazineÿtoÿtheÿrightÿofÿitÿ

    5ÿÿÿandÿthenÿbelowÿitÿareÿtheÿ10ÿroundsÿthatÿyouÿfoundÿwithinÿit?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿThankÿyou.ÿÿOneÿmoment,ÿYourÿHonor.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿ

    9ÿÿÿ          MR.ÿGRADY:ÿÿNothingÿfurther,ÿYourÿHonor.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAnyÿcrossÿexamination,ÿMs.ÿSen?ÿÿ

 11ÿÿÿ            MS.ÿSEN:ÿÿBriefly,ÿYourÿHonor.ÿÿThankÿyou.ÿÿ

 12ÿÿÿ                           CROSSÿEXAMINATION

 13ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDetectiveÿBeliveau.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿGoodÿmorning.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿTheÿcarÿwasÿnotÿregisteredÿtoÿMr.ÿFolks,ÿwasÿit?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿbasedÿonÿyourÿtestimonyÿitÿdoesn'tÿsoundÿlikeÿyouÿ

 19ÿÿÿsawÿhimÿputÿanythingÿintoÿtheÿgloveÿcompartment;ÿisÿthatÿ

 20ÿÿÿcorrect?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿThat'sÿcorrect.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿYouÿdon'tÿknowÿwhoÿputÿtheÿfirearmÿinÿthatÿgloveÿ

 23ÿÿÿcompartment,ÿdoÿyou?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿwereÿyouÿawareÿthatÿthereÿwereÿmanyÿdifferentÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 79 of 274
ÿ
ÿ
ÿ
ÿ                        MichaelÿBeliveau                           79
ÿ
    1ÿÿÿdriversÿofÿthisÿvehicle?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    3ÿÿÿ          MS.ÿSEN:ÿÿMayÿIÿhaveÿaÿmoment,ÿYourÿHonor?ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    5ÿÿÿ          MS.ÿSEN:ÿÿNothingÿfurther,ÿYourÿHonor.ÿÿThankÿyou.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAnyÿredirect?ÿÿ

    7ÿÿÿ          MR.ÿGRADY:ÿÿNo,ÿYourÿHonor.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿThankÿyou,ÿDetective.ÿÿ

    9ÿÿÿ          OFFICERÿBELIVEAU:ÿÿThankÿyou,ÿYourÿHonor.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿWantÿtoÿcallÿtheÿnextÿwitness?ÿÿ

 11ÿÿÿ            MR.ÿGRADY:ÿÿYes,ÿYourÿHonor.ÿÿAtÿthisÿtimeÿtheÿ

 12ÿÿÿGovernmentÿmovesÿtoÿadmitÿandÿpublishÿexhibitÿ130ÿwhichÿisÿaÿ

 13ÿÿÿstipulationÿagreedÿtoÿbetweenÿtheÿparties,ÿandÿifÿIÿmayÿ

 14ÿÿÿapproach,ÿIÿwillÿhandÿitÿtoÿtheÿcourtroomÿdeputy.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿ130.ÿÿAnyÿobjectionÿtoÿ

 16ÿÿÿtheÿstipulation?ÿÿ

 17ÿÿÿ            MR.ÿKAPLAN:ÿÿNo,ÿYourÿHonor.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿItÿisÿadmitted.ÿÿOurÿprocessÿ

 19ÿÿÿisÿthatÿusuallyÿtheÿGovernmentÿattorneyÿwhoÿisÿproposingÿthisÿ

 20ÿÿÿparticularÿexhibitÿreadÿitÿtoÿtheÿjury.ÿ

 21ÿÿÿ[Governmentÿexhibitÿ130ÿadmitted]ÿ

 22ÿÿÿ            MR.ÿGRADY:ÿÿYes,ÿYourÿHonor.ÿÿ"Itÿisÿstipulatedÿbyÿ

 23ÿÿÿdefendantÿBrianÿFolksÿandÿUnitedÿStatesÿofÿAmericaÿforÿpurposesÿ

 24ÿÿÿofÿtheÿallegationÿinÿCountÿIIÿthatÿasÿofÿDecemberÿ2015ÿBrianÿ

 25ÿÿÿFolksÿhadÿpreviouslyÿbeenÿconvictedÿofÿaÿcrimeÿpunishableÿbyÿa

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 80 of 274
ÿ
ÿ
ÿ
ÿ                        ScottÿMurray                               80
ÿ
    1ÿÿÿtermÿofÿimprisonmentÿexceedingÿoneÿyear."ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿWantÿtoÿcallÿyourÿnextÿ

    3ÿÿÿwitness?ÿÿ

    4ÿÿÿ          MR.ÿDARROW:ÿÿYes,ÿYourÿHonor.ÿÿTheÿUnitedÿStatesÿofÿ

    5ÿÿÿAmericaÿcallsÿScottÿMurray.ÿÿ

    6ÿÿÿ          DEPUTYÿCLERK:ÿÿPleaseÿcomeÿforward,ÿsir,ÿtoÿbeÿsworn.ÿÿ

    7ÿÿÿSCOTTÿMURRAY,

    8ÿÿÿ    Havingÿbeenÿdulyÿsworn,ÿtestifiedÿasÿfollows:

    9ÿÿÿ          THEÿCOURT:ÿÿGoodÿmorning,ÿAgentÿMurray.ÿÿ

 10ÿÿÿ            AGENTÿMURRAY:ÿÿGoodÿmorning.

 11ÿÿÿ                         DIRECTÿEXAMINATIONÿÿ

 12ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 13ÿÿÿQ.ÿÿÿÿÿGoodÿmorning,ÿsir.ÿÿ

 14ÿÿÿA.ÿÿÿÿÿGoodÿmorning.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿCanÿyouÿpleaseÿstateÿyourÿnameÿandÿtellÿ--ÿalsoÿtellÿtheÿ

 16ÿÿÿjuryÿwhatÿyouÿdoÿforÿaÿliving?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿSure.ÿÿMyÿnameÿisÿScottÿMurrayÿM-U-R-R-A-Y.ÿÿI'mÿaÿ

 18ÿÿÿSpecialÿAgentÿwithÿtheÿBureauÿofÿAlcohol,ÿTobacco,ÿFirearmsÿ&ÿ

 19ÿÿÿExplosivesÿknownÿasÿATF.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿHowÿlongÿhaveÿyouÿbeenÿwithÿATF?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿ17ÿyears.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhereÿareÿyouÿstationedÿnow?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿHereÿinÿBurlington.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿHowÿlongÿhaveÿyouÿbeenÿinÿVermont?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿ17ÿyearsÿ--ÿjustÿover.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 81 of 274
ÿ
ÿ
ÿ
ÿ                        ScottÿMurray                               81
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿyouÿsummarizeÿforÿtheÿjuryÿwhatÿyourÿdutiesÿ

    2ÿÿÿandÿresponsibilitiesÿareÿasÿanÿATFÿAgentÿinÿVermont?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿSure.ÿÿIÿdoÿcaseÿinvestigationsÿrelatedÿtoÿfirearms,ÿ

    4ÿÿÿexplosives,ÿandÿarsonsÿviolations.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿHaveÿyouÿgotÿaÿspecialÿpositionÿwithinÿATFÿ

    6ÿÿÿregardingÿfirearms?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿWithinÿATFÿI'mÿaÿfirearmsÿinterstateÿnexusÿexpert.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿLet'sÿ--ÿIÿwantÿtoÿaskÿyouÿaboutÿyourÿ

    9ÿÿÿtraining,ÿbutÿlet'sÿstartÿwithÿtheÿgeneralÿtrainingÿthatÿanÿATFÿ

 10ÿÿÿagentÿhas.ÿÿCanÿyouÿtellÿtheÿjuryÿaboutÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿSure.ÿÿIÿwasÿaÿpoliceÿofficerÿpriorÿtoÿworkingÿforÿATF.ÿÿ

 12ÿÿÿMostÿpeopleÿcomeÿfromÿsomewhereÿelseÿbefore.ÿÿCameÿtoÿATFÿandÿ

 13ÿÿÿyouÿdoÿsixÿmonthsÿofÿtrainingÿinÿGeorgiaÿatÿaÿtrainingÿfacilityÿ

 14ÿÿÿforÿdifferentÿfederalÿagencies,ÿandÿthenÿworkedÿforÿoverÿeightÿ

 15ÿÿÿmonthsÿwithÿaÿtrainingÿagentÿone-on-oneÿhereÿinÿVermont.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿNowÿhowÿaboutÿtheÿspecialÿpositionÿthatÿyouÿ

 17ÿÿÿhold,ÿwasÿthereÿadditionalÿtrainingÿrelatedÿtoÿthat?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿTheÿtrainingÿisÿjustÿthatÿIÿworkedÿwith,ÿforÿaboutÿ

 19ÿÿÿeightÿmonths,ÿdirectlyÿheÿwasÿanÿinterstateÿnexusÿexpertÿ

 20ÿÿÿhimselfÿandÿsoÿpartÿofÿthatÿtrainingÿwasÿonÿinterstateÿnexusÿ

 21ÿÿÿwhichÿhasÿtoÿdoÿwithÿidentifyingÿaÿfirearm,ÿthatÿisÿwhoÿmadeÿaÿ

 22ÿÿÿparticularÿfirearm,ÿandÿtheÿlocationÿofÿwhereÿtheyÿwouldÿ

 23ÿÿÿmanufactureÿthoseÿtypesÿofÿfirearms.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSoÿIÿwasÿgoingÿtoÿaskÿyouÿwhatÿinterstateÿnexusÿmeans.ÿÿ

 25ÿÿÿCouldÿyouÿexplainÿthatÿaÿlittleÿdifferentÿway?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 82 of 274
ÿ
ÿ
ÿ
ÿ                        ScottÿMurray                               82
ÿ
    1ÿÿÿA.ÿÿÿÿÿSure.ÿÿSomeÿstatutesÿrequireÿthatÿaÿfirearmÿisÿtraveledÿ

    2ÿÿÿinÿorÿaffectedÿinterstateÿcommerce.ÿÿSoÿifÿweÿcanÿidentifyÿaÿ

    3ÿÿÿfirearm,ÿwhereÿitÿwasÿmanufactured,ÿitÿwillÿhelpÿus.ÿÿSoÿifÿaÿ

    4ÿÿÿfirearmÿwasÿrecoveredÿinÿtheÿStateÿofÿVermontÿandÿweÿdetermineÿ

    5ÿÿÿitÿwasÿmanufacturedÿinÿMassachusetts,ÿweÿknowÿthatÿatÿsomeÿ

    6ÿÿÿpointÿinÿtimeÿitÿhasÿtraveledÿinÿinterstateÿcommerce.ÿÿSoÿ

    7ÿÿÿinterstateÿnexusÿhasÿtoÿdoÿwithÿtheÿtravelingÿacrossÿstateÿ

    8ÿÿÿlinesÿandÿtravelingÿinÿinterstateÿcommerce.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿHaveÿyouÿtestifiedÿinÿcourtsÿbeforeÿasÿanÿinterstateÿ

 10ÿÿÿcommerceÿnexusÿonÿfirearms?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿhave.ÿÿ

 12ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿweÿmoveÿthatÿAgentÿMurrayÿbeÿ

 13ÿÿÿrecognizedÿasÿanÿexpertÿinÿthatÿsubject.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

 15ÿÿÿ            MS.ÿSEN:ÿÿNoÿobjection,ÿYourÿHonor.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿHeÿisÿsoÿrecognized.ÿÿ

 17ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAgentÿMurray,ÿdidÿyouÿexamineÿaÿfirearmÿinÿthisÿcaseÿ

 19ÿÿÿUnitedÿStatesÿversusÿBrianÿFolks?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿItÿisÿBerettaÿmodelÿ92FSÿ9ÿmillimeterÿsemi-automaticÿ

 21ÿÿÿpistol.ÿÿ

 22ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿmayÿIÿapproach?ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 24ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 25ÿÿÿQ.ÿÿÿÿÿShowingÿyouÿwhat'sÿcomeÿintoÿevidenceÿasÿexhibitÿ38ÿdoÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 83 of 274
ÿ
ÿ
ÿ
ÿ                        ScottÿMurray                               83
ÿ
    1ÿÿÿyouÿrecognizeÿthis?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYesÿIÿdo.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhatÿisÿit?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿThisÿisÿtheÿBerettaÿmodelÿ92FS.ÿÿIt'sÿaÿ9ÿmillimeterÿ

    5ÿÿÿsemi-automaticÿpistol,ÿserialÿnumberÿisÿBER441412,ÿandÿthisÿisÿ

    6ÿÿÿtheÿfirearmÿthatÿIÿhadÿexaminedÿbackÿinÿMarchÿofÿ2018.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYourÿmarkingÿonÿthatÿboxÿreflectsÿyourÿ

    8ÿÿÿexamination?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYesÿonÿtheÿboxÿandÿonÿthisÿpackageÿforÿtheÿammunition,ÿ

 10ÿÿÿyes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhatÿcanÿyouÿtellÿusÿaboutÿtheÿexaminationÿthatÿyouÿmadeÿ

 12ÿÿÿofÿthatÿfirearm?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿSure.ÿÿBasicallyÿIÿwillÿlookÿatÿit,ÿlookÿatÿtheÿmarkingsÿ

 14ÿÿÿonÿtheÿfirearm,ÿdetermineÿwhoÿtheÿmanufacturerÿofÿthatÿfirearmÿ

 15ÿÿÿis,ÿlookÿandÿseeÿifÿtheÿmarkingsÿareÿsimilarÿtoÿtheÿwayÿtheÿ

 16ÿÿÿmarkingsÿonÿthatÿfirearmÿwouldÿbe.ÿÿBerettaÿ92ÿisÿaÿveryÿcommonÿ

 17ÿÿÿpistolÿthatÿwe,ÿyouÿknow,ÿcomeÿinÿcontactÿwithÿmanyÿtimesÿ

 18ÿÿÿpreviously,ÿandÿthenÿonÿthisÿparticularÿfirearmÿtheyÿactuallyÿ

 19ÿÿÿprintÿonÿtheÿtopÿslideÿofÿtheÿfirearmÿwhereÿitÿwasÿmade.ÿÿSaysÿ

 20ÿÿÿBerettaÿU.S.A.ÿCorporationÿAccokeek,ÿMaryland,ÿwhichÿtheyÿ

 21ÿÿÿabbreviate,ÿandÿthenÿmadeÿinÿU.S.A.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDidÿyouÿdetermineÿwhereÿthatÿfirearmÿwasÿmanufactured?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿdoÿaÿdeterminationÿonÿthemÿregardlessÿwhetherÿitÿ

 24ÿÿÿwasÿsaidÿonÿthereÿwhereÿitÿwasÿmade,ÿandÿthisÿoneÿ--ÿparticularÿ

 25ÿÿÿoneÿIÿdeterminedÿwasÿmadeÿinÿAccokeek,ÿMaryland.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 84 of 274
ÿ
ÿ
ÿ
ÿ                        ScottÿMurray                               84
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿrecoveredÿinÿVermont.ÿÿSoÿisÿitÿyourÿconclusionÿthatÿ

    2ÿÿÿitÿmovedÿinterstate?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿWhatÿgenerallyÿfirearmÿcompaniesÿwillÿdoÿtheyÿwillÿ

    4ÿÿÿmakeÿthemÿatÿthatÿlocation,ÿBerettaÿhasÿaÿwarehouseÿlocationÿinÿ

    5ÿÿÿVirginia,ÿandÿthenÿtheyÿwillÿshipÿthemÿtoÿgunÿshopsÿfromÿthereÿ

    6ÿÿÿandÿaÿpersonÿwillÿgoÿinÿandÿpurchaseÿthemÿfromÿaÿgunÿshopÿinÿ

    7ÿÿÿanotherÿstate.ÿÿOtherÿthanÿthatÿ--ÿandÿthenÿthat'sÿoneÿofÿtheÿ

    8ÿÿÿwaysÿtheyÿcouldÿbeÿrecoveredÿinÿsomewhereÿlikeÿVermont.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDidÿyouÿalsoÿexamineÿthatÿfirearmÿtoÿdetermineÿwhetherÿ

 10ÿÿÿitÿwasÿoperableÿandÿoperatedÿasÿitÿwasÿdesigned?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿdid.ÿÿIÿtestÿfiredÿtheÿfirearmÿjustÿtoÿmakeÿsureÿthatÿ

 12ÿÿÿitÿwasÿfunctioningÿandÿitÿdidÿfunctionÿproperlyÿasÿdesigned.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿI'llÿretrieveÿtheÿexhibitÿandÿwithÿthatÿIÿthinkÿwe'reÿ

 14ÿÿÿdone.ÿÿThankÿyou.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAnyÿquestions?ÿÿ

 16ÿÿÿ            MS.ÿSEN:ÿÿJustÿaÿfew,ÿYourÿHonor.ÿÿ

 17ÿÿÿ                           CROSSÿEXAMINATION

 18ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

 19ÿÿÿQ.ÿÿÿÿÿMr.ÿMurray,ÿareÿyouÿawareÿofÿwhetherÿthatÿfirearmÿwasÿ

 20ÿÿÿtestedÿforÿfingerprints?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿbelieveÿitÿwasÿbyÿBurlingtonÿPoliceÿDepartment.ÿÿIÿ

 22ÿÿÿwasn'tÿpartÿofÿthat,ÿbutÿwhenÿIÿhaveÿlookedÿatÿit,ÿitÿdidÿ

 23ÿÿÿappearÿthatÿitÿhadÿbeenÿfingerprinted,ÿyes,ÿandÿtheyÿwillÿuseÿ

 24ÿÿÿfumingÿ--ÿglueÿfumingÿandÿyouÿcanÿtellÿthere'sÿaÿglazeÿonÿitÿ

 25ÿÿÿandÿitÿdidÿappearÿtoÿhaveÿthatÿglaze,ÿbutÿIÿwasn'tÿinvolvedÿinÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 85 of 274
ÿ
ÿ
ÿ
ÿ                        ScottÿMurray                               85
ÿ
    1ÿÿÿthatÿpartÿofÿit.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿtheÿfingerprintsÿdidn'tÿmatchÿMr.ÿFolks,ÿdidÿthey?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿI'mÿnotÿawareÿofÿwhetherÿthereÿwasÿorÿwasÿnotÿ

    4ÿÿÿfingerprintsÿrecoveredÿoffÿofÿthatÿfirearm.ÿÿGenerallyÿinÿ

    5ÿÿÿhandgunsÿyouÿgenerallyÿdoÿnotÿrecoverÿfingerprintsÿonÿthereÿatÿ

    6ÿÿÿall;ÿprobablyÿlessÿthanÿ10ÿpercentÿofÿtheÿtimeÿinÿmyÿtrainingÿ

    7ÿÿÿandÿexperience,ÿalthoughÿI'mÿnotÿsureÿonÿthisÿbecauseÿIÿwasn'tÿ

    8ÿÿÿinvolvedÿinÿthatÿpartÿofÿtheÿcase.ÿÿ

    9ÿÿÿ          MS.ÿSEN:ÿÿCanÿIÿhaveÿjustÿaÿmoment,ÿYourÿHonor?ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿYes.

 11ÿÿÿBYÿMS.ÿSEN:

 12ÿÿÿQ.ÿÿÿÿÿMr.ÿMurray,ÿbyÿanyÿchanceÿdoÿyouÿhaveÿyourÿreportÿthatÿ

 13ÿÿÿyouÿwroteÿofÿyourÿexaminationÿwithÿyou?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿdon'tÿhaveÿitÿwithÿme,ÿbutÿtheÿprosecutorÿwouldÿhaveÿaÿ

 15ÿÿÿcopyÿofÿtheÿinterstateÿnexusÿdeterminationÿandÿtheÿtestÿfire.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿYes.ÿÿYourÿHonor,ÿmayÿIÿtakeÿaÿmomentÿtoÿlookÿatÿthat?ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 18ÿÿÿ            MS.ÿSEN:ÿÿIÿhaveÿnothingÿfurther,ÿYourÿHonor.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAnyÿredirect?ÿÿ

 20ÿÿÿ            MR.ÿDARROW:ÿÿNo,ÿYourÿHonor.ÿÿThankÿyou.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿThankÿyou,ÿAgent.ÿÿAllÿright.ÿÿ

 22ÿÿÿGovernmentÿwantÿtoÿcallÿtheÿnextÿwitness.ÿÿ

 23ÿÿÿ            MR.ÿDARROW:ÿÿWeÿcallÿDonaldÿMcFarlan.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿActuallyÿIÿwantÿtoÿspeakÿwithÿtheÿ

 25ÿÿÿlawyersÿjustÿforÿaÿsecondÿsoÿI'mÿgoingÿtoÿaskÿjustÿforÿaÿcouple

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 86 of 274
ÿ
ÿ
ÿ
ÿ
ÿ
    1ÿÿÿofÿminutesÿthatÿyouÿbeÿrecessedÿintoÿyourÿjuryÿroom.ÿÿYouÿwillÿ

    2ÿÿÿbeÿcomingÿbackÿwithinÿjustÿaÿshortÿfewÿminutesÿandÿwe'llÿseeÿ

    3ÿÿÿyouÿthen.ÿÿ

    4ÿÿÿ[Juryÿleavesÿtheÿcourtroomÿatÿ11:20ÿp.m.ÿÿTheÿfollowingÿ

    5ÿÿÿoccurredÿinÿopenÿcourtÿwithoutÿtheÿjuryÿpresent]

    6ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿI'veÿreceivedÿaÿnote.ÿÿTheÿ

    7ÿÿÿMarshalsÿhaveÿaskedÿthatÿMr.ÿMcFarlanÿbeÿinÿrestraintsÿwhenÿ

    8ÿÿÿhe'sÿtestifying.ÿÿIÿhaven'tÿactuallyÿspokenÿtoÿtheÿMarshalsÿ

    9ÿÿÿaboutÿthat,ÿbutÿIÿthinkÿthere'sÿnoÿprejudiceÿassumingÿthatÿMr.ÿ

 10ÿÿÿMcFarlanÿisÿbroughtÿdown,ÿseatedÿatÿtheÿwitnessÿtableÿbeforeÿ

 11ÿÿÿhisÿoathÿisÿadministered,ÿandÿthenÿheÿwouldÿ--ÿandÿthenÿtheÿ

 12ÿÿÿjuryÿwouldÿbeÿreturned.ÿÿIÿassumeÿthatÿtheÿrestraintsÿareÿfootÿ

 13ÿÿÿrestraintsÿnotÿhandÿrestraintsÿandÿisÿthereÿaÿMarshalÿhere?ÿÿ

 14ÿÿÿ            MARSHALÿTUFTS:ÿÿGoodÿmorning,ÿYourÿHonor.ÿÿNormalÿ--ÿ

 15ÿÿÿourÿcommonÿpracticeÿifÿtheÿdefendantÿisÿinÿcustody,ÿthenÿweÿtryÿ

 16ÿÿÿtoÿkeepÿhimÿinÿfullÿrestraints.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿIÿdon'tÿ--ÿhe'sÿgotÿtoÿtakeÿtheÿ

 18ÿÿÿoath.ÿÿObviouslyÿifÿhe'sÿinÿrestraints,ÿheÿhasÿdifficultyÿ

 19ÿÿÿraisingÿaÿhand.ÿÿTheÿquestionÿisÿwhetherÿtheÿfootÿrestraintsÿ

 20ÿÿÿareÿadequateÿandÿweÿcertainlyÿ--ÿifÿhe'sÿsittingÿhere,ÿitÿ

 21ÿÿÿdoesn'tÿappearÿtoÿtheÿjuryÿthatÿhe'sÿinÿrestraintsÿatÿall.ÿÿSo,ÿ

 22ÿÿÿfirstÿofÿall,ÿfromÿtheÿGovernmentÿwhat'sÿyourÿreactionÿtoÿthis?ÿÿ

 23ÿÿÿ            MR.ÿDARROW:ÿÿIÿdon'tÿthinkÿheÿshouldÿhaveÿtoÿbeÿinÿ

 24ÿÿÿhandÿandÿfootÿrestraints,ÿYourÿHonor.ÿÿIÿmeanÿheÿcouldÿeitherÿ

 25ÿÿÿbeÿinÿfootÿrestraintsÿorÿinÿotherÿcasesÿtheÿMarshalsÿhaveÿputÿaÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 87 of 274
ÿ
ÿ
ÿ
ÿ
ÿ
    1ÿÿÿbeltÿonÿsomeone.ÿÿTheyÿcouldÿcontrolÿtheÿbelt.ÿÿTheÿdefendant'sÿ

    2ÿÿÿnotÿinÿrestraints.ÿÿHeÿshouldÿbeÿableÿtoÿtakeÿanÿoath.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿFromÿtheÿdefense?ÿÿ

    4ÿÿÿ          MR.ÿKAPLAN:ÿÿIÿdon'tÿthinkÿweÿhaveÿanÿopinion,ÿJudge.ÿÿ

    5ÿÿÿWhateverÿtheÿCourtÿthinksÿisÿappropriate.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿSoÿIÿwouldÿaskÿthatÿyouÿspeakÿwithÿ

    7ÿÿÿtheÿMarshalsÿtoÿgetÿhimÿinÿfootÿrestraintsÿbecauseÿthenÿheÿcanÿ

    8ÿÿÿjustÿraiseÿhisÿhandÿandÿnobodyÿwouldÿknowÿthatÿhe'sÿgotÿ

    9ÿÿÿrestraintsÿon,ÿandÿthenÿbringÿhimÿrightÿdownÿandÿwe'llÿsitÿhimÿ

 10ÿÿÿhereÿandÿthenÿweÿcanÿstartÿexamination.ÿÿ

 11ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿmayÿIÿbringÿupÿoneÿotherÿ

 12ÿÿÿpointÿrelatedÿtoÿthisÿwitness?ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 14ÿÿÿ            MR.ÿDARROW:ÿÿAsÿregardsÿhisÿcriminalÿhistoryÿweÿwantÿ

 15ÿÿÿtoÿmakeÿsureÿorÿtryÿtoÿgetÿsomeÿclarityÿbeforeÿtheÿcrossÿonÿ

 16ÿÿÿhim.ÿÿMcFarlanÿhasÿseveralÿmisdemeanorÿpossessionÿofÿmarijuanaÿ

 17ÿÿÿconvictionsÿwhichÿweÿunderstandÿthoseÿmisdemeanorsÿareÿnotÿ--ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿThat'sÿcorrect,ÿnotÿrelevant.ÿÿ

 19ÿÿÿ            MR.ÿDARROW:ÿÿRight.ÿÿHeÿhasÿoneÿfelonyÿmarijuanaÿ

 20ÿÿÿconvictionÿsaleÿorÿpossession.ÿÿIÿwasÿgoingÿtoÿaskÿhimÿaboutÿ

 21ÿÿÿthat.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 23ÿÿÿ            MR.ÿDARROW:ÿÿHeÿhasÿanÿolderÿrobberyÿconvictionÿfromÿ

 24ÿÿÿwhenÿheÿwasÿaÿteenagerÿwhichÿweÿunderstandÿtoÿbeÿwayÿoutsideÿ

 25ÿÿÿtheÿ10ÿyearÿ609ÿrule,ÿandÿalsoÿweÿhaveÿnotÿreceivedÿnoticeÿfromÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 88 of 274
ÿ
ÿ
ÿ
ÿ
ÿ
    1ÿÿÿtheÿdefendantÿwhichÿdidn'tÿrespondÿtoÿanÿe-mailÿIÿsentÿoverÿ

    2ÿÿÿlastÿweek,ÿandÿthenÿheÿhasÿaÿpendingÿchargeÿ2016ÿwhichÿappearsÿ

    3ÿÿÿtoÿbeÿunresolved.ÿÿSoÿourÿviewÿisÿtheÿfelonyÿmarijuanaÿwithinÿ

    4ÿÿÿ10ÿyearsÿisÿfairÿgame,ÿbutÿtheÿothersÿareÿnot.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿSoÿMr.ÿKaplan.ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿWeÿagreeÿwithÿthat,ÿYourÿHonor.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿ

    8ÿÿÿ          MR.ÿDARROW:ÿÿThankÿyou.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿSoÿlet'sÿsee.ÿÿSoÿcanÿheÿbeÿbroughtÿdown?ÿÿ

 10ÿÿÿ            MARSHALÿTUFTS:ÿÿHe'sÿrightÿoutÿback,ÿYourÿHonor.ÿÿDoÿ

 11ÿÿÿyouÿwantÿhimÿnow?ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿYesÿifÿhe'sÿjustÿinÿrestraintsÿonÿhisÿ

 13ÿÿÿankles.ÿÿ

 14ÿÿÿ            MARSHALÿTUFTS:ÿÿYes,ÿYourÿHonor.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿDoesÿtheÿGovernmentÿanticipateÿ

 16ÿÿÿthisÿisÿtheÿlastÿwitnessÿtoday?ÿÿ

 17ÿÿÿ            MR.ÿDARROW:ÿÿIÿwouldn'tÿhaveÿthoughtÿso,ÿYourÿHonor,ÿ

 18ÿÿÿbutÿletÿmeÿconferÿwithÿmyÿcolleagues.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿWhoÿelseÿdoÿyouÿhaveÿinÿreserve.ÿÿ

 20ÿÿÿ            MR.ÿDARROW:ÿÿChrissyÿT.ÿÿIÿsuspectÿweÿwillÿbeÿgettingÿ

 21ÿÿÿtoÿher.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿGoodÿmorning,ÿMr.ÿMcFarlan.ÿÿ

 23ÿÿÿ            THEÿWITNESS:ÿÿGoodÿmorning.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿYouÿcanÿtakeÿaÿseat.ÿÿAllÿright.ÿÿBringÿ

 25ÿÿÿtheÿjuryÿout.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 89 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿ[Juryÿreturnsÿtoÿtheÿcourtroomÿatÿ11:25ÿa.m.]ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿGovernmentÿcallÿtheÿnextÿ

    3ÿÿÿwitness.ÿÿ

    4ÿÿÿ          MR.ÿDARROW:ÿÿThankÿyou,ÿYourÿHonor.ÿÿWeÿcallÿDonaldÿ

    5ÿÿÿMcFarlan.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿGoodÿmorning,ÿMr.ÿMcFarlan.ÿÿ

    7ÿÿÿ          THEÿWITNESS:ÿÿGoodÿmorning.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿWouldÿyouÿswearÿMr.ÿMcFarlan?

    9ÿÿÿDONALDÿMcFARLAN,

 10ÿÿÿ      Havingÿbeenÿdulyÿsworn,ÿtestifiedÿasÿfollows:

 11ÿÿÿ                         DIRECTÿEXAMINATIONÿÿ

 12ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 13ÿÿÿQ.ÿÿÿÿÿGoodÿmorning,ÿMr.ÿMcFarlan.ÿÿ

 14ÿÿÿA.ÿÿÿÿÿHowÿareÿyou?ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿCanÿyouÿpleaseÿtellÿtheÿjuryÿaÿlittleÿbitÿaboutÿyourÿ

 16ÿÿÿbackground,ÿwhereÿyou'reÿfrom,ÿwhereÿyouÿgrewÿup?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿGrewÿupÿinÿBrooklyn.ÿÿConeyÿIsland.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿMr.ÿMcFarlan,ÿcouldÿyouÿpullÿ

 19ÿÿÿthatÿmicrophoneÿveryÿcloseÿandÿtryÿtoÿspeakÿrightÿintoÿitÿsoÿ

 20ÿÿÿeverybodyÿcanÿhearÿyou.ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿGrewÿupÿinÿBrooklyn,ÿConeyÿIsland.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhoÿraisedÿyou?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿGrandmother.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿtoÿyourÿparents?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿMyÿmotherÿpassedÿawayÿandÿmyÿfatherÿwasÿincarcerated.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 90 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿweÿunderstandÿyouÿgrewÿupÿinÿConeyÿIsland.ÿÿ

    2ÿÿÿYourÿgrandmotherÿisÿyourÿprimaryÿcaregiver?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿHowÿfarÿdidÿyouÿgoÿinÿschool?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿ10thÿgrade.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhatÿfirstÿbroughtÿyouÿtoÿVermont?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿAÿfriendÿ--ÿaÿcousinÿofÿmine.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿIsÿthatÿSteven?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿyouÿcomeÿtoÿVermontÿfirst?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿItÿwasÿtheÿsummertimeÿofÿaroundÿJuneÿ--ÿJuneÿorÿJuly.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿIsÿthatÿ2015?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿFirstÿtime.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿwhyÿdidÿyouÿcomeÿtoÿVermont?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿJustÿtoÿdropÿhimÿoff.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿExcuseÿme.ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿwasÿjustÿdroppingÿhimÿoff.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿYouÿwereÿdroppingÿoffÿyourÿcousinÿSteven?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhyÿwasÿheÿcomingÿtoÿVermont?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿHeÿlivesÿupÿhere.ÿÿHeÿwasÿlivingÿupÿhere.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿIsÿheÿmarriedÿtoÿaÿBurlingtonÿwoman?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿJudyÿHarris?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 91 of 274
ÿ
ÿ
ÿ
ÿ                         DonaldÿMcFarlan
ÿ
    1ÿÿÿ          MR.ÿKAPLAN:ÿÿYourÿHonor,ÿobjection.ÿÿMayÿIÿapproachÿ

    2ÿÿÿforÿaÿminute?ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿI'llÿturnÿtheÿhusherÿon.ÿÿ

    4ÿÿÿ[Benchÿconference]

    5

    6

    7

    8

    9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 92 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿ          MR.ÿKAPLAN:ÿÿThisÿmayÿseemÿaÿlittleÿpreliminary,ÿbutÿ

    2ÿÿÿ--ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿVery.ÿÿ

    4ÿÿÿ          MR.ÿKAPLAN:ÿÿButÿtheÿprosecutorÿhasÿalreadyÿsaidÿ

    5ÿÿÿ2015.ÿÿHe'sÿalreadyÿgivenÿtheÿnameÿofÿtheÿpersonÿheÿlivesÿwith.ÿÿ

    6ÿÿÿHe'sÿalreadyÿansweredÿallÿtheÿquestionsÿhe'sÿgoingÿtoÿaskÿthisÿ

    7ÿÿÿguy.ÿÿIÿthinkÿtheÿwitnessÿshouldÿbeÿtheÿoneÿsayingÿwhichÿyearÿ

    8ÿÿÿheÿcameÿupÿnotÿtheÿprosecutor.ÿÿTheÿwitnessÿshouldÿbeÿsayingÿ

    9ÿÿÿwhoÿStevenÿisÿmarriedÿtoÿnotÿtheÿprosecutor.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿSoÿyourÿobjectionÿisÿleadingÿquestions?ÿÿ

 11ÿÿÿ            MR.ÿKAPLAN:ÿÿWellÿjustÿ--ÿyesÿbecauseÿwe'reÿjustÿ

 12ÿÿÿstartingÿit.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿButÿthisÿisÿallÿpreliminaryÿstuff.ÿÿ

 14ÿÿÿ            MR.ÿKAPLAN:ÿÿI'mÿconcerned.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿYouÿgetÿsomeÿleewayÿwhenÿyou'reÿ

 16ÿÿÿintroducingÿsomebody.ÿÿIÿappreciateÿit.ÿÿSoÿyou'reÿmakingÿyourÿ

 17ÿÿÿpointÿthatÿMr.ÿDarrowÿisÿnotÿtoÿbeÿtestifying.ÿÿIÿagreeÿwithÿ

 18ÿÿÿthat.ÿÿTryÿtoÿmakeÿquestionsÿopenÿended.ÿÿ

 19ÿÿÿ            MR.ÿDARROW:ÿÿIÿjustÿhopeÿMr.ÿKaplanÿwillÿallowÿmeÿtoÿ

 20ÿÿÿexamineÿthisÿwitness.ÿÿTheÿlastÿwitnessÿweÿcouldn'tÿgetÿtheÿ

 21ÿÿÿquestionÿoutÿbeforeÿanÿobjection.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿOkay,ÿbutÿitÿwouldÿbeÿaÿlotÿsmootherÿifÿ

 23ÿÿÿyouÿwereÿtoÿaskÿquestionsÿwhichÿwereÿopenÿendedÿasÿopposedÿtoÿ

 24ÿÿÿleading.ÿÿ

 25ÿÿÿ            MR.ÿDARROW:ÿÿIÿjustÿdidn'tÿwantÿtoÿ--ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 93 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿYouÿbothÿmadeÿyourÿpreliminaryÿ

    2ÿÿÿstatements.ÿÿ

    3ÿÿÿ[Endÿofÿbenchÿconference]

    4

    5

    6

    7

    8

    9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 94 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSoÿyourÿcousinÿthatÿcausedÿyouÿtoÿcomeÿtoÿVermontÿ

    3ÿÿÿSteven,ÿwhat'sÿhisÿconnectionÿwithÿVermont?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿHeÿlivesÿhere.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿHe'sÿmarriedÿtoÿaÿBurlingtonÿwoman?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿcomeÿupÿinÿtheÿsummerÿofÿ2015ÿtoÿbringÿupÿ

    8ÿÿÿyourÿcousin?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿyouÿmeetÿsomeoneÿupÿhere?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿyouÿmeet?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿFolks,ÿbutÿIÿknownÿhim.ÿÿI'veÿalwaysÿknownÿFolksÿfromÿ

 14ÿÿÿprevious.ÿÿMetÿhimÿupÿhere.ÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿKnownÿhimÿforÿyears?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿPrevious.ÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay,ÿbutÿyouÿseeÿhimÿinÿVermont?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿBeenÿaÿlongÿtime.ÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿhaven'tÿseenÿhimÿinÿaÿlongÿtime,ÿbutÿyesÿthenÿIÿ

 21ÿÿÿfinallyÿseenÿhim.ÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿtheÿtwoÿofÿyouÿhaveÿaÿconversation?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDidÿheÿtellÿyouÿaÿlittleÿbitÿaboutÿwhatÿheÿhadÿbeenÿupÿ

 25ÿÿÿto?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 95 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿsay?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿHeÿwasÿgettingÿmoney.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿExcuseÿme.ÿÿ

    5ÿÿÿA.ÿÿÿÿÿHeÿwasÿgettingÿmoney.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿByÿdoingÿwhat?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿSellingÿ--ÿsellingÿdrugs.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAnd?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿProstitutionÿandÿeverything.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿExcuseÿme.ÿÿ

 11ÿÿÿA.ÿÿÿÿÿTheÿprostitution.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿyouÿunderstandÿhimÿtoÿbeÿtalkingÿaboutÿ

 13ÿÿÿorÿdidÿheÿexplainÿtoÿyou?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿunderstoodÿ--ÿIÿunderstoodÿwhatÿheÿwasÿsaying.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿunderstandÿitÿtoÿmean?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿThatÿheÿhadÿgirlsÿandÿheÿwasÿsellingÿdrugs.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿheÿaskÿyouÿtoÿdoÿanything?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhat?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿToÿbringÿstuffÿupÿhereÿsoÿIÿcanÿ--ÿsoÿheÿcouldÿfuelÿhisÿ

 21ÿÿÿoperation.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhatÿstuffÿdidÿheÿwantÿyouÿtoÿbringÿup?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿCrackÿandÿ--ÿwellÿheroinÿatÿfirst.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿHeroinÿatÿfirst.ÿÿDidÿthatÿchangeÿatÿsomeÿpointÿorÿ

 25ÿÿÿexpand?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 96 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿAÿfewÿtimesÿIÿbroughtÿhimÿcrack.ÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿheÿwantÿthatÿtoÿbeÿbroughtÿfrom?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿExcuseÿme.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿYouÿsayÿheÿwantedÿyouÿtoÿbringÿstuffÿupÿfromÿwhere?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿNewÿYork.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿFromÿNewÿYorkÿto?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿVermont.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿToÿhimÿinÿVermont?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿHowÿdidÿyouÿrespondÿtoÿhisÿproposal?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿagreed.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhy?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿMyÿfinancesÿwasÿmessedÿupÿatÿtheÿtimeÿandÿIÿjustÿ--ÿjustÿ

 14ÿÿÿmadeÿaÿfoolishÿmistake.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿNowÿyou'reÿinÿcustodyÿtoday;ÿisÿthatÿright?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWereÿyouÿchargedÿinÿthisÿcase?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDidÿyouÿpleadÿguilty?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿpleadÿguiltyÿto?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿOfÿaÿconspiracyÿtoÿsellÿnarcotics.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWithÿFolks?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhat'sÿtheÿstatusÿofÿyourÿcaseÿrightÿnow?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 97 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿI'mÿwaitingÿforÿsentencing.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSentencingÿbyÿJudgeÿSessions?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿSoÿthatÿwillÿbeÿsometimeÿinÿtheÿfuture?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAsÿaÿresultÿofÿyourÿagreementÿtoÿFolks'ÿrequestÿtoÿbringÿ

    7ÿÿÿdrugsÿtoÿVermontÿwhatÿdidÿyouÿdo?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿI'mÿsorry.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿYouÿsayÿyouÿagreedÿtoÿbringÿdrugsÿtoÿVermont?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿTellÿusÿwhatÿyouÿdid?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿcameÿupÿhereÿaroundÿfiveÿtimesÿandÿIÿhadÿdrugsÿonÿmeÿ

 13ÿÿÿandÿIÿblessedÿthemÿandÿheÿgaveÿmeÿmoneyÿinÿreturn.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿYouÿwhatÿhim?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿI'mÿsorry.ÿÿIÿgaveÿitÿtoÿhimÿandÿheÿgaveÿmeÿmoney.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿYouÿsayÿaboutÿfiveÿtimesÿandÿwhatÿareÿyouÿ

 17ÿÿÿbringingÿup?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿHeroin.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwasÿthereÿanotherÿdrugÿatÿsomeÿpoint?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿwereÿtheÿweightsÿyouÿwereÿbringingÿupÿonÿ

 22ÿÿÿtheseÿtrips?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿItÿwasÿ50,ÿ50ÿgrams.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOf?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿHeroin.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 98 of 274
ÿ
ÿ
ÿ
ÿ                         DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿhowÿaboutÿcrack?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿItÿwasÿ--ÿitÿwouldÿvary.ÿÿItÿwasn'tÿaÿlot.ÿÿIÿwouldÿsayÿ

    3ÿÿÿaÿtotalÿlikeÿ20ÿsomethingÿgrams.ÿÿI'mÿnotÿsure.ÿÿIÿdon'tÿ

    4ÿÿÿrememberÿexactly,ÿbutÿ20ÿsomethingÿgrams.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿwereÿyouÿbeingÿcompensatedÿforÿthis?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿCash.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿFrom?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿFolks.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhenÿyouÿwereÿbringingÿtheÿdrugsÿupÿtoÿVermontÿ

 10ÿÿÿhowÿwereÿtheyÿpackaged?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿItÿwasÿjustÿaÿplasticÿbagÿwrappedÿup.ÿÿTiedÿup.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿSoÿlikeÿaÿbulkÿamountÿofÿheroinÿorÿcrackÿjustÿtiedÿupÿinÿ

 13ÿÿÿplasticÿbags?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿSortÿofÿbulk?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿNotÿpackagedÿforÿstreetÿsale?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿNo.ÿÿNo.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAfterÿyouÿgotÿtoÿVermontÿwithÿaÿloadÿofÿdrugsÿ

 20ÿÿÿwhatÿdidÿyouÿdo?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿwouldÿmeetÿupÿ--ÿIÿwouldÿmeetÿupÿwithÿhimÿandÿIÿwouldÿ

 22ÿÿÿgiveÿhimÿ--ÿIÿwouldÿgiveÿhimÿ10ÿ--ÿ10ÿgramsÿatÿaÿtime,ÿheÿwouldÿ

 23ÿÿÿgiveÿmeÿtheÿmoneyÿforÿit,ÿIÿwouldÿgiveÿhimÿanotherÿ10ÿgramsÿatÿ

 24ÿÿÿaÿtime.ÿÿIÿwasÿonlyÿupÿhereÿforÿlikeÿfiveÿdaysÿeachÿtime.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSoÿyouÿcomeÿupÿaboutÿfiveÿtimes.ÿÿEachÿtimeÿyouÿstayÿforÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 99 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿaboutÿfiveÿdaysÿsoÿyouÿthinkÿaÿtotalÿofÿ25ÿdaysÿorÿso?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿProbablyÿaÿlittleÿmoreÿbecauseÿnextÿtoÿlastÿtimeÿ

    3ÿÿÿsomethingÿhappenedÿandÿIÿstayedÿlongerÿthatÿnextÿtoÿlastÿtime.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿdoÿIÿunderstandÿthatÿyouÿsortÿofÿparcelÿ

    5ÿÿÿoutÿamountsÿtoÿhimÿandÿwaitÿuntilÿyouÿgotÿtheÿmoneyÿthenÿyouÿ

    6ÿÿÿwouldÿgetÿmore?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿknowÿhowÿtheseÿdrugsÿwereÿpackagedÿforÿ

    9ÿÿÿstreetÿresaleÿinÿVermont?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿHow?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿItÿwasÿtheyÿcallÿthemÿtickets.ÿÿBuns.ÿÿTheyÿwrapÿthemÿupÿ

 13ÿÿÿinÿ10ÿticketsÿisÿaÿbunÿandÿtheÿcrackÿIÿthinkÿitÿwasÿ--ÿIÿthinkÿ

 14ÿÿÿitÿwasÿ25.ÿÿWrappingÿupÿ25's.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWereÿyouÿeverÿpresentÿwhileÿtheÿdrugsÿwereÿbeingÿ

 16ÿÿÿpackagedÿinÿthisÿway?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿthatÿtakeÿplace?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿMajorityÿofÿtheÿtimeÿwasÿatÿaÿplaceÿherÿnameÿwasÿLori.ÿÿ

 20ÿÿÿIÿdon'tÿknowÿtheÿexactÿaddress,ÿbutÿit'sÿLori'sÿhouse.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿweÿlookÿatÿ96ÿplease?ÿÿSorry.ÿÿCanÿweÿswitchÿ

 22ÿÿÿoffÿtheÿElmo?ÿÿDoÿyouÿseeÿthatÿphotographÿinÿfrontÿofÿyou?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿrecognizeÿit?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 100 of 274
ÿ
ÿ
ÿ
ÿ                         DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhatÿisÿit?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿThat'sÿ--ÿthat'sÿLori'sÿhouseÿrightÿthere.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwereÿthereÿotherÿplacesÿwhereÿtheÿbaggingÿupÿ

    4ÿÿÿtookÿplace?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhere?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿI'mÿnotÿreallyÿfamiliarÿwithÿtheÿarea,ÿbutÿifÿIÿseeÿitÿ

    8ÿÿÿ--ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿJustÿtellÿusÿwhatÿyouÿremember.ÿÿ

 10ÿÿÿA.ÿÿÿÿÿItÿwasÿaÿplaceÿthatÿweÿwalkedÿupstairs.ÿÿItÿwasÿaÿlittleÿ

 11ÿÿÿhouse.ÿÿItÿwasÿalwaysÿlittleÿhouses.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhoseÿhouseÿitÿwasÿorÿanythingÿaboutÿit?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿOhÿwhat'sÿhisÿname?ÿÿUncleÿsomething.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿUncle'sÿhouse?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿUncle,ÿyeah.ÿÿUnc.ÿÿIÿforgetÿhisÿname,ÿyeah.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿCanÿweÿlookÿatÿ98ÿplease?ÿÿDoÿyouÿrecognizeÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿIsÿthatÿUnc'sÿhouse?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿSoÿsomeÿbaggingÿtookÿplaceÿthere?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAnyÿotherÿlocations?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿIÿwouldÿsayÿoneÿotherÿplace.ÿÿIfÿIÿseenÿit,ÿIÿwouldÿ

 24ÿÿÿknow.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿanythingÿaboutÿit?ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 101 of 274
ÿ
ÿ
ÿ
ÿ                         DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿItÿwasÿjustÿ--ÿIÿthinkÿitÿwasÿanÿoneÿbedroomÿapartment.ÿÿ

    2ÿÿÿWeÿwalkedÿupstairs.ÿÿNoÿI'mÿnotÿreallyÿfamiliarÿwithÿtheÿ

    3ÿÿÿneighborhood.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿCanÿweÿlookÿatÿ94ÿplease?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿseenÿthatÿplaceÿbeforeÿthough,ÿbutÿthat'sÿnotÿoneÿ

    6ÿÿÿofÿtheÿspotsÿweÿdidÿanythingÿat.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿtheseÿbaggingÿupÿsessionsÿatÿtheÿtwoÿlocationsÿ

    8ÿÿÿthatÿyouÿidentified,ÿLori'sÿandÿUnc's,ÿwhoÿbaggedÿtheÿdrugs?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿItÿwouldÿbeÿsomeÿgirls.ÿÿAÿfewÿgirls.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿTheyÿwouldÿbeÿyoungÿwomenÿdoingÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿgetÿtoÿknowÿanyÿofÿtheirÿnames?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeah.ÿÿT.ÿwasÿoneÿofÿtheÿgirls.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿChrissyÿT.?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿChrissyÿT.ÿÿLori.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿLori.ÿÿ

 17ÿÿÿA.ÿÿÿÿÿI'mÿnotÿfamiliarÿwithÿtheÿnames,ÿbutÿifÿIÿseeÿthemÿIÿ

 18ÿÿÿknowÿthem.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿthereÿwereÿseveralÿyoungÿwomen?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhoÿwouldÿbeÿbaggingÿup?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿTellÿusÿwhatÿbaggingÿupÿwas?ÿÿWhatÿwereÿtheseÿwomenÿ

 24ÿÿÿdoing?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿJustÿweighingÿoutÿtheÿdrugsÿandÿputtingÿthemÿintoÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 102 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿplasticÿcellophane,ÿputtingÿaÿrubberbandÿonÿthem,ÿandÿputtingÿ

    2ÿÿÿthemÿtoÿtheÿside.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿisÿthatÿ--ÿyouÿmentionedÿearlierÿaÿbunÿofÿ

    4ÿÿÿheroinÿwasÿ10ÿlittleÿtickets?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿHowÿwasÿtheÿcrackÿbeingÿpackaged?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿAsÿinÿ25's.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhat'sÿaÿ25?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿ25ÿworth.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿThat'sÿlikeÿaÿlittleÿchipÿofÿcrack?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDidÿFolksÿgiveÿyouÿanyÿjobÿinÿrelationÿtoÿtheÿbaggingÿ

 13ÿÿÿup?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿNotÿreallyÿaÿjob.ÿÿIÿjustÿwasÿalwaysÿpresentÿsoÿIÿguessÿ

 15ÿÿÿmyÿpresenceÿwasÿnoÿoneÿtoÿsteal.ÿÿItÿwasÿaÿlotÿofÿpeopleÿ

 16ÿÿÿstealing.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿYouÿtalkingÿaboutÿtheÿyoungÿwomen?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿyou'reÿsayingÿthatÿbyÿbeingÿpresentÿyouÿwereÿmaybeÿ

 20ÿÿÿinhibitingÿtheft?ÿÿ

 21ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿObjectionÿoverruled.ÿÿYouÿcanÿanswerÿ

 23ÿÿÿthat.ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhoÿelseÿwasÿpresentÿbesidesÿtheÿyoungÿwomenÿandÿyou?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 103 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿFolksÿandÿIÿguessÿthere'sÿaÿcoupleÿotherÿpeople,ÿbutÿIÿ

    2ÿÿÿdon'tÿknowÿtheirÿnamesÿthough.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿaÿfellowÿnamedÿHightower?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿIncidentallyÿwhatÿwasÿyourÿ--ÿdidÿyouÿuseÿaÿstraightÿ

    6ÿÿÿnameÿwhenÿyouÿwereÿinÿVermont?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿthat?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿG.ÿÿGhost.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿGhostÿorÿG?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyouÿgetÿthatÿname?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿItÿwasÿ--ÿthatÿwasÿtheÿwholeÿplan.ÿÿIÿwasÿsupposedÿtoÿbeÿ

 14ÿÿÿaÿGhost.ÿÿNobody'sÿsupposedÿtoÿknowÿme.ÿÿI'mÿsupposedÿtoÿcomeÿ

 15ÿÿÿandÿleaveÿcomeÿandÿleave.ÿÿSoÿthatÿwasÿIÿguessÿtheÿnickname.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿbroughtÿdrugsÿupÿtoÿFolks.ÿÿDoÿyouÿknowÿifÿ

 17ÿÿÿanyoneÿelseÿwasÿbringingÿdrugsÿupÿtoÿFolksÿorÿifÿheÿhadÿotherÿ

 18ÿÿÿsources?ÿÿ

 19ÿÿÿ            MR.ÿKAPLAN:ÿÿYourÿHonor,ÿIÿthinkÿfromÿwhatÿIÿhaveÿ

 20ÿÿÿreadÿthatÿthereÿshouldÿbeÿaÿfoundationÿlaidÿforÿthisÿratherÿ

 21ÿÿÿthanÿaÿyesÿorÿno.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿWellÿIÿthinkÿheÿcanÿrespondÿyesÿandÿthenÿ

 23ÿÿÿyouÿgoÿintoÿtheÿfoundation.ÿÿSoÿobjectionÿoverruled.ÿÿYourÿ

 24ÿÿÿquestionÿcallsÿforÿaÿyesÿorÿnoÿanswer.ÿÿDoÿyouÿknowÿifÿthereÿ

 25ÿÿÿwereÿotherÿpeople?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 104 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿ            THEÿWITNESS:ÿÿYeah.ÿÿ

    2ÿÿÿ            THEÿCOURT:ÿÿOkayÿandÿthenÿ--ÿÿ

    3ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhatÿdoÿyouÿknowÿaboutÿotherÿpeopleÿbringingÿupÿdrugs?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿnoneÿofÿtheÿpeople.ÿÿIÿneverÿmetÿtheÿpeopleÿ

    6ÿÿÿbefore.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿSoÿyouÿdon'tÿknowÿtheirÿnames?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿSoÿhowÿdoÿyouÿknowÿotherÿpeopleÿareÿbringingÿupÿdrugsÿtoÿ

 10ÿÿÿFolks?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿBecauseÿitÿwasÿobviousÿ--ÿÿ

 12ÿÿÿ              MR.ÿKAPLAN:ÿÿYourÿHonor,ÿobjection.ÿÿ

 13ÿÿÿ              THEÿCOURT:ÿÿBecauseÿitÿwasÿobvious.ÿÿ

 14ÿÿÿ              MR.ÿDARROW:ÿÿWellÿheÿwasÿinÿmidÿanswerÿwhenÿheÿgotÿ

 15ÿÿÿcutÿoff.ÿÿ

 16ÿÿÿ              THEÿCOURT:ÿÿRight.ÿÿObjectionÿoverruled.ÿÿYouÿcanÿ

 17ÿÿÿanswerÿtheÿquestion.ÿÿ

 18ÿÿÿA.ÿÿÿÿÿItÿwasÿobviousÿbecauseÿitÿwouldÿhaveÿaÿdifferentÿ

 19ÿÿÿrubberbandÿonÿitÿ--ÿonÿtheÿbuns.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿButÿIÿthoughtÿtheyÿwereÿpackagedÿalready.ÿÿIÿthoughtÿ

 21ÿÿÿtheyÿwereÿpackagedÿinÿVermont?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYeah,ÿbutÿitÿwouldÿbeÿ--ÿifÿitÿwasÿmine,ÿitÿwouldÿbeÿaÿ

 23ÿÿÿcertainÿcolorÿrubberbandÿandÿIÿwouldÿknow,ÿbutÿifÿotherÿ

 24ÿÿÿrubberbandsÿthat'sÿ--ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSoÿitÿsoundsÿlikeÿyouÿdon'tÿknowÿmuchÿaboutÿotherÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 105 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿsources.ÿÿYouÿthoughtÿmaybeÿthereÿwere,ÿbutÿyou'reÿnotÿsure?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYeahÿnoÿI'mÿnotÿ--ÿIÿknowÿthereÿis,ÿbutÿI'mÿnotÿsureÿ

    3ÿÿÿaboutÿwhoÿtheyÿwasÿorÿhowÿ--ÿyouÿknowÿtheirÿprocedureÿorÿhowÿitÿ

    4ÿÿÿwasÿgoingÿdown,ÿno.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿLetÿmeÿaskÿyouÿaboutÿanotherÿlocation.ÿÿ

    6ÿÿÿYou'veÿlookedÿatÿthreeÿnow.ÿÿThere'sÿUnc'sÿplace,ÿtheÿbrickÿ

    7ÿÿÿhouse,ÿandÿthere'sÿLori'sÿplaceÿonÿSpringÿStreet,ÿthoseÿtwoÿ

    8ÿÿÿplacesÿwhereÿtheÿbaggingÿwasÿgoingÿon.ÿÿYouÿsaidÿtheÿthirdÿ

    9ÿÿÿplaceÿyouÿlookedÿatÿupÿthere,ÿbutÿyouÿdidn'tÿ--ÿyouÿweren'tÿ--ÿ

 10ÿÿÿdidn'tÿknowÿwhatÿwasÿgoingÿonÿthereÿitÿsoundsÿlike?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿguessÿwhenÿIÿleaveÿIÿcomeÿbackÿitÿwouldÿbeÿaÿwholeÿ

 12ÿÿÿdifferentÿsituationÿgoingÿon.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿI'mÿjustÿ--ÿisÿitÿcorrectÿthatÿyouÿdidn'tÿknowÿ

 14ÿÿÿwhatÿwasÿgoingÿonÿinÿtheÿthirdÿplace?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿwouldn'tÿsayÿthatÿbecauseÿitÿwasÿobviousÿthatÿitÿwasÿ

 16ÿÿÿdrugsÿbeingÿsoldÿthere,ÿyeah.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDoÿyouÿrememberÿ--ÿatÿsomeÿpointÿinÿtheÿ

 18ÿÿÿwinterÿofÿ2015/2016ÿdidÿyouÿhaveÿaÿfurÿcoat?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDidÿyouÿwearÿthatÿupÿhereÿinÿVermont?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDidÿFolksÿeverÿtellÿyouÿaboutÿanotherÿlocationÿwhereÿ

 23ÿÿÿDanielleÿwas?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿDanielle.ÿÿNoÿI'mÿnotÿ--ÿIÿdon'tÿknowÿaÿDanielle.ÿÿ

 25ÿÿÿDanielle?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 106 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿYeah.ÿÿDanielleÿDegenhardt?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿCanÿweÿlookÿatÿ58?ÿÿThisÿisÿanotherÿapartmentÿinÿ

    4ÿÿÿBurlingtonÿbehindÿthatÿdoorÿwithÿtheÿredÿtrimÿaroundÿit.ÿÿItÿ

    5ÿÿÿdoesn'tÿlookÿfamiliarÿtoÿyou?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿdon'tÿthinkÿ--ÿIÿthinkÿIÿseenÿthatÿplace.ÿÿYeahÿIÿ

    7ÿÿÿthinkÿI'veÿseenÿthatÿplaceÿbefore.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿanythingÿaboutÿit?ÿÿWereÿyouÿwithÿFolks?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYeah.ÿÿIÿthinkÿit'sÿ--ÿhisÿchildÿlivesÿthere.ÿÿHisÿkidÿ

 10ÿÿÿlivesÿthere.ÿÿIÿthinkÿthat'sÿtheÿplace.ÿÿItÿlooksÿlikeÿit.ÿÿ

 11ÿÿÿThatÿisÿ--ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿyouÿeverÿgoÿtoÿaÿplaceÿinÿWinooski?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeahÿ--ÿwellÿheÿlivedÿinÿWinooski.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿHeÿlivedÿinÿWinooski?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿheÿliveÿwithÿthere?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿWithÿhisÿwifeÿandÿkids.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿwhatÿaboutÿthisÿkidÿatÿtheÿotherÿplaceÿyouÿ

 19ÿÿÿjustÿlookedÿat?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿThat'sÿaÿdifferentÿchild.ÿÿDifferentÿmother.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHaveÿyouÿbeenÿtoÿtheÿWinooskiÿhouse?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWasÿthereÿanyÿillegalÿactivityÿthere?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿtheseÿyoungÿwomenÿthatÿwereÿdoingÿtheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 107 of 274
ÿ
ÿ
ÿ
ÿ                         DonaldÿMcFarlan
ÿ
    1ÿÿÿbaggingÿupÿwhoÿwereÿtheyÿworkingÿfor?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿFolks.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknowÿthat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿBecauseÿtheseÿareÿtheÿgirlsÿthatÿheÿhas.ÿÿThisÿisÿhisÿ--ÿ

    5ÿÿÿthisÿisÿhisÿ--ÿhisÿ--ÿhowÿcanÿIÿsayÿ--ÿtheseÿareÿtheÿgirlsÿ

    6ÿÿÿwhoseÿhookeringÿforÿhim.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhoÿareÿwhat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿHookering.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿHookering.ÿÿIsÿthatÿlikeÿprostituting?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿLookÿatÿ92.ÿÿDoÿyouÿrecognizeÿthisÿwoman?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWho'sÿthat?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿThat'sÿ--ÿlastÿnameÿisÿT.ÿÿChrissy.ÿÿChrissy.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿThat'sÿChrissyÿT.?ÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿsayÿtheseÿyoungÿwomenÿthatÿyouÿwouldÿseeÿatÿ

 18ÿÿÿtheseÿplacesÿbaggingÿwereÿhookeringÿandÿprostituting.ÿÿHowÿdoÿ

 19ÿÿÿyouÿknowÿthat?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿBecauseÿtheyÿjustÿsayÿtheyÿwereÿgoingÿonÿdates.ÿÿTheyÿ

 21ÿÿÿjustÿsayÿit.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿInÿfrontÿofÿyou?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDidÿyouÿhearÿconversationsÿwithÿFolksÿaboutÿthat?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYeahÿIÿhave.ÿÿIÿwasÿreallyÿnotÿinterestedÿinÿthat,ÿbutÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 108 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿyeahÿIÿhave.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhatÿwereÿthoseÿconversations?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿJustÿaboutÿthemÿtalkingÿaboutÿhisÿcutÿandÿtheirÿcutÿasÿ

    4ÿÿÿinÿtheirÿprofitsÿinÿtheÿprostitutionÿthing.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿDidÿyouÿhearÿanyÿtalkÿaboutÿBackpageÿ--ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿ--ÿfromÿFolks?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿMainlyÿtheÿgirls,ÿbutÿyeah.ÿÿNotÿreallyÿFolks,ÿbutÿ

    9ÿÿÿmainlyÿtheÿgirls,ÿyeah.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿifÿanyÿofÿthoseÿyoungÿwomenÿworkingÿforÿ

 11ÿÿÿFolksÿwereÿusingÿdrugsÿthemselves?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿPrettyÿmuchÿallÿofÿthemÿwere.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknowÿthat?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿBecauseÿtheyÿusedÿtoÿhaveÿ--ÿafterÿtheyÿhandledÿtheirÿ

 15ÿÿÿbusinessÿtheyÿwouldÿpurchaseÿdrugs.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿFromÿwhom?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿFolks.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿHaveÿyouÿeverÿseenÿanyÿofÿthemÿsick?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿsee?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿItÿwasÿ--ÿtheyÿwouldÿalwaysÿrunÿinÿtheÿbathroom,ÿbutÿIÿ

 22ÿÿÿdidÿseeÿthemÿsickÿandÿjustÿlookingÿ--ÿjustÿlookingÿsick,ÿachingÿ

 23ÿÿÿand,ÿyouÿknow,ÿwhenÿyou'reÿonÿheroinÿyouÿneedÿthatÿfixÿinÿtheÿ

 24ÿÿÿmorning.ÿÿIfÿnot,ÿyou'reÿgoingÿtoÿ--ÿobviouslyÿyou'reÿgoingÿtoÿ

 25ÿÿÿgetÿsick.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 109 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿwereÿbringingÿdrugsÿupÿforÿFolksÿandÿseeingÿtheÿ

    2ÿÿÿthingsÿthatÿyouÿhaveÿbeenÿtalkingÿaboutÿdidÿyouÿeverÿhearÿofÿ

    3ÿÿÿsomethingÿcalledÿtheÿwalnutÿchallenge?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿit?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿItÿwasÿaÿ--ÿhowÿcanÿIÿsayÿ--ÿitÿwasÿjustÿsomethingÿthatÿ

    7ÿÿÿwasÿrecordedÿwithÿfemales.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿExcuseÿme.ÿÿYouÿsayÿitÿwasÿsomething.ÿÿWhatÿisÿit?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿAÿvideoÿrecordingÿwithÿfemalesÿputtingÿwalnutsÿinÿtheirÿ

 10ÿÿÿanus.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoseÿideaÿwasÿthat?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿFolks.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWasÿthereÿsomeoneÿsupervisingÿthatÿactivity?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿSupervising?ÿÿIÿwon'tÿsayÿsupervising.ÿÿIÿwantÿtoÿsayÿ

 15ÿÿÿorchestrating.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOrchestratingÿthen?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿthat?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿFolks.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhatÿfemalesÿparticipatedÿinÿthat?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿtheirÿnames,ÿbutÿwhenÿIÿseeÿthemÿIÿknowÿ

 22ÿÿÿthem.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿweÿlookÿatÿ54Aÿplease?ÿÿRecognizeÿthatÿwoman?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿDidÿsheÿparticipate?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 110 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWereÿyouÿthere?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿCanÿweÿlookÿatÿ55Aÿplease?ÿÿRecognizeÿthatÿwoman?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿherÿname?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿherÿname,ÿbutÿIÿrememberÿher.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿExcuseÿme.ÿÿI'mÿsorry.ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿrememberÿherÿandÿyesÿsheÿwasÿthere.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDidÿsheÿparticipateÿinÿtheÿwalnutÿchallenge?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿcanÿweÿlookÿatÿ50A?ÿÿDoÿyouÿknowÿherÿname?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhat?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿCanÿweÿlookÿatÿtheÿsecondÿpicture?ÿÿThere'sÿanotherÿ

 17ÿÿÿpictureÿofÿtheÿsameÿwomanÿifÿitÿhelps.ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿforgotÿherÿname.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDidÿthatÿwomanÿparticipate?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿthinkÿso.ÿÿYeahÿIÿthinkÿso.ÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿyou'reÿsayingÿ--ÿyouÿdescribedÿwhatÿwasÿhappeningÿandÿ

 22ÿÿÿyou'reÿsayingÿthere'sÿ--ÿdidÿyouÿsayÿitÿwasÿmemorializedÿ

 23ÿÿÿsomehow?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿSorry.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWereÿtheseÿ--ÿwasÿthisÿactivity,ÿtheÿwalnutÿchallenge,ÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 111 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿwereÿthereÿpicturesÿorÿvideoÿtaken?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿItÿwasÿaÿvideo.ÿÿThereÿwasÿaÿvideoÿbeingÿrecorded.ÿÿ

    3ÿÿÿOnceÿIÿwalkedÿinÿitÿwasÿalreadyÿbeingÿdoneÿandÿitÿwasÿalreadyÿ

    4ÿÿÿcamerasÿfilming.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿhaveÿaÿroleÿinÿthis?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿOnceÿIÿwalkedÿinÿtheyÿdidÿsayÿohÿhere'sÿsecurity.ÿÿ

    7ÿÿÿHere'sÿsecurity.ÿÿSoÿIÿwasÿlikeÿyesÿhere'sÿtheÿsecurity.ÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿ--ÿsoÿyouÿseeÿthisÿgoingÿon?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿifÿtheÿwomenÿgotÿanythingÿforÿthis?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿI'mÿnotÿsure.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhetherÿoneÿofÿtheÿyoungÿwomenÿaroundÿatÿ

 13ÿÿÿtheÿtimeÿwasÿcalledÿRed?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿOneÿofÿtheÿgirls,ÿyeah,ÿthatÿwasÿthere,ÿyes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDidÿsheÿhaveÿanotherÿname?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿThereÿwasÿtwoÿgirlsÿnamedÿRed.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿThereÿwere.ÿÿLet'sÿlookÿatÿ--ÿmayÿIÿapproach,ÿYourÿ

 18ÿÿÿHonor?ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 20ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 21ÿÿÿQ.ÿÿÿÿÿShowingÿyouÿdoesÿthisÿwomanÿlookÿfamiliarÿtoÿyou?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWasÿsheÿpresentÿforÿsomeÿofÿtheseÿactivitiesÿyouÿwereÿ

 24ÿÿÿtalkingÿabout?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYesÿsheÿwasÿthere.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 112 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDidÿyouÿhaveÿaÿnameÿforÿher?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿRed.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿknowÿifÿsheÿhadÿanotherÿname?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIÿthinkÿherÿnameÿwasÿHannah.ÿÿHannah.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIsÿthatÿaÿpictureÿofÿRedÿorÿHannah?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿ          MR.ÿDARROW:ÿÿMayÿweÿmoveÿthatÿinÿplease?ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿNo,ÿYourÿHonor.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿSoÿadmitted.ÿÿ

 11ÿÿÿ[Governmentÿexhibitÿ50Aÿadmitted]

 12ÿÿÿ            MR.ÿDARROW:ÿÿMayÿweÿpublish,ÿplease?ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 14ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 15ÿÿÿQ.ÿÿÿÿÿSoÿthat'sÿRedÿorÿHannah?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿHowÿaboutÿaÿwomanÿnamedÿMandy?ÿÿDidÿyouÿmentionÿherÿ

 18ÿÿÿbefore?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿMandyÿthatÿnameÿsoundsÿfamiliar.ÿÿMandyÿyeah.ÿÿActuallyÿ

 20ÿÿÿyeahÿshe'sÿoneÿofÿourÿco-defendantsÿactually.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿCanÿweÿpullÿupÿthatÿexhibitÿplease?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿThisÿisÿ48A.ÿÿDoÿyouÿrecognizeÿher?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿIsÿthatÿMandy?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 113 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿIsÿsheÿanotherÿoneÿofÿtheseÿwomenÿinvolvedÿatÿtheÿtime?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿWellÿwhenÿIÿcameÿupÿtheÿlastÿtimeÿthat'sÿwhenÿIÿseenÿ

    4ÿÿÿher.ÿÿSheÿwasÿallÿinÿtheÿmixÿandÿpreviousÿtoÿthatÿIÿneverÿ

    5ÿÿÿreallyÿ--ÿsheÿwasÿjustÿaÿgirlfriend.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

    7ÿÿÿA.ÿÿÿÿÿSheÿwasn'tÿreallyÿ--ÿtheÿlastÿtimeÿIÿcameÿwhenÿIÿhadÿtheÿ

    8ÿÿÿfurÿthat'sÿwhenÿsheÿwasÿallÿinÿtheÿmixÿdoingÿthisÿdoingÿthat.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿjustÿhelpÿusÿunderstandÿwhatÿbeingÿinÿtheÿmixÿmeans?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿSellingÿdrugs.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿSellingÿdrugs.ÿÿAllÿright.ÿÿDuringÿyourÿtimeÿinÿVermontÿ

 12ÿÿÿbackÿaroundÿ--ÿthisÿsoundsÿlikeÿmostÿofÿtheÿwinterÿ--ÿwellÿwhenÿ

 13ÿÿÿdidÿyouÿfirstÿcomeÿtoÿVermont?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿwouldÿsayÿJuly;ÿJune,ÿJuly.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿJuly.ÿÿDoÿyouÿrememberÿwhenÿyourÿlastÿtripÿwas?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿJanuaryÿwasÿtheÿlastÿtimeÿIÿeverÿcameÿbackÿtoÿVermont.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyou'reÿtalkingÿaboutÿfromÿroughlyÿJulyÿorÿ

 18ÿÿÿmiddleÿofÿ2015ÿupÿtoÿsomeÿtimeÿinÿJanuaryÿ2016?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDuringÿthatÿroughlyÿsix-monthÿtimeÿperiodÿdidÿyouÿeverÿ

 21ÿÿÿseeÿFolksÿwithÿaÿfirearm?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿsee?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿHeÿhadÿaÿfirearmÿonÿhisÿ--ÿIÿguessÿtoÿprotectÿhimÿandÿ

 25ÿÿÿhisÿ--ÿhisÿgirls.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 114 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿI'mÿsorryÿIÿdidn'tÿunderstandÿyou.ÿÿDidÿyouÿseeÿhimÿ

    2ÿÿÿwithÿaÿfirearm?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhereÿdidÿheÿhaveÿtheÿfirearm?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿItÿwasÿinÿtheÿhouseÿoneÿtime.ÿÿLori'sÿhouse.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿJustÿoneÿfirearmÿorÿmoreÿthanÿone?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿsawÿdifferentÿ--ÿdifferent.ÿÿNotÿallÿatÿoneÿtime,ÿbutÿ

    8ÿÿÿIÿsawÿdifferentÿfirearms,ÿyes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿcomeÿtoÿseeÿfirearms?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿHeÿwouldÿhaveÿitÿonÿhimÿorÿjustÿplaceÿitÿonÿtheÿtable.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAreÿyouÿsayingÿthatÿheÿwouldÿhaveÿitÿonÿhimÿorÿ

 12ÿÿÿplaceÿonÿtheÿtableÿdifferentÿfirearms?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿanythingÿaboutÿwhatÿkindÿofÿfirearmsÿtheyÿ

 15ÿÿÿwere?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿOneÿwasÿaÿ9ÿmillimeterÿandÿaÿ380.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknowÿtheÿcalibers?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿjustÿ--ÿjustÿfromÿgrowingÿupÿIÿknowÿtheÿcaliber.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿwhatÿkindÿofÿfirearmsÿareÿweÿtalkingÿabout?ÿÿ

 20ÿÿÿAreÿtheyÿrifles?ÿÿShotguns?ÿÿPistols?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿHandguns,ÿyes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿHandguns.ÿÿAreÿtheyÿsemi-autosÿorÿrevolvers?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿAutomatic.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSoÿsemi-automatic?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 115 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhatÿvehicleÿFolksÿwasÿusingÿduringÿtheÿtimeÿ

    2ÿÿÿyouÿwereÿupÿhere?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿthinkÿitÿwasÿaÿDurangoÿandÿanotherÿburgundyÿtruck.ÿÿ

    4ÿÿÿWhatÿdoÿyouÿcallÿit?ÿÿExpedition.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhatÿdoÿyouÿrememberÿaboutÿtheÿDurango?ÿÿDoÿyouÿrememberÿ

    6ÿÿÿtheÿcolor?ÿÿAnythingÿaboutÿit?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿItÿwasÿblueÿIÿthink,ÿblue,ÿandÿonÿtheÿfenderÿitÿwasÿ--ÿ

    8ÿÿÿitÿhadÿsomeÿ--ÿitÿwasn'tÿblue.ÿÿItÿwasÿlikeÿanÿusedÿpartÿthatÿ

    9ÿÿÿwasÿputÿonÿtheÿsideÿfender.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSoÿoneÿofÿtheÿfendersÿwasÿaÿdifferentÿcolor?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhoÿthatÿvehicleÿwasÿregisteredÿto?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNotÿforÿsure,ÿno.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿcanÿassumeÿprobablyÿLori,ÿbutÿI'mÿnotÿsure.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿYouÿtalkedÿaboutÿyourÿlastÿtripÿtoÿVermontÿ

 17ÿÿÿsomeÿtimeÿinÿJanuary?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿthatÿtrip?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿDidÿyouÿbringÿ--ÿletÿmeÿbackÿupÿonÿvehiclesÿforÿaÿ

 22ÿÿÿmoment.ÿÿBeforeÿweÿgoÿthereÿwhatÿdidÿyouÿuseÿforÿaÿvehicleÿinÿ

 23ÿÿÿVermont?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿalwaysÿhadÿaÿrentalÿYukonÿDenaliÿtruckÿorÿaÿCadillacÿ

 25ÿÿÿtruck.ÿÿItÿwasÿalwaysÿrentals.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 116 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿbeingÿpulledÿoverÿbyÿtheÿpoliceÿinÿoneÿofÿ

    2ÿÿÿthoseÿvehicles?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWereÿyouÿwearingÿyourÿfurÿcoat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWeÿshowedÿyouÿaÿpictureÿfromÿthatÿstop?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿthatÿwasÿoneÿofÿthoseÿrentalsÿyouÿhad?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyouÿusuallyÿspendÿtheÿnightÿwhenÿyouÿwereÿupÿ

 11ÿÿÿhere?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿwouldÿbeÿinÿaÿHolidayÿInn.ÿÿBothÿofÿtheÿHolidayÿInnsÿ

 13ÿÿÿorÿaÿfriendÿ--ÿaÿgirlfriend.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿYouÿhadÿaÿgirlfriendÿupÿhere?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWasÿsheÿanyÿofÿtheÿwomenÿthatÿyouÿhaveÿtalkedÿabout?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿNo.ÿÿSheÿhasÿnothingÿtoÿdoÿwithÿnoneÿofÿthis.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿyourÿlastÿtripÿtoÿVermontÿwhatÿhappenedÿ

 19ÿÿÿonÿthatÿtrip?ÿÿDidÿyouÿbringÿsomethingÿupÿwithÿyou?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿbringÿup?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿbrungÿupÿcrack,ÿsomeÿheroin,ÿandÿitÿwasÿbathÿsalts.ÿÿIÿ

 23ÿÿÿdidn'tÿknowÿitÿwasÿbathÿsalt.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿthinkÿitÿwas?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿMolly.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 117 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿbroughtÿupÿcrack,ÿheroin,ÿandÿyouÿthoughtÿ

    2ÿÿÿyouÿwereÿbringingÿMolly,ÿbutÿitÿturnedÿoutÿitÿwasÿbathÿsalts?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿHowÿaboutÿtheÿweightÿonÿthatÿtrip?ÿÿSimilarÿ

    5ÿÿÿtoÿtheÿotherÿtripsÿorÿwasÿitÿmoreÿorÿless?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNo.ÿÿItÿwasÿmore.ÿÿPreviousÿ--ÿyouÿknowÿmyÿpreviousÿtripÿ

    7ÿÿÿaÿwholeÿbunchÿofÿstuffÿhappenedÿandÿIÿdidn'tÿrecoupÿ--ÿsomeÿ

    8ÿÿÿthingsÿgotÿmissingÿIÿdidn'tÿrecoupÿandÿthatÿwasÿsupposedÿtoÿbeÿ

    9ÿÿÿmyÿlastÿtrip.ÿÿSoÿIÿwasÿ--ÿIÿwasn'tÿdoingÿitÿnoÿmoreÿafterÿ

 10ÿÿÿthat.ÿÿSoÿIÿactuallyÿhadÿaÿhundredÿandÿsomeÿchangeÿofÿheroinÿ

 11ÿÿÿandÿlikeÿ70ÿsomethingÿgramsÿofÿcrackÿandÿtheÿMolly,ÿI'mÿnotÿ

 12ÿÿÿsure,ÿitÿwasÿaÿfewÿhundredÿgramsÿofÿbathÿsalt.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOhÿofÿtheÿbathÿsalts?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿYouÿtestifiedÿthatÿsomethingÿhadÿgoneÿwrongÿ

 16ÿÿÿwithÿsomeÿofÿtheÿpriorÿdrugsÿyouÿbroughtÿup.ÿÿWereÿthereÿsomeÿ

 17ÿÿÿtheftsÿorÿburglary?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿTheft.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAÿtheft?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿyou'reÿbringingÿmoreÿthisÿtimeÿandÿyou'reÿsayingÿ--ÿ

 22ÿÿÿalsoÿyou'reÿsayingÿit'sÿgoingÿtoÿbeÿyourÿlastÿtrip?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhyÿwasÿitÿgoingÿtoÿbeÿyourÿlastÿtrip?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿwasÿneverÿ--ÿthisÿwasÿnotÿ--ÿit'sÿnotÿmyÿthingÿandÿIÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 118 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿkeptÿ--ÿalwaysÿsaidÿthisÿisÿmyÿlastÿtrip,ÿbutÿIÿwasÿseriousÿ

    2ÿÿÿaboutÿitÿthatÿtime.ÿÿItÿwasÿjustÿover.ÿÿItÿwasÿ--ÿIÿdidÿitÿ

    3ÿÿÿbecauseÿIÿneededÿmoneyÿprettyÿmuch.ÿÿSoÿI'mÿlikeÿIÿdon'tÿ--ÿ

    4ÿÿÿthisÿain'tÿnoÿcareer.ÿÿSoÿIÿsaidÿtoÿmyselfÿI'mÿseriousÿthisÿisÿ

    5ÿÿÿmyÿlastÿtimeÿdoingÿthis.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿeverÿgetÿinÿargumentsÿwithÿFolksÿaboutÿ

    7ÿÿÿyourÿinvolvementÿinÿthis?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿTellÿusÿwhatÿthoseÿwereÿabout?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿJustÿaboutÿtheÿgirls.ÿÿLikeÿhadÿallÿtheseÿgirlsÿaround.ÿÿ

 11ÿÿÿTheseÿgirlsÿareÿgoingÿtoÿbeÿaÿproblemÿforÿyou.ÿÿJustÿmindÿyourÿ

 12ÿÿÿbusiness.ÿÿYouÿgetÿpaidÿshitÿmindÿyourÿbusiness,ÿandÿmeÿsaying,ÿ

 13ÿÿÿyouÿknow,ÿI'mÿnotÿgoingÿtoÿkeepÿonÿdoingÿthisÿandÿkeepÿonÿdoingÿ

 14ÿÿÿthis.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿwouldÿheÿsay?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿGotÿtoÿgetÿthisÿmoney.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWereÿyouÿearningÿmoneyÿinÿthisÿbusiness?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿkindÿofÿmoneyÿwereÿyouÿearning?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿwasÿ--ÿIÿwouldÿsayÿsix,ÿsevenÿgrand.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿTotal?ÿÿSoÿyouÿwouldÿbuyÿwholesaleÿinÿNewÿYork?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSellÿtoÿFolksÿforÿaÿcertainÿamountÿandÿthenÿheÿwouldÿpayÿ

 24ÿÿÿyouÿandÿyouÿwouldÿgoÿback?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 119 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿcomeÿbackÿagain?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿPrettyÿmuch.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿOnÿthisÿlastÿtripÿyouÿcomeÿupÿwith,ÿasÿyouÿ

    4ÿÿÿsay,ÿmoreÿdrugs?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿThanÿnormal,ÿyes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿThanÿnormal?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿgetÿupÿwithÿtheÿdrugsÿwhatÿhappens?ÿÿWasÿ

    9ÿÿÿthereÿanyÿbaggingÿofÿtheÿdrugsÿyouÿbroughtÿup?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿOhÿyes,ÿbutÿthatÿwasn'tÿmyÿsituation.ÿÿThatÿwasÿsomebodyÿ

 11ÿÿÿelse'sÿsituation.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay,ÿand,ÿI'mÿsorry,ÿwhatÿsituationÿareÿyouÿtalkingÿ

 13ÿÿÿabout?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿThoseÿwasn'tÿmyÿdrugs.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿSoÿthereÿwasÿbaggingÿafterÿyouÿgotÿup?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿButÿyou'reÿsayingÿitÿwasn'tÿtheÿdrugsÿyouÿjustÿbrought?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYeah.ÿÿYeah.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿNowÿwhenÿyouÿsayÿtheyÿareÿmyÿdrugsÿhaveÿyouÿbroughtÿ

 20ÿÿÿthoseÿdrugsÿupÿforÿFolksÿlikeÿtheÿotherÿones?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿTheÿlastÿtime?ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿYeah.ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSoÿinÿwhatÿsenseÿwereÿtheyÿyourÿdrugsÿbecauseÿyouÿhadn'tÿ

 25ÿÿÿsoldÿthemÿtoÿhimÿyet?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 120 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿMine.ÿÿActuallyÿgetÿpaidÿforÿthem.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿyouÿcomeÿupÿwithÿthoseÿdrugs.ÿÿThere'sÿ

    3ÿÿÿsomeÿbaggingÿofÿotherÿdrugs.ÿÿDoÿyouÿrememberÿwhereÿthatÿ

    4ÿÿÿbaggingÿtookÿplace?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIt'sÿoneÿofÿthemÿhouses.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWasÿitÿLori'sÿhouseÿorÿUnc'sÿhouse?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿItÿwasn'tÿLori'sÿhouse.ÿÿItÿhadÿtoÿbeÿUnc'sÿhouse.ÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿTheÿbrickÿhouse?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿhappensÿwithÿtheÿdrugsÿthatÿyouÿhadÿjustÿ

 11ÿÿÿbroughtÿupÿonÿthatÿtrip?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿActuallyÿ--ÿIÿactuallyÿgaveÿthemÿtoÿsomeoneÿandÿChrissyÿ

 13ÿÿÿT.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿgiveÿthemÿtoÿChrissyÿT.?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿEverythingÿ--ÿIÿdidn'tÿdoÿnothingÿwhatÿIÿnormallyÿdo.ÿÿ

 16ÿÿÿEverythingÿwasÿdifferentÿthisÿ--ÿtheÿlastÿtimeÿIÿcameÿupÿhere.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhyÿareÿthingsÿdifferent?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿItÿwasÿisÿall.ÿÿItÿwasÿnewÿplaces,ÿnewÿpeople,ÿandÿIÿ

 19ÿÿÿthoughtÿIÿcouldÿtrustÿher.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿHadÿsheÿbeenÿinvolvedÿinÿthis?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿInvolvedÿwithÿwhat?ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿChrissyÿinvolvedÿinÿwhatÿyouÿhaveÿbeenÿtalkingÿabout?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿTheÿwholeÿconspiracy?ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿYeah.ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 121 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿAreÿweÿtalkingÿaboutÿtheÿdrugÿtraffickingÿ

    2ÿÿÿconspiracy?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿWellÿtrafficking,ÿyeah.ÿÿYeah,ÿtheÿselling.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿItÿisÿ12.ÿÿIsÿthisÿaÿgoodÿ

    5ÿÿÿplaceÿtoÿstop?ÿÿ

    6ÿÿÿ          MR.ÿDARROW:ÿÿYes,ÿYourÿHonor.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿAreÿyouÿcloseÿtoÿtheÿend?ÿÿ

    8ÿÿÿ          MR.ÿDARROW:ÿÿGotÿaÿlittleÿbitÿmore.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿLet'sÿtakeÿourÿbreakÿatÿthisÿpointÿ

 10ÿÿÿandÿwe'llÿseeÿyouÿatÿ1:15.ÿÿOkay.ÿÿI'mÿgoingÿtoÿstayÿandÿjustÿ

 11ÿÿÿtalkÿwithÿtheÿlawyers.ÿÿ

 12ÿÿÿ[Juryÿleavesÿatÿ12ÿp.m.ÿÿTheÿfollowingÿoccurredÿinÿopenÿcourtÿ

 13ÿÿÿwithoutÿtheÿjuryÿpresent]ÿ

 14ÿÿÿ            THEÿCOURT:ÿÿJustÿwantÿtoÿremindÿtheÿMarshalsÿtoÿhaveÿ

 15ÿÿÿMr.ÿMcFarlanÿdownÿbeforeÿ--ÿjustÿbeforeÿ1:15ÿsoÿheÿcanÿbeÿ

 16ÿÿÿseated,ÿandÿisÿitÿtheÿexpectationÿofÿbothÿsidesÿthatÿweÿwillÿgoÿ

 17ÿÿÿintoÿanotherÿperson'sÿtestimony,ÿChrissyÿT.'sÿtestimony,ÿtoday?ÿÿ

 18ÿÿÿ            MR.ÿDARROW:ÿÿUnlessÿtheÿdefenseÿhasÿaÿlotÿmoreÿcrossÿ

 19ÿÿÿofÿMr.ÿMcFarlanÿthenÿweÿwouldÿguessÿyes.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿDoÿyouÿanticipateÿcrossÿbeingÿforÿ

 21ÿÿÿtheÿrestÿofÿtheÿday?ÿÿ

 22ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿdon'tÿknowÿhowÿmuchÿlongerÿtheÿ

 23ÿÿÿGovernmentÿhas,ÿJudge.ÿÿ

 24ÿÿÿ            MR.ÿDARROW:ÿÿMaybeÿhalfÿhour,ÿ20ÿminutes.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿOhÿokay.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 122 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿ          MR.ÿKAPLAN:ÿÿProbablyÿwouldn'tÿbe.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿSoÿMissÿT.ÿyou'reÿonÿnoticeÿ

    3ÿÿÿwillÿbeÿhereÿasÿwell.ÿÿAllÿright.ÿÿLet'sÿtakeÿourÿbreakÿatÿthisÿ

    4ÿÿÿpointÿandÿbeÿbackÿatÿ1:15.ÿÿ

    5ÿÿÿ[Recessÿ12:04ÿp.m.ÿ-ÿ1:15ÿp.m.ÿÿTheÿfollowingÿwasÿheldÿinÿopenÿ

    6ÿÿÿcourtÿwithÿtheÿjuryÿpresent]

    7ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿGoodÿafternoon.ÿÿAllÿright.ÿÿTheÿ

    8ÿÿÿGovernmentÿready?ÿÿMr.ÿMcFarlan,ÿyouÿareÿstillÿunderÿoath.ÿÿ

    9ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 10ÿÿÿQ.ÿÿÿÿÿMr.ÿMcFarlan,ÿwhenÿweÿwereÿtalkingÿthisÿmorningÿyouÿ

 11ÿÿÿidentifiedÿseveralÿlocationsÿinÿtheÿBurlingtonÿandÿWinooskiÿ

 12ÿÿÿareaÿ--ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿ--ÿthatÿthisÿgroupÿwasÿworkingÿoutÿof.ÿÿDoÿyouÿrememberÿ

 15ÿÿÿthat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿIÿthinkÿyouÿmentionedÿaÿplaceÿorÿtwoÿthatÿIÿdidn'tÿ

 18ÿÿÿshowÿyouÿaÿphotoÿof.ÿÿSoÿinitiallyÿIÿwantÿtoÿshowÿyouÿwhat'sÿ

 19ÿÿÿbeenÿmarkedÿforÿidentificationÿasÿ95ÿandÿaskÿifÿyouÿrecognizeÿ

 20ÿÿÿthisÿasÿoneÿofÿtheÿlocationsÿthatÿthisÿcrewÿworkedÿoutÿof,ÿandÿ

 21ÿÿÿifÿitÿdoesn'tÿlookÿfamiliarÿthat'sÿfine?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿdon'tÿremember.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿItÿdoesn'tÿlookÿfamiliar?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿThankÿyou,ÿandÿletÿmeÿalsoÿshowÿyouÿwhat'sÿbeenÿmarkedÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 123 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿforÿidentificationÿasÿGovernmentÿ97ÿandÿaskÿyouÿifÿthisÿoneÿisÿ

    2ÿÿÿfamiliar?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYeahÿthisÿlookÿfamiliar.ÿÿIÿdon'tÿrecallÿexactly,ÿbutÿ

    4ÿÿÿlookÿfamiliar,ÿyes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhatÿdoÿyouÿrememberÿaboutÿthatÿlocation?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿVaguely.ÿÿIÿdon'tÿ--ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿSoundsÿlikeÿyou'reÿnotÿtooÿsure?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeahÿno,ÿbutÿIÿrememberÿitÿthough.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿyouÿtalkÿaboutÿLori'sÿonÿSpringÿStreet?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿUnc's.ÿÿThereÿwasÿtheÿnewÿplace?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿyouÿtestifiedÿthatÿthingsÿwereÿalwaysÿchanging?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿcameÿtoÿBurlingtonÿhowÿdidÿyouÿfindÿoutÿwhereÿ

 16ÿÿÿtoÿgo?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿwouldÿcallÿhim.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿFolks.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDoÿyouÿrecallÿaÿtimeÿwhenÿ--ÿasÿtoÿtheÿnewÿ

 21ÿÿÿplaceÿwhenÿyouÿdidn'tÿknowÿwhichÿapartmentÿtoÿgoÿtoÿinÿtheÿnewÿ

 22ÿÿÿplace?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿThatÿwasÿtheÿlastÿtimeÿIÿcame.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿyouÿhadÿyourÿfurÿcoatÿon?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 124 of 274
ÿ
ÿ
ÿ
ÿ                         DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhoÿshowedÿyouÿwhichÿplaceÿtoÿgoÿto?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿFolks.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿyouÿknowÿaÿguyÿnamedÿShayÿworkingÿupÿ

    4ÿÿÿhereÿatÿtheÿtime?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿ--ÿIÿknowÿwhoÿ--ÿIÿdon'tÿknowÿ--ÿIÿknowÿ

    6ÿÿÿhim,ÿbutÿIÿdon'tÿknowÿhim.ÿÿYouÿunderstandÿwhatÿIÿmeanÿbyÿthat?ÿÿ

    7ÿÿÿIÿknowÿofÿhim.ÿÿIÿknowÿofÿhim.ÿÿHeÿwasÿinÿtheÿvideoÿwithÿus,ÿ

    8ÿÿÿbutÿdoÿIÿreallyÿknowÿhim?ÿÿNoÿIÿdon't.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWellÿI'mÿnotÿtryingÿtoÿfindÿoutÿifÿyouÿreallyÿknowÿhim,ÿ

 10ÿÿÿbutÿwasÿheÿworkingÿwithÿyouÿandÿFolksÿatÿtheÿtime?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿknowÿwhatÿheÿwasÿdoingÿupÿhere?ÿÿWhyÿheÿ

 13ÿÿÿwouldÿhaveÿbeenÿatÿtheÿbuilding?ÿÿ

 14ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection.ÿÿIÿwouldÿhopeÿthatÿaÿ

 15ÿÿÿfoundationÿwouldÿbeÿlaidÿbeforeÿheÿcanÿanswer.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿWellÿheÿcanÿanswerÿyesÿorÿnoÿandÿthenÿ--ÿ

 17ÿÿÿthenÿyouÿgoÿintoÿtheÿfoundationÿasÿtoÿhowÿheÿknowsÿthatÿandÿ

 18ÿÿÿthenÿwhatÿheÿwasÿdoingÿhere.ÿÿ

 19ÿÿÿA.ÿÿÿÿÿTheÿquestionÿplease.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿYeahÿyouÿmentionedÿhe'sÿinÿtheÿvideo.ÿÿWhatÿvideoÿareÿ

 21ÿÿÿyouÿtalkingÿabout?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿTheÿwalnutÿchallenge.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhichÿplaceÿthatÿwasÿfilmedÿat?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿThatÿwasÿatÿLori'sÿhouse.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAtÿLori'sÿhouse?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 125 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSoÿwasÿShayÿatÿLori'sÿhouseÿatÿthatÿtime?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿSoÿwhatÿdidÿShayÿhaveÿtoÿdoÿwithÿthisÿcrew?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿHeÿdidn'tÿhaveÿnothingÿtoÿdoÿwithÿmeÿandÿFolks.ÿÿIÿdon'tÿ

    6ÿÿÿknowÿwhatÿhimÿandÿFolksÿwasÿreallyÿdoing.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿGood.ÿÿThanks.ÿÿNowÿlet'sÿtalkÿaboutÿLori'sÿhouseÿ

    8ÿÿÿforÿaÿlittleÿbit.ÿÿWhenÿyouÿfirstÿstartÿgoingÿthereÿwasÿLoriÿonÿ

    9ÿÿÿtheÿscene?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿatÿsomeÿtimeÿdidÿsheÿdisappear?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿthinkÿsheÿwentÿtoÿrehabÿoneÿtime,ÿyeah.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSheÿwentÿtoÿdrugÿrehab?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAnyÿideaÿhowÿlongÿsheÿwasÿawayÿfor?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿItÿwasn'tÿlong.ÿÿItÿwasn'tÿlongÿatÿall.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿLikeÿweeks?ÿÿAÿmonth?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿwouldn'tÿreallyÿknowÿexactlyÿbecauseÿI'mÿonlyÿthereÿ

 19ÿÿÿfiveÿdaysÿandÿI'mÿgone.ÿÿSoÿIÿcameÿthereÿsheÿwasn'tÿthereÿandÿ

 20ÿÿÿtheÿnextÿtimeÿIÿcameÿbackÿsheÿwasÿthough.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhenÿsheÿleftÿdidÿtheÿcrewÿstopÿoperatingÿoutÿofÿherÿ

 22ÿÿÿhouse?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNo.ÿÿNo.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSoÿwhenÿsheÿleftÿtoÿgoÿtoÿrehabÿtheÿcrewÿjustÿkeptÿonÿ

 25ÿÿÿusingÿherÿhouse?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 126 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿdidÿsheÿhaveÿkidsÿthere?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdidÿsheÿhaveÿforÿkidsÿifÿyouÿremember?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿSheÿhadÿtwoÿsonsÿIÿthinkÿitÿwas.ÿÿItÿwasÿtwoÿsons.ÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿyouÿhaveÿsomeÿbadÿbloodÿwithÿLori?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNotÿbadÿblood.ÿÿItÿwasÿsheÿwasÿ--ÿtheyÿsaidÿsheÿwasÿ

    8ÿÿÿstealing.ÿÿSheÿwalkedÿpast.ÿÿIÿblockedÿher.ÿÿDidÿIÿeverÿputÿmyÿ

    9ÿÿÿhandsÿonÿher?ÿÿNo,ÿbutÿIÿdidÿblockÿherÿlikeÿanswerÿtheÿ

 10ÿÿÿquestion.ÿÿThat'sÿwhatÿIÿtoldÿLoriÿthatÿis.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿtalkingÿaboutÿstealingÿmoneyÿorÿdrugsÿorÿ

 12ÿÿÿwhat?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIÿthinkÿitÿwasÿdrugs.ÿÿYeah.ÿÿThereÿwasÿnoÿmoney.ÿÿItÿ

 14ÿÿÿwasÿdrugs.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿNowÿyouÿmentionedÿearlierÿthatÿaÿbunchÿofÿtheÿwomenÿ

 16ÿÿÿworkingÿhereÿwereÿaddicts?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWasÿsheÿanÿaddict?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿSoÿthere'sÿaÿsuspicionÿsomeoneÿsaidÿsomethingÿaboutÿherÿ

 21ÿÿÿstealingÿsomeÿdrugs?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsaidÿyouÿblockedÿherÿsoÿyouÿgotÿphysicalÿwithÿ

 24ÿÿÿher?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿheldÿmyÿarmÿup.ÿÿThat'sÿitÿandÿsheÿjustÿstopped.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 127 of 274
ÿ
ÿ
ÿ
ÿ                         DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyourÿarmÿhitÿherÿchest?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿNo.ÿÿItÿhitÿherÿarm,ÿherÿelbow,ÿwhenÿsheÿwasÿgoingÿbyÿ

    3ÿÿÿus.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNow,ÿMr.ÿMcFarlan,ÿwasÿthereÿaÿtimeÿwhenÿyouÿ

    5ÿÿÿthoughtÿthatÿsheÿhadÿstolenÿdrugsÿorÿmoneyÿandÿyouÿheldÿaÿ

    6ÿÿÿweaponÿonÿher?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNever.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿLikeÿaÿknife?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNever.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿThatÿdidn'tÿhappen?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿNever.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿYouÿwereÿtellingÿusÿaboutÿyourÿlastÿtripÿtoÿVermont.ÿÿ

 13ÿÿÿThisÿisÿ--ÿwhenÿwasÿthat?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿJanuary.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿyouÿbroughtÿtheÿlargeÿquantitiesÿofÿdrugsÿ

 16ÿÿÿup?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿwasÿthatÿyourÿlastÿtrip?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿtoldÿusÿthatÿyouÿbroughtÿupÿheroin?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿCrackÿcocaine?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿyouÿthoughtÿwasÿMolly?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ               CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 128 of 274
ÿ
ÿ
ÿ
ÿ                         DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhoÿwereÿyouÿbringingÿtheÿheroinÿupÿto?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿFolks.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhoÿwereÿyouÿbringingÿtheÿcrackÿcocaineÿupÿto?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿFolks.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhatÿaboutÿtheÿMolly?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿFolks.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDidÿyouÿbringÿtheÿMollyÿtoÿFolks?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeahÿIÿhadÿactuallyÿ--ÿI'mÿnotÿgoingÿtoÿmoveÿit.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWellÿdoÿyouÿrememberÿtalkingÿtoÿusÿaboutÿthisÿaÿcoupleÿ

 10ÿÿÿweeksÿago?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿIÿthoughtÿyouÿwereÿbringingÿtheÿMollyÿupÿ--ÿÿ

 13ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿObjectionÿwhat?ÿÿ

 15ÿÿÿ            MR.ÿKAPLAN:ÿÿI'mÿobjectingÿtoÿtheÿprosecutor.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿCrossingÿhisÿownÿwitness.ÿÿ

 17ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿdon'tÿknowÿhowÿthat'sÿgoingÿtoÿwork.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿOkay,ÿbutÿtheÿleadingÿquestionÿisÿtheÿ

 19ÿÿÿproblemÿsoÿifÿyouÿcanÿaskÿitÿ--ÿÿ

 20ÿÿÿ            MR.ÿDARROW:ÿÿThankÿyou.ÿ

 21ÿÿÿBYÿMR.ÿDARROW:ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhatÿyouÿtoldÿusÿaboutÿtheÿMollyÿorÿbathÿ

 23ÿÿÿsaltsÿlastÿtimeÿweÿtalked?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿwouldÿhaveÿgivenÿhimÿsome,ÿbutÿifÿIÿcanÿgetÿitÿoffÿ

 25ÿÿÿsomeÿotherÿway,ÿyeah,ÿIÿwouldÿhaveÿgotÿitÿoff.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 129 of 274
ÿ
ÿ
ÿ
ÿ                         DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿGotÿitÿoff?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿAsÿinÿsoldÿit,ÿyes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿSoldÿitÿyourself?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿthatÿtheÿfirstÿtimeÿorÿhadÿyouÿbroughtÿupÿ

    6ÿÿÿMollyÿbefore?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNo.ÿÿThatÿwasÿactuallyÿtheÿfirstÿtimeÿIÿeverÿdoneÿit.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿaboutÿtheÿheroinÿandÿcrack?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿThatÿwasn'tÿtheÿfirstÿtime,ÿno.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿRight,ÿbutÿwouldÿyouÿhaveÿsoldÿthoseÿyourselfÿorÿwereÿ

 11ÿÿÿyouÿbringingÿthoseÿupÿforÿFolks?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿwasn'tÿsellingÿnothingÿ--ÿnoneÿofÿthat.ÿÿThatÿwasÿforÿ

 13ÿÿÿFolks,ÿyes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿNowÿthoseÿdrugsÿonÿthatÿlastÿtrip,ÿtheseÿareÿtheÿlargerÿ

 15ÿÿÿamounts?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDidÿsomethingÿhappenÿtoÿthoseÿdrugs?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿBeforeÿweÿbrokeÿforÿlunchÿyouÿsaidÿyouÿplacedÿ

 20ÿÿÿthemÿwithÿsomebody.ÿÿWhoÿdidÿyouÿplaceÿthemÿwith?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿChristinaÿT.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿChrissyÿT.?ÿ

 23ÿÿÿA.ÿÿÿÿÿChrissyÿT.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿYouÿcalledÿherÿT.ÿbefore?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 130 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿHowÿwereÿtheyÿpackaged?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿTheyÿwasÿinÿaÿplasticÿbagÿwrappedÿupÿintoÿknotsÿlikeÿ

    3ÿÿÿtwice.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿTalkingÿaboutÿeachÿofÿtheÿthreeÿdrugs?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWereÿtheyÿinÿsomeÿkindÿofÿbox?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhatÿbox?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿAÿcerealÿbox.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhereÿdidÿyouÿputÿtheÿdrugsÿorÿtheÿbox?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿthinkÿIÿputÿtheÿdrugsÿ--ÿyouÿmeanÿinÿT.'sÿhome?ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWellÿI'mÿaskingÿyouÿisÿthatÿwhereÿyouÿputÿthem?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿYouÿputÿthemÿinÿT.'sÿhome.ÿÿDoÿyouÿrememberÿwhereÿinÿ

 15ÿÿÿT.'sÿhomeÿyouÿputÿthem?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿItÿwasÿunderneathÿtheÿbedÿandÿsheÿtoldÿmeÿtoÿputÿthemÿinÿ

 17ÿÿÿtheÿclosetÿIÿthink.ÿÿItÿwasÿaÿwhileÿago.ÿÿIÿthinkÿitÿwasÿ--ÿ

 18ÿÿÿyeahÿitÿwasÿunderneathÿtheÿbed,ÿthenÿitÿwasÿIÿthinkÿputÿinÿtheÿ

 19ÿÿÿcloset.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿtheyÿareÿinÿT.'sÿhomeÿeitherÿaÿclosetÿorÿ

 21ÿÿÿunderneathÿtheÿbedÿorÿsomething?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿThisÿisÿtheÿcerealÿboxÿwithÿthreeÿdrugsÿinÿit?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿYouÿsaidÿsomethingÿhappenedÿtoÿthoseÿdrugs?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 131 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿfirstÿfindÿoutÿsomethingÿhadÿhappened?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿT.ÿtoldÿme.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿHowÿdidÿsheÿtellÿyou?ÿÿWasÿitÿface-to-faceÿorÿaÿphoneÿ

    5ÿÿÿcall?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿItÿwasÿaÿphoneÿcallÿ--ÿIÿthinkÿitÿwasÿaÿphoneÿcall,ÿ

    7ÿÿÿyeah.ÿÿIÿdon'tÿthinkÿsheÿtoldÿmeÿtoÿmyÿface.ÿÿIÿthinkÿitÿwasÿaÿ

    8ÿÿÿphoneÿcall.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿYouÿgotÿaÿphoneÿcallÿfromÿher?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdidÿsheÿtellÿyouÿaboutÿtheÿdrugs?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿSheÿsaidÿherÿ--ÿherÿfatherÿfoundÿthemÿandÿheÿdidÿ

 13ÿÿÿsomethingÿwithÿthem.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿyouÿreceivedÿthisÿphoneÿcallÿwereÿyouÿwithÿ

 15ÿÿÿFolks?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿTheÿfirstÿtimeÿno.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWasÿthereÿanotherÿcall?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿthen?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿwasÿwith.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿthenÿdidÿyouÿtalkÿtoÿChrissy?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿdidÿFolksÿtalkÿtoÿChrissy?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿI'mÿapproachingÿyouÿwithÿaÿCDÿwhichÿisÿGovernmentÿ24ÿandÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 132 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿaskÿyouÿifÿyouÿrecognizeÿthis?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿrecognizeÿit?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIt'sÿmyÿsignature.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿIsÿthisÿaÿCDÿthatÿyouÿlistenedÿto?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhat'sÿonÿit?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIt'sÿaÿconversationÿwithÿmeÿandÿT.ÿ

    9ÿÿÿQ.ÿÿÿÿÿAnd?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿFolks.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿThisÿisÿtheÿconversationÿyouÿwereÿjustÿtellingÿusÿabout?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿIsÿthatÿconversationÿfairlyÿandÿaccuratelyÿrecordedÿonÿ

 14ÿÿÿthisÿCD?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿweÿmoveÿforÿitsÿadmission.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

 18ÿÿÿ            MR.ÿKAPLAN:ÿÿNoÿobjection,ÿYourÿHonor.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿSoÿadmitted.ÿÿ

 20ÿÿÿ[Governmentÿexhibitÿ24ÿadmitted]

 21ÿÿÿ            MR.ÿDARROW:ÿÿCanÿweÿplayÿtheÿCD?ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿDoÿyouÿhaveÿtheÿexhibitÿnumber?ÿÿ

 23ÿÿÿ            MR.ÿDARROW:ÿÿYes,ÿYourÿHonor.ÿÿThat'sÿ24.ÿÿ

 24ÿÿÿ[GovernmentÿExhibitÿ24ÿpublished]ÿÿ

 25ÿÿÿBYÿMR.ÿDARROW:ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 133 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿPauseÿthatÿforÿaÿmomentÿplease.ÿÿMr.ÿMcFarlan,ÿdoÿyouÿ

    2ÿÿÿrecognizeÿtheÿthreeÿvoicesÿwe'reÿlisteningÿto?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿMe,ÿT.,ÿandÿFolks.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿThisÿisÿwhereÿT.ÿisÿtellingÿyouÿthatÿ--ÿwhatÿdidÿ

    7ÿÿÿyouÿsayÿsheÿwasÿsayingÿhappenedÿtoÿtheÿdrugs?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿNo.ÿÿThisÿisÿnotÿthatÿconversation,ÿbutÿthisÿisÿtheÿ

    9ÿÿÿconversationÿof.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAfterwards?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿwhenÿshe'sÿtalkingÿaboutÿherÿpaperworkÿwhatÿ

 13ÿÿÿdidÿyouÿunderstandÿherÿtoÿmean?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿTheÿpaperÿsayingÿthatÿsheÿgotÿarrestedÿandÿwhatÿsheÿgotÿ

 15ÿÿÿarrestedÿfor.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿPoliceÿpaperwork?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿGoÿahead.ÿÿ

 19ÿÿÿ[GovernmentÿExhibitÿ24ÿpublished]ÿÿ

 20ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 21ÿÿÿQ.ÿÿÿÿÿPauseÿthatÿforÿaÿsecond.ÿÿDoÿyouÿknowÿwhatÿshe'sÿtalkingÿ

 22ÿÿÿaboutÿwhenÿshe'sÿtalkingÿaboutÿherÿpicturesÿgoingÿthroughÿtheÿ

 23ÿÿÿphone?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNotÿreally.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿGoÿahead.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 134 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿ[GovernmentÿExhibitÿ24ÿpublished]ÿÿ

    2ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    3ÿÿÿQ.ÿÿÿÿÿSoÿthat'sÿtheÿconversation?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhenÿthisÿcallÿcameÿinÿtoÿyouÿdidÿitÿcomeÿinÿ--ÿwereÿyouÿ

    6ÿÿÿonÿaÿcellÿphone?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿHowÿdidÿMoeÿendÿupÿonÿtheÿcall?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿHeÿwasÿwithÿme.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿdidÿheÿtakeÿtheÿcellÿphone?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿNowÿwhenÿyou'reÿlisteningÿtoÿthisÿstoryÿfromÿChrissyÿ

 13ÿÿÿaboutÿwhatÿhappenedÿtoÿthoseÿdrugsÿdidÿyouÿbelieveÿthatÿstory?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWereÿyouÿsuspicious?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhy?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿwantedÿtoÿbelieveÿher,ÿbutÿsomethingÿtoldÿmeÿitÿwasn'tÿ

 19ÿÿÿ--ÿitÿjustÿdidn'tÿ--ÿitÿdidn'tÿfeelÿright.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDidÿyouÿtakeÿsteps?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿExcuseÿme.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDidÿyouÿtakeÿstepsÿbecauseÿyouÿweren'tÿ--ÿyouÿdidn'tÿ

 23ÿÿÿreallyÿbelieveÿher?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdo?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 135 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿWeÿwentÿtoÿgoÿcheckÿoutÿherÿhouse.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿMeÿandÿaÿfriend.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhoÿisÿtheÿfriend?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿHe'sÿnotÿ--ÿhe'sÿnotÿaround.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWasÿitÿaÿfriendÿofÿyours?ÿÿSomeoneÿjustÿyouÿknew?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿOneÿguyÿorÿtwoÿguys?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿTwoÿguys.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAreÿtheseÿ--ÿhowÿdidÿyouÿknowÿtheseÿpeople?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿknowÿthemÿfrom,ÿyouÿknow,ÿtheyÿareÿmyÿboys.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿTheyÿareÿyourÿboys.ÿÿOkay.ÿÿWhatÿdidÿyouÿdoÿwithÿtheseÿ

 13ÿÿÿtwoÿguys?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿWeÿwentÿtoÿseeÿifÿ--ÿifÿsheÿhadÿitÿhiddenÿinÿherÿhouse.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿsheÿthere?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿgetÿin?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿDoor.ÿÿJustÿwentÿin.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿyouÿandÿtwoÿotherÿfellowsÿgoÿinÿherÿhouseÿwhenÿshe'sÿ

 20ÿÿÿnotÿthere?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿNo.ÿÿNo.ÿÿNo.ÿÿI'mÿsorry.ÿÿItÿwasÿoneÿotherÿfellaÿnotÿ

 22ÿÿÿtwoÿotherÿfellas.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿYouÿandÿanotherÿguyÿgoÿinÿherÿhouseÿwhenÿshe'sÿnotÿ

 24ÿÿÿthere?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 136 of 274
ÿ
ÿ
ÿ
ÿ                         DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdoÿyouÿdoÿinÿthere?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿsearch.ÿÿIÿwentÿinÿtheÿclosetÿandÿIÿwentÿunderÿtheÿ

    3ÿÿÿbed.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿfind?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿThereÿwasÿnothingÿthere.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿNoÿdrugs?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿlaterÿlearnÿaboutÿwhatÿwasÿgoingÿonÿwithÿ

    9ÿÿÿChrissyÿandÿyourÿdrugs?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿThatÿtheÿpoliceÿhadÿherÿcallÿandÿeverythingÿ--ÿdoÿ

 11ÿÿÿeverything.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿSheÿwasÿcooperating?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿExcuseÿme.ÿÿI'mÿapproachingÿyouÿwithÿ26,ÿsomeÿ

 15ÿÿÿphotosÿforÿidentification.ÿÿCanÿyouÿpleaseÿlookÿthroughÿthose?ÿÿ

 16ÿÿÿDoÿyouÿrecognizeÿthoseÿpictures?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhatÿareÿthoseÿpicturesÿof?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿTheseÿareÿtheÿdrugsÿIÿbrungÿupÿhere.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAreÿthoseÿtheÿpicturesÿofÿtheÿdrugsÿinÿtheÿcerealÿboxÿ

 21ÿÿÿyou'reÿtalkingÿabout?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDoÿthoseÿpicturesÿfairlyÿandÿaccuratelyÿdepictÿtheÿ

 24ÿÿÿcerealÿboxÿandÿitsÿcontents?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 137 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿ          MR.ÿDARROW:ÿÿWeÿmoveÿtheÿexhibit,ÿYourÿHonor.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

    3ÿÿÿ          MR.ÿKAPLAN:ÿÿNoÿobjection.ÿÿ

    4ÿÿÿ          MR.ÿDARROW:ÿÿThat'sÿ26.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿSoÿadmitted.ÿÿ

    6ÿÿÿ[Governmentÿexhibitÿ26ÿadmitted]

    7ÿÿÿ          MR.ÿDARROW:ÿÿMayÿweÿpublishÿplease,ÿYourÿHonor?ÿÿWasÿ

    8ÿÿÿthatÿaÿyesÿtoÿpublishing?ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

 10ÿÿÿ[Governmentÿexhibitÿ26ÿpublished]

 11ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 12ÿÿÿQ.ÿÿÿÿÿMr.ÿMcFarlan,ÿwhat'sÿthatÿinÿtheÿfirstÿpictureÿthere?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿFrootÿLoopsÿbox.ÿÿKellogg'sÿcereal.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿIsÿthatÿtheÿcerealÿboxÿyouÿwereÿjustÿtellingÿusÿabout?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿIsÿthatÿlookingÿinsideÿtheÿcerealÿboxÿfromÿtheÿtopÿ--ÿ

 17ÿÿÿopeningÿfromÿtheÿtop?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿTheÿnextÿpictureÿplease.ÿÿWhat'sÿthat?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿthinkÿthat'sÿaÿ--ÿtheÿcoverÿofÿaÿbedÿsheet.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿIsÿthatÿwhereÿyouÿputÿtheÿdrugsÿinside?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYeah.ÿÿIÿguess.ÿÿYeah.ÿÿYeah.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿCanÿweÿgoÿtoÿtheÿnextÿpictureÿplease,ÿandÿisÿthatÿtheÿ

 24ÿÿÿcoverÿthatÿtheÿbedÿsheetsÿcameÿin?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 138 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿIsÿthatÿwhatÿyou'reÿsayingÿitÿwas?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿYouÿgoÿtoÿtheÿstoreÿandÿbuyÿbedÿsheetsÿtheyÿcomeÿinsideÿ

    4ÿÿÿaÿlittleÿpocket?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿgoÿtoÿtheÿnextÿpictureÿpleaseÿandÿwhatÿdoÿ

    7ÿÿÿweÿseeÿhere?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿThat'sÿitÿwrappedÿinÿaluminumÿfoil,ÿtheÿdrugs.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿThisÿisÿlookingÿinsideÿthatÿbedÿsheetÿcase?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿthreeÿpackagesÿofÿaluminumÿfoil?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿweÿgoÿtoÿtheÿnextÿpictureÿplease,ÿandÿwhatÿdoÿ

 14ÿÿÿweÿseeÿhere?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿThat'sÿtheÿdrugs.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿIsÿthatÿoneÿofÿtheÿpackages?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿIÿdon'tÿknowÿifÿyouÿcanÿtellÿbyÿlookingÿatÿwhichÿofÿtheÿ

 19ÿÿÿthreeÿdrugsÿitÿis?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿcan'tÿreallyÿtellÿwhichÿoneÿitÿis.ÿÿIt'sÿprobablyÿ--ÿ

 21ÿÿÿI'mÿnotÿsure.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿCanÿweÿgoÿtoÿtheÿnextÿoneÿplease?ÿÿDoesÿthatÿlookÿlikeÿ

 23ÿÿÿanotherÿpackageÿofÿdrugs?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿtheÿnextÿone?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 139 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿThoseÿlookÿlikeÿtheÿdrugsÿyouÿbroughtÿupÿtoÿVermont?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿNowÿ--ÿyouÿcanÿtakeÿthatÿdownÿ--ÿyouÿsaidÿthisÿwasÿyourÿ

    5ÿÿÿlastÿtripÿtoÿVermont?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿYouÿhadÿplannedÿitÿtoÿbeÿyourÿlastÿtripÿbeforeÿyouÿcameÿ

    8ÿÿÿupÿandÿitÿwasÿyourÿlastÿtrip.ÿÿOkay.ÿÿDidÿyouÿhaveÿsomeÿ

    9ÿÿÿconversationÿwithÿMoeÿaboutÿyouÿnotÿcomingÿupÿnotÿdoingÿthisÿ

 10ÿÿÿanyÿmore?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿalwaysÿusedÿtoÿsayÿit,ÿbutÿ--ÿIÿwouldÿalwaysÿsayÿitÿ

 12ÿÿÿthisÿisÿmyÿlastÿtime.ÿÿThisÿisÿmyÿlastÿtime.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿMr.ÿMcFarlan,ÿcouldÿyouÿmoveÿupÿaÿlittleÿ

 14ÿÿÿbitÿandÿspeakÿrightÿintoÿtheÿmicrophone?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYeah.ÿÿNo.ÿÿWhenÿIÿ--ÿactuallyÿtheÿlastÿtimeÿheÿdidn'tÿ

 16ÿÿÿknowÿthatÿwasÿgoingÿtoÿbeÿmyÿlastÿtime,ÿno.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿhaveÿ--ÿwasÿitÿaÿfallingÿoutÿbetweenÿyouÿ

 18ÿÿÿguysÿorÿjustÿyouÿdecidingÿyouÿdidn'tÿwantÿtoÿdoÿitÿanyÿmore?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿThereÿwasn'tÿnoÿfallingÿout.ÿÿIÿjustÿ--ÿitÿwasÿtooÿmuchÿ

 20ÿÿÿgoingÿonÿandÿIÿwasn'tÿtryingÿtoÿmakeÿthisÿnoÿcareerÿanyway,ÿyouÿ

 21ÿÿÿknow.ÿÿItÿwasÿjustÿtooÿmuchÿgoingÿonÿandÿitÿwasÿtimeÿforÿmeÿtoÿ

 22ÿÿÿstepÿdown.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 24ÿÿÿA.ÿÿÿÿÿTimeÿstepÿdown.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿthereÿwasÿtooÿmuchÿgoingÿonÿwhatÿdoÿyouÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 140 of 274
ÿ
ÿ
ÿ
ÿ                         DonaldÿMcFarlan
ÿ
    1ÿÿÿmeanÿbyÿthat?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿSoÿmuchÿactivity.ÿÿSoÿmanyÿdifferentÿpeople.ÿÿIÿdidn'tÿ

    3ÿÿÿtrustÿnoneÿofÿtheÿpeople.ÿÿIÿseeÿaÿwholeÿbunchÿofÿdifferentÿ

    4ÿÿÿpeopleÿIÿdidn'tÿtrust.ÿÿIÿdidn'tÿknowÿtheseÿpeople.ÿÿIÿgetÿtoÿ

    5ÿÿÿknowÿthemÿafterÿI'mÿaroundÿthemÿforÿaÿlittleÿbit,ÿbutÿIÿdon'tÿ

    6ÿÿÿknowÿanyÿofÿtheseÿpeopleÿsoÿIÿdidn'tÿ--ÿIÿdidn'tÿdivulgeÿtoÿ

    7ÿÿÿhim,ÿno,ÿthatÿIÿwas,ÿyouÿknow,ÿthisÿwasÿgoingÿtoÿbeÿmyÿlastÿ

    8ÿÿÿtime,ÿno.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿMr.ÿMcFarlan,ÿyouÿtestifiedÿearlierÿthatÿyouÿpledÿ

 10ÿÿÿguilty?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿYou'reÿawaitingÿsentencing?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿSentencingÿhasn'tÿhappenedÿyet?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwho'sÿgoingÿtoÿsentenceÿyou?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYourÿHonorÿrightÿhere.ÿÿ

 18ÿÿÿ            MR.ÿDARROW:ÿÿMayÿIÿhaveÿaÿmoment,ÿYourÿHonor?ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 20ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 21ÿÿÿQ.ÿÿÿÿÿMr.ÿMcFarlan,ÿifÿIÿunderstandÿyourÿtestimonyÿearlierÿyouÿ

 22ÿÿÿsaidÿthatÿbeforeÿyouÿgotÿinvolvedÿinÿthisÿmessÿbringingÿdrugsÿ

 23ÿÿÿupÿFolksÿtoldÿyouÿheÿwasÿalsoÿrunningÿgirls?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿcameÿupÿyouÿsawÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 141 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDidÿyouÿhaveÿaÿconversationÿwithÿFolksÿaboutÿhimÿrunningÿ

    3ÿÿÿgirls?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIÿtoldÿhimÿthatÿwasÿaÿbadÿidea.ÿÿWhatÿareÿyouÿdoing?ÿÿ

    5ÿÿÿYouÿshouldn'tÿbeÿdoingÿmixingÿtheÿtwo.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿhowÿdidÿheÿrespondÿtoÿthat?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿToÿmindÿmyÿbusiness.ÿÿThat'sÿnotÿ--ÿIÿdon'tÿhaveÿnothingÿ

    8ÿÿÿtoÿdoÿwithÿme.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿThat'sÿwhatÿheÿtoldÿyouÿmindÿyourÿownÿbusiness?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿKindÿofÿinÿwords,ÿyes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhatÿwordsÿdidÿheÿuse?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿItÿwasÿsoÿlongÿagoÿIÿcan'tÿactuallyÿrememberÿtheÿexactÿ

 13ÿÿÿwords,ÿbutÿitÿwasÿIÿdon'tÿ--ÿIÿdon'tÿgetÿpaidÿforÿthat.ÿÿDon'tÿ

 14ÿÿÿworryÿaboutÿthat.ÿÿI'mÿgettingÿpaidÿforÿwhatÿIÿgetÿpaidÿforÿsoÿ

 15ÿÿÿ--ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿuseÿtheÿwordÿIÿinÿthoseÿtwoÿsentencesÿareÿyouÿ

 17ÿÿÿtalkingÿaboutÿyourself?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿYes.ÿÿYes.ÿÿ

 19ÿÿÿ             MR.ÿDARROW:ÿÿThankÿyou.ÿÿ

 20ÿÿÿ             THEÿCOURT:ÿÿOkay.ÿÿAnyÿcrossÿexamination,ÿMr.ÿKaplan?ÿÿ

 21ÿÿÿ             MR.ÿKAPLAN:ÿÿYes.ÿÿ

 22ÿÿÿ                           CROSSÿEXAMINATION

 23ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 24ÿÿÿQ.ÿÿÿÿÿMr.ÿMcFarlan,ÿyouÿjustÿtestifiedÿaboutÿwhatÿyouÿdidÿwithÿ

 25ÿÿÿrespectÿtoÿdrugÿdistributionÿupÿhere?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 142 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿyouÿtestifiedÿunderÿoath?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿSoÿyouÿunderstandÿthatÿmeansÿthatÿyou'reÿrequiredÿtoÿ

    5ÿÿÿtellÿtheÿtruthÿwhenÿyouÿtestify?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿOfÿcourse.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿyouÿtalkedÿaboutÿ--ÿIÿmeanÿyouÿprettyÿmuchÿtestifiedÿ

    8ÿÿÿtoÿtheÿeffectÿthatÿyourÿinvolvementÿinÿallÿthisÿwasÿprettyÿ

    9ÿÿÿlimited?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿYouÿbroughtÿupÿdrugsÿonÿaÿfewÿoccasionsÿandÿotherÿthanÿ

 12ÿÿÿthatÿyouÿdidn'tÿreallyÿdoÿanything;ÿisÿthatÿright?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿthatÿallÿofÿtheÿdrugÿactivityÿthatÿtookÿplaceÿwasÿ

 15ÿÿÿBrianÿdoingÿitÿotherÿthanÿyouÿbringingÿitÿup?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿNo.ÿÿThereÿwasÿotherÿpeopleÿthatÿwasÿ--ÿthatÿwasÿdoingÿ

 17ÿÿÿstuff.ÿÿThereÿwasÿaÿlotÿofÿgirlsÿinvolved.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿyouÿunderstandÿthatÿLoriÿC.ÿtestifiedÿthatÿyouÿcameÿ

 19ÿÿÿintoÿherÿroomÿoneÿnightÿwhileÿsheÿwasÿsleeping,ÿheldÿaÿknifeÿtoÿ

 20ÿÿÿherÿthroat,ÿandÿthreatenedÿher?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿThat'sÿaÿlie.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿSoÿifÿLoriÿC.ÿtestifiedÿtoÿthatÿeffect,ÿsheÿwasÿlyingÿ

 23ÿÿÿandÿyou'reÿtellingÿtheÿtruth?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿneverÿdidÿthatÿsoÿyesÿifÿsheÿsaysÿthat,ÿIÿneverÿputÿnoÿ

 25ÿÿÿknifeÿtoÿherÿneck.ÿÿIÿwouldn'tÿhaveÿtoÿputÿnoÿknifeÿtoÿaÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 143 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿfemale'sÿneck.ÿÿThat'sÿnotÿhowÿ--ÿthat'sÿuncalledÿfor.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSheÿalsoÿsaidÿthatÿyouÿthreatenedÿtoÿkillÿherÿifÿsheÿ

    3ÿÿÿmentionedÿyourÿnameÿtoÿanybody?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿWhatÿdoÿyouÿmeanÿmentionÿherÿname?ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿIfÿyouÿeverÿtoldÿlawÿenforcementÿaboutÿherÿname,ÿyouÿ

    6ÿÿÿwereÿthreateningÿtoÿkillÿher.ÿÿIsÿthatÿtrue?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNoÿIÿdon'tÿrecallÿthatÿneither.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿIsÿitÿpossibleÿyouÿdidÿthatÿandÿyouÿjustÿdon'tÿremember?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿspeakÿharshÿlikeÿmyÿdemeanor,ÿyes,ÿbutÿthreatenÿtoÿ

 10ÿÿÿkillÿIÿwouldn'tÿdoÿthat.ÿÿIÿwouldn'tÿtellÿnoÿoneÿI'mÿgoingÿtoÿ

 11ÿÿÿkillÿyou.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhyÿsheÿwouldÿsayÿthatÿifÿit'sÿnotÿtrue?ÿÿ

 13ÿÿÿMaybeÿyouÿdon'tÿknowÿwhy,ÿbutÿdoÿyouÿknowÿwhyÿsheÿwouldÿifÿit'sÿ

 14ÿÿÿnotÿtrue?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿwouldÿthinkÿthatÿsheÿwasÿintimidatedÿbyÿme.ÿÿIÿguessÿ

 16ÿÿÿmyÿwholeÿdemeanor,ÿmyÿwholeÿ--ÿlikeÿIÿjustÿsitÿthereÿonÿtheÿ

 17ÿÿÿcouchÿsmokingÿweedÿmakingÿsureÿnoÿoneÿdoesÿnothingÿwhileÿI'mÿ

 18ÿÿÿthereÿwhenÿIÿwasÿthere.ÿÿSoÿitÿwasÿlikeÿIÿwasÿsomeÿsortÿofÿaÿ--ÿ

 19ÿÿÿnotÿaÿwatchdog,ÿIÿwon'tÿputÿitÿlikeÿthat,ÿbutÿmakingÿsureÿ

 20ÿÿÿeverythingÿwasÿallÿrightÿwhenÿIÿwasÿthere.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿButÿyouÿhaveÿtoÿ--ÿyouÿwouldÿadmit,ÿwouldn'tÿyou,ÿ

 22ÿÿÿthere'sÿaÿdistinctionÿbetweenÿhavingÿherÿobserveÿaÿwatchdogÿandÿ

 23ÿÿÿhavingÿsomeoneÿputÿaÿknifeÿtoÿherÿthroat.ÿÿSheÿwouldÿknowÿtheÿ

 24ÿÿÿdifference,ÿright?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿneverÿputÿaÿknifeÿtoÿherÿthroatÿandÿifÿIÿdid,ÿIÿwouldÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 144 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿdivulgeÿrightÿnow.ÿÿThere'sÿnoÿreasonÿforÿmeÿtoÿlieÿatÿthisÿ

    2ÿÿÿpoint.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿifÿsheÿsaidÿthatÿyouÿhitÿherÿandÿleftÿaÿbruiseÿonÿ

    4ÿÿÿherÿchest,ÿareÿyouÿsayingÿshe'sÿlyingÿaboutÿthat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿneverÿhitÿthatÿwoman.ÿÿIÿwasn'tÿraisedÿtoÿhitÿnoÿ

    6ÿÿÿwoman.ÿÿSoÿmeÿhittingÿherÿ--ÿsheÿwentÿpast.ÿÿItÿwasÿinÿtheÿ

    7ÿÿÿlivingÿroom.ÿÿIÿknowÿexactlyÿwhatÿhappened.ÿÿItÿwasÿinÿtheÿ

    8ÿÿÿlivingÿroom.ÿÿTheyÿwasÿaccusingÿherÿofÿstealing.ÿÿSheÿwalkedÿ

    9ÿÿÿpastÿandÿIÿwentÿlikeÿthisÿ(demonstrates)ÿsoÿsheÿwon'tÿgoÿpastÿ

 10ÿÿÿme.ÿÿMeÿIÿdidn'tÿevenÿdoÿthis.ÿ(demonstrates)ÿIÿjustÿstoodÿ

 11ÿÿÿrightÿthereÿandÿsheÿwentÿrightÿ--ÿsheÿwentÿrightÿintoÿmyÿarmÿ

 12ÿÿÿwithÿherÿarmÿandÿthatÿwasÿit.ÿÿMeÿtouchingÿ--ÿmeÿeverÿputtingÿ

 13ÿÿÿhandsÿonÿaÿfemale,ÿthat'sÿnotÿhowÿIÿwasÿraised.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿthatÿ--ÿIÿthinkÿyouÿtestifiedÿtoÿtheÿ

 15ÿÿÿeffectÿthatÿLoriÿC.ÿwentÿtoÿrehab?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿrememberÿ--ÿIÿrememberÿherÿleaving,ÿyeah.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿrememberÿthatÿtheÿnightÿbeforeÿyouÿwereÿinÿ

 18ÿÿÿchargeÿofÿbaggingÿupÿsomeÿdrugs?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNoÿIÿdon'tÿrememberÿexactly.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿSheÿsaysÿthatÿtheÿnightÿbeforeÿsheÿwentÿtoÿrehabÿyouÿ

 21ÿÿÿbroughtÿdrugsÿupÿandÿyouÿwereÿhavingÿthemÿbaggedÿandÿthatÿyouÿ

 22ÿÿÿmadeÿherÿdoÿitÿevenÿthoughÿsheÿdidn'tÿwantÿtoÿdoÿit?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNo.ÿÿWhyÿwouldÿIÿmakeÿherÿbagÿup?ÿÿNo.ÿÿMakeÿher?ÿÿNo.ÿÿ

 24ÿÿÿIÿdon'tÿevenÿactuallyÿrememberÿwhatÿyou'reÿtalkingÿabout.ÿÿIÿ

 25ÿÿÿknowÿme.ÿÿWhyÿwouldÿIÿmakeÿherÿdoÿit.ÿÿIÿcanÿgetÿsomeoneÿelseÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 145 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿtoÿdoÿitÿifÿIÿhadÿto.ÿÿLikeÿIÿwouldn'tÿmakeÿnobodyÿ--ÿforceÿ

    2ÿÿÿnobodyÿtoÿdoÿanything,ÿno.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿSoÿwhenÿLoriÿC.ÿsaidÿthatÿyouÿforcedÿherÿtoÿdoÿthatÿsheÿ

    4ÿÿÿwasÿsickÿandÿnotÿfeelingÿgood,ÿbutÿyouÿmadeÿherÿdoÿitÿanyway,ÿ

    5ÿÿÿthat'sÿnotÿtrue?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿLoriÿusedÿtoÿbeÿsickÿaÿlot.ÿÿSheÿusedÿtoÿbeÿsickÿ--ÿIÿ

    7ÿÿÿseeÿherÿsickÿaÿlot,ÿbutÿmeÿforcingÿherÿtoÿdoÿsomething,ÿno.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWellÿsoÿyou'reÿsayingÿthatÿyou'reÿnotÿtheÿtypeÿofÿpersonÿ

    9ÿÿÿthatÿwouldÿthreatenÿsomeoneÿinÿtheÿdrugÿbusiness?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNo.ÿÿNo.ÿÿNo.ÿÿIÿwouldn'tÿthreatenÿnoÿfemaleÿinÿthatÿ

 11ÿÿÿnatureÿasÿyou'reÿsaying.ÿÿNoÿIÿwouldn't.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWellÿdidn'tÿyouÿthreatenÿChrissy?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿSoÿisÿthatÿaÿlittleÿinconsistentÿwithÿyourÿpriorÿ

 15ÿÿÿstatementÿthatÿyouÿwouldn'tÿthreatenÿaÿfemale?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿdidÿthreatenÿher,ÿbutÿinÿallÿactualityÿIÿwasn'tÿgoingÿ

 17ÿÿÿtoÿdoÿnothingÿtoÿChrissy.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿhowÿwouldÿChrissyÿknowÿthat?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿSheÿwouldn'tÿknowÿthat.ÿÿItÿwasn'tÿsupposedÿtoÿbeÿforÿ

 20ÿÿÿherÿtoÿknowÿthat,ÿbutÿIÿwouldn'tÿactuallyÿdoÿanythingÿtoÿher,ÿ

 21ÿÿÿno.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿSoÿyou'reÿsayingÿyouÿcouldÿhaveÿheldÿaÿknifeÿtoÿ

 23ÿÿÿChrissy'sÿthroat,ÿbutÿyouÿwereÿneverÿgoingÿtoÿcutÿherÿthroat?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿThisÿisÿaÿhypothetical.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 146 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿI'mÿaboutÿtoÿsayÿyou'reÿmixingÿupÿwords.ÿÿThat'sÿwhatÿ

    2ÿÿÿyou'reÿdoing,ÿbutÿatÿtheÿendÿofÿtheÿdayÿwhenÿIÿdidÿthreatenÿ

    3ÿÿÿChrissyÿitÿwasÿforÿherÿtoÿbringÿbackÿtheÿdrugs.ÿÿIÿwasÿneverÿ

    4ÿÿÿgoingÿtoÿdoÿnothing.ÿÿWhatÿIÿhadÿinÿmyÿheadÿwasÿIÿwasÿ--ÿwhenÿ

    5ÿÿÿtheÿdrugsÿareÿgoneÿI'mÿleaving.ÿÿIÿneverÿtoldÿnobodyÿthat.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿSoÿwhatÿyou'reÿsayingÿisÿtheÿonlyÿtimeÿyouÿwouldÿ

    7ÿÿÿthreatenÿaÿwomanÿisÿifÿyouÿneededÿtoÿgetÿsomething,ÿifÿyouÿ

    8ÿÿÿwantedÿsomethingÿdone?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNo.ÿÿI'mÿnotÿsayingÿthat.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWellÿyouÿjustÿsaidÿthatÿyouÿthreatenedÿT.ÿbecauseÿyouÿ

 11ÿÿÿwantedÿtheÿdrugsÿbroughtÿback?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿIsn'tÿitÿtrueÿthatÿyouÿaccusedÿLoriÿC.ÿofÿstealingÿmoneyÿ

 14ÿÿÿfromÿyouÿorÿstealingÿdrugs?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿItÿwasn'tÿactuallyÿfromÿme,ÿbutÿitÿwasÿfromÿ--ÿyeah,ÿitÿ

 16ÿÿÿwasn'tÿfromÿme.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿdidn'tÿBrianÿpayÿyouÿtheÿmoneyÿthatÿyouÿsaidÿsheÿhadÿ

 18ÿÿÿtaken?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrecall.ÿÿElaborateÿbecauseÿIÿdon'tÿunderstandÿ

 20ÿÿÿtheÿquestionÿyou'reÿaskingÿme.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWellÿIÿthinkÿyouÿjustÿtestifiedÿthatÿthereÿwasÿaÿtimeÿ

 22ÿÿÿwhenÿyouÿaccusedÿLoriÿofÿstealingÿmoneyÿorÿdrugs.ÿÿ

 23ÿÿÿA.ÿÿÿÿÿIÿactuallyÿwasn't.ÿÿIÿwasÿthere,ÿyes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿwhoÿpaidÿyouÿtheÿmoneyÿforÿthat,ÿthatÿyouÿhadÿ

 25ÿÿÿaccusedÿherÿofÿtakingÿorÿsomeoneÿhad?ÿÿDidÿBrianÿgiveÿyouÿtheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 147 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿmoney?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿgotÿpaidÿforÿtheÿdrugsÿthatÿIÿgaveÿhim,ÿyeah.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWellÿsoÿwhenÿyouÿsaidÿtoÿLoriÿT.ÿyouÿcan'tÿhideÿ--ÿÿ

    4ÿÿÿA.ÿÿÿÿÿSorry.ÿÿYouÿsaidÿwhenÿyouÿsayÿtoÿLoriÿT.ÿÿThat'sÿtwoÿ

    5ÿÿÿdifferentÿpeople.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿYou'reÿright.ÿÿWhenÿyouÿsaidÿtoÿChrissyÿyouÿcan'tÿhideÿ

    7ÿÿÿwhatÿdidÿyouÿmeanÿbyÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿThoseÿwasÿallÿthreats,ÿyeah.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhatÿdoesÿthatÿmean,ÿthough,ÿyouÿcan'tÿhide?ÿÿDoesÿthatÿ

 10ÿÿÿmeanÿI'llÿfindÿyouÿandÿwhoÿknowsÿwhatÿI'llÿdoÿtoÿyou?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿThatÿwasÿbringingÿmyÿpropertyÿbackÿtoÿme.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿsaidÿtoÿChrissyÿyou'reÿgoingÿtoÿgetÿyourÿ

 13ÿÿÿheadÿblownÿoffÿwhatÿdidÿyouÿmeanÿbyÿthat?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿThatÿwasÿaÿpartÿofÿthreatening,ÿyeah.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿSoÿyouÿthreatenedÿChrissyÿaÿnumberÿofÿtimes?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYesÿIÿdidÿduringÿthatÿtime.ÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿyouÿthreatenedÿherÿbecauseÿyouÿwantedÿherÿtoÿbringÿ

 18ÿÿÿtheÿdrugsÿback?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿSoÿyou'reÿnotÿviolentÿwithÿwomenÿunlessÿyouÿneedÿ

 21ÿÿÿsomething?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿThisÿwasÿdifferent.ÿÿIÿgaveÿherÿsomethingÿandÿsheÿ--ÿandÿ

 23ÿÿÿsheÿsaidÿ--ÿIÿdidn'tÿbelieveÿherÿsoÿIÿsaidÿaÿlotÿ--ÿaÿlotÿofÿ

 24ÿÿÿthings,ÿbutÿwasÿIÿactuallyÿgoingÿtoÿblowÿherÿheadÿoffÿorÿ--ÿorÿ

 25ÿÿÿdoÿanyÿofÿthatÿthatÿIÿsaid,ÿno.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 148 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿButÿofÿcourseÿyouÿsaidÿsheÿwouldn'tÿknowÿthat,ÿright?ÿÿ

    2ÿÿÿYouÿareÿkindÿofÿaÿbigÿscaryÿguy?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿI'mÿnotÿaÿbigÿscaryÿguy.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWellÿyou'reÿbig.ÿÿ

    5ÿÿÿA.ÿÿÿÿÿI'mÿ6'2",ÿyeah,ÿsoÿIÿam,ÿbutÿlikeÿIÿtoldÿyouÿinÿmyÿheadÿ

    6ÿÿÿifÿsheÿdon'tÿgiveÿmeÿthoseÿdrugs,ÿI'mÿgone.ÿÿThat'sÿwhatÿIÿsaidÿ

    7ÿÿÿtoÿmyself.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿButÿyouÿwouldÿagreeÿtheÿdifferenceÿbetweenÿsayingÿ

    9ÿÿÿsomethingÿtoÿyourselfÿandÿsomeoneÿelseÿknowingÿwhat'sÿgoingÿon,ÿ

 10ÿÿÿlikeÿChrissyÿdidn'tÿknowÿwhatÿyouÿwereÿsayingÿtoÿyourself?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeahÿofÿcourse,ÿyou'reÿright,ÿyeah,ÿbutÿIÿwantÿtoÿsayÿ

 12ÿÿÿoneÿthing.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSure.ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿhaveÿinÿtheÿbackÿofÿmyÿheadÿsomethingÿdealingÿwithÿ

 15ÿÿÿsomeÿpoliceÿsoÿifÿanythingÿhappensÿtoÿT.ÿwhyÿwouldÿIÿdoÿ

 16ÿÿÿsomethingÿtoÿT.ÿÿThatÿwouldÿhaveÿmeÿinÿbiggerÿtrouble.ÿÿYouÿ

 17ÿÿÿunderstand?ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwouldÿbeÿmoreÿinclinedÿtoÿdoÿsomethingÿwithÿ

 19ÿÿÿsomeone?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿNoÿyou'reÿsayingÿthat.ÿÿI'mÿtellingÿyouÿtheÿlogicÿofÿitÿ

 21ÿÿÿallÿlikeÿwhyÿwouldÿIÿharmÿT.ÿandÿsheÿhasÿ--ÿI'mÿquestioningÿ

 22ÿÿÿmyselfÿsheÿhasÿsomethingÿtoÿdoÿwithÿpolice.ÿÿIfÿsomethingÿ

 23ÿÿÿhappenedÿtoÿT.ÿI'mÿ--ÿthatÿ--ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOfÿcourse.ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYouÿunderstandÿwhatÿI'mÿsaying,ÿright?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 149 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿIÿunderstandÿwhatÿyou'reÿsaying,ÿbutÿIÿthinkÿyouÿwouldÿ

    2ÿÿÿknowÿfromÿyourÿexperienceÿthatÿinÿfactÿthat'sÿexactlyÿwhyÿsomeÿ

    3ÿÿÿpeopleÿgetÿhurtÿbecauseÿtheyÿareÿdealingÿwithÿtheÿpoliceÿandÿ

    4ÿÿÿpeopleÿwhoÿareÿinÿyourÿbusinessÿdon'tÿwantÿthemÿto,ÿisn'tÿthatÿ

    5ÿÿÿright?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿmeanÿmyÿbest,ÿyeah,ÿI'veÿdoneÿitÿforÿaÿcoupleÿofÿ

    7ÿÿÿmonths.ÿÿThat'sÿnotÿreallyÿmyÿbusiness.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿButÿwhenÿyouÿsayÿyouÿhaveÿdoneÿitÿforÿaÿcoupleÿofÿmonthsÿ

    9ÿÿÿyou'reÿnotÿsayingÿyouÿhaveÿneverÿbeenÿinvolvedÿinÿdrugsÿbefore?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿSorry.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿYou'reÿnotÿsayingÿyouÿhaveÿneverÿbeenÿinvolvedÿinÿ

 12ÿÿÿdistributingÿdrugsÿbefore?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿDistributingÿdrugs?ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿYeah.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNoÿIÿdon'tÿ--ÿthisÿ--ÿIÿdidÿitÿthisÿtime.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhoÿisÿHightower?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿHightowerÿisÿaÿguyÿthatÿusedÿtoÿbeÿhangingÿaround.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿyouÿbroughtÿhimÿtoÿVermont?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿHeÿcameÿupÿhereÿwithÿmeÿtoÿVermont.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhatÿisÿhisÿrealÿname?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿcouldn'tÿtellÿyou.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿHowÿlongÿhaveÿyouÿknownÿhim?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNotÿlongÿatÿall.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSoÿasÿIÿunderstandÿitÿyouÿwereÿarrestedÿonÿJulyÿ16ÿofÿ--ÿ

 25ÿÿÿJulyÿ19thÿofÿ2016?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 150 of 274
ÿ
ÿ
ÿ
ÿ                         DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿJulyÿ--ÿno.ÿÿIÿwasn'tÿarrested.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhenÿwereÿyouÿarrested?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿwasÿarrestedÿSeptemberÿ29th.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿitÿwasÿ--ÿitÿwasÿbasedÿonÿanÿindictmentÿthat'sÿdatedÿ

    5ÿÿÿJuneÿ12,ÿ2017.ÿ

    6ÿÿÿA.ÿÿÿÿÿTheÿindictmentÿstartedÿinÿJulyÿorÿ--ÿyeah.ÿÿYeah.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwereÿarrested.ÿÿThereÿwasÿanÿindictmentÿoutÿforÿ

    8ÿÿÿyouÿpending?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿSorry.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿYouÿwereÿarrestedÿbasedÿonÿanÿindictmentÿthatÿhadÿbeenÿ

 11ÿÿÿissued?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿthenÿeventuallyÿyouÿwereÿchargedÿinÿtheÿsecondÿ

 14ÿÿÿsupersedingÿindictment.ÿÿDoÿyouÿrememberÿthat?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿLetÿmeÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿ--ÿactuallyÿit'sÿ

 17ÿÿÿbeenÿenteredÿintoÿevidenceÿasÿdefendant'sÿexhibitÿH21ÿandÿaskÿ

 18ÿÿÿyouÿisÿthatÿtheÿindictmentÿ--ÿtheÿsecondÿsupersedingÿindictmentÿ

 19ÿÿÿthatÿyouÿwereÿchargedÿin?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿwouldn'tÿknowÿaboutÿcountsÿsoÿI'mÿgoingÿtoÿsearchÿtheÿ

 21ÿÿÿcounts.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿSure.ÿÿYeah.ÿÿ

 23ÿÿÿA.ÿÿÿÿÿItÿstartedÿoffÿwithÿsevenÿcountsÿorÿeightÿcounts.ÿÿNoÿIÿ

 24ÿÿÿthinkÿthisÿwasÿ--ÿitÿwasÿonlyÿfiveÿextraÿcounts.ÿÿYeahÿfiveÿ

 25ÿÿÿextraÿcountsÿafterÿthat.ÿÿYeahÿthisÿlooksÿlikeÿit.ÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 151 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿwereÿchargedÿinÿthreeÿofÿtheÿcounts?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿThreeÿofÿtheÿcounts,ÿyes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAÿconspiracyÿchargeÿandÿthenÿconspiracyÿtoÿdistributeÿ

    4ÿÿÿdrugsÿandÿthenÿsomeÿdrugÿdistribution.ÿÿYouÿactuallyÿsoldÿtheÿ

    5ÿÿÿdrugsÿorÿpossessedÿthemÿwithÿtheÿintentÿtoÿsell?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿgaveÿT.ÿsomethingÿandÿitÿwasÿaÿsale.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿRight,ÿandÿthenÿatÿsomeÿpointÿyouÿdecidedÿtoÿcooperate?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿwouldÿsayÿ18ÿmonthsÿwithinÿtheÿ--ÿafterÿIÿwasÿarrestedÿ

    9ÿÿÿ8ÿmonthsÿlaterÿ--ÿexcuseÿme.ÿÿ18ÿmonthsÿlater.ÿÿItÿwasÿlikeÿaÿ

 10ÿÿÿyearÿandÿaÿhalfÿlater.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWellÿletÿmeÿshowÿyouÿwhatÿIÿhaveÿmarkedÿasÿdefendant'sÿ

 12ÿÿÿexhibitÿG7ÿwhichÿIÿbelieveÿtoÿbeÿaÿprofferÿagreementÿthatÿyouÿ

 13ÿÿÿenteredÿinto;ÿisÿthatÿcorrect?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿThisÿwasÿ--ÿIÿdon'tÿthinkÿthisÿwasÿNovemberÿ7,ÿno.ÿÿThisÿ

 15ÿÿÿwasÿ--ÿitÿwasÿ--ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhat'sÿtheÿdateÿonÿtheÿtopÿofÿit?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿNovemberÿ28.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿthinkÿthisÿwasÿ--ÿthisÿisÿmyÿlawyer'sÿnumber,ÿ

 20ÿÿÿyes,ÿbutÿIÿthinkÿitÿwasÿFebruary,ÿJanuary.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿNo,ÿIÿunderstandÿthat,ÿbutÿletÿmeÿaskÿyouÿthis.ÿÿIsÿthatÿ

 22ÿÿÿyourÿsignatureÿonÿtheÿlastÿpage?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿThisÿoneÿrightÿhere.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSoÿyouÿsignedÿthisÿagreement,ÿright?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYeah.ÿÿWellÿthat'sÿmyÿsignature,ÿbutÿIÿdidn'tÿknowÿitÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 152 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿwasÿ--ÿIÿdidn'tÿknowÿitÿwasÿNovember.ÿÿIÿthoughtÿitÿwasÿjustÿ

    2ÿÿÿthreeÿmonthsÿafterÿthatÿorÿtwoÿmonthsÿafterÿthat.ÿÿLet'sÿsayÿ

    3ÿÿÿthatÿlooksÿlikeÿmyÿsignature.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWellÿactuallyÿwhatÿhappenedÿwasÿyouÿwentÿandÿspokeÿwithÿ

    5ÿÿÿtheÿGovernmentÿtwice.ÿÿHere'sÿanotherÿoneÿG8ÿthatÿwasÿsignedÿonÿ

    6ÿÿÿJanuaryÿ30,ÿ2018.ÿÿIsÿthatÿyourÿsignatureÿalso?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿJanuaryÿ30,ÿyes.ÿÿThisÿisÿmyÿsignature,ÿyes.ÿÿThat'sÿmyÿ

    8ÿÿÿhandwritingÿtoo.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿunderÿtheseÿagreementsÿyouÿwereÿagreeingÿtoÿgoÿinÿ

 10ÿÿÿandÿspeakÿwithÿtheÿprosecutorsÿinÿtheÿcaseÿandÿtellÿthemÿwhatÿ

 11ÿÿÿyouÿknow,ÿright?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿthenÿeventuallyÿyouÿsignedÿaÿpleaÿagreement?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿunderÿtheÿtermsÿofÿtheÿpleaÿagreementÿyouÿagreedÿtoÿ

 16ÿÿÿpleadÿguiltyÿtoÿCountÿIÿofÿtheÿconspiracyÿcount?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿtheÿprosecutorsÿagreedÿtoÿdismissÿtheÿremainingÿ

 19ÿÿÿcountsÿagainstÿyou?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿOnlyÿwhenÿyouÿcopÿoutÿyou'reÿcopingÿoutÿtoÿoneÿcharge.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿtheyÿwereÿgoingÿtoÿdismissÿtheÿrestÿofÿthem,ÿright?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNotÿdismissÿbecauseÿaÿconspiracyÿisÿconsistedÿofÿ

 23ÿÿÿeverything.ÿÿSoÿaÿconspiracyÿisÿeverythingÿthatÿthatÿmanÿdid,ÿ

 24ÿÿÿeverythingÿthatÿIÿhaveÿdoneÿisÿinÿtheÿwhole,ÿandÿtheÿreasonÿwhyÿ

 25ÿÿÿIÿdecidedÿtoÿdoÿthatÿisÿbecauseÿwhenÿFolksÿgotÿarrestedÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 153 of 274
ÿ
ÿ
ÿ
ÿ                         DonaldÿMcFarlan
ÿ
    1ÿÿÿinitiallyÿheÿtoldÿtheÿdefenseÿthatÿaÿwholeÿbunchÿofÿliesÿandÿ

    2ÿÿÿexaggeratedÿaboutÿaÿwholeÿbunchÿofÿthingsÿaboutÿmeÿthatÿisÿ

    3ÿÿÿaboutÿtheÿredÿbuilding,ÿ400ÿgramsÿofÿthis,ÿtalkingÿaboutÿthis,ÿ

    4ÿÿÿthat,ÿtryingÿtoÿgetÿtheÿpictureÿoffÿofÿhimÿonÿtoÿotherÿpeople.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿIsÿthatÿwhy,ÿwhileÿyouÿhaveÿbeenÿinÿjail,ÿyouÿhaveÿbeenÿ

    6ÿÿÿtellingÿeveryoneÿthatÿBrianÿFolksÿisÿcooperatingÿandÿyou'reÿ

    7ÿÿÿnot?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿExcuseÿme.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿIsÿthatÿwhyÿyou'veÿbeenÿtellingÿpeopleÿthatÿ--ÿÿ

 10ÿÿÿA.ÿÿÿÿÿTellingÿpeopleÿwhat?ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿ--ÿthatÿBrianÿFolksÿisÿcooperatingÿinÿthisÿcase?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿsaidÿBrianÿFolksÿisÿcooperating?ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿprobablyÿdidÿsayÿthat,ÿyeah.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhyÿwouldÿyouÿdoÿthatÿwhenÿit'sÿnotÿtrue?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿWhatÿdoÿyouÿmeanÿit'sÿnotÿtrue?ÿÿWhenÿyouÿfirstÿgetÿ

 17ÿÿÿarrestedÿ--ÿtechnicallyÿno,ÿyou'reÿrightÿit'sÿnotÿtrue,ÿbutÿ--ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿLookÿatÿthisÿ--ÿÿ

 19ÿÿÿA.ÿÿÿÿÿWhenÿyouÿgetÿarrestedÿandÿyouÿtellÿtheÿofficersÿthis,ÿ

 20ÿÿÿthat,ÿthat,ÿandÿaÿthirdÿandÿfabricatingÿaÿwholeÿbunchÿofÿextraÿ

 21ÿÿÿstuff,ÿyeahÿitÿcan'tÿbeÿaÿprosecutedÿagainstÿme,ÿbutÿatÿtheÿendÿ

 22ÿÿÿofÿtheÿdayÿit'sÿtryingÿtoÿtakeÿtheÿfocusÿoffÿofÿhimÿtoÿme.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿIsÿthisÿtheÿpleaÿagreementÿthatÿyouÿsigned?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿwouldÿhaveÿtoÿreadÿit.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWellÿyouÿcanÿreadÿitÿifÿyouÿwantÿto.ÿÿIsÿthatÿyourÿ

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 154 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿsignature?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿsignedÿthis?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿ          MR.ÿKAPLAN:ÿÿYourÿHonor,ÿIÿwouldÿmoveÿtoÿadmitÿ

    6ÿÿÿdefendant'sÿexhibitÿG9,ÿG8,ÿandÿG7?ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

    8ÿÿÿ          MR.ÿDARROW:ÿÿTakeÿaÿquickÿlook.ÿÿNoÿobjection.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿSoÿadmitted.ÿÿ

 10ÿÿÿ[Defendant'sÿexhibitsÿG7,ÿG8,ÿandÿG9ÿadmitted]

 11ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 12ÿÿÿQ.ÿÿÿÿÿSoÿisÿitÿfairÿtoÿsayÿthatÿyouÿsignedÿtheÿpleaÿagreementÿ

 13ÿÿÿbecauseÿ--ÿandÿagreedÿtoÿcooperateÿbecauseÿyouÿwantedÿtoÿgetÿasÿ

 14ÿÿÿlowÿaÿsentenceÿasÿpossible?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿneededÿforÿtheÿtruthÿtoÿbeÿout.ÿÿIfÿI'mÿgoingÿ--ÿ

 16ÿÿÿifÿI'mÿgoingÿtoÿhaveÿtoÿgoÿinÿfrontÿofÿtheÿJudge,ÿIÿwantÿtheÿ

 17ÿÿÿJudgeÿtoÿunderstandÿwhat'sÿgoingÿonÿinsteadÿofÿallÿthisÿotherÿ

 18ÿÿÿthingsÿthat'sÿbeingÿsaid.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿtheÿwayÿhe'sÿgoingÿtoÿunderstandÿthatÿisÿbasedÿonÿ

 20ÿÿÿwhatÿyou'reÿsaying?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿhaveÿnoÿreasonÿtoÿlieÿaboutÿanything.ÿÿI'mÿsayingÿI'mÿ

 22ÿÿÿguiltyÿsoÿIÿhaveÿnoÿreasonÿtoÿlie.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿButÿdon'tÿyouÿrecallÿphoneÿconversationsÿ--ÿwhoÿisÿRosa?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿRosaÿisÿaÿfemaleÿthatÿIÿknow.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿdon'tÿyouÿrecallÿphoneÿconversationsÿwithÿherÿwhereÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 155 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿyou'reÿtellingÿherÿyou'reÿgoingÿtoÿcooperateÿtoÿgetÿasÿlowÿasÿ

    2ÿÿÿsentenceÿasÿpossible?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿSoÿyouÿhaveÿtoÿunderstandÿwhenÿyouÿ--ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿJustÿletÿmeÿknowÿ--ÿÿ

    5ÿÿÿA.ÿÿÿÿÿNo.ÿÿDoÿIÿrecall?ÿÿNo,ÿbutÿIÿ--ÿIÿdon'tÿrecallÿexactly,ÿ

    6ÿÿÿno,ÿbutÿI'mÿnotÿsayingÿit'sÿnotÿtrueÿneither.ÿÿIÿdon'tÿrecall.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWellÿdoÿyouÿrecallÿtellingÿherÿthatÿyouÿwantedÿtoÿdoÿtheÿ

    8ÿÿÿleastÿamountÿofÿtimeÿpossible?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿTheÿleastÿamountÿofÿtime.ÿÿIÿprobablyÿdid.ÿÿIÿprobablyÿ

 10ÿÿÿdid.ÿÿIÿdon'tÿrecallÿit,ÿbutÿIÿprobablyÿdid.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿthinkÿthatÿwasÿgoingÿtoÿhappen?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿMeÿdoingÿtheÿleastÿamountÿofÿtime?ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿYes.ÿÿWouldn'tÿcooperationÿbeÿoneÿway?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿPrettyÿmuch,ÿyeah.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿSoÿyouÿunderstandÿthatÿifÿyouÿcooperateÿthat'sÿyourÿbestÿ

 16ÿÿÿchanceÿofÿgettingÿaÿlowerÿsentenceÿthatÿyouÿmightÿgetÿ

 17ÿÿÿotherwise?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿSeeÿmyÿwholeÿthingÿinÿtheÿbeginningÿwasÿgettingÿaÿ

 19ÿÿÿseparation.ÿÿThat'sÿwhyÿIÿputÿinÿforÿaÿmotionÿtoÿdivideÿus.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAreÿyouÿhavingÿdifficultyÿunderstandingÿmyÿquestions?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿI'mÿ--ÿcanÿyouÿrepeatÿyourself?ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿIÿaskedÿyouÿ--ÿyouÿjustÿacknowledgedÿthatÿyouÿ

 23ÿÿÿwantedÿtoÿgetÿtheÿlowestÿsentenceÿpossibleÿandÿIÿsaidÿtoÿyouÿ

 24ÿÿÿwouldn'tÿyouÿagreeÿthatÿtheÿbestÿwayÿtoÿdoÿthatÿisÿtoÿ

 25ÿÿÿcooperate?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 156 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿTheÿbestÿwayÿtoÿdo?ÿÿNo.ÿÿFigureÿoutÿallÿyourÿoptionsÿ

    2ÿÿÿandÿthenÿdecide.ÿÿIÿcan'tÿsayÿthat'sÿtheÿbestÿthing.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWellÿyouÿdidÿagreeÿtoÿcooperateÿsoÿyouÿwouldÿgetÿaÿlowerÿ

    4ÿÿÿsentence,ÿdidn'tÿyou?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿtellÿyouÿno.ÿÿIÿdidÿwhatÿIÿdidÿsoÿtheÿrealÿcanÿbeÿ

    6ÿÿÿdivulged.ÿÿYouÿunderstand?ÿÿIÿdon'tÿ--ÿthere'sÿaÿwholeÿbunchÿofÿ

    7ÿÿÿstuffÿthatÿwasÿsaid.ÿÿOutÿofÿthisÿ18ÿcountÿindictmentÿIÿhaveÿ

    8ÿÿÿthreeÿcounts.ÿÿThreeÿcountsÿoverÿ--ÿover,ÿwhat,ÿ36ÿmonthsÿ

    9ÿÿÿthat'sÿbeenÿgoingÿonÿandÿthisÿconspiracyÿisÿsinceÿ2012.ÿÿI'veÿ

 10ÿÿÿneverÿbeenÿtoÿVermontÿinÿ2012.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿtellingÿRosaÿthatÿyouÿwouldÿtakeÿ--ÿyouÿ

 12ÿÿÿwouldÿtakeÿaÿdealÿifÿitÿwasÿtheÿrightÿdealÿorÿdoÿIÿhaveÿtoÿplayÿ

 13ÿÿÿthatÿforÿyou?ÿÿIt'sÿonÿaÿtelephoneÿcallÿthatÿyouÿmadeÿfromÿjailÿ

 14ÿÿÿtoÿRosa.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿwouldn'tÿ--ÿanotherÿthingÿtooÿisÿmeÿbeforeÿallÿthisÿ--ÿ

 16ÿÿÿbeforeÿanyÿtypeÿofÿcooperationÿthisÿisÿmeÿreadingÿinÿtheÿlawÿ

 17ÿÿÿlibraryÿfiguringÿoutÿwhat'sÿtheÿbestÿsituationÿforÿme.ÿÿYouÿ

 18ÿÿÿunderstand?ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿdidn'tÿyouÿtellÿherÿyouÿwouldÿtakeÿaÿdealÿifÿitÿwasÿ

 20ÿÿÿtheÿrightÿdeal?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿwouldÿtakeÿaÿdealÿifÿitÿmadeÿsense.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿdidn'tÿyouÿalsoÿtellÿherÿthatÿyouÿwereÿlookingÿtoÿdoÿ

 23ÿÿÿ22ÿtoÿ24ÿmonths?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿSeeÿI'mÿtalkingÿtoÿaÿfemaleÿtooÿsoÿIÿwouldÿ

 25ÿÿÿdefinitelyÿtryÿtoÿencourageÿherÿto,ÿokay,ÿit'sÿnotÿgoingÿtoÿbeÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 157 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿaÿlongÿtime,ÿaÿlongÿtime.ÿÿYouÿunderstandÿwhatÿIÿmean.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿThat'sÿwhyÿyouÿsaidÿyouÿwantedÿ22ÿtoÿ24ÿmonths?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿ22ÿtoÿ24ÿmonths.ÿÿThere'sÿnoÿwayÿinÿtheÿworld.ÿÿI'veÿ

    4ÿÿÿbeenÿlockedÿupÿforÿgoingÿonÿthreeÿyearsÿnow.ÿÿSoÿthere'sÿnoÿwayÿ

    5ÿÿÿinÿtheÿworldÿI'mÿgoingÿtoÿgetÿ22ÿtoÿ20ÿwhateverÿmonthsÿyouÿ

    6ÿÿÿsaid.ÿÿThisÿisÿmeÿandÿfindingÿmyselfÿinÿaÿconspiracyÿthatÿisÿ

    7ÿÿÿlarge.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿSoÿyou'reÿnotÿ--ÿyou'reÿnotÿwillingÿtoÿacknowledgeÿtodayÿ

    9ÿÿÿinÿcourtÿthatÿyouÿsignedÿaÿcooperationÿagreementÿandÿyouÿsignedÿ

 10ÿÿÿaÿpleaÿagreementÿandÿyouÿwentÿinÿandÿcooperatedÿwithÿtheÿ

 11ÿÿÿexpectationÿthatÿifÿtheÿprosecutorsÿlikedÿwhatÿyouÿhadÿtoÿsayÿ

 12ÿÿÿyouÿwouldÿgetÿaÿlowerÿsentence?ÿÿYou'reÿnotÿpreparedÿtoÿsayÿ

 13ÿÿÿthat?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿI'mÿnotÿsayingÿ--ÿthat'sÿnotÿtheÿ--ÿmyÿfocus.ÿÿThat'sÿ

 15ÿÿÿnotÿtheÿmainÿreasonÿwhyÿIÿdidÿitÿthough.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿSoÿareÿyouÿsayingÿthatÿitÿisÿaÿreason?ÿÿOneÿofÿtheÿ

 17ÿÿÿreasons?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIt'sÿaÿlotÿ--ÿwhenÿyou'reÿfacingÿtimeÿyouÿhaveÿaÿlotÿofÿ

 19ÿÿÿoptionsÿthatÿyou,ÿyouÿknow,ÿyou'reÿsearchingÿfor.ÿÿI'mÿdoingÿaÿ

 20ÿÿÿlotÿofÿreadingÿeverydayÿtryingÿtoÿfigureÿoutÿwithÿmyÿlawyerÿ

 21ÿÿÿwhat'sÿtheÿbestÿsituationÿforÿme,ÿandÿinÿtheÿbeginningÿwhenÿ

 22ÿÿÿtheyÿgotÿ--ÿtheyÿgotÿeverythingÿlookingÿlikeÿI'mÿsomeÿtypeÿofÿ

 23ÿÿÿKingÿPinÿatÿthisÿit'sÿfalse.ÿÿThisÿisÿnotÿwhatÿIÿnormallyÿdoÿ

 24ÿÿÿandÿifÿyouÿaskÿanybodyÿthatÿknowÿme,ÿtheyÿknowÿthat.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSoÿyouÿdecided,ÿbasedÿonÿdiscussionÿwithÿyourÿlawyerÿandÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 158 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿallÿyourÿresearchÿandÿeverything,ÿthatÿyouÿwantedÿtoÿcooperate?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿAtÿtheÿendÿofÿtheÿday,ÿyeah.ÿÿLikeÿ--ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhyÿisÿitÿ--ÿIÿmeanÿlikeÿwhyÿisÿitÿsoÿdifficultÿforÿyouÿ

    4ÿÿÿtoÿacknowledgeÿthatÿyouÿdecidedÿtoÿcooperateÿsoÿyouÿcouldÿ

    5ÿÿÿreceiveÿaÿlowerÿsentence?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿBecauseÿyou'reÿfocusingÿonÿthat,ÿbutÿinÿmyÿmindÿitÿwasÿ

    7ÿÿÿnumerousÿthings.ÿÿYouÿunderstand?ÿÿI'mÿevaluatingÿmyÿwholeÿ

    8ÿÿÿsituation.ÿÿI'mÿnotÿjustÿworryingÿaboutÿthatÿbecauseÿinÿtheÿ

    9ÿÿÿbeginningÿIÿwasÿsayingÿIÿwasn'tÿguilty.ÿÿSoÿofÿcourseÿaÿlotÿofÿ

 10ÿÿÿmyÿconversationsÿwithÿpeopleÿwouldÿ--ÿwouldÿsayÿotherÿthingsÿitÿ

 11ÿÿÿbeingÿtrue.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿIsÿitÿfairÿtoÿsayÿthatÿyouÿwereÿBrianÿFolks'ÿdrugÿ

 13ÿÿÿdealer?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿhadÿanÿarrangementÿwithÿhim.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWellÿtheÿarrangementÿwasÿyouÿbroughtÿdrugsÿupÿtoÿhimÿandÿ

 16ÿÿÿsoldÿthemÿtoÿhim?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿButÿhisÿdrugÿdealer?ÿÿNo.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿyouÿdon'tÿlikeÿthatÿterm?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNoÿbecauseÿtechnicallyÿspeakingÿIÿwasn'tÿtheÿonlyÿone.ÿÿ

 20ÿÿÿSoÿhowÿamÿIÿ--ÿyouÿunderstandÿwhatÿI'mÿsaying?ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿNotÿreally.ÿÿSoÿyouÿsoldÿdrugsÿtoÿBrianÿFolks?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYeah.ÿÿTechnically,ÿyeah.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhatÿdoÿyouÿmeanÿtechnically?ÿÿDidÿyouÿbringÿdrugsÿupÿ

 24ÿÿÿfromÿNewÿYork?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 159 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿBringÿthemÿtoÿBrianÿFolksÿandÿsellÿthemÿsomeÿatÿaÿtime?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿNotÿtechnically,ÿright,ÿyouÿdid?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿSometimesÿIÿgaveÿthemÿtoÿhim.ÿÿSometimesÿIÿsoldÿthemÿtoÿ

    5ÿÿÿhim.ÿÿSometimesÿIÿgaveÿthemÿtoÿhim.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿyouÿfrequentlyÿhadÿsomeÿofÿtheÿwomenÿpackÿdrugsÿforÿ

    7ÿÿÿyouÿwhenÿyouÿbroughtÿthemÿupÿfromÿNewÿYork?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿI'mÿsorry.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿYouÿhadÿwomenÿpackÿdrugsÿwhenÿyouÿcameÿupÿfromÿNewÿYork?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿPackÿdrugs?ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿSomeÿ--ÿwellÿcarryÿtheÿdrugsÿupÿfromÿNewÿYorkÿtoÿ

 12ÿÿÿVermont?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIÿnormallyÿhadÿtheÿdrugsÿonÿmeÿprettyÿmuch.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿButÿonÿoccasionÿtheÿwomenÿwouldÿhaveÿtheÿdrugsÿonÿthem?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿI'mÿnotÿ--ÿdidÿIÿhaveÿpeopleÿinÿtheÿcarÿwithÿmeÿ

 16ÿÿÿsometimes?ÿÿYesÿIÿdid.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿsometimesÿthoseÿpeopleÿhadÿtheÿdrugsÿonÿthem?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿnormallyÿhadÿtheÿdrugsÿonÿmeÿbecauseÿitÿwasn'tÿ--ÿitÿ

 19ÿÿÿwasn'tÿthatÿmuchÿofÿaÿdrugÿsoÿIÿnormallyÿhadÿitÿonÿme,ÿbutÿwasÿ

 20ÿÿÿwomenÿwithÿmeÿsometime,ÿyes.ÿÿNoneÿofÿtheÿwomenÿthatÿhaveÿ

 21ÿÿÿanythingÿtoÿdoÿtoÿthatÿsituationÿoverÿthereÿthough.ÿÿYouÿ

 22ÿÿÿunderstand?ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSoÿyouÿsaidÿyouÿwouldÿbringÿupÿ50ÿgramsÿatÿaÿtime,ÿ

 24ÿÿÿright?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 160 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿthatÿwasÿheroin?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿButÿyouÿwouldÿonlyÿsellÿtoÿBrianÿ10ÿgramsÿatÿaÿtime?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIÿtoldÿyouÿsometimesÿIÿwouldÿgiveÿitÿtoÿhim.ÿÿSometimesÿ

    5ÿÿÿIÿwouldÿsellÿitÿtoÿhim.ÿÿYeah.ÿÿSometimesÿitÿwouldÿbeÿ20.ÿÿItÿ

    6ÿÿÿwouldÿbeÿ10.ÿÿItÿwouldÿbeÿ20.ÿÿItÿwouldn'tÿbeÿnoÿmoreÿthanÿthatÿ

    7ÿÿÿreally,ÿno.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDidn'tÿyouÿjustÿtestifyÿitÿwasÿalwaysÿ10ÿgramsÿandÿheÿ

    9ÿÿÿalwaysÿhadÿtoÿpayÿforÿitÿupfront?ÿÿIsn'tÿthatÿwhatÿyouÿsaidÿonÿ

 10ÿÿÿdirectÿexamination?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿNo.ÿÿNo.ÿÿItÿwasn'tÿeveryÿtime.ÿÿItÿwasÿjustÿ10ÿgrams,ÿ

 12ÿÿÿno.ÿÿItÿwouldÿbeÿdifferentÿoccasionsÿsoÿitÿwouldÿbeÿdifferentÿ

 13ÿÿÿtimings.ÿÿSometimesÿitÿwasÿonlyÿ5.ÿÿ

 14ÿÿÿ            MR.ÿKAPLAN:ÿÿExcuseÿmeÿaÿminute,ÿJudge.ÿÿJudge,ÿI'mÿ

 15ÿÿÿhavingÿtroubleÿlocatingÿsomething.ÿÿCanÿIÿhaveÿaÿminuteÿtoÿgoÿ

 16ÿÿÿbackÿtoÿtheÿdeskÿplease?ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 18ÿÿÿBYÿMR.ÿKAPLAN:

 19ÿÿÿQ.ÿÿÿÿÿMr.ÿMcFarlan,ÿI'mÿgoingÿtoÿshowÿyouÿwhat'sÿbeenÿmarkedÿ

 20ÿÿÿasÿdefendant'sÿexhibitÿP43ÿwhichÿisÿ--ÿÿ

 21ÿÿÿ            MR.ÿDARROW:ÿÿMayÿweÿseeÿaÿcopyÿofÿit,ÿYourÿHonor?ÿÿ

 22ÿÿÿRightÿnowÿhe'sÿjustÿshowingÿitÿtoÿhim.ÿÿIt'sÿnotÿaÿrequestÿtoÿ

 23ÿÿÿrefreshÿmemory.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿIÿdon'tÿknowÿwhatÿyou'reÿshowingÿhimÿfor.ÿÿ

 25ÿÿÿ            MR.ÿKAPLAN:ÿÿThisÿisÿaÿJanuaryÿ7,ÿ2018ÿreportÿaboutÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 161 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿwhatÿyouÿtoldÿthemÿaboutÿyourÿdrugÿdealing.ÿÿI'mÿgoingÿtoÿaskÿ

    2ÿÿÿyouÿtoÿreadÿthisÿparagraphÿandÿaskÿyouÿifÿitÿrefreshesÿyourÿ

    3ÿÿÿmemory.ÿÿ

    4ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿwhatÿisÿyourÿobjection?ÿÿ

    5ÿÿÿ            MR.ÿDARROW:ÿÿMyÿobjectionÿevidentlyÿcounselÿisÿtryingÿ

    6ÿÿÿtoÿrefreshÿmemory.ÿÿHeÿshouldÿaskÿaÿquestionÿfirst,ÿaskÿifÿ

    7ÿÿÿthere'sÿsomethingÿthatÿwouldÿrefreshÿhisÿmemory,ÿthenÿshowÿhimÿ

    8ÿÿÿthat,ÿthenÿtakeÿitÿawayÿandÿseeÿifÿit'sÿrefreshed.ÿÿ

    9ÿÿÿ            THEÿCOURT:ÿÿYouÿsaidÿ--ÿÿ

 10ÿÿÿ              MR.ÿKAPLAN:ÿÿIÿhadÿalreadyÿaskedÿhimÿaÿquestionÿaboutÿ

 11ÿÿÿhowÿmuchÿheÿsoldÿmyÿclientÿandÿIÿsuggestedÿtoÿhimÿthatÿitÿ

 12ÿÿÿwasn'tÿ--ÿthatÿwasn'tÿtheÿcase,ÿthatÿheÿsoldÿhimÿsoÿmuchÿeachÿ

 13ÿÿÿtimeÿandÿthenÿheÿhadÿtoÿpayÿforÿitÿupfront.ÿÿI'mÿaskingÿifÿthisÿ

 14ÿÿÿrefreshesÿhisÿmemory.ÿÿ

 15ÿÿÿ              THEÿCOURT:ÿÿOkay.ÿÿDidÿheÿsayÿthatÿheÿdidÿnotÿ

 16ÿÿÿremember?ÿÿ

 17ÿÿÿ              MR.ÿKAPLAN:ÿÿHeÿsaidÿthatÿheÿdidÿitÿaÿdifferentÿwayÿ

 18ÿÿÿthanÿIÿbelieveÿheÿhadÿsaidÿpreviously.ÿÿ

 19ÿÿÿ              THEÿCOURT:ÿÿAllÿright.ÿÿYouÿcanÿshowÿitÿandÿseeÿifÿitÿ

 20ÿÿÿwillÿrefreshÿhisÿmemory.ÿÿ

 21ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 22ÿÿÿQ.ÿÿÿÿÿPleaseÿreadÿthatÿtoÿyourself.ÿÿ

 23ÿÿÿA.ÿÿÿÿÿTheÿhighlighted?ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿThatÿoneÿdownÿthere.ÿÿ

 25ÿÿÿA.ÿÿÿÿÿThisÿpartÿrightÿhere?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 162 of 274
ÿ
ÿ
ÿ
ÿ                         DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿSoÿdoesÿthatÿrefreshÿyourÿmemory?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿdon'tÿreallyÿrememberÿexactlyÿbecauseÿitÿwasÿsoÿlongÿ

    3ÿÿÿago.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWellÿletÿmeÿaskÿitÿthisÿway.ÿÿIsÿitÿtrueÿthatÿtheÿmostÿ

    5ÿÿÿfrequentÿwayÿyouÿdidÿitÿwasÿtoÿbringÿupÿ50ÿgramsÿatÿaÿtimeÿandÿ

    6ÿÿÿyouÿwouldÿsellÿBrianÿ10ÿgramsÿatÿaÿtimeÿandÿthenÿwhenÿthatÿwasÿ

    7ÿÿÿgoneÿheÿwouldÿcomeÿbackÿandÿbuyÿanotherÿ10ÿgrams?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿItÿwasn'tÿlikeÿthatÿallÿtheÿtime,ÿno.ÿÿNo.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿIsn'tÿthatÿwhatÿyouÿtoldÿtheÿprosecutorsÿpreviously?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿI'mÿnotÿsayingÿthatÿIÿneverÿdoneÿthat.ÿÿYesÿIÿhaveÿdoneÿ

 11ÿÿÿthat,ÿbutÿitÿwasn'tÿlikeÿthatÿallÿtheÿtime,ÿno.ÿÿItÿwasn'tÿnoÿ

 12ÿÿÿspecificÿamountÿandÿitÿwasn'tÿalwaysÿmeÿsellingÿitÿtoÿhim.ÿÿNo.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿButÿspecificallyÿyouÿbroughtÿupÿaboutÿ50ÿgramsÿeachÿ

 14ÿÿÿtime?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwereÿsellingÿtheseÿdrugsÿtoÿBrian?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿTechnicallyÿyeah.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿYouÿweren'tÿsplittingÿanyÿprofitsÿtoÿhim.ÿÿHeÿwouldÿpayÿ

 19ÿÿÿyouÿsoÿmuchÿandÿthenÿyouÿwouldÿbuyÿtheÿdrugs,ÿthenÿheÿwouldÿpayÿ

 20ÿÿÿyou,ÿthenÿwhateverÿtheÿdifferenceÿwasÿbetweenÿwhatÿheÿpaidÿ--ÿÿ

 21ÿÿÿA.ÿÿÿÿÿNo.ÿÿSometimesÿIÿjustÿgaveÿitÿtoÿhimÿ--ÿIÿjustÿgaveÿitÿ

 22ÿÿÿtoÿhimÿtoo.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿthenÿheÿwouldÿgiveÿyouÿtheÿmoneyÿlater?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿtheÿdifferenceÿbetweenÿwhatÿyouÿpaidÿinÿNewÿYorkÿandÿ

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 163 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿwhatÿBrianÿpaidÿyouÿwereÿyourÿprofit?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿI'mÿsorry.ÿÿSayÿthatÿagain.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿIfÿyouÿpaidÿsoÿmuchÿinÿNewÿYorkÿandÿthenÿBrianÿpaidÿyouÿ

    4ÿÿÿsoÿmuchÿinÿVermont,ÿtheÿdifferenceÿwasÿyourÿprofit?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿPrettyÿmuch,ÿyeah,ÿincludingÿexpensesÿandÿallÿthatÿtooÿ

    6ÿÿÿandÿsometimesÿthisÿdidn'tÿcomeÿbackÿrightÿsoÿitÿwouldÿvary.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿyouÿtestifiedÿearlierÿaboutÿaÿdrugÿsaleÿthatÿtookÿ

    8ÿÿÿplaceÿundercoverÿonÿJanuaryÿ12thÿinÿWinooskiÿinÿ2016.ÿÿYouÿwereÿ

    9ÿÿÿwearingÿyourÿfurÿcoat,ÿyouÿwereÿinÿWinooski,ÿyouÿsoldÿdrugsÿtoÿ

 10ÿÿÿChrissyÿonÿJanuaryÿ12th?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿThat'sÿwhenÿtheÿcopsÿpulledÿmeÿover,ÿyeah.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿwhoÿwasÿinÿtheÿcarÿwithÿyou?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿAÿfriendÿofÿmine.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿHisÿnameÿwasÿMaderaÿ(phonetic)?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿhisÿlastÿname.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿhisÿfirstÿname?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿJay.ÿÿIÿcalledÿhimÿJay.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿhowÿlongÿhaveÿyouÿknownÿhim?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNotÿaÿlongÿtime.ÿÿIÿdon'tÿknowÿexactly.ÿÿNo.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿSoÿtheÿdrugsÿthatÿyouÿsoldÿtoÿChrissyÿitÿwasÿlikeÿfourÿ

 21ÿÿÿtoÿfiveÿgrams?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNoÿthat'sÿwrong.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿHowÿmuchÿ--ÿhowÿmuchÿdrugsÿdidÿyouÿsell?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿItÿwasÿ.8.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿthoseÿwereÿyourÿdrugs?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 164 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿYouÿsoldÿherÿyourÿdrugsÿnotÿBrian'sÿdrugs?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿSeeÿIÿunderstandÿyou'reÿtwistingÿitÿup.ÿÿTechnicallyÿtheÿ

    4ÿÿÿdrugsÿthatÿIÿbringÿareÿmine.ÿÿHe'sÿnotÿgivingÿmeÿnoÿmoneyÿwhenÿ

    5ÿÿÿIÿpurchaseÿtheseÿdrugs.ÿÿTheyÿareÿmine,ÿbutÿifÿIÿdecideÿtoÿgiveÿ

    6ÿÿÿthemÿtoÿhim,ÿtheyÿareÿhis.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿyouÿdon'tÿgiveÿtoÿhimÿyouÿsellÿyourself?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿNo.ÿÿActuallyÿthatÿwasÿtheÿonlyÿtimeÿIÿreallyÿdidÿthatÿ

    9ÿÿÿtypeÿofÿshitÿandÿitÿwasn'tÿevenÿaÿsaleÿitÿwasÿforÿbecauseÿIÿ--ÿ

 10ÿÿÿIÿhadÿaÿsoftÿspotÿforÿChrissyÿbecauseÿeverybodyÿusedÿtoÿbullyÿ

 11ÿÿÿher.ÿÿSoÿitÿwasn'tÿlikeÿIÿwasÿ--ÿIÿjustÿ--ÿsheÿneededÿitÿsoÿIÿ

 12ÿÿÿgaveÿitÿtoÿher.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿtellingÿChrissyÿthatÿBrianÿandÿyouÿwereÿnoÿ

 14ÿÿÿlongerÿworkingÿtogether?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿdidÿsayÿthat.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿthatÿwasÿbeforeÿyouÿdidÿthatÿsaleÿinÿWinooski?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿThatÿwasÿtoÿthrowÿherÿoffÿlikeÿnobodyÿneededÿtoÿknowÿ

 18ÿÿÿwhatÿ--ÿseeÿIÿseeÿwhatÿyou'reÿdoing.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿMaybeÿyouÿdo.ÿÿ

 20ÿÿÿA.ÿÿÿÿÿInitiallyÿweÿwasÿneverÿsupposedÿtoÿhaveÿanyÿtypeÿofÿ

 21ÿÿÿcontact.ÿÿNobody'sÿsupposedÿtoÿknowÿnothingÿaboutÿusÿanyway.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWellÿyouÿdidn'tÿdoÿthatÿveryÿwell,ÿdidÿyou,ÿbecauseÿyouÿ

 23ÿÿÿspentÿaÿlotÿofÿtimeÿoverÿonÿSpringÿStreet?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYouÿcouldÿonlyÿgoÿ--ÿI'mÿhereÿforÿfiveÿdays.ÿÿYouÿcouldÿ

 25ÿÿÿonlyÿgoÿtoÿtheÿmallÿorÿgoÿtoÿtheÿstoreÿandÿhangÿoutÿinÿyourÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 165 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿroomÿforÿsoÿlong.ÿÿSoÿyesÿIÿfindÿmyselfÿinÿtheÿplaceÿatÿLori'sÿ

    2ÿÿÿhouse.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿdidÿthatÿsaleÿwithÿChrissyÿdidn'tÿyouÿtellÿ

    4ÿÿÿherÿthatÿyouÿwouldÿneedÿhelpÿbaggingÿthatÿnight?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYeahÿIÿbelieveÿIÿdid,ÿyeah.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿsoÿyouÿwentÿoutÿ--ÿyouÿpickedÿherÿupÿandÿyouÿwentÿ

    7ÿÿÿoutÿtoÿNorthÿAvenueÿtoÿMarty'sÿhouseÿandÿyouÿwereÿbaggingÿdrugsÿ

    8ÿÿÿatÿthatÿpointÿandÿChrissyÿhelpedÿyou?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNo.ÿÿSheÿwasÿ--ÿthatÿwasÿ--ÿno.ÿÿNo.ÿÿIÿthinkÿthatÿwasÿ

 10ÿÿÿ--ÿwasÿthatÿ--ÿthatÿwasÿatÿMarty'sÿhouse.ÿÿThisÿwasÿatÿMarty'sÿ

 11ÿÿÿhouse.ÿÿThisÿwasÿaÿlongÿtimeÿagoÿsoÿI'mÿtryingÿtoÿrecap.ÿÿ

 12ÿÿÿThat'sÿwhyÿI'mÿthinkingÿbeforeÿIÿspeak,ÿbutÿitÿwasÿsomebodyÿ

 13ÿÿÿelseÿupÿthereÿtooÿthatÿnight.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWellÿdidn'tÿyouÿhaveÿaÿcoupleÿgirlsÿthereÿfromÿ

 15ÿÿÿNewÿYork?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿYouÿhadÿbroughtÿthemÿupÿtoÿhelpÿbag?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿhadÿaÿgirlfriendÿofÿmine,ÿyes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿthereÿwasÿ--ÿÿ

 20ÿÿÿA.ÿÿÿÿÿOhÿsheÿwasn'tÿthereÿtoÿhelpÿtoÿbagÿIÿdon'tÿthink.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿthereÿwasÿanotherÿguyÿthatÿyouÿhadÿbroughtÿupÿfromÿ

 22ÿÿÿNewÿYorkÿtoÿhelpÿbag?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿChrissyÿwasÿthereÿtoÿhelpÿyouÿbagÿandÿdidÿyourÿ

 25ÿÿÿgirlfriendÿhelpÿbag?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 166 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿNoÿbecauseÿitÿwasn'tÿ--ÿIÿthinkÿIÿgaveÿhimÿsomethingÿ

    2ÿÿÿsmallÿjustÿtoÿtestÿit.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿButÿthoseÿwereÿyourÿdrugs?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNoÿIÿdon'tÿthinkÿso.ÿÿNo.ÿÿNo.ÿÿIÿdon'tÿthinkÿso.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿMandyÿL.ÿtestifiedÿthatÿthoseÿwereÿyourÿdrugsÿnotÿ

    6ÿÿÿBrian's?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿMandyÿwasÿthereÿthatÿnight?ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿNo.ÿÿSheÿwentÿoffÿeventually,ÿbutÿsheÿsaidÿtheyÿwereÿ

    9ÿÿÿyourÿdrugsÿnotÿBrian's.ÿÿIsÿthatÿtrue?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrecall.ÿÿNoÿIÿdon'tÿrecall.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWellÿthisÿisÿonÿJanuaryÿ--ÿÿ

 12ÿÿÿA.ÿÿÿÿÿWellÿanotherÿthingÿtooÿMandyÿwouldÿneverÿknowÿwhoseÿ

 13ÿÿÿdrugsÿwasÿwhose.ÿÿSheÿwasÿaÿyesÿgirl.ÿÿHisÿgirlÿ--ÿyesÿgirl.ÿÿ

 14ÿÿÿSheÿwouldÿneverÿknowÿwhoÿtheyÿbelongedÿto.ÿÿNoÿoneÿwouldÿeverÿ

 15ÿÿÿknowÿwhoÿtheyÿbelongedÿto.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿButÿthoseÿdrugsÿthatÿyouÿaskedÿ--ÿyouÿaskedÿChrissyÿtoÿ

 17ÿÿÿhelpÿyouÿbagÿandÿyouÿbroughtÿpeopleÿupÿfromÿNewÿYorkÿthoseÿwereÿ

 18ÿÿÿyourÿdrugs?ÿÿYouÿbroughtÿthemÿup?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNoÿIÿdon'tÿthinkÿso.ÿÿIÿdon'tÿthinkÿthatÿtimeÿthatÿweÿ--ÿ

 20ÿÿÿthatÿtimeÿthatÿweÿwasÿdoingÿ--ÿIÿknowÿIÿrememberÿwhatÿtimeÿ

 21ÿÿÿwhereÿyouÿwasÿtalkingÿabout,ÿbutÿIÿdon'tÿthinkÿthatÿwasÿmyÿ

 22ÿÿÿstuffÿthatÿtime.ÿÿNo,ÿbutÿanotherÿthingÿtooÿonceÿanythingÿisÿ

 23ÿÿÿbaggedÿupÿit'sÿnoÿlongerÿmine.ÿÿYouÿmustÿunderstandÿthis.ÿÿIt'sÿ

 24ÿÿÿnoÿlongerÿmine.ÿÿOnceÿit'sÿgivenÿtoÿhimÿit'sÿnoÿlongerÿmine.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSoÿMandyÿL.ÿsaidÿthatÿBrian'sÿdrugÿbusinessÿwasÿreallyÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 167 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿslowedÿupÿafterÿChristmasÿofÿ2015.ÿÿByÿJanuaryÿandÿFebruaryÿitÿ

    2ÿÿÿwasÿalmostÿdisappeared.ÿÿSoÿweren'tÿyouÿtheÿoneÿthatÿhadÿtheÿ

    3ÿÿÿdrugsÿupÿhereÿatÿthatÿpoint?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIÿdon'tÿ--ÿIÿcan'tÿsayÿitÿslowedÿupÿbecauseÿafterÿIÿleftÿ

    5ÿÿÿaroundÿJanuaryÿ21stÿIÿneverÿcameÿback.ÿÿSoÿIÿcan'tÿsayÿitÿ

    6ÿÿÿslowedÿup,ÿbutÿinÿtheÿindictmentÿthatÿyouÿseeÿitÿisÿaÿcoupleÿofÿ

    7ÿÿÿsaleÿ--ÿaÿfewÿsalesÿbyÿMandyÿ--ÿwhateverÿherÿnameÿisÿ--ÿandÿ

    8ÿÿÿFolks.ÿÿThere'sÿaÿfewÿcountsÿafterwards.ÿÿIt'sÿaroundÿthreeÿorÿ

    9ÿÿÿfourÿcountsÿafterÿtheÿcerealÿbox.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSoÿareÿyouÿsayingÿthatÿChrissyÿisÿtheÿonlyÿpersonÿyouÿ

 11ÿÿÿneverÿsoldÿdrugsÿtoÿbesideÿBrian?ÿÿIsÿthatÿyourÿtestimonyÿunderÿ

 12ÿÿÿoathÿthatÿyouÿneverÿsoldÿdrugsÿtoÿanyoneÿelseÿupÿhere?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿI'mÿnotÿgoingÿtoÿsayÿthatÿbecauseÿIÿhaveÿgivenÿ--ÿnoÿI'mÿ

 14ÿÿÿnotÿsayingÿthat,ÿbutÿnothingÿlarge,ÿno.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWellÿallÿtheÿsalesÿareÿsmall,ÿright?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿWhatÿdoÿyouÿmean?ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsellÿtoÿanÿindividualÿtheyÿareÿallÿsmallÿsales?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿdon'tÿreallyÿtakeÿcareÿofÿthatÿpartÿsoÿIÿcouldn'tÿ

 19ÿÿÿreallyÿtellÿyouÿexactlyÿwhat,ÿyouÿknow,ÿsomeÿpeopleÿcomeÿforÿaÿ

 20ÿÿÿbun,ÿsomeÿpeopleÿcomeÿforÿaÿfewÿbuns.ÿÿI'mÿnotÿdoingÿthat.ÿÿ

 21ÿÿÿWhenÿIÿ--ÿafterÿeverythingÿisÿdoneÿIÿcomeÿtoÿLori'sÿhouse,ÿIÿ

 22ÿÿÿsitÿonÿtheÿcouch,ÿIÿsmokeÿweed.ÿÿIÿgoÿ--ÿifÿsomeoneÿneedsÿ

 23ÿÿÿsomethingÿtoÿgo,ÿlikeÿsomeoneÿneedsÿsomethingÿtoÿeat,ÿIÿgoÿgetÿ

 24ÿÿÿthemÿsomeÿfood.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSoÿyouÿdidÿsellÿtoÿotherÿpeople,ÿthough,ÿbesidesÿBrianÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 168 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿandÿChrissy?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYeah,ÿyeah,ÿIÿhave.ÿÿIÿhave.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿSoÿitÿtookÿyouÿaÿwhileÿtoÿrememberÿthat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿBecauseÿit'sÿ--ÿactuallyÿit'sÿaÿlongÿtimeÿagoÿandÿlikeÿIÿ

    5ÿÿÿsaidÿmajorityÿofÿtheÿtimeÿwhenÿIÿcameÿupÿhereÿeverythingÿwasÿ

    6ÿÿÿforÿhim.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿIÿthinkÿyouÿtestifiedÿthatÿnormallyÿwhenÿyouÿ

    8ÿÿÿbroughtÿupÿ50ÿgramsÿofÿheroin,ÿright?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿGiveÿorÿtake,ÿyes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿnowÿonÿJanuaryÿ13thÿofÿ2016ÿyou'reÿreallyÿnoÿlongerÿ

 11ÿÿÿdealingÿwithÿBrianÿatÿthatÿpoint?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿWhyÿnot.ÿÿIfÿIÿwasn'tÿdealingÿwithÿBrian,ÿIÿwouldÿhaveÿ

 13ÿÿÿneverÿcameÿupÿhere.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWellÿallÿofÿaÿsuddenÿyouÿhaveÿgoneÿfromÿ50ÿgramsÿtoÿ177ÿ

 15ÿÿÿgramsÿofÿheroin?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿLetÿmeÿtellÿyouÿmyÿphilosophyÿofÿthat.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿYouÿhaveÿgoneÿfromÿalmostÿnoÿcrackÿtoÿ283.1ÿgrams.ÿÿ

 18ÿÿÿA.ÿÿÿÿÿThat'sÿwrong.ÿÿThat'sÿfalse.ÿÿTheyÿhadÿtheÿbathÿsaltÿandÿ

 19ÿÿÿdidn'tÿknow.ÿÿTheyÿthoughtÿthatÿwasÿcrackÿsoÿtheyÿputÿallÿthatÿ

 20ÿÿÿtogether.ÿÿSoÿwhoeverÿdidÿtheÿweighingÿtoÿthatÿwasÿtotallyÿoff,ÿ

 21ÿÿÿandÿlikeÿIÿexplainedÿtoÿyouÿbefore,ÿpreviousÿ--ÿmyÿpreviousÿ

 22ÿÿÿvisitÿupÿhereÿsomethingÿhappened.ÿÿSomeÿfunnyÿbusinessÿ

 23ÿÿÿhappened.ÿÿSoÿwhenÿIÿcameÿupÿIÿsaidÿtoÿmyselfÿI'mÿgoingÿtoÿdoÿ

 24ÿÿÿthisÿlastÿportionÿandÿI'mÿgone.ÿÿI'mÿdone,ÿandÿonceÿthatÿ

 25ÿÿÿhappenedÿwithÿT.ÿIÿautomaticallyÿsaidÿinÿmyÿheadÿnoÿnotÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 169 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿdivulgingÿtoÿnoÿoneÿelseÿthatÿI'mÿwith,ÿbutÿIÿautomaticallyÿ

    2ÿÿÿsaidÿthisÿisÿaÿsign,ÿgetÿyourÿassÿoutÿofÿhere.ÿÿExcuseÿmyÿ

    3ÿÿÿFrench.ÿÿ

    4ÿÿÿ            THEÿCOURT:ÿÿIÿdidn'tÿknowÿthatÿwasÿFrench.ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿdon'tÿwantÿtoÿlaugh.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿSoÿwhenÿyouÿbroughtÿtheÿcerealÿboxÿupÿyouÿdidn'tÿgiveÿitÿ

    7ÿÿÿtoÿBrian?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿwouldÿneverÿjustÿgiveÿhimÿallÿtheÿstuff,ÿno.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿSoÿyouÿgaveÿitÿtoÿChrissyÿtoÿhold?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿgetÿit.ÿÿYeahÿIÿdidÿgiveÿitÿtoÿherÿtoÿhold.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿatÿthatÿpointÿtheyÿwereÿyourÿdrugsÿtheyÿweren'tÿ

 12ÿÿÿBrian's?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿthenÿIÿthinkÿthere'sÿbeenÿsomeÿdiscussionÿthatÿyouÿ

 15ÿÿÿdidÿnotÿbelieveÿthatÿsheÿhadÿactuallyÿbeenÿarrested.ÿÿYouÿ

 16ÿÿÿthoughtÿsomethingÿfishyÿwasÿgoingÿon?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿInÿtheÿbeginningÿIÿthought,ÿbutÿthenÿitÿjustÿ--ÿjustÿ

 18ÿÿÿkeptÿonÿgoing.ÿÿSomethingÿinÿtheÿbackÿofÿmyÿheadÿwasÿlikeÿ

 19ÿÿÿsomething'sÿup.ÿÿSomethingÿisÿfunny.ÿÿSomethingÿisÿfishy,ÿandÿ

 20ÿÿÿthenÿwhenÿI'mÿlistenÿtoÿhimÿtalkÿtoÿherÿI'mÿlikeÿhe'sÿlikeÿ

 21ÿÿÿain'tÿnobodyÿgoingÿtoÿgiveÿherÿnoÿmoney.ÿÿSoÿIÿknewÿsomethingÿ

 22ÿÿÿ--ÿIÿfiguredÿsomethingÿwasÿ--ÿsomethingÿwasn'tÿright.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿthatÿyourÿcarÿrentalÿrecordsÿindicateÿthatÿ

 24ÿÿÿyouÿrentedÿcarsÿfromÿAprilÿofÿ2015ÿtoÿMarchÿofÿ2016?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿI'veÿbeenÿrentingÿ--ÿI'mÿanÿusedÿcarÿdealer.ÿÿI'veÿbeenÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 170 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿrentingÿ--ÿIÿrentÿ12ÿ--ÿalmostÿ12ÿmonthsÿoutÿofÿtheÿyearÿforÿ

    2ÿÿÿlikeÿfiveÿyearsÿnow.ÿÿIÿdon'tÿ--ÿIÿdon'tÿ--ÿIÿpurchaseÿcarsÿandÿ

    3ÿÿÿsellÿthem,ÿbutÿIÿuseÿrentalsÿbecauseÿIÿhaveÿaÿcheapÿ--ÿIÿhaveÿaÿ

    4ÿÿÿplatinumÿdiscount.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿtoldÿ--ÿwhenÿyouÿwereÿarrestedÿandÿyouÿtoldÿtheÿ

    6ÿÿÿprosecutorsÿthatÿyouÿcameÿupÿfiveÿtimesÿbutÿmostlyÿinÿtheÿfallÿ

    7ÿÿÿwhatÿdidÿyouÿmean?ÿÿDidÿyouÿintendÿtoÿincludeÿDecemberÿandÿ

    8ÿÿÿJanuaryÿinÿthatÿstatement?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿI'mÿsorry.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsaidÿmostlyÿinÿtheÿfallÿisÿwhenÿyouÿcameÿup?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿcameÿupÿinÿtheÿsummertimeÿtoo.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿSoÿyouÿcameÿupÿinÿtheÿsummerÿofÿ2015ÿintoÿJanuaryÿofÿ

 13ÿÿÿ2016?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿJanuaryÿisÿmyÿlastÿtimeÿandÿbeforeÿthatÿIÿthinkÿitÿwasÿ

 15ÿÿÿNovemberÿorÿDecember.ÿÿThat'sÿwhenÿtheÿallegedÿmissingÿstuffÿ

 16ÿÿÿoccurred.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿcameÿupÿtheÿfirstÿtimeÿisÿitÿtrueÿthatÿ

 18ÿÿÿStevenÿMcFarlanÿwentÿintoÿtheÿhouseÿandÿsawÿBrianÿandÿyouÿ

 19ÿÿÿstayedÿinÿtheÿcarÿinitially?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿNo.ÿÿNo.ÿÿIÿthinkÿIÿfirstÿsawÿhimÿheÿwasÿ--ÿIÿthinkÿheÿ

 21ÿÿÿwasÿsittingÿonÿaÿcar.ÿÿYeahÿIÿthinkÿheÿwasÿsittingÿonÿaÿcarÿandÿ

 22ÿÿÿIÿstartedÿtalkingÿtoÿhimÿbecauseÿIÿknowÿhimÿpreviouslyÿtoÿallÿ

 23ÿÿÿthis.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿyouÿhadÿdrugsÿonÿyouÿtheÿfirstÿtimeÿyouÿcameÿtoÿ

 25ÿÿÿVermont?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 171 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    2ÿÿÿ          MR.ÿKAPLAN:ÿÿCanÿIÿhaveÿaÿminute,ÿJudge?ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    4ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    5ÿÿÿQ.ÿÿÿÿÿIÿjustÿwantÿtoÿexploreÿwithÿyouÿforÿaÿminuteÿtheÿfirstÿ

    6ÿÿÿtimeÿyouÿcameÿupÿhere.ÿÿIsÿitÿyourÿtestimonyÿthatÿStevenÿ

    7ÿÿÿMcFarlanÿdidÿnotÿgoÿinÿtheÿhouseÿandÿspeakÿwithÿBrianÿandÿthatÿ

    8ÿÿÿyouÿstayedÿinÿtheÿcarÿorÿdon'tÿyouÿremember?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿdon'tÿremember,ÿbutÿIÿdon'tÿthinkÿso.ÿÿIÿdon'tÿ

 10ÿÿÿrememberÿthough,ÿno.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿdidÿyouÿevenÿknowÿwhoÿStevenÿMcFarlanÿwasÿgoingÿinÿ

 12ÿÿÿtoÿspeakÿto?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿYouÿdidn'tÿknowÿthat?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿActuallyÿholdÿon.ÿÿIÿdon'tÿthinkÿthat'sÿ--ÿthat'sÿnotÿ

 16ÿÿÿtheÿfirstÿtimeÿIÿseenÿhimÿthough.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿNotÿtheÿfirstÿtimeÿyou'veÿseenÿhimÿinÿVermont.ÿÿIÿknowÿ

 18ÿÿÿyouÿknewÿhimÿfromÿbefore,ÿbutÿisÿthatÿtheÿfirstÿtimeÿyouÿsawÿ

 19ÿÿÿhimÿinÿVermontÿwhenÿyouÿcameÿupÿwithÿSteven?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿTheÿtimeÿIÿ--ÿit'sÿbeenÿaÿwhileÿago.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿIfÿyouÿdon'tÿrememberÿthat'sÿ--ÿÿ

 22ÿÿÿA.ÿÿÿÿÿI'mÿnotÿreallyÿsure.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSoÿyouÿdon'tÿrememberÿStevenÿgoingÿinÿtheÿhouseÿfirstÿ

 24ÿÿÿandÿyouÿsittingÿinÿtheÿcar?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 172 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿQ.ÿÿÿÿÿButÿthatÿmightÿhaveÿhappenedÿthatÿway?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿthinkÿIÿwouldÿhaveÿrememberedÿthat.ÿÿYeahÿIÿthinkÿIÿ

    3ÿÿÿwouldÿhaveÿrememberedÿthat.ÿÿI'mÿnotÿsure.ÿÿ

    4ÿÿÿ          MR.ÿKAPLAN:ÿÿIÿdon'tÿhaveÿanythingÿfurther,ÿJudge.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAnyÿredirect?ÿÿ

    6ÿÿÿ          MR.ÿDARROW:ÿÿBriefly,ÿYourÿHonor.ÿÿThanks.ÿÿ

    7ÿÿÿ                       REDIRECTÿEXAMINATION

    8ÿÿÿBYÿMR.ÿDARROW:ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿSo,ÿMr.ÿMcFarlanÿ--ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿ--ÿcounselÿaskedÿyouÿaboutÿtheÿchargesÿthatÿwereÿbroughtÿ

 12ÿÿÿinÿtheÿindictmentÿagainstÿyou?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿYouÿsaidÿthereÿwereÿthreeÿofÿtheÿ18ÿorÿsomething?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhatÿwereÿtheÿcharges?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿConspiracy,ÿtheÿcerealÿbox,ÿandÿwhenÿIÿgaveÿT.ÿtheÿnineÿ

 18ÿÿÿ--ÿtheÿ.9ÿ--ÿ.8ÿgrams.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿallÿthreeÿwereÿdrugÿcharges?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhichÿofÿtheÿchargesÿcarriedÿtheÿheaviestÿpossibleÿ

 22ÿÿÿsentence?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿTheÿconspiracy.ÿÿThatÿconsistsÿofÿeverythingÿheÿdid.ÿÿ

 24ÿÿÿEverything.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿthat'sÿwhatÿyouÿpledÿguiltyÿto?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 173 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿtheÿpossibleÿsentenceÿyou'reÿfacing?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿdon'tÿevenÿwantÿtoÿthinkÿaboutÿit.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhat'sÿyourÿunderstandingÿofÿit?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿSomeÿmonths.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿSomeÿmonths?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿinÿtheÿpleaÿagreementÿthatÿsetsÿforthÿ

    9ÿÿÿtheÿpossibleÿpleaÿ--ÿpossibleÿpenalty?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿI'mÿsorry.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿyourÿpleaÿagreementÿthatÿcounselÿshowedÿ

 12ÿÿÿyouÿsetsÿforthÿyourÿpossibleÿmaximumÿpenalty?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDoÿyouÿnotÿrememberÿwhatÿitÿis?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIt'sÿnotÿexactly,ÿbutÿIÿknowÿit'sÿ--ÿIÿknowÿIÿhadÿaÿ

 16ÿÿÿmandatoryÿminimumÿandÿit'sÿaÿlotÿofÿmonths.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿHowÿaboutÿaÿlotÿofÿyears?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿWell,ÿyouÿknow,ÿinÿtheÿFedsÿisÿmonthsÿcomparedÿtoÿyears,ÿ

 19ÿÿÿbutÿyes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWellÿdoÿyouÿrecallÿwhetherÿtheÿpleaÿagreementÿ

 21ÿÿÿsaysÿasÿaÿpossibleÿpenaltyÿofÿupÿtoÿ40ÿyears?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿThat'sÿtheÿpenaltyÿthat'sÿhangingÿoverÿyou?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿWellÿno.ÿÿActuallyÿno.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿNo?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 174 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿWell,ÿI'mÿsorry,ÿI'mÿnotÿreallyÿunderstandingÿtheÿ

    2ÿÿÿquestion.ÿÿThat'sÿwhyÿI'mÿnotÿansweringÿitÿright.ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿMayÿIÿapproach?ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    5ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    6ÿÿÿQ.ÿÿÿÿÿCanÿyouÿtakeÿaÿlookÿatÿtheÿpleaÿagreementÿcounselÿmarkedÿ

    7ÿÿÿintoÿevidenceÿandÿIÿdrawÿyourÿattentionÿtoÿparagraphÿ2.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhat'sÿyourÿpossibleÿmaximumÿpenalty?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿ40.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿ40ÿyears?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhoÿdecidesÿyourÿsentence?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿwouldÿsupposeÿtheÿJudge.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿNowÿyouÿenteredÿintoÿaÿcooperationÿagreementÿwithÿtheÿ

 16ÿÿÿGovernment,ÿright?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿcounselÿshowedÿyouÿtwoÿofÿtheÿprofferÿlettersÿwhichÿ

 19ÿÿÿareÿgivenÿtoÿyouÿwhenÿyou'reÿinterviewedÿbyÿtheÿGovernment?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhat'sÿyourÿmostÿimportantÿobligationÿunderÿthoseÿ

 22ÿÿÿagreements?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNotÿtoÿlieÿandÿtellÿtheÿtruth.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿrealizeÿthatÿifÿyouÿdoÿlieÿyou'veÿgotÿaÿ

 25ÿÿÿbigÿproblem?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 175 of 274
ÿ
ÿ
ÿ
ÿ                        DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿMr.ÿMcFarlan,ÿyouÿsaidÿyouÿwereÿaboutÿ6'2"?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿHowÿtallÿisÿtheÿdefendantÿapproximately?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿProbablyÿanÿinchÿtallerÿthanÿme.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿSoÿ6'2"ÿorÿ6'3"?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿYou'veÿdescribedÿbringingÿbulkÿquantitiesÿofÿcrackÿ

    9ÿÿÿcocaineÿandÿheroinÿtoÿVermont,ÿright?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿDidÿyouÿbringÿbulkÿquantitiesÿofÿcrackÿcocaineÿtoÿ

 12ÿÿÿVermontÿforÿanyoneÿbesidesÿBrianÿFolks?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿParticularlyÿforÿ--ÿmajority,ÿyes.ÿÿMajorityÿofÿit,ÿyes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhatÿareÿtheÿotherÿbulkÿquantitiesÿthatÿyouÿbroughtÿtoÿ

 15ÿÿÿVermontÿfor?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿNo.ÿÿNoÿbulkÿquantities.ÿÿJustÿ--ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿMyÿquestionÿwasÿaboutÿbulkÿquantities.ÿÿ

 18ÿÿÿA.ÿÿÿÿÿOhÿyes.ÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿIÿapologize.ÿÿLetÿmeÿaskÿyouÿagain.ÿÿWhenÿyouÿbroughtÿ

 20ÿÿÿbulkÿcrackÿcocaineÿandÿheroinÿtoÿVermontÿwhoÿwasÿitÿfor?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿFolks.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDidÿyouÿbringÿitÿforÿanyoneÿelse?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿthatÿcerealÿboxÿwithÿtheÿbulkÿheroinÿandÿcrackÿinÿitÿ

 25ÿÿÿwhoÿwasÿthatÿfor?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 176 of 274
ÿ
ÿ
ÿ
ÿ                         DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿFolks.ÿÿ

    2ÿÿÿ          MR.ÿDARROW:ÿÿMayÿIÿhaveÿaÿmoment?ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    4ÿÿÿ          MR.ÿDARROW:ÿÿNothingÿfurther.ÿÿThankÿyou.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAnyÿrecross?ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿThankÿyou,ÿJudge.ÿÿ

    7ÿÿÿ                        RECROSSÿEXAMINATION

    8ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    9ÿÿÿQ.ÿÿÿÿÿSoÿitÿwasn'tÿyourÿintentionÿjustÿtoÿhandÿoverÿthatÿ

 10ÿÿÿcerealÿboxÿtoÿBrian.ÿÿYouÿwereÿgoingÿtoÿdoÿitÿtheÿsameÿwayÿyouÿ

 11ÿÿÿalwaysÿdidÿbeforeÿlikeÿ10ÿgramsÿatÿaÿtime?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿItÿallÿdepends.ÿÿItÿallÿdependsÿonÿtheÿsituation.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿsaidÿthatÿyouÿbroughtÿ--ÿIÿunderstoodÿfromÿ

 14ÿÿÿyourÿanswerÿthatÿyou'reÿsayingÿtheÿbulkÿwentÿtoÿBrian,ÿbutÿ

 15ÿÿÿapparentlyÿyouÿbroughtÿupÿdrugsÿforÿotherÿpeopleÿtoo?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿNo.ÿÿNo.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿYouÿdidn'tÿbringÿupÿanyÿotherÿdrugsÿtoÿsellÿtoÿsomeoneÿ

 18ÿÿÿelse?ÿÿDidn'tÿyouÿsayÿthatÿwhenÿyouÿansweredÿtheÿquestion?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿWellÿIÿhaveÿgivenÿtoÿsomeoneÿelseÿsomething.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿLikeÿwhatÿdoesÿthatÿmean?ÿÿDoesÿitÿmeanÿ--ÿÿ

 21ÿÿÿA.ÿÿÿÿÿOutÿofÿwhatÿIÿbrungÿforÿFolks.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿYouÿgaveÿsomeÿtoÿotherÿpeople?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿyouÿbroughtÿupÿsomeÿseparatelyÿonÿyourÿownÿinÿcaseÿ

 25ÿÿÿyouÿwantedÿtoÿsellÿsomeÿyourself?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 177 of 274
ÿ
ÿ
ÿ
ÿ                         DonaldÿMcFarlan
ÿ
    1ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    2ÿÿÿ          MR.ÿKAPLAN:ÿÿIÿhaveÿnothingÿfurther,ÿYourÿHonor.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿOkay.ÿÿThankÿyou.ÿÿSoÿwe'reÿ

    4ÿÿÿgoingÿtoÿtakeÿourÿrecessÿatÿthisÿpointÿandÿwe'llÿbeÿbackÿinÿaÿ

    5ÿÿÿlittleÿoverÿ15ÿminutes.ÿÿ

    6ÿÿÿ[Recessÿ2:35ÿp.m.ÿ-ÿ2:55ÿp.m.]

    7ÿÿÿ[Theÿfollowingÿoccurredÿinÿopenÿcourtÿwithoutÿtheÿjuryÿpresent]

    8ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿIÿgotÿwordÿtheÿattorneysÿwantÿtoÿ

    9ÿÿÿtalkÿwithÿme.ÿÿ

 10ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿdon'tÿthinkÿtheyÿdo,ÿbutÿweÿdo,ÿJudge.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿYouÿdon'tÿthinkÿtheyÿdo?ÿÿ

 12ÿÿÿ            MR.ÿKAPLAN:ÿÿRight.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿyouÿwantÿtoÿengageÿinÿaÿ

 14ÿÿÿmonologueÿorÿ--ÿÿ

 15ÿÿÿ            MR.ÿKAPLAN:ÿÿWouldn'tÿbeÿtheÿfirstÿtime.ÿÿJudge,ÿ

 16ÿÿÿChrissyÿT.ÿisÿgoingÿtoÿtestifyÿforÿtheÿprosecution.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿRight.ÿÿ

 18ÿÿÿ            MR.ÿKAPLAN:ÿÿAndÿasÿitÿturnsÿoutÿafterÿspeakingÿwithÿ

 19ÿÿÿourÿclientÿandÿthinkingÿaboutÿitÿweÿhaveÿsomeÿphoneÿcallsÿweÿ

 20ÿÿÿwouldÿlikeÿtoÿplayÿthatÿwe'reÿnotÿpreparedÿtoÿplayÿtodayÿandÿIÿ

 21ÿÿÿdon'tÿevenÿknowÿifÿweÿwouldÿbeÿpreparedÿtoÿplayÿtomorrow.ÿÿSoÿIÿ

 22ÿÿÿwouldÿlikeÿtoÿhaveÿtheÿCourt,ÿifÿtheÿCourtÿisÿwilling,ÿweÿwouldÿ

 23ÿÿÿlikeÿtoÿcallÿherÿinÿourÿcase,ÿinÿotherÿwords,ÿandÿifÿtheÿCourtÿ

 24ÿÿÿcouldÿaskÿherÿtoÿbeÿavailableÿ--ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿSure.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 178 of 274
ÿ
ÿ
ÿ
ÿ
ÿ
    1ÿÿÿ           MR.ÿKAPLAN:ÿÿ--ÿsoÿIÿdon'tÿhaveÿtoÿsubpoenaÿherÿ

    2ÿÿÿagain.ÿÿ

    3ÿÿÿ           THEÿCOURT:ÿÿYes.ÿÿAbsolutely.ÿÿSoÿtheÿquestionÿisÿ

    4ÿÿÿwhetherÿtheÿGovernmentÿwillÿmakeÿherÿavailableÿforÿbeingÿcalledÿ

    5ÿÿÿbyÿtheÿdefense.ÿÿ

    6ÿÿÿ           MS.ÿSAVNER:ÿÿIÿmeanÿIÿdon'tÿhaveÿanyÿmeansÿofÿmakingÿ

    7ÿÿÿherÿavailableÿbesidesÿprovidingÿdefenseÿcounselÿsomeÿcontactÿ

    8ÿÿÿinformationÿforÿher.ÿÿIÿmeanÿshe'sÿanÿcivilianÿwitnessÿwhoÿisÿ

    9ÿÿÿunderÿsubpoenaÿasÿaÿGovernmentÿwitness.ÿÿIÿwillÿnoteÿthatÿtheÿ

 10ÿÿÿcallÿ--ÿyouÿknowÿtheÿGovernmentÿsharedÿitsÿwitnessÿlistÿ--ÿ

 11ÿÿÿexcuseÿmeÿ--ÿitsÿexhibitÿlistÿwithÿdefenseÿcounselÿandÿdefenseÿ

 12ÿÿÿcounselÿcouldÿhaveÿseenÿfromÿthatÿexhibitÿlistÿthatÿtheÿcallsÿ

 13ÿÿÿitÿwishesÿtoÿplayÿwereÿnotÿonÿtheÿGovernment'sÿexhibitÿlistÿandÿ

 14ÿÿÿtoÿtheÿextentÿtheyÿwantedÿtoÿuseÿthemÿtoÿcrossÿexamineÿthisÿ

 15ÿÿÿwitnessÿtheyÿcouldÿhaveÿbeenÿpreparedÿtoÿplayÿthem.ÿÿ

 16ÿÿÿ             MR.ÿKAPLAN:ÿÿIÿguessÿtheÿanswerÿisÿnoÿtheyÿareÿnotÿ

 17ÿÿÿwillingÿto.ÿÿ

 18ÿÿÿ             THEÿCOURT:ÿÿWellÿIÿcertainlyÿamÿwillingÿtoÿtellÿherÿ

 19ÿÿÿsheÿshouldÿremainÿavailable.ÿÿItÿwouldÿbeÿhelpfulÿifÿyouÿhadÿaÿ

 20ÿÿÿsubpoenaÿtoÿgiveÿtoÿherÿatÿthisÿpoint,ÿbutÿregardlessÿIÿwillÿ

 21ÿÿÿmakeÿitÿknownÿthatÿsheÿshouldÿbeÿavailable.ÿÿ

 22ÿÿÿ             MR.ÿKAPLAN:ÿÿThankÿyou,ÿJudge.ÿÿ

 23ÿÿÿ             THEÿCOURT:ÿÿOkay.ÿÿAreÿweÿset?ÿÿ

 24ÿÿÿ             MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿ

 25ÿÿÿ             THEÿCOURT:ÿÿNowÿwillÿsheÿtakeÿtheÿrestÿofÿtheÿmorning

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 179 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿ--ÿrestÿofÿtheÿafternoon?ÿÿ

    2ÿÿÿ          MS.ÿSAVNER:ÿÿIÿbelieveÿso.ÿÿWeÿmightÿgetÿintoÿcrossÿ

    3ÿÿÿthisÿafternoon.ÿÿI'mÿnotÿsure,ÿbutÿ--ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿ

    5ÿÿÿ          MS.ÿSAVNER:ÿÿ--ÿIÿdon'tÿintendÿtoÿcallÿanyÿotherÿ

    6ÿÿÿwitnessesÿtoday.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿOkay.ÿÿLet'sÿbringÿtheÿjuryÿinÿ

    8ÿÿÿplease.

    9ÿÿÿ[Juryÿarrivesÿinÿtheÿcourtroomÿatÿ3ÿp.m.]ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿMs.ÿSavner,ÿareÿyouÿnext?ÿÿ

 11ÿÿÿ            MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿTheÿGovernmentÿcallsÿ

 12ÿÿÿChristinaÿT.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 14ÿÿÿCHRISTINAÿT.,

 15ÿÿÿ      Havingÿbeenÿdulyÿsworn,ÿtestifiedÿasÿfollows:

 16ÿÿÿ            THEÿCOURT:ÿÿGoodÿafternoon,ÿMs.ÿT.ÿÿ

 17ÿÿÿ            THEÿWITNESS:ÿÿGoodÿafternoon.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿAndÿIÿjustÿwantÿtoÿremindÿyouÿtoÿtakeÿtheÿ

 19ÿÿÿmicrophoneÿandÿputÿitÿfairlyÿcloseÿtoÿyouÿandÿspeakÿrightÿintoÿ

 20ÿÿÿit.ÿÿOkay.ÿÿ

 21ÿÿÿ            THEÿWITNESS:ÿÿOkay.ÿÿ

 22ÿÿÿ                          DIRECTÿEXAMINATION

 23ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 24ÿÿÿQ.ÿÿÿÿÿThere'sÿwaterÿthere.ÿÿGoodÿafternoon,ÿMs.ÿT.ÿÿCanÿyouÿ

 25ÿÿÿpleaseÿtellÿtheÿjuryÿyourÿname?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 180 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿChristinaÿT.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿgoÿbyÿanyÿotherÿname?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿChrissy.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyouÿgrowÿup?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿWilliston,ÿVermont.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿYouÿlivedÿinÿVermontÿyourÿwholeÿlife?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿHowÿfarÿdidÿyouÿgoÿinÿschool?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿHighÿschool.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿGraduated?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿhowÿoldÿareÿyouÿnow?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿI'llÿbeÿ35.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿIÿwantÿtoÿtalkÿtoÿyouÿaboutÿtheÿsummerÿofÿ2015.ÿÿDirectÿ

 15ÿÿÿyourÿattentionÿthere.ÿÿWhatÿwereÿyouÿdoingÿthatÿsummerÿforÿ

 16ÿÿÿwork?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿwasÿatÿChili's.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWereÿyouÿaÿdrugÿuserÿthen?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿyourÿdrugÿofÿchoice?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿHeroin.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿHowÿmuchÿwereÿyouÿusing?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿAboutÿfourÿtoÿfiveÿbagsÿaÿday.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿBagsÿsameÿasÿtickets?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 181 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿHowÿoldÿwereÿyouÿwhenÿyouÿstartedÿusingÿdrugs?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿ26.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿTellÿusÿhowÿthatÿstarted.ÿÿDidÿyouÿstartÿwithÿheroinÿorÿ

    4ÿÿÿdidÿyouÿgetÿintoÿthat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿstartedÿwithÿOxycontinÿandÿwhenÿOxycontinÿwentÿ

    6ÿÿÿawayÿIÿdidÿOpana.ÿÿWhenÿOpanaÿwentÿawayÿIÿwentÿtoÿheroin.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhatÿisÿOpana?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIt'sÿaÿpainÿpill.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿeventuallyÿyouÿgotÿintoÿheroin?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿHowÿwereÿyouÿusingÿheroinÿatÿtheÿtime?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿsnortedÿit.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿshootÿheroin?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿtoÿyourÿjobÿatÿChili'sÿthatÿsummer?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿgotÿfired.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿForÿwhat?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿHavingÿemptyÿticketsÿinÿmyÿwallet.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿBossÿfoundÿthose?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhereÿwereÿyouÿlivingÿatÿtheÿtime?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿwasÿlivingÿatÿmyÿdad'sÿhouse.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAreÿyouÿstillÿusing?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿHowÿlongÿhaveÿyouÿbeenÿclean?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 182 of 274
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿAlmostÿsix,ÿsevenÿmonths.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿgetÿclean?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿgotÿarrested,ÿpulledÿover,ÿandÿIÿhadÿtoÿcleanÿupÿmyÿ

    4ÿÿÿact.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿhowÿdoÿyouÿstayÿcleanÿnow?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿgoÿtoÿtheÿmethadoneÿclinic.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿIsÿthatÿworkingÿforÿyou?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAreÿyouÿcurrentlyÿemployed?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿDon'tÿtellÿusÿexactlyÿwhereÿyouÿwork,ÿbutÿwhatÿkindÿofÿ

 12ÿÿÿworkÿdoÿyouÿdo?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿI'mÿassistantÿmanagerÿofÿaÿstore.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿHowÿlongÿhaveÿyouÿheldÿthatÿjob?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿAlmostÿthreeÿyears.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿI'mÿgoingÿtoÿtakeÿyouÿbackÿagainÿtoÿtheÿsummerÿofÿ2015.ÿÿ

 17ÿÿÿSomeÿtimeÿduringÿthatÿsummerÿdidÿyouÿmeetÿsomeoneÿnamedÿBrianÿ

 18ÿÿÿFolks?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿTellÿusÿhowÿthatÿhappened?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿwasÿstayingÿatÿLoriÿC.'sÿhouse.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿthere?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿIÿwasÿstayingÿwithÿherÿandÿIÿgaveÿherÿmoneyÿforÿdrugsÿorÿ

 24ÿÿÿhangingÿout.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSoÿyouÿmentionedÿbeforeÿthatÿyouÿhadÿbeenÿlivingÿwithÿ

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 183 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿyourÿfather?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿHowÿdidÿitÿcomeÿtoÿbeÿthatÿyouÿwereÿstayingÿatÿLori's?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIÿjustÿendedÿupÿthere.ÿÿSheÿneededÿhelpÿandÿweÿjustÿwereÿ

    5ÿÿÿfriends.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿmovedÿinÿ--ÿwellÿisÿitÿfairÿtoÿsayÿyouÿmovedÿ

    7ÿÿÿintoÿLori's?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿmovedÿinÿthereÿwasÿBrianÿFolksÿalreadyÿonÿtheÿ

 10ÿÿÿscene?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿdidÿnotÿknowÿhimÿthen,ÿbutÿyesÿheÿwouldÿcomeÿinÿandÿ

 12ÿÿÿoutÿofÿtheÿhouse.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿwereÿyouÿfirstÿintroducedÿtoÿhimÿifÿyouÿ

 14ÿÿÿremember?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿWeÿwereÿjustÿhangingÿoutÿinÿtheÿlivingÿroom.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿheÿdoingÿthere?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿSellingÿdrugs.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknow?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿBecauseÿIÿwasÿ--ÿIÿsawÿhimÿhandleÿtheÿdrugsÿandÿLori.ÿÿ

 20ÿÿÿLoriÿC.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿheÿ--ÿmeaningÿBrianÿFolksÿ--ÿdoingÿtheÿ

 22ÿÿÿhand-to-handÿsalesÿwithÿcustomers?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWasÿanyoneÿelseÿdoingÿthatÿwithÿhim?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿLori.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 184 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿSheÿwasÿdoingÿtheÿhand-to-hands?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿHowÿdidÿthatÿworkÿinÿtermsÿofÿpaymentÿtoÿLoriÿifÿyouÿ

    4ÿÿÿknow?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿSheÿwasÿgettingÿdrugsÿtoÿhaveÿthemÿstayÿatÿherÿhouse.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWasÿanyoneÿelseÿstayingÿatÿLori'sÿhouseÿwhenÿyouÿgotÿ

    7ÿÿÿthereÿinÿtheÿsummerÿofÿ2015?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿRed.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿCanÿweÿ--ÿexcuseÿmeÿ--ÿpullÿupÿ93ÿplease?ÿÿDoÿyouÿ

 10ÿÿÿrecognizeÿthisÿperson?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿThatÿisÿRed.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿsheÿwasÿstayingÿatÿLori'sÿtoo?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAnyoneÿelseÿwhenÿyouÿfirstÿgotÿthere?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿAmanda.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿweÿpullÿupÿ83?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYesÿthat'sÿAmanda.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSheÿwasÿstayingÿatÿLori's?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhatÿwereÿRedÿandÿAmandaÿdoingÿatÿLori'sÿthatÿyouÿsaw?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿTheyÿwereÿstayingÿthere.ÿÿTheyÿwereÿgoingÿoutÿaÿlot.ÿÿ

 22ÿÿÿTheyÿwereÿhavingÿdates.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿkindÿofÿdates?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿTheyÿwouldÿmeetÿguys.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿProstitution?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 185 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhoÿtheyÿwereÿworkingÿfor?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿBrianÿFolks.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknow?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿBecauseÿtheyÿgaveÿhimÿmoneyÿandÿIÿ--ÿtheyÿwereÿtalking.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿsawÿRedÿandÿAmandaÿgiveÿFolksÿmoney?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿhearÿthemÿtalkingÿaboutÿifÿtheÿ

 11ÿÿÿconversationsÿwereÿwithÿFolks?ÿÿ

 12ÿÿÿ            MS.ÿSEN:ÿÿObjection,ÿYourÿHonor,ÿhearsay.ÿÿItÿcallsÿ

 13ÿÿÿforÿhearsay.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿWouldÿcounselÿapproachÿtheÿbench?ÿÿ

 15ÿÿÿ[Benchÿconference]

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 186 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿSoÿthisÿisÿanÿissueÿthatÿIÿhaveÿthoughtÿ

    2ÿÿÿaboutÿandÿit'sÿunclearÿtoÿme.ÿÿManyÿofÿtheÿstatementsÿwereÿ

    3ÿÿÿamongÿco-conspirators.ÿÿTheÿconspiracyÿobjectiveÿwasÿtheÿdrugsÿ

    4ÿÿÿnotÿtheÿprostitution.ÿÿSoÿdoesÿthatÿmeanÿeitherÿtheÿ

    5ÿÿÿ801(d)(2)(E)ÿappliesÿonlyÿtoÿdrugÿrelatedÿstatementsÿorÿdoesÿitÿ

    6ÿÿÿapplyÿtoÿanythingÿwithinÿtheÿconspiracyÿthatÿwasÿunlawfulÿ

    7ÿÿÿactivity?ÿ

    8ÿÿÿ          MS.ÿSEN:ÿÿWell,ÿYourÿHonor,ÿIÿwouldÿargueÿthere'sÿnoÿ

    9ÿÿÿconspiracyÿtoÿengageÿinÿhumanÿtraffickingÿinÿthisÿcase.ÿÿ

 10ÿÿÿThere'sÿonlyÿrelatedÿtoÿtheÿdrugs,ÿandÿwhatÿtheÿprosecutorsÿ

 11ÿÿÿspecificallyÿaskedÿthisÿwitness,ÿYourÿHonor,ÿisÿwhatÿdidÿyouÿ

 12ÿÿÿhearÿthemÿsayÿaboutÿtheirÿworkÿforÿprostitution.ÿÿIÿmeanÿit'sÿ

 13ÿÿÿveryÿspecificÿsoÿIÿthinkÿthatÿisÿoutsideÿtheÿscopeÿofÿ

 14ÿÿÿ801(2)(D).ÿÿ

 15ÿÿÿ            MS.ÿSAVNER:ÿÿIfÿIÿmay,ÿIÿthinkÿIÿaddedÿatÿtheÿendÿofÿ

 16ÿÿÿthatÿquestionÿtoÿtheÿextentÿFolksÿwasÿinvolvedÿinÿtheÿ

 17ÿÿÿconversations.ÿÿSoÿitÿwasÿonlyÿintendingÿtoÿelicitÿcommentsÿandÿ

 18ÿÿÿconversationsÿinÿwhichÿFolksÿwasÿinvolved,ÿbutÿIÿwouldÿsay,ÿ

 19ÿÿÿYourÿHonor,ÿevenÿthoughÿtheÿconspiracyÿtoÿengageÿinÿ

 20ÿÿÿprostitutionÿorÿtraffickingÿhasn'tÿbeenÿcharged,ÿYourÿHonorÿcanÿ

 21ÿÿÿfindÿbyÿaÿpreponderanceÿofÿtheÿevidenceÿthatÿaÿconspiracyÿdidÿ

 22ÿÿÿexistÿforÿevidentiaryÿpurposesÿinÿorderÿtoÿadmitÿstatementsÿofÿ

 23ÿÿÿco-conspirators.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿIÿcouldÿdoÿthatÿorÿelseÿIÿcouldÿsayÿthatÿ

 25ÿÿÿanyÿconversationÿamongÿallÿofÿtheÿpeopleÿwhoÿareÿclearlyÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 187 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿinvolvedÿinÿtheÿdrugÿrelatedÿconspiracy.ÿÿAnywayÿtheÿreasonÿIÿ

    2ÿÿÿcalledÿyouÿupÿhereÿisÿbecauseÿI'veÿbeenÿwrestlingÿwithÿthatÿ

    3ÿÿÿparticularÿquestionÿbecauseÿanyÿtimeÿyouÿobjectÿtoÿhearsayÿ--ÿ

    4ÿÿÿwellÿit'sÿnotÿhearsayÿifÿit'sÿwithinÿtheÿexceptionÿofÿtheÿ

    5ÿÿÿhearsayÿruleÿandÿ801(d)(2)(E)ÿisÿanÿexceptionÿtoÿtheÿhearsayÿ

    6ÿÿÿrule,ÿbutÿanywayÿatÿleastÿinÿregardÿtoÿyouÿconnectingÿthisÿupÿ

    7ÿÿÿtoÿFolksÿwouldÿhaveÿheardÿorÿsaidÿit'sÿrelatedÿtoÿhim,ÿandÿasÿaÿ

    8ÿÿÿresultÿsheÿcouldÿtestifyÿtoÿanythingÿthatÿheÿwasÿpresentÿtoÿ

    9ÿÿÿhearÿandÿengageÿin.ÿÿOkay.ÿÿ

 10ÿÿÿ            MS.ÿSEN:ÿÿJustÿtoÿclarify,ÿYourÿHonor,ÿmyÿ

 11ÿÿÿunderstandingÿisÿtheseÿtwoÿwitnessesÿwereÿnotÿinvolvedÿonÿtheÿ

 12ÿÿÿdrugÿside.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿWhichÿtwoÿwitnesses?ÿÿChrissy?ÿÿ

 14ÿÿÿ            MS.ÿSEN:ÿÿNo.ÿÿTheÿtwoÿwomenÿthatÿareÿelicitingÿtheÿ

 15ÿÿÿstatementsÿaboutÿwhatÿsheÿheardÿthemÿsayÿthatÿshe'sÿ--ÿthoseÿ

 16ÿÿÿtwoÿareÿnotÿinvolvedÿinÿtheÿdrugÿsalesÿandÿtheÿdrugÿpieceÿofÿ

 17ÿÿÿit.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿCanÿyouÿmakeÿaÿprofferÿasÿtoÿwhatÿshe'sÿ

 19ÿÿÿgoingÿtoÿtestifyÿto?ÿÿ

 20ÿÿÿ            MS.ÿSAVNER:ÿÿIÿdon'tÿactuallyÿknowÿwhatÿshe'sÿgoingÿ

 21ÿÿÿtoÿsay,ÿbutÿIÿcanÿaskÿherÿandÿIÿcanÿrephraseÿtoÿmakeÿitÿclearÿIÿ

 22ÿÿÿonlyÿintendedÿtoÿaskÿherÿaboutÿconversationsÿsheÿheardÿinÿwhichÿ

 23ÿÿÿFolksÿwasÿaÿparty.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿWellÿcanÿyouÿrephraseÿtheÿ

 25ÿÿÿquestion?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 188 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿ          MS.ÿSAVNER:ÿÿIÿwill.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿAndÿthenÿitÿbecomesÿrelevantÿevenÿifÿtheyÿ

    3ÿÿÿweren'tÿinÿtheÿconspiracy.ÿÿSoÿifÿyouÿcanÿrephraseÿtheÿ

    4ÿÿÿquestion.ÿÿ

    5ÿÿÿ          MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿ

    6ÿÿÿ[Endÿofÿbenchÿconference]

    7

    8

    9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 189 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿMissÿT.,ÿdoÿyouÿeverÿrememberÿFolksÿhavingÿaÿ

    3ÿÿÿconversationÿwithÿeitherÿRedÿorÿAmandaÿaboutÿtheÿprostitutionÿ

    4ÿÿÿwork?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhatÿdoÿyouÿrememberÿMr.ÿFolksÿsayingÿaboutÿit?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿHeÿaskedÿifÿtheyÿhadÿanyÿdates.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

    9ÿÿÿA.ÿÿÿÿÿAnythingÿlinedÿup.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSoÿ--ÿÿ

 11ÿÿÿA.ÿÿÿÿÿDates.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿStartingÿ--ÿandÿtellÿusÿwhatÿyouÿunderstoodÿofÿtheÿ

 13ÿÿÿconversation?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿThatÿtheyÿwereÿgoingÿtoÿgoÿhaveÿ--ÿmeetÿmenÿandÿgetÿthemÿ

 15ÿÿÿlinedÿup.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkayÿandÿtheyÿwouldÿbeÿdiscussingÿgettingÿdatesÿlinedÿupÿ

 17ÿÿÿwithÿMr.ÿFolks?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAnythingÿelseÿyouÿrememberÿaboutÿthoseÿconversations?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿNotÿrightÿnow.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿEventuallyÿoverÿyourÿtimeÿatÿLori'sÿhouseÿdidÿ

 22ÿÿÿotherÿpeopleÿmoveÿin?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhoÿareÿthoseÿotherÿpeople?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿAylaÿandÿV.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 190 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿAylaÿandÿwho?ÿÿ

    3ÿÿÿ          THEÿWITNESS:ÿÿVictoria.ÿÿ

    4ÿÿÿBYÿMS.ÿSAVNER:ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿYouÿsaidÿV;ÿisÿthatÿright?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿ--ÿexcuseÿme.ÿÿDoÿyouÿknowÿV'sÿname?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿVictoria.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿweÿpullÿupÿ47Dÿplease?ÿÿOhÿI'mÿsorry.ÿÿTakeÿ

 10ÿÿÿthatÿdown.ÿÿ54A.ÿÿDoÿyouÿrecognizeÿthisÿperson?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿThat'sÿAyla.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿshe'sÿoneÿofÿtheÿpeopleÿthatÿmovedÿintoÿ

 13ÿÿÿLori's?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿaboutÿwhenÿsheÿmovedÿin,ÿinÿrelationÿtoÿ

 16ÿÿÿwhenÿyouÿmovedÿin?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿAÿcoupleÿweeks.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAfter?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkayÿandÿcanÿyouÿpullÿupÿ55A?ÿÿWho'sÿthis?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿVictoria.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAlsoÿknownÿtoÿyouÿasÿV?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿdoÿyouÿrememberÿwhenÿsheÿmovedÿin,ÿinÿ

 25ÿÿÿrelationÿtoÿwhenÿyouÿmovedÿin?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 191 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿAÿlittleÿafterÿAyla.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿweÿsawÿbrieflyÿanotherÿpicture.ÿÿCanÿweÿ

    3ÿÿÿnowÿpullÿupÿ47D?ÿÿDoÿyouÿknowÿwhoÿthisÿpersonÿis?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿHannah.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿpointÿdidÿHannahÿmoveÿintoÿLori'sÿhouse?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhenÿwasÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿLikeÿmaybeÿaÿmonthÿorÿtwoÿmonthsÿafterÿIÿgotÿthere.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿthisÿwasÿinÿ2015.ÿÿDidÿyouÿknowÿHannahÿinÿ

 10ÿÿÿ2013?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿfirstÿmetÿMoeÿhowÿdidÿheÿpresentÿ--ÿexcuseÿme.ÿÿ

 13ÿÿÿMr.ÿFolksÿdidÿyouÿknowÿhimÿbyÿanyÿotherÿnames?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿfirstÿmetÿhimÿhowÿdidÿheÿpresentÿhimself?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿKind.ÿÿGenerous.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhatÿtheÿnatureÿofÿhisÿrelationshipÿwasÿwithÿ

 18ÿÿÿV,ÿVictoria,ÿorÿAyla?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿTheyÿwereÿworkingÿforÿhim.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿifÿtheyÿalsoÿhadÿaÿsexualÿrelationshipÿwithÿ

 21ÿÿÿhim?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿknowÿVictoria.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSheÿdid?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSoÿyouÿmentionedÿthatÿatÿLori'sÿhouseÿFolksÿwasÿsellingÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 192 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿdrugsÿalongÿwithÿLoriÿwhenÿyouÿshowedÿup;ÿisÿthatÿright?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿFolksÿgetÿhisÿdrugsÿifÿyouÿknow?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿFromÿG.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿdidÿGÿshowÿup?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿMaybeÿtwoÿmonthsÿafterÿIÿstartedÿlivingÿinÿtheÿlivingÿ

    7ÿÿÿroom.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿThatÿwasÿtheÿfirstÿtimeÿyouÿmetÿG?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhoÿprovidedÿFolksÿdrugsÿtoÿsellÿbeforeÿG?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿobserveÿaboutÿtheÿrelationshipÿbetweenÿ

 13ÿÿÿFolksÿandÿG?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿTheyÿwereÿlikeÿbrothers.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿTheyÿseemedÿclose?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿHowÿfrequentlyÿwasÿGÿthereÿonceÿheÿdidÿstartÿcomingÿup?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿAlmostÿallÿtheÿtimeÿexceptÿforÿhereÿandÿthereÿheÿwasÿ

 19ÿÿÿgone.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhereÿheÿstayed?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿHotels.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿyourÿrelationshipÿwithÿhimÿlike?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿHeÿwasÿlikeÿmyÿfriend.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿHowÿdidÿheÿtreatÿyou?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿLikeÿfamily.ÿÿLikeÿIÿwasÿhisÿsister.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 193 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿCanÿyouÿdescribeÿsomeÿofÿtheÿthingsÿheÿdidÿthatÿgaveÿyouÿ

    2ÿÿÿthatÿimpression?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿHeÿmadeÿsureÿIÿwasÿfed.ÿÿHeÿmadeÿsureÿIÿwasÿwell.ÿÿHeÿ

    4ÿÿÿlookedÿoutÿforÿme.ÿÿMadeÿsureÿIÿwasÿokay.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsaidÿheÿmadeÿsureÿyouÿwereÿnotÿsick?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿwasÿnotÿsick.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿSickÿfromÿheroinÿwithdrawal?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDidÿGÿhaveÿaÿnicknameÿforÿyouÿorÿsomethingÿthatÿheÿ

 10ÿÿÿcalledÿyou?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿLittleÿsis.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDidÿyouÿknowÿGÿtoÿsellÿtoÿpeopleÿdirectlyÿ--ÿtoÿdoÿ

 13ÿÿÿstreetÿsales?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDidÿyouÿknowÿhimÿtoÿsupplyÿotherÿpeopleÿbesidesÿBrianÿ

 16ÿÿÿFolksÿwithÿdrugsÿwhenÿheÿwasÿinÿVermont?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿdidÿotherÿmenÿstartÿcomingÿtoÿLori'sÿhouseÿ

 19ÿÿÿtooÿ--ÿstartÿstayingÿthere?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿTowerÿandÿShay.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿCanÿweÿpullÿupÿ115ÿplease?ÿÿWhoÿisÿthis?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿThatÿisÿTower.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿhisÿrole?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿTheÿenforcer.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhatÿdoesÿthatÿmean?ÿÿWhatÿdidÿheÿdo?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 194 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿHeÿmadeÿsureÿtheÿgirlsÿwereÿnotÿrunningÿamuck.ÿÿHeÿmadeÿ

    2ÿÿÿsureÿweÿhaveÿ--ÿweÿhadÿtheÿmoney.ÿÿWeÿweren'tÿdoingÿallÿtheÿ

    3ÿÿÿdrugs.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhatÿdoesÿitÿmeanÿ--ÿwhatÿdoÿyouÿmeanÿheÿmadeÿsureÿyouÿ

    5ÿÿÿhadÿtheÿmoney?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿLikeÿifÿweÿdidÿsalesÿweÿweren'tÿgoingÿandÿspendingÿitÿ

    7ÿÿÿandÿmadeÿsureÿweÿhadÿwhatÿweÿhad.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿYouÿalsoÿmentionedÿShay?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿShay'sÿrole?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿHeÿbroughtÿdrugsÿup.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknow?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿBecauseÿtheyÿwereÿwaitingÿwhenÿweÿwereÿdry.ÿÿWeÿwereÿ

 14ÿÿÿwaitingÿforÿShay.ÿÿBroughtÿthemÿintoÿtheÿhouse.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿHowÿdidÿitÿworkÿbetweenÿGÿandÿShayÿbothÿbringingÿdrugsÿ

 16ÿÿÿup?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿItÿwasÿwhenÿGÿdidn'tÿwantÿtoÿgoÿdownÿandÿShayÿwouldÿgoÿ

 18ÿÿÿdown.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿtheyÿbothÿbroughtÿdrugsÿup?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿtheyÿgaveÿthemÿtoÿBrianÿFolks?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿBrianÿFolksÿdoÿwithÿthem?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿWeÿbaggedÿitÿup.ÿÿWeÿputÿitÿtogether.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿsoldÿitÿtoÿindividualÿcustomers?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 195 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿobserveÿaboutÿtheÿrelationshipÿbetweenÿ

    3ÿÿÿShay,ÿHightower,ÿG,ÿandÿFolks?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿTheyÿwereÿfriends.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿCouldÿyouÿtellÿwhoÿwasÿinÿcharge?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿBrianÿFolks.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknow?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿHeÿwasÿtheÿmostÿauthoritativeÿfigure.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿHowÿso?ÿÿWhatÿkindÿofÿthingsÿdidÿheÿdo?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿHeÿmadeÿsureÿthatÿweÿhadÿtheÿmoney.ÿÿWeÿhad,ÿyouÿknow,ÿ

 13ÿÿÿ--ÿweÿwereÿonÿpoint.ÿÿLikeÿweÿweren'tÿgoingÿandÿspendingÿtheÿ

 14ÿÿÿmoney.ÿÿMadeÿsureÿweÿhadÿtheÿmoney.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDidÿyouÿseeÿFolksÿinteractÿwithÿHightower,ÿG,ÿandÿShay?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿobserveÿaboutÿthose?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿTheyÿwereÿfriendlyÿtoÿeachÿother.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿLoriÿwasÿatÿtheÿhouseÿtooÿduringÿthisÿtime,ÿright?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿLoriÿwasÿatÿtheÿhouse,ÿyes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿTellÿusÿaboutÿwhatÿsheÿwasÿdoingÿwhileÿallÿthisÿwasÿ

 22ÿÿÿgoingÿon?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿBasicallyÿinÿherÿbedroomÿbecauseÿweÿhadÿtheÿlivingÿroom.ÿÿ

 24ÿÿÿJustÿlivingÿinÿherÿbedroom,ÿbeing,ÿhangingÿout.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿherÿhabitÿlikeÿatÿtheÿtime?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 196 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿAÿlot.ÿÿAÿleastÿaÿbunÿaÿday.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSheÿwasÿdoingÿheroin?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿHowÿoftenÿwouldÿsheÿcomeÿaskÿyouÿorÿsomeoneÿelseÿthatÿ

    5ÿÿÿyouÿsawÿforÿheroin?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿAtÿleastÿfourÿorÿfiveÿtimesÿaÿdayÿandÿsheÿwasÿdoingÿ

    7ÿÿÿcrackÿasÿwell.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿYou'veÿalludedÿtoÿthis,ÿbutÿatÿsomeÿpointÿ

    9ÿÿÿwhileÿyouÿwereÿstayingÿthereÿdidÿyouÿstartÿworkingÿinÿthisÿ

 10ÿÿÿorganizationÿtoo?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿExplainÿhowÿthatÿhappened?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIÿstartedÿoffÿwithÿoneÿorÿtwoÿbunsÿandÿwhenÿtheÿmoneyÿ

 14ÿÿÿcameÿbackÿIÿwasÿsupposedÿtoÿcomeÿback.ÿÿIÿgotÿmoreÿandÿmoreÿ

 15ÿÿÿresponsibility.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿlet'sÿbreakÿthisÿdown.ÿÿYouÿgotÿoneÿorÿtwoÿ

 17ÿÿÿbuns.ÿÿWhoÿdidÿyouÿgetÿthemÿfrom?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhatÿdidÿyouÿdoÿwithÿthem?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿsoldÿthemÿtoÿcustomers.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿconnectÿwithÿtheÿcustomers?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿhadÿaÿphone.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhoÿgaveÿyouÿtheÿphone?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿcustomersÿwouldÿcallÿthatÿphone?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 197 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhereÿwouldÿtheÿdealsÿhappen?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿInÿtheÿkitchen.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿExplainÿhowÿitÿwouldÿwork.ÿÿYouÿwouldÿgetÿaÿcall,ÿaÿ

    5ÿÿÿcustomerÿwouldÿwantÿtoÿcomeÿin,ÿwhatÿwouldÿyouÿdo?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿwouldÿgetÿhoweverÿmanyÿbagsÿtheyÿwantedÿandÿgoÿintoÿ

    7ÿÿÿtheÿkitchenÿorÿtheÿbathroomÿandÿgetÿtheÿmoneyÿfromÿthem.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWereÿthereÿrulesÿaboutÿhowÿtoÿdoÿtheÿdeals?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNoÿoneÿcanÿgoÿinÿtheÿlivingÿroom.ÿÿNoÿoneÿcanÿdoÿdrugsÿ

 10ÿÿÿinÿtheÿhouse.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhoseÿrulesÿwereÿthose?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿBrian's.ÿÿMoe's.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿHeÿtoldÿyouÿthoseÿrules?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhereÿwouldÿtheÿdrugsÿbeÿkeptÿaroundÿtheÿhouseÿatÿLori'sÿ

 16ÿÿÿhouse?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿWeÿhadÿthemÿonÿus,ÿbehindÿtheÿbookshelf,ÿandÿotherÿ

 18ÿÿÿplacesÿinÿtheÿhouseÿthatÿwereÿ--ÿthatÿnoÿoneÿwouldÿknowÿsoÿtheyÿ

 19ÿÿÿcouldn'tÿgetÿstolen.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDidÿyouÿalsoÿdoÿsomeÿworkÿdoingÿerrandsÿforÿFolks?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDescribeÿthat?ÿÿWhatÿkindÿofÿstuffÿdidÿyouÿdo?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿIÿwentÿtoÿbringÿCassandraÿaround.ÿÿBrianÿtoÿandÿfromÿtheÿ

 24ÿÿÿhouse.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhoÿisÿCassandra?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 198 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿHisÿwife.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿKeepÿgoing.ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿbroughtÿCassandraÿtoÿschoolÿtoÿpickÿupÿtheÿkids.ÿÿWentÿ

    4ÿÿÿbackÿtoÿtheÿhouse.ÿÿWentÿtoÿtheÿbankÿtoÿdepositÿmoney.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWasÿthereÿeverÿaÿtimeÿyouÿhadÿtoÿcleanÿCassandra'sÿ

    6ÿÿÿhouse?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhoÿtoldÿyouÿtoÿdoÿthat?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhoÿtoldÿyouÿtoÿdoÿallÿtheseÿerrandsÿthatÿyou'reÿtalkingÿ

 11ÿÿÿabout?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿwereÿdoingÿtheÿhand-to-handÿexchangesÿwithÿ

 14ÿÿÿcustomersÿdoÿyouÿrememberÿtheÿpricesÿyouÿwereÿchargingÿforÿ

 15ÿÿÿheroinÿandÿcrackÿatÿtheÿtime?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿTheyÿwereÿchanging,ÿbutÿyes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿTellÿusÿwhatÿtheÿpricesÿwereÿthatÿyouÿremember?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿ75,ÿ65,ÿandÿIÿbelieveÿitÿwentÿtoÿaÿhundred.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿ75,ÿ65ÿandÿaÿhundredÿforÿhowÿmuch?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿForÿaÿbun.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿthat'sÿheroin?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsaidÿthatÿyouÿwereÿatÿfirstÿgiven,ÿIÿthinkÿyouÿ

 24ÿÿÿsaid,ÿoneÿtoÿthree?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿOneÿorÿtwoÿfirst.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 199 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAtÿaÿtime?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿwhoÿwouldÿyouÿgetÿthoseÿfrom?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿwouldÿyouÿdoÿonceÿyouÿsoldÿthatÿquantity?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿwouldÿgiveÿhimÿtheÿmoney.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿthenÿwhat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿAndÿthenÿIÿwouldÿgetÿmore.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyouÿkeepÿtheÿdrugsÿwhenÿyouÿwereÿworking?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿOnÿme.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿalsoÿhaveÿaÿsafeÿorÿaÿlockboxÿatÿsomeÿ

 12ÿÿÿpoint?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿExplainÿhowÿthatÿworked?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿItÿwasÿaÿsmallÿsafeÿthatÿweÿhadÿunderneathÿtheÿdeskÿinÿ

 16ÿÿÿLori'sÿhouse.ÿÿIÿhadÿtheÿcombination.ÿÿHannahÿhadÿtheÿ

 17ÿÿÿcombination.ÿÿMoeÿhadÿtheÿcombination.ÿÿGÿhadÿit.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿkeptÿinÿthere?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿHeroinÿandÿcrack.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿbroughtÿbackÿtheÿmoneyÿfromÿtheÿsalesÿthatÿ

 21ÿÿÿyouÿdid,ÿdidÿyouÿputÿitÿinÿaÿsafeÿorÿdidÿyouÿgiveÿitÿdirectlyÿ

 22ÿÿÿtoÿMoe?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿEither.ÿÿHeÿwasÿthereÿIÿwouldÿgiveÿitÿtoÿhimÿorÿputÿitÿ

 24ÿÿÿinÿtheÿsafeÿwhenÿheÿcame.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿHowÿmanyÿsalesÿwouldÿyouÿsayÿyouÿwereÿdoingÿonÿaÿdailyÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 200 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿbasis?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿAboutÿ25ÿtoÿ30.ÿÿDependsÿonÿpaydayÿ--ÿpaydaysÿasÿwell.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿPaydayÿforÿyouÿorÿpaydayÿforÿcustomers?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿPaydayÿforÿcustomers.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿthatÿwasÿaÿslowÿday?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿItÿwasÿaÿbusyÿdayÿpayday.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿGotÿit.ÿÿSoÿ25ÿtoÿ30ÿsalesÿonÿaÿregularÿday?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿmoreÿonÿpayday?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhatÿhoursÿwereÿyouÿdoingÿtheseÿsales?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿAllÿhoursÿofÿtheÿnight.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿdidÿyouÿstartÿgettingÿinvolvedÿinÿbaggingÿ

 14ÿÿÿupÿtheÿdrugs?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿTellÿusÿhowÿthatÿworked?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿWeÿwouldÿcloseÿtheÿlivingÿroomÿoffÿtoÿanybodyÿbesidesÿ

 18ÿÿÿtheÿpeopleÿwhoÿwereÿsupposedÿtoÿbeÿinÿtheÿlivingÿroom.ÿÿTrustedÿ

 19ÿÿÿpeople.ÿÿItÿwasÿmeÿandÿHannahÿbasicallyÿbaggingÿupÿheroinÿandÿ

 20ÿÿÿcrack.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿExplainÿhowÿthatÿwouldÿwork.ÿÿWhatÿwasÿtheÿ

 22ÿÿÿprocessÿlike?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿWeÿhadÿaÿbackpackÿfullÿofÿsupplies.ÿÿWeÿhadÿaÿturnÿ

 24ÿÿÿtable,ÿweÿhadÿrazorÿblades,ÿtheÿbaggies,ÿandÿcards,ÿplayingÿ

 25ÿÿÿcards.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 201 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhatÿwereÿtheÿcardsÿusedÿfor?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿToÿdumpÿtheÿdrugsÿinÿtheÿbags.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsaidÿitÿwasÿyouÿandÿHannahÿgenerallyÿdoingÿthis?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿHowÿmuchÿ--ÿwhatÿwasÿtheÿsortÿofÿbulkÿquantityÿofÿheroinÿ

    6ÿÿÿorÿcrackÿyouÿwereÿbaggingÿonÿaÿgivenÿday?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿGolfÿballÿsize.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿHowÿoftenÿwouldÿyouÿdoÿthis?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿOnceÿorÿtwiceÿaÿweek.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSoÿtheÿgolfÿballÿsizeÿwasÿthatÿparticularlyÿheroin?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿhowÿaboutÿcrack?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿItÿwasÿjustÿinÿaÿbagÿandÿweÿwouldÿdumpÿitÿonÿtheÿtableÿ

 14ÿÿÿandÿbagÿitÿupÿintoÿdifferentÿpieces.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿhowÿoftenÿwereÿyouÿbaggingÿcrack?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿOnceÿorÿtwiceÿaÿweek.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿHowÿmanyÿbunsÿwouldÿyouÿsayÿyouÿbaggedÿinÿaÿnormalÿ

 18ÿÿÿbaggingÿsession?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿAboutÿthreeÿorÿfourÿsleeves.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿThreeÿorÿfourÿsleeves?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿHowÿmanyÿbunsÿareÿinÿaÿsleeve?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿ10.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhoÿwouldÿprovideÿtheÿrawÿmaterialÿ--ÿtheÿrawÿdrugÿ

 25ÿÿÿmaterialÿthatÿyouÿwereÿworkingÿwith?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 202 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿMoeÿorÿG.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿwhoÿwouldÿprovideÿtheÿsuppliesÿthatÿyouÿneededÿtoÿ

    3ÿÿÿbagÿitÿupÿwith?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿWeÿwouldÿgetÿmoneyÿtoÿgoÿgetÿthem.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhoÿwouldÿyouÿgetÿmoneyÿfrom?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhereÿwouldÿyouÿgoÿtoÿgetÿtheÿstuffÿyouÿneeded?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿNorthernÿLightsÿorÿRiteÿAid.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿToÿgetÿtheÿbagsÿandÿrazorÿblades?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿtheÿcolorÿbagsÿthatÿyouÿallÿusedÿtoÿbagÿ

 12ÿÿÿupÿtheÿcrack?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNormallyÿtheyÿwereÿblue,ÿgreen,ÿandÿIÿthinkÿred.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDidÿAylaÿeverÿbagÿdrugs?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿsheÿwearÿwhenÿsheÿbaggedÿdrugs?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿAÿbra.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhyÿisÿthat?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿBecauseÿsheÿcouldn'tÿbeÿtrustedÿtoÿhaveÿ--ÿtoÿtakeÿtheÿ

 20ÿÿÿdrugs.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhoÿtoldÿherÿsheÿhadÿtoÿwearÿjustÿaÿbra?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdoÿwithÿtheÿfinishedÿbagsÿafterÿyouÿcreatedÿ

 24ÿÿÿtheÿbunsÿandÿtheÿsleeves?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿTheyÿwouldÿtakeÿthemÿoutÿofÿtheÿhouseÿorÿputÿthemÿinÿtheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 203 of 274
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.
ÿ
    1ÿÿÿbookshelf.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSoÿhideÿthemÿaroundÿLori'sÿhouse?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿwhileÿ--ÿduringÿthisÿperiodÿwhileÿyouÿwereÿ

    5ÿÿÿlivingÿatÿLori'sÿhouseÿdidÿyouÿeverÿbagÿanywhereÿelse?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿHowÿwereÿyouÿpaidÿforÿyourÿwork?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿDrugs.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDidÿyouÿalsoÿgetÿmoney?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿToÿeatÿwith.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿExplainÿhowÿthatÿwouldÿwork.ÿÿHowÿwouldÿyouÿgetÿfood?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿwouldÿhaveÿtoÿaskÿtoÿgoÿtoÿtheÿstore.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhoÿwouldÿyouÿask?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿwouldÿheÿ--ÿÿ

 16ÿÿÿA.ÿÿÿÿÿOrÿG.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWouldÿMoeÿorÿGÿgiveÿyouÿmoneyÿtoÿuse?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYesÿorÿIÿwouldÿhaveÿtoÿuseÿitÿoutÿofÿtheÿmoneyÿIÿhadÿ--ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 20ÿÿÿA.ÿÿÿÿÿ--ÿfromÿsales.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿsometimesÿdidÿyouÿgetÿpaidÿinÿcash?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNo.ÿÿIfÿIÿmadeÿaÿsale,ÿIÿwouldÿgetÿ--ÿIÿwouldÿuseÿtheÿ

 23ÿÿÿmoneyÿtoÿeat.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSoÿyouÿaskedÿpermissionÿbeforeÿyouÿusedÿtheÿmoneyÿfromÿ

 25ÿÿÿtheÿsales?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 204 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿYouÿmentionedÿalsoÿyouÿdepositedÿ--ÿyouÿdidÿsomeÿrunsÿtoÿ

    3ÿÿÿtheÿbank;ÿisÿthatÿright?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿExplainÿhowÿthatÿworked.ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿwouldÿgetÿaÿtextÿmessageÿofÿaccountÿtoÿgoÿputÿmoneyÿ

    7ÿÿÿinto.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAÿtextÿmessageÿfromÿwho?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿIsÿthisÿmoneyÿyouÿhadÿjustÿcollectedÿfromÿcustomersÿorÿ

 11ÿÿÿotherÿmoney?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿOtherÿmoney.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhoÿwouldÿgiveÿyouÿtheÿmoneyÿtoÿdeposit?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿdoÿthatÿforÿG?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿYou'veÿmentionedÿthis,ÿthatÿthereÿwasÿanotherÿsideÿtoÿ

 18ÿÿÿthisÿbusinessÿtoo,ÿright?ÿÿSomeÿofÿtheÿgirlsÿwereÿinvolvedÿinÿ

 19ÿÿÿprostitution;ÿisÿthatÿright?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿinÿallÿtheÿtimeÿthatÿyouÿwereÿatÿLori'sÿwhichÿ

 22ÿÿÿgirlsÿdidÿyouÿknowÿtoÿbeÿworkingÿasÿprostitutes?ÿÿYou'veÿ

 23ÿÿÿmentionedÿ--ÿÿ

 24ÿÿÿA.ÿÿÿÿÿAyla,ÿV,ÿRed,ÿandÿAyla.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿaboutÿAmanda?ÿÿWeÿsawÿherÿpictureÿbefore.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 205 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSheÿwasÿworkingÿasÿaÿprostitute?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿCanÿweÿpullÿupÿ50Aÿplease?ÿÿDoÿyouÿknowÿwhoÿthatÿis?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿThat'sÿKeisha.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿsheÿworkingÿasÿaÿprostituteÿtoÿyourÿ

    7ÿÿÿknowledge?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿCanÿweÿpullÿupÿ113?ÿÿDoÿyouÿknowÿwhoÿthatÿis?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿJerrika.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWasÿsheÿworkingÿasÿaÿprostituteÿasÿwell?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿIÿwantÿtoÿtalkÿaboutÿKeisha.ÿÿWhatÿdoÿyouÿknowÿaboutÿ--ÿ

 14ÿÿÿandÿthisÿisÿjustÿfromÿyourÿownÿobservationsÿorÿfromÿthingsÿthatÿ

 15ÿÿÿFolksÿtoldÿyou.ÿÿWhatÿdoÿyouÿknowÿaboutÿKeisha'sÿworkÿasÿaÿ

 16ÿÿÿprostitute?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿSheÿdidÿBackpaging.ÿÿSheÿcameÿaÿcoupleÿtimesÿwhenÿsheÿ

 18ÿÿÿwasÿsickÿtoÿgetÿdrugsÿsoÿsheÿwouldÿgoÿonÿdates.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿExplainÿhowÿthatÿworked.ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIfÿsheÿwasÿreallyÿsick,ÿsheÿwouldÿcomeÿtoÿtheÿhouseÿorÿ

 21ÿÿÿ--ÿandÿIÿwouldÿgiveÿherÿdrugs.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDidÿyouÿaskÿpermissionÿfromÿanyoneÿbeforeÿyouÿgaveÿherÿ

 23ÿÿÿdrugs?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 206 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿonlyÿgiveÿtheÿgirlsÿdrugsÿwhenÿheÿsaidÿitÿwasÿokay.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDidÿyouÿgiveÿallÿofÿtheÿgirls,ÿthatÿweÿjustÿlookedÿatÿ

    5ÿÿÿpicturesÿof,ÿdrugs?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿforÿallÿofÿthemÿyouÿaskedÿMoeÿfirst?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿaskÿGÿpermissionÿforÿgivingÿtheseÿgirlsÿ

 10ÿÿÿdrugs?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿOnceÿorÿtwice,ÿbutÿalwaysÿMoe.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWasÿKeishaÿstayingÿatÿtheÿhouseÿonÿSpringÿStreet?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhereÿsheÿwasÿstaying?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿsheÿwouldÿjustÿcomeÿbyÿsometimes,ÿright?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿBasedÿonÿwhatÿyouÿobservedÿdidÿsheÿmeetÿMoeÿduringÿtheÿ

 19ÿÿÿtimeÿyouÿmetÿhimÿorÿdidÿsheÿknowÿhimÿfromÿbefore?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿFromÿtheirÿrelationshipÿbefore.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿIÿwantÿtoÿtalkÿaboutÿJerrika.ÿÿAtÿsomeÿpointÿwasÿthereÿaÿ

 22ÿÿÿtimeÿwhenÿyouÿwereÿinvolvedÿinÿhelpingÿherÿgetÿwhatÿsheÿneededÿ

 23ÿÿÿtoÿworkÿasÿaÿprostitute?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿExplainÿwhatÿhappened.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 207 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿSheÿcameÿtoÿgetÿmoneyÿforÿaÿphoneÿcard.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿdidÿyouÿdoÿwhenÿsheÿcameÿaskingÿforÿit?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿaskedÿMoeÿifÿitÿwasÿcorrect.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAnd?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿHeÿsaidÿyes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿSoÿyouÿgaveÿherÿtheÿmoney?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWereÿallÿtheseÿgirlsÿthatÿwereÿworkingÿasÿprostitutes;ÿ

    9ÿÿÿAyla,ÿRed,ÿAmanda,ÿV,ÿKeisha,ÿJerrika,ÿwereÿtheyÿallÿheroinÿ

 10ÿÿÿusersÿtoÿyourÿknowledge?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿhowÿdidÿtheyÿtakeÿtheirÿheroinÿifÿyouÿsaw?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿTheyÿusedÿaÿneedle.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAllÿofÿthem?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿHowÿdidÿtheirÿhabitsÿatÿtheÿtimeÿcompareÿtoÿyoursÿinÿ

 17ÿÿÿtermsÿofÿhowÿmuchÿtheyÿwereÿusing?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿTheyÿwereÿatÿleastÿaÿbunÿorÿtwoÿbunsÿaÿdayÿatÿleast.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿremindÿusÿhowÿmuchÿyouÿwereÿusingÿatÿtheÿtime?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿFourÿorÿfive.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿTickets?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿTickets.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSoÿmultiplesÿmoreÿthanÿyou?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿhowÿdoesÿtheÿeffectsÿofÿshootingÿheroinÿcompareÿtoÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 208 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿsnortingÿitÿifÿyouÿknow?ÿÿ

    2ÿÿÿ          MS.ÿSEN:ÿÿObjection,ÿYourÿHonor.ÿÿIÿdon'tÿknowÿhowÿ

    3ÿÿÿthisÿwitnessÿwouldÿknowÿthat.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿPardonÿme.ÿÿ

    5ÿÿÿ          MS.ÿSEN:ÿÿFoundation,ÿYourÿHonor.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿWellÿfromÿherÿownÿexperience.ÿÿItÿgoesÿ

    7ÿÿÿwithoutÿsaying.ÿÿSoÿobjectionÿoverruled.ÿÿYouÿcanÿanswerÿthat.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿSoÿmyÿsymptomsÿwouldÿbeÿbad,ÿbutÿtheir'sÿwouldÿbeÿ

    9ÿÿÿmodifiedÿbecauseÿtheir'sÿwasÿthroughÿtheirÿveins.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSoÿexplainÿtheÿsymptomsÿyouÿexperiencedÿfromÿsnortingÿ

 11ÿÿÿwhenÿyouÿdidn'tÿhaveÿenoughÿheroin?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿColdÿchills,ÿsweats,ÿlegÿpain.ÿÿVery,ÿveryÿbadÿlegÿpainsÿ

 13ÿÿÿlikeÿyourÿbonesÿwereÿgoingÿoutÿofÿyourÿbody.ÿÿYourÿstomachÿ

 14ÿÿÿhurts.ÿÿYou'reÿshivering.ÿÿYou'reÿhot.ÿÿYou'reÿcold.ÿÿYourÿ

 15ÿÿÿanxietyÿisÿthroughÿtheÿroof.ÿÿAllÿyouÿcanÿthinkÿaboutÿisÿmakingÿ

 16ÿÿÿthatÿfeelingÿgoÿaway.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿThat'sÿhowÿyouÿfeltÿdoingÿfourÿorÿfiveÿticketsÿaÿday?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿobserveÿaboutÿtheÿotherÿwomenÿwhenÿtheyÿ

 20ÿÿÿwereÿinÿwithdrawal?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿTheyÿwereÿ--ÿbasicallyÿcouldn'tÿgetÿoutÿofÿbed.ÿÿTheyÿ

 22ÿÿÿwereÿpuking.ÿÿTheyÿbasicallyÿwereÿbedridden.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿseeÿMoeÿthereÿwhenÿtheÿgirlsÿwereÿinÿthatÿ

 24ÿÿÿstate?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 209 of 274
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿHowÿoften?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿDaily.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿSoÿexplainÿtoÿusÿfromÿwhatÿyouÿobservedÿbeingÿinÿtheÿ

    4ÿÿÿhouseÿhowÿdidÿtheÿprostitutionÿsideÿofÿtheÿbusinessÿwork?ÿÿYouÿ

    5ÿÿÿmentionedÿBackpage,ÿright?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿSoÿwhoÿtookÿtheÿpicturesÿofÿtheÿwomenÿthatÿwereÿpostedÿ

    8ÿÿÿonÿBackpage?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿTheyÿdid.ÿÿ

 10ÿÿÿ            MS.ÿSEN:ÿÿObjection,ÿYourÿHonor.ÿÿIÿthinkÿthatÿsheÿ

 11ÿÿÿneedsÿtoÿlayÿaÿfoundationÿinÿtermsÿofÿhowÿsheÿwouldÿknowÿthat.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿWellÿifÿsheÿsaidÿthatÿsheÿknewÿ--ÿsheÿ

 13ÿÿÿcalledÿitÿBackpaging.ÿÿYou'reÿaskingÿforÿaÿfoundationÿasÿtoÿhowÿ

 14ÿÿÿsheÿwouldÿknowÿpeopleÿwereÿBackpaging?ÿÿ

 15ÿÿÿ            MS.ÿSEN:ÿÿNo.ÿÿIÿthinkÿtheÿquestionÿwasÿwhoÿtookÿtheÿ

 16ÿÿÿphotosÿandÿsoÿIÿthinkÿthatÿsheÿshouldÿbeÿaskedÿfoundation.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿWouldÿyouÿlayÿaÿfoundationÿasÿ

 18ÿÿÿtoÿhowÿsheÿwouldÿknowÿwhoÿwasÿtakingÿtheÿphotos?ÿÿ

 19ÿÿÿ            MS.ÿSAVNER:ÿÿYes,ÿandÿIÿwillÿsayÿIÿdid.ÿÿIÿdoÿbelieveÿ

 20ÿÿÿIÿaskedÿherÿfromÿwhatÿyouÿsawÿhappeningÿatÿLori'sÿhouse.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 22ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDidÿyouÿsee,ÿwhenÿyouÿwereÿatÿLori'sÿhouse,ÿphotosÿbeingÿ

 24ÿÿÿtakenÿofÿtheseÿgirls?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 210 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿyouÿseeÿtakingÿpictures?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿTheÿgirlsÿtookÿpicturesÿandÿaÿcoupleÿtimesÿMoeÿtookÿ

    3ÿÿÿpictures.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿalsoÿtakeÿpicturesÿsometimes?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAtÿwhoseÿrequest?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿTheÿgirls.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhenÿtheÿgirlsÿtookÿpicturesÿdidÿyouÿseeÿwhatÿtheyÿdidÿ

    9ÿÿÿwithÿthem?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿTheyÿwereÿpostingÿonline.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAreÿyouÿfamiliarÿwithÿhowÿBackpageÿworks?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿknowÿtheyÿhadÿtoÿpostÿtoÿgetÿtheÿdates.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿBeyondÿthatÿdidÿyouÿknowÿtheÿspecificsÿofÿhowÿyouÿmakeÿ

 14ÿÿÿanÿad?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDidÿMoeÿdoÿanythingÿwithÿtheÿpicturesÿthatÿtheÿgirlsÿ

 17ÿÿÿtook?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿSometimesÿtheyÿwouldÿaskÿforÿlikeÿwhatÿheÿwouldÿthinkÿofÿ

 19ÿÿÿthem.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿseeÿMoeÿonÿBackpage?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿLookingÿatÿtheÿgirls?ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿLookingÿatÿtheÿwebÿsite?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿHowÿoftenÿdidÿyouÿseeÿthat?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿOnceÿorÿtwice.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 211 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhatÿwouldÿheÿbeÿlookingÿatÿitÿon?ÿÿWhatÿkindÿofÿdevice?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿiPadÿthing.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿLikeÿaÿtablet?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿTablet.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYou'veÿmentionedÿtheÿphoneÿcreditsÿandÿyouÿ

    6ÿÿÿmentionedÿthatÿthereÿwasÿatÿleastÿoneÿtimeÿwhenÿJerrikaÿaskedÿ

    7ÿÿÿyouÿtoÿgetÿphoneÿcreditÿforÿher?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿyouÿaskedÿMoeÿforÿpermission?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿDidÿyouÿdoÿthatÿforÿotherÿofÿtheÿgirlsÿinÿotherÿcases?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿExplainÿthat.ÿÿ

 14ÿÿÿA.ÿÿÿÿÿWeÿwentÿtoÿRiteÿAidÿandÿgotÿsomeÿcards.ÿÿAyla,ÿme,ÿwentÿ

 15ÿÿÿonceÿorÿtwiceÿtoÿgetÿ--ÿtoÿRiteÿAidÿtoÿgetÿminutesÿforÿtheirÿ

 16ÿÿÿphone.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDidÿyouÿaskÿanyoneÿpermissionÿbeforeÿyouÿdidÿthat?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿtoÿtheÿextentÿyouÿknowÿwhereÿdidÿtheseÿprostitutionÿ

 22ÿÿÿdatesÿtakeÿplace?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿHotels,ÿcars,ÿpeople'sÿhouses.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknow?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿBecauseÿI'veÿdrivenÿtheÿgirls.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 212 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿHowÿmanyÿtimesÿhaveÿyouÿdoneÿthat?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿAtÿleastÿ15.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿdrivingÿAylaÿtoÿaÿcarÿdateÿonÿoneÿ

    4ÿÿÿoccasion?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿExplainÿwhatÿhappenedÿwithÿthat.ÿÿ

    7ÿÿÿA.ÿÿÿÿÿWentÿdownÿtoÿtheÿwaterfront.ÿÿSheÿtoldÿmeÿtoÿgoÿoutsideÿ

    8ÿÿÿofÿtheÿcarÿbecauseÿtheÿdateÿwasÿgoingÿtoÿhappenÿinÿtheÿcar.ÿÿSoÿ

    9ÿÿÿIÿhidÿbehindÿaÿrockÿandÿwaitedÿforÿherÿtoÿfinish.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSometimesÿtheÿdatesÿhappenedÿinÿhotels;ÿisÿthatÿright?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhoseÿnameÿtheÿhotelÿroomsÿwereÿrentedÿin?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿTheir's.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknow?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿOrÿtheÿgentleman's.ÿÿTheyÿtoldÿme.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿrentÿaÿmotelÿorÿhotelÿroomÿinÿyourÿname?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYesÿIÿbelieveÿso.ÿÿOnceÿorÿtwice.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿForÿthisÿactivityÿforÿprostitution?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿatÿwhoseÿrequestÿdidÿyouÿdoÿthat?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿMoe's.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿgetÿtheÿmoneyÿtoÿrentÿtheÿhotelÿroom?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿHeÿgaveÿmeÿmoneyÿorÿIÿhadÿtheÿmoneyÿfromÿtheÿsalesÿfromÿ

 24ÿÿÿtheÿdrugsÿtoÿpurchaseÿtheÿhotels.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSoÿnotÿonlyÿdidÿyouÿseeÿthisÿprostitutionÿsideÿofÿtheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 213 of 274
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.
ÿ
    1ÿÿÿbusinessÿgoingÿonÿyouÿwereÿalsoÿsomewhatÿinvolvedÿinÿit,ÿright?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿHowÿdidÿthatÿworkÿthat,ÿyouÿknow,ÿeventuallyÿyouÿstartedÿ

    4ÿÿÿdoingÿthingsÿforÿtheÿprostitutionÿsideÿofÿtheÿbusiness?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿBecauseÿIÿgainedÿtheÿtrustÿandÿIÿwasn'tÿmessingÿupÿandÿIÿ

    6ÿÿÿshutÿmyÿmouth.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhoseÿtrustÿdidÿyouÿgain?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿMoe's.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿcollectÿmoneyÿfromÿtheÿgirlsÿafterÿtheÿ

 10ÿÿÿdates?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿExplainÿhowÿthatÿworked.ÿÿ

 13ÿÿÿA.ÿÿÿÿÿTheyÿwereÿsupposedÿtoÿgiveÿhimÿaÿpercentageÿofÿtheÿmoneyÿ

 14ÿÿÿtoÿmeÿtoÿgiveÿtoÿMoe.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhatÿpercentageÿwasÿthat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿLikeÿ15,ÿ20ÿpercentÿIÿthinkÿitÿwas.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿhappenedÿwithÿtheÿotherÿpercentageÿofÿtheÿ

 18ÿÿÿmoney?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿ90ÿpercentÿofÿtheÿtimeÿtheyÿgotÿdrugsÿwithÿit.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿexplainÿhowÿthatÿwouldÿwork.ÿÿTheyÿwouldÿcomeÿ

 21ÿÿÿbackÿtoÿLori'sÿhouseÿfromÿaÿdate?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿtheyÿwouldÿgiveÿyouÿsomeÿofÿtheÿmoneyÿtoÿgiveÿ

 24ÿÿÿtoÿMoe?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 214 of 274
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdidÿtheyÿdoÿwithÿtheÿrestÿofÿtheirÿearnings?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿTheyÿboughtÿdrugsÿwithÿit.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿFromÿwhom?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿFromÿmeÿandÿHannah.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿwhoseÿdrugsÿwereÿthose?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿMoe's.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDidÿMoeÿhaveÿrulesÿaboutÿmanagingÿtheÿgirlsÿonÿtheseÿ

    8ÿÿÿdates?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿTheyÿwereÿsupposedÿtoÿtextÿmeÿwhenÿtheyÿgotÿintoÿ

 10ÿÿÿtheÿroomÿandÿthenÿ15ÿminutesÿafter,ÿifÿIÿdidn'tÿhearÿfromÿthem,ÿ

 11ÿÿÿIÿwouldÿtextÿthem.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿthisÿisÿwhenÿtheyÿwereÿdoingÿoutÿdatesÿorÿ

 13ÿÿÿdatesÿinÿhotels?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿ15ÿminutesÿafterÿtheyÿgotÿthere?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿAfterÿwhenÿtheyÿgetÿdoneÿtheirÿdate.ÿÿSoÿifÿitÿwasÿaÿ45ÿ

 17ÿÿÿminuteÿdate,ÿ15ÿminutesÿafterÿthatÿtheyÿneededÿtoÿcomeÿoutÿorÿ

 18ÿÿÿtextÿme.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿtheÿpurposeÿofÿthat?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿToÿmakeÿsureÿtheyÿwereÿokayÿandÿtheyÿweren'tÿdoingÿ

 21ÿÿÿanythingÿfartherÿforÿfree.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿSoÿthatÿyouÿcouldÿkeepÿtrackÿofÿhowÿmuchÿtimeÿtheyÿwereÿ

 23ÿÿÿspendingÿandÿhowÿmuchÿmoneyÿtheyÿshouldÿbeÿearning?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿsoundsÿlikeÿyouÿgaveÿtheÿgirlsÿdrugsÿwhenÿtheyÿwereÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 215 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿdoneÿwithÿtheÿdate,ÿright?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDidÿMoeÿeverÿgiveÿyouÿinstructionsÿaboutÿwhatÿtoÿdoÿifÿ

    4ÿÿÿtheÿgirlsÿwereÿtooÿsickÿtoÿwork?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿToÿgiveÿthemÿaÿcoupleÿticketsÿtoÿmakeÿthemÿwellÿsoÿtheyÿ

    6ÿÿÿcanÿgoÿoutÿandÿmakeÿ--ÿhaveÿdates.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿbringÿbackÿmoreÿmoney?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDidÿheÿeverÿtellÿyouÿgiveÿthemÿeverythingÿtheyÿwantÿ

 10ÿÿÿbeforeÿtheyÿgoÿout?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿNo,ÿnotÿ--ÿthatÿwouldÿdefeatÿtheÿpurposeÿofÿmakingÿ

 12ÿÿÿmoney.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿExplain.ÿÿ

 14ÿÿÿA.ÿÿÿÿÿTheyÿwantedÿhimÿ--ÿtheyÿwantedÿtoÿbeÿwellÿenoughÿtoÿgoÿ

 15ÿÿÿfunction,ÿbutÿnotÿbeÿhighÿenoughÿsoÿtheyÿwouldÿnodÿoutÿorÿcan'tÿ

 16ÿÿÿperform.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿwouldÿhappenÿifÿtheÿgirlsÿthatÿyouÿgaveÿthemÿaÿ

 18ÿÿÿcoupleÿticketsÿjustÿtoÿgetÿwellÿ--ÿwhatÿwouldÿhappenÿifÿtheyÿ

 19ÿÿÿthenÿwentÿoutÿonÿaÿdateÿandÿdidn'tÿgiveÿbackÿmoney?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿTheyÿwouldÿgetÿcutÿoff.ÿÿNoÿcellÿphone.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿDidÿthatÿhappen?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYesÿaÿcoupleÿtimes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿToÿwho?ÿÿWhichÿgirls?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿAyla,ÿV,ÿandÿMandy.ÿÿAmandaÿonce.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAmandaÿwhoÿweÿsawÿaÿpictureÿof?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 216 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿsomeoneÿnamedÿMandy?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿIsÿthatÿaÿdifferentÿperson?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿwouldÿgiveÿthemÿaÿcoupleÿtickets,ÿtheyÿ

    7ÿÿÿwouldÿgoÿoutÿonÿaÿdate,ÿandÿaÿcoupleÿtimesÿVÿandÿAmandaÿdidn'tÿ

    8ÿÿÿpayÿtheÿmoneyÿbackÿrightÿaway?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿexplainÿwhatÿyouÿdid?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿTheyÿhadÿtoÿgetÿmoreÿdatesÿandÿIÿwasÿnotÿallowedÿtoÿgiveÿ

 12ÿÿÿthemÿanyÿmoreÿdrugsÿuntilÿtheyÿgotÿdates.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDidÿyouÿreportÿbackÿtoÿMoeÿtheyÿhadÿcomeÿbackÿandÿnotÿ

 14ÿÿÿgivenÿyouÿmoney?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdidÿMoeÿtellÿyou?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿToÿtellÿthemÿtoÿleaveÿorÿmakeÿmoreÿmoneyÿorÿgoÿmakeÿ

 18ÿÿÿdates.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿLeaveÿLori'sÿhouse?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿDidÿtheyÿhaveÿanywhereÿelseÿtoÿgoÿthatÿyouÿknewÿof?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDidÿheÿeverÿtellÿyouÿtoÿtakeÿawayÿtheirÿphones?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿDidÿyouÿdoÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 217 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhichÿgirlsÿdoÿyouÿrememberÿtakingÿawayÿtheirÿphones?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿAylaÿandÿV.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿwouldÿhappenÿwhenÿtheyÿdidn'tÿhaveÿphones?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿTheyÿcouldn'tÿmakeÿdatesÿorÿgetÿwellÿorÿgetÿhigh.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAtÿnightÿwhoÿwasÿinÿtheÿhouse?ÿÿWhoÿsleptÿthere?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿMeÿandÿHannahÿandÿTower.ÿÿSometimesÿShay.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿLoriÿandÿherÿkidsÿtoo?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿLoriÿdid.ÿÿRowenÿwouldÿcomeÿhomeÿaÿcoupleÿtimes.ÿÿ

 10ÿÿÿJeffreyÿstayedÿawayÿaÿlotÿofÿtheÿtime.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿRowenÿandÿJeffreyÿareÿLori'sÿkids?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿExplainÿwhatÿtheÿrequestsÿforÿdrugsÿwereÿlikeÿduringÿtheÿ

 14ÿÿÿnighttime?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNon-stop.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿFromÿwho?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿLoriÿandÿV.ÿÿTheyÿwouldÿwhine,ÿcomeÿinÿtheÿlivingÿroom,ÿ

 18ÿÿÿturnÿtheÿtvÿon,ÿturnÿtheÿlightsÿon,ÿcallÿMoe,ÿandÿwakeÿusÿupÿ

 19ÿÿÿconstantly,ÿandÿheÿwouldÿcallÿusÿandÿsayÿwhyÿareÿtheyÿcallingÿ

 20ÿÿÿmeÿandÿI'mÿsleepingÿandÿdealÿwithÿit.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿDealÿwithÿitÿasÿinÿgiveÿthemÿmoreÿdrugs?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿOrÿtellÿthemÿtoÿgetÿtheÿhellÿoutÿ--ÿexcuseÿmyÿ--ÿgetÿoutÿ

 23ÿÿÿofÿtheÿlivingÿroom.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSoÿitÿwasn'tÿalwaysÿjustÿgiveÿthemÿdrugs?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 218 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDidÿyouÿnoticeÿanyÿchangesÿinÿAylaÿoverÿtheÿtimeÿsheÿwasÿ

    2ÿÿÿatÿLori'sÿhouse?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿnotice?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿnoticedÿthatÿsheÿstoppedÿtakingÿcareÿofÿherselfÿlessÿ

    6ÿÿÿandÿless.ÿÿSheÿneverÿshowered.ÿÿHerÿhairÿbecameÿmattedÿatÿoneÿ

    7ÿÿÿpoint.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿHowÿaboutÿherÿweight?ÿÿDidÿherÿweightÿchange?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿSheÿgotÿlikeÿ--ÿalmostÿlikeÿaÿtoothpick.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDidÿyouÿseeÿherÿinÿwithdrawal?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿHowÿoften?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿDaily.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDidÿMoeÿseeÿherÿinÿwithdrawal?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWasÿthereÿaÿtimeÿthatÿyouÿrememberÿwhenÿsomeÿofÿtheÿ

 17ÿÿÿgirlsÿhelpedÿAylaÿcleanÿup?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿExplainÿwhatÿhappenedÿwithÿthat.ÿÿ

 20ÿÿÿA.ÿÿÿÿÿTheyÿfixedÿherÿupÿlikeÿherÿhairÿbecauseÿitÿwasÿmattedÿsoÿ

 21ÿÿÿsheÿhadÿlikeÿalmostÿaÿguy'sÿhaircut.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDidÿsomeoneÿgiveÿyouÿinstructionsÿtoÿdoÿthat?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 219 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhy?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿSoÿsheÿlookedÿmoreÿattractiveÿtoÿguys.ÿÿSoÿsheÿdidn'tÿ

    3ÿÿÿlookÿlikeÿaÿbum.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿSoÿsheÿcouldÿmakeÿmoreÿmoney?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿIÿwantÿtoÿtalkÿaboutÿKeisha.ÿÿDoÿyouÿrememberÿaÿtimeÿ

    7ÿÿÿthatÿKeishaÿstoleÿdrugsÿfromÿtheÿbusiness?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿSheÿ--ÿyes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿExplainÿwhatÿhappened.ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿwentÿtoÿmeetÿherÿoutsideÿatÿnighttime.ÿÿIÿhadÿtheÿ

 11ÿÿÿdrugsÿinÿmyÿhand.ÿÿSheÿknockedÿmeÿdown.ÿÿAsÿIÿwentÿdownÿsheÿ

 12ÿÿÿtookÿtheÿdrugsÿoutÿofÿmyÿhand.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿhowÿmuchÿ--ÿhowÿmuchÿdrugs?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿthinkÿitÿwasÿoneÿorÿtwoÿB's.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿaÿBÿisÿaÿbun?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDidÿyouÿreportÿwhatÿhappenedÿtoÿFolks?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿhisÿresponse?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿWhatÿtheÿ--ÿlikeÿwhereÿisÿshe.ÿÿFindÿher.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿIÿseeÿyou'reÿbeingÿcautiousÿaboutÿusingÿswearÿwords.ÿÿ

 22ÿÿÿIfÿheÿdidÿinÿfactÿuseÿswearÿwords,ÿIÿwouldÿaskÿyouÿsayÿwhatÿheÿ

 23ÿÿÿdidÿsay.ÿÿOkay.

 24ÿÿÿA.ÿÿÿÿÿIÿbelieveÿheÿsaidÿwhatÿtheÿfuck.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿDidÿheÿaskÿyouÿorÿanyoneÿelseÿtoÿfindÿher?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 220 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿTheyÿputÿaÿbountyÿout.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿthey?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿMoeÿandÿIÿbelieveÿGÿwasÿthere.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿHowÿdidÿtheyÿcommunicateÿthatÿbounty?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿThroughÿtheÿphone.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿtheyÿcontact?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿthinkÿheÿputÿaÿmessageÿonÿhisÿphoneÿtextingÿpeople.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDidÿyouÿgetÿthatÿmessage?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿwasÿatÿtheÿhouseÿsoÿIÿdidn'tÿneedÿtheÿmessage.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿMoeÿtoldÿyouÿinÿperson?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeah.ÿÿItÿwasÿatÿtheÿhouse,ÿyes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿhowÿmuchÿtheÿbountyÿwas?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿ$200.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿafterÿthat?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿWellÿhoursÿlaterÿsheÿshowedÿupÿatÿtheÿhouseÿwithÿHannahÿ

 16ÿÿÿIÿbelieve.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿafterÿthat?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿSheÿapologizedÿtoÿme,ÿdownplayedÿitÿaÿlittleÿbit,ÿandÿ

 19ÿÿÿthenÿtheyÿleft.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthey?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿMoeÿandÿKeisha.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDidÿtheyÿleaveÿwithÿanyoneÿelse?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿIÿcan'tÿremember.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhereÿtheyÿwent?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 221 of 274
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhenÿKeishaÿshowedÿbackÿupÿhowÿdidÿMoeÿinteractÿwithÿ

    2ÿÿÿher?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿDaysÿafterÿwhenÿsheÿgotÿtoÿtheÿhouse.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhenÿsheÿcameÿbackÿtoÿtheÿhouse?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿNormal.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿButÿtheyÿwentÿsomewhereÿafterÿthat?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDidÿMoeÿeverÿaskÿyouÿtoÿworkÿBackpageÿforÿhim?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿHowÿmanyÿtimesÿdidÿheÿaskÿyouÿtoÿdoÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿAÿcouple.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿsay?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhyÿdidn'tÿyouÿwantÿtoÿdoÿthat?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿBecauseÿIÿdidn'tÿfeelÿcomfortableÿwithÿmyÿbody.ÿÿIÿ

 16ÿÿÿdidn'tÿwantÿtoÿdemeanÿmyself,ÿlikeÿputÿmyselfÿoutÿthere.ÿÿIÿ

 17ÿÿÿwasn'tÿcomfortableÿwithÿmyÿbody.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿinÿtermsÿofÿyourÿhabitÿatÿtheÿtimeÿwereÿyouÿmakingÿ

 19ÿÿÿenoughÿmoneyÿorÿgettingÿpaidÿinÿenoughÿdrugsÿtoÿkeepÿyouÿwell?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿthatÿwasÿjustÿthroughÿbaggingÿandÿselling?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAreÿyouÿawareÿofÿanyÿofÿtheÿmenÿwhoÿwereÿstayingÿorÿ

 24ÿÿÿcomingÿthroughÿLori'sÿhouse;ÿG,ÿHightower,ÿMoe,ÿShay,ÿhavingÿ

 25ÿÿÿguns?ÿÿ

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 222 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhoÿdoÿyouÿrememberÿhavingÿguns?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿHightower.ÿÿMoe.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhatÿdoÿyouÿrememberÿaboutÿthat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿWeÿgotÿintoÿaÿcarÿaccidentÿandÿIÿhadÿtoÿdropÿTowerÿoffÿ

    6ÿÿÿonÿaÿdifferentÿstreetÿbecauseÿheÿwasÿcarryingÿaÿgun.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿIsÿthatÿtheÿonlyÿtimeÿyouÿwereÿawareÿofÿHightowerÿhavingÿ

    8ÿÿÿaÿgun?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNo.ÿÿHeÿhadÿaÿfeudÿwithÿBlack,ÿanotherÿdrugÿdealer.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIÿwantÿtoÿaskÿyouÿaboutÿthatÿinÿaÿminute.ÿÿHowÿ

 11ÿÿÿaboutÿGÿwereÿyouÿeverÿawareÿofÿhimÿhavingÿguns?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿHowÿaboutÿMoe?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿNotÿuntilÿtheÿBlackÿincident.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿUntilÿtheÿfeudÿwithÿBlack?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿExplainÿhowÿthatÿworkedÿ--ÿwhatÿhappenedÿwithÿ

 18ÿÿÿthat?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿAÿcoupleÿofÿtheÿgirlsÿwentÿtoÿBlackÿandÿtheyÿfoundÿoutÿ

 20ÿÿÿaboutÿitÿandÿBlackÿsaidÿheÿwasÿgoingÿtoÿcomeÿinÿandÿbreakÿtheÿ

 21ÿÿÿdoorsÿdownÿandÿgrabÿus.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhoÿisÿBlack?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿAnotherÿdrugÿdealer.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿaÿcoupleÿofÿtheÿgirls.ÿÿDoÿyouÿrememberÿwhichÿ

 25ÿÿÿones?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 223 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿAyla,ÿRed,ÿandÿIÿbelieveÿV.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿsaidÿtheyÿwentÿoverÿtoÿBlackÿIÿthink?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿTheyÿwereÿhangingÿout.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhatÿtheyÿwereÿdoingÿwithÿBlack?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿJustÿhangingÿout.ÿÿLikeÿmaybeÿworking.ÿÿIÿwasn'tÿthere.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿhowÿdidÿthatÿcauseÿaÿfeud?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿBecauseÿtheÿfactÿthere'sÿanotherÿdrugÿdealer.ÿÿYouÿdon'tÿ

    8ÿÿÿmessÿwithÿotherÿdrugÿdealers.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿBlackÿwasÿanotherÿdrugÿdealer.ÿÿRed,ÿAyla,ÿVÿ

 10ÿÿÿallÿstartedÿhangingÿoutÿoverÿatÿhisÿplace?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿwhoÿfoundÿoutÿaboutÿthat?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿknowÿheÿwasÿmad?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿBecauseÿheÿsaidÿheÿwasÿmad.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿsay?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿHeÿsaidÿthatÿheÿwouldÿlikeÿ--ÿsomethingÿalongÿfuckÿthis.ÿÿ

 18ÿÿÿIÿcan'tÿ--ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿYouÿwereÿprettyÿclearÿthatÿheÿwasÿupset?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿheÿdoÿaboutÿit?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿTheyÿleftÿandÿcameÿbackÿwithÿguns.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthey?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿMoeÿandÿhimÿ--ÿMoeÿandÿG.ÿÿExcuseÿme.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿMoeÿandÿG?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 224 of 274
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿseeÿthoseÿguns?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿaÿcoupleÿquestions.ÿÿBeforeÿIÿaskedÿyouÿifÿyouÿ

    5ÿÿÿhadÿeverÿknownÿGÿtoÿhaveÿgunsÿandÿthisÿtimeÿyouÿdoÿrememberÿhimÿ

    6ÿÿÿhavingÿaÿgun?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTheyÿcameÿbackÿwithÿguns.ÿÿDidÿtheyÿtellÿyouÿ

    9ÿÿÿwhereÿtheyÿgotÿthem?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNorthÿAvenueÿhouse.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhoÿtoldÿyouÿthat?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿ--ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿI'mÿsorry.ÿÿWhatÿdidÿyouÿsay?ÿÿ

 15ÿÿÿ            THEÿWITNESS:ÿÿTheÿNorthÿAvenueÿhouse.ÿÿ

 16ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 17ÿÿÿQ.ÿÿÿÿÿHaveÿyouÿbeenÿtoÿthatÿhouse?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿCanÿweÿpullÿupÿ98?ÿÿDoÿyouÿrecognizeÿwhat'sÿmarkedÿasÿ

 20ÿÿÿGovernmentÿ98?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿThat'sÿtheÿNorthÿAvenueÿhouse.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿHadÿyouÿbeenÿthereÿbeforeÿyouÿheardÿaboutÿMoeÿgoingÿtoÿ

 23ÿÿÿgetÿdrugs?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿwouldÿdriveÿhimÿtoÿtheÿhouse.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿoftenÿwouldÿyouÿdoÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 225 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿOnceÿorÿtwiceÿaÿweekÿheÿwantedÿtoÿgoÿthere.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDidÿheÿtellÿyouÿwhyÿheÿneededÿtoÿgoÿthere?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿ--ÿobviouslyÿtoÿgetÿmoreÿdrugs.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿdoÿyouÿknowÿthat?ÿÿ

    5ÿÿÿ          MS.ÿSEN:ÿÿObjection,ÿYourÿHonor.ÿÿIÿdon'tÿthinkÿ--ÿIÿ

    6ÿÿÿthinkÿtheÿanswerÿwasÿquiteÿspeculative.ÿÿObviously.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿWellÿobjectionÿoverruled.ÿÿObviouslyÿ

    8ÿÿÿdoesn'tÿnecessarilyÿmeanÿspeculative.ÿÿ

    9ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 10ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknowÿthatÿMoeÿwouldÿwantÿtoÿgoÿoutÿthereÿtoÿ

 11ÿÿÿgetÿmoreÿdrugs?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿBecauseÿweÿwereÿoutÿatÿLori'sÿhouse.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿexplainÿhowÿthatÿwouldÿhappenÿwhenÿyouÿwouldÿrunÿoutÿ

 14ÿÿÿofÿLori's.ÿÿHowÿ--ÿwhatÿwouldÿyouÿdo?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿWeÿwouldÿgoÿtoÿNorthÿAvenueÿhouse.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿwouldÿMoeÿcomeÿoutÿwith?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿAmountÿofÿdrugs.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿHeÿwouldÿreupÿatÿLori'sÿhouse?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDidÿMoeÿeverÿsayÿanythingÿtoÿyouÿaboutÿkeepingÿgunsÿatÿ

 21ÿÿÿtheÿNorthÿAvenueÿhouse?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿsay?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿHeÿhadÿaÿsafeÿatÿtheÿNorthÿAvenueÿhouseÿwithÿgunsÿandÿ

 25ÿÿÿtheÿextraÿdrugs.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 226 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿthisÿtimeÿthereÿwasÿtheÿfeudÿwithÿBlack,ÿthisÿ

    2ÿÿÿrivalÿdrugÿdealer,ÿMoeÿandÿGÿwentÿupÿtoÿtheÿNorthÿAvenueÿhouseÿ

    3ÿÿÿandÿcameÿbackÿwithÿguns.ÿÿDidÿyouÿseeÿtheÿguns?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿTheyÿwereÿsmall.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿHandguns?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿHandguns.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAreÿyouÿfamiliarÿwithÿguns?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿYouÿdon'tÿknowÿwhatÿtypeÿtheyÿwere?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhatÿcolor?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿBlack.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿtheyÿdoÿnext?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿTheyÿjustÿsatÿaroundÿjustÿbeingÿprepared.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAtÿLori'sÿhouse?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAreÿyouÿawareÿofÿafterÿthatÿAylaÿcomingÿbackÿandÿworkingÿ

 18ÿÿÿforÿMoeÿagain?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿhowÿthatÿhappened?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿSheÿjustÿshowedÿupÿagainÿand,ÿIÿdon'tÿknow,ÿsheÿjustÿ

 22ÿÿÿshowedÿup.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿMoeÿeverÿtellÿyouÿaboutÿtheÿinteractionÿ

 24ÿÿÿbetweenÿ--ÿanyÿinteractionÿbetweenÿhimÿandÿAylaÿthatÿledÿtoÿherÿ

 25ÿÿÿcomingÿback?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 227 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿthinkÿtheyÿtalkedÿtoÿeachÿother,ÿbutÿsheÿjustÿshowedÿ

    2ÿÿÿupÿatÿtheÿhouse.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWasÿthereÿalsoÿaÿtimeÿwhenÿyouÿwereÿawareÿofÿMr.ÿFolksÿ

    4ÿÿÿtradingÿgunsÿforÿdrugs?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿExplainÿaboutÿthat.ÿÿ

    7ÿÿÿA.ÿÿÿÿÿHeÿ--ÿRobbieÿwasÿgivenÿdrugsÿforÿaÿgun.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWereÿyouÿthereÿwhenÿthisÿhappened?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿhadÿtoÿgiveÿhimÿtheÿdrugs.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSoÿexplainÿhowÿitÿworked?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿMoeÿcalledÿmeÿintoÿtheÿkitchenÿandÿtoldÿmeÿtoÿgiveÿhimÿIÿ

 12ÿÿÿthinkÿitÿwasÿthreeÿorÿfourÿbuns.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿThreeÿorÿfourÿbuns?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkayÿandÿdidÿyouÿdoÿthat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿdoÿwithÿtheÿbuns?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿHeÿleft.ÿÿIÿgaveÿRobbieÿtheÿbuns.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhereÿdidÿtheÿgunÿcomeÿintoÿplay?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿItÿwasÿinÿaÿbackpack.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknow?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿBecauseÿheÿopenedÿtheÿbagÿtoÿmakeÿsureÿitÿwasÿinÿthere.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhoÿdid?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿdidÿyouÿseeÿwhatÿwasÿinside?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 228 of 274
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿAÿgun.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSoÿRobbieÿbroughtÿoverÿaÿgunÿinÿaÿbackpack,ÿleftÿitÿwithÿ

    3ÿÿÿMoe,ÿandÿyouÿgaveÿRobbieÿthreeÿorÿfourÿbuns?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    5ÿÿÿ          MS.ÿSAVNER:ÿÿMayÿIÿapproach?ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    7ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    8ÿÿÿQ.ÿÿÿÿÿHandingÿyouÿwhat'sÿbeenÿmarkedÿasÿGovernment'sÿexhibitÿ

    9ÿÿÿ35.ÿÿPageÿthroughÿthatÿandÿseeÿifÿyouÿrecognizeÿit?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿThat'sÿaÿtextÿmessage.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIt'sÿaÿfewÿpagesÿsoÿtakeÿaÿlook.ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecognizeÿexhibitÿ35?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhatÿdoÿyouÿrecognizeÿitÿtoÿbe?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿMyÿphone.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿPhotosÿofÿyourÿphone?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdoÿthoseÿphotosÿshowÿjustÿgenerally?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿTextsÿbetweenÿmeÿandÿMoe.ÿÿ

 21ÿÿÿ            MS.ÿSAVNER:ÿÿGovernmentÿmovesÿtoÿadmitÿ35.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

 23ÿÿÿ            MS.ÿSEN:ÿÿNoÿobjection,ÿYourÿHonor.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿSoÿadmitted.ÿÿ

 25ÿÿÿ[Governmentÿexhibitÿ35ÿadmitted]

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 229 of 274
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.
ÿ
    1ÿÿÿ           MS.ÿSAVNER:ÿÿPermissionÿtoÿpublish?ÿÿ

    2ÿÿÿ           THEÿCOURT:ÿÿYes.ÿÿ

    3ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿCanÿweÿzoomÿinÿonÿtheÿtopÿpart?ÿÿTheseÿareÿ

    5ÿÿÿphotosÿofÿyourÿphone;ÿisÿthatÿright?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿwhat'sÿtheÿnumberÿatÿtheÿtopÿthatÿyou'reÿdialingÿoutÿ

    8ÿÿÿto?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿMoe's.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿIsÿthatÿaÿnumberÿyouÿcontactedÿhimÿbefore?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿheÿisÿsavedÿinÿyourÿphoneÿasÿzombie;ÿisÿthatÿright?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿIsÿthereÿaÿreasonÿwhyÿyouÿgaveÿhimÿthatÿname?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿputÿnicknamesÿinÿmyÿphoneÿsoÿifÿIÿgetÿpulledÿoverÿorÿ

 16ÿÿÿsomethingÿlikeÿthatÿtheyÿwouldÿnotÿknowÿwhoÿitÿreallyÿis.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿIsÿthatÿsomethingÿthatÿMoeÿtoldÿyouÿtoÿdo?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿjustÿdidÿitÿasÿ--ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿYouÿknew?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿlookÿatÿtheÿtextÿonÿthisÿfirstÿpage.ÿÿSoÿ

 22ÿÿÿhereÿFolksÿisÿtextingÿyouÿRosaÿDelossantosÿandÿthenÿaÿlongÿ

 23ÿÿÿnumberÿthere.ÿÿDoÿyouÿseeÿthat?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿheÿtextÿyouÿthatÿifÿyouÿknow?ÿÿ

ÿ
ÿ               CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 230 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿThat'sÿanÿaccountÿnumberÿheÿwantedÿmeÿtoÿdepositÿmoneyÿ

    2ÿÿÿinto.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿyou?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿCanÿweÿturnÿtoÿtheÿnextÿpage?ÿÿAllÿright.ÿÿSoÿyouÿsayÿtoÿ

    6ÿÿÿMoeÿhereÿ--ÿandÿthisÿis,ÿitÿlooksÿlike,ÿOctoberÿ3rd;ÿisÿthatÿ

    7ÿÿÿright?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhatÿyearÿthatÿis?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿ2015.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿYouÿsayÿtoÿhimÿheyÿcallÿmeÿplease.ÿÿWeÿneedÿtheÿcomboÿ

 12ÿÿÿplease.ÿÿWhatÿareÿyouÿaskingÿfor?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿCombinationÿtoÿtheÿsafe.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDidÿyouÿnotÿhaveÿtheÿcombination?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿSometimesÿtheyÿchangedÿitÿorÿIÿforgotÿit.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿwouldÿ--ÿwhoÿwouldÿchangeÿitÿwhenÿitÿgotÿ

 17ÿÿÿchanged?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿMoeÿorÿweÿwouldÿallÿchangeÿit.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿheÿsaysÿcanÿyouÿbringÿmeÿthatÿcashÿfromÿoverÿthere?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhatÿisÿheÿtalkingÿabout?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿToÿbringÿtheÿcashÿoverÿtoÿhisÿhouseÿ--ÿfromÿLori'sÿ

 23ÿÿÿhouse.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿCashÿfromÿtheÿdrugÿsales?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 231 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿCanÿweÿturnÿtoÿpageÿ3?ÿÿAtÿtheÿbottomÿthereÿyouÿsayÿ

    2ÿÿÿAshleyÿisÿcryingÿandÿsheÿwantsÿyouÿtoÿcallÿher.ÿÿDoÿyouÿ

    3ÿÿÿrememberÿthat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhyÿAshleyÿwasÿcrying?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿBecauseÿMoeÿtoldÿherÿtoÿleaveÿtheÿhouse.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWasÿthisÿpartÿofÿtheÿfeudÿwithÿBlack?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿbelieveÿso.ÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWasÿAshleyÿoneÿofÿtheÿgirlsÿthatÿhadÿgoneÿoverÿtoÿBlack?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿCanÿweÿpullÿupÿtheÿnextÿpage?ÿÿAllÿright.ÿÿSoÿweÿseeÿ

 12ÿÿÿthatÿtextÿagainÿAshleyÿisÿcryingÿandÿsheÿwantsÿyouÿtoÿcallÿher,ÿ

 13ÿÿÿandÿheÿsaysÿforÿwhat,ÿandÿyouÿwriteÿsheÿdoesn'tÿunderstandÿwhyÿ

 14ÿÿÿshe'sÿgettingÿkickedÿout,ÿandÿtheÿreasonÿwhyÿsheÿdoesn'tÿhaveÿ

 15ÿÿÿmoneyÿisÿAmandaÿtookÿherÿdatesÿalongÿwithÿAyla'sÿdates.ÿÿSoÿ

 16ÿÿÿwhatÿhadÿhappened?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿRedÿwasn'tÿallowedÿtoÿgetÿ--ÿwasn'tÿgettingÿmoneyÿforÿ

 18ÿÿÿdates.ÿÿSheÿwasn'tÿgettingÿanyÿdates.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTheseÿareÿprostitutionÿdates?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿAmandaÿhadÿtakenÿAshley'sÿprostitutionÿdatesÿandÿ

 22ÿÿÿAyla'sÿprostitutionÿdates?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿTheyÿwereÿsharingÿtheÿphoneÿIÿbelieveÿatÿtheÿtime.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿCanÿweÿgoÿtoÿtheÿnextÿpage?ÿÿToÿthatÿMr.ÿFolksÿrespondsÿ

 25ÿÿÿdriveÿnoÿoneÿnoÿplace.ÿÿIfÿRedÿain'tÿgotÿsomeÿmoney,ÿsheÿcan'tÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 232 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿstay.ÿÿIfÿAylaÿstayingÿwithÿherÿfather,ÿsheÿcanÿstayÿthereÿ

    2ÿÿÿpermanently.ÿÿDoÿyouÿseeÿthat?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿSoÿwhenÿheÿsaysÿdriveÿnoÿoneÿnoÿplaceÿwhatÿdidÿyouÿ

    5ÿÿÿunderstandÿhimÿtoÿbeÿtalkingÿabout?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿTakeÿnoÿoneÿonÿdatesÿnoÿwheres.ÿÿTakeÿthemÿnoÿdatesÿnoÿ

    7ÿÿÿwheres.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDidÿyouÿknowÿwhy?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿBecauseÿtheyÿweren'tÿmakingÿanyÿmoney.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿCanÿweÿgoÿtoÿtheÿnextÿpage?ÿÿAllÿright.ÿÿAshleyÿjustÿ

 11ÿÿÿcalledÿandÿtoldÿmeÿthatÿtheÿhouseÿwasÿgoingÿtoÿbeÿkickedÿinÿ

 12ÿÿÿvery,ÿveryÿsoon.ÿÿThat'sÿreferringÿtoÿLori'sÿhouse?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿFolksÿsaysÿokay?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿtakeÿthatÿokay?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿLikeÿohÿokayÿlikeÿsarcastically.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿCanÿweÿgoÿtoÿtheÿnextÿpage?ÿÿWeÿseeÿhimÿsendingÿyouÿtheÿ

 19ÿÿÿnameÿDonÿMcFarlanÿandÿthenÿaÿlongÿnumber.ÿÿDoÿyouÿseeÿthat?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhyÿwasÿheÿsendingÿyouÿthat?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿToÿputÿmoneyÿintoÿaÿbankÿaccount.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhat'sÿthatÿlongÿnumber?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿCheckingÿaccountÿnumber.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿDidÿyouÿdepositÿmoneyÿintoÿthatÿaccount?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 233 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿyouÿcanÿconfirmÿyou'reÿdoingÿitÿthere,ÿ

    3ÿÿÿright?ÿÿDoingÿitÿnowÿshe'sÿgettingÿ1780.ÿÿDoÿyouÿseeÿthat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhatÿareÿyouÿtalkingÿabout?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIt'sÿsupposedÿtoÿbeÿ1800ÿandÿtheÿtellerÿgotÿ1700.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿ1780?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿGoÿtoÿtheÿnextÿpage.ÿÿIÿmadeÿherÿcountÿit.ÿÿIÿcountedÿitÿ

 10ÿÿÿmyselfÿthisÿtimeÿandÿFolksÿsaysÿnoÿIÿcountedÿit.ÿÿIt'sÿ1800,ÿ

 11ÿÿÿChrissy.ÿÿI'mÿstartingÿtoÿthinkÿyouÿtouchingÿtheÿdamnÿmoney.ÿÿ

 12ÿÿÿSoÿheÿthoughtÿtheÿcountÿwasÿoffÿbecauseÿyouÿtookÿ20?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿCanÿweÿgoÿtoÿtheÿnextÿpage?ÿÿSoÿfinallyÿheÿsaysÿjustÿ

 15ÿÿÿsendÿit?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿTheÿnextÿpage.ÿÿGoÿtoÿtheÿnextÿoneÿandÿtheÿnextÿone,ÿandÿ

 18ÿÿÿthisÿtextÿatÿtheÿtopÿpeopleÿareÿcalling.ÿÿJustÿneedÿtoÿknowÿ

 19ÿÿÿwhatÿtoÿtellÿthem.ÿÿWhatÿdoesÿthatÿmean?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿPeopleÿwereÿcallingÿforÿdrugs,ÿbutÿweÿdidn'tÿhaveÿany.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿCustomers?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿwhyÿareÿyouÿtellingÿMoeÿthis?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿBecauseÿmyÿphoneÿwasÿblowingÿupÿaskingÿandÿheÿwasÿ

 25ÿÿÿbringingÿtheÿdrugsÿoverÿtoÿLori'sÿhouse.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 234 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿheÿrespondsÿI'mÿnotÿbackÿyet.ÿÿRunningÿlate?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿCanÿweÿgoÿtoÿtheÿnextÿpage?ÿÿAllÿright,ÿandÿthere'sÿaÿ

    4ÿÿÿnameÿlistedÿandÿaÿBrooklyn,ÿNewÿYorkÿandÿaÿzipÿcodeÿitÿlooksÿ

    5ÿÿÿlikeÿandÿaÿdollarÿamount.ÿÿAÿhundredÿdollars,ÿright?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhat'sÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿThatÿIÿbelieveÿisÿaÿWesternÿUnion.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿThatÿheÿwasÿaskingÿyouÿtoÿwireÿmoneyÿtoÿsomeone?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿyouÿdidÿwireÿmoneyÿtoÿthem?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿyouÿknewÿthatÿallÿofÿthisÿstuffÿthatÿyouÿwereÿdoingÿ

 14ÿÿÿforÿMoe,ÿallÿtheÿstuffÿthatÿyouÿhaveÿbeenÿtalkingÿhereÿaboutÿ

 15ÿÿÿwasÿillegal,ÿright?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿButÿyouÿwereÿdoingÿitÿanyway?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhy?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿBecauseÿIÿwasÿsickÿandÿIÿwasÿanÿaddictÿandÿIÿdidn'tÿwantÿ

 21ÿÿÿtoÿbeÿsickÿandÿIÿfeltÿacceptedÿandÿlikeÿIÿhadÿfriends.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDoÿyouÿfeelÿlikeÿMoeÿwasÿyourÿfriend?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDidÿyouÿfeelÿGÿwasÿyourÿfriend?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 235 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿHannah?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿgetÿanyÿinstructionsÿfromÿMoeÿorÿGÿaboutÿ

    4ÿÿÿwhatÿtoÿdoÿifÿyouÿencounteredÿlawÿenforcement?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿTakeÿtheÿhit.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhatÿdoesÿthatÿmean?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿSayÿtheÿdrugsÿwereÿmine.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWouldÿthatÿbeÿtellingÿtheÿtruth?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿBecauseÿwhoseÿdrugsÿwereÿthey?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿMoe's.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿInÿNovemberÿofÿ2016ÿIÿwantÿtoÿtalkÿtoÿyouÿaboutÿanÿ

 13ÿÿÿincidentÿwhereÿyouÿdidÿencounterÿlawÿenforcement.ÿÿDoÿyouÿ

 14ÿÿÿrememberÿthat?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿTellÿusÿwhatÿhappened.ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿliedÿtoÿtheÿpolice.ÿÿIÿbeatÿmyselfÿinÿtheÿface.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿexplainÿtheÿcircumstances.ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿwasÿhangingÿoutÿwithÿaÿfriendÿandÿIÿwasÿsupposedÿtoÿgoÿ

 20ÿÿÿgetÿsuboxoneÿwithÿtheÿmoneyÿIÿhad,ÿbutÿherÿandÿIÿsmoked.ÿÿWeÿ

 21ÿÿÿwentÿandÿboughtÿdrugsÿwithÿit.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhat'sÿsuboxone?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿAÿmedicineÿlikeÿ--ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿIsÿitÿlikeÿmethadone?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 236 of 274
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿHeroinÿdrugÿreplacementÿtherapy?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿCorrect.

    3ÿÿÿQ.ÿÿÿÿÿSoÿwhoseÿmoneyÿdidÿyouÿhaveÿthatÿyouÿwereÿsupposedÿtoÿgoÿ

    4ÿÿÿoutÿandÿbuyÿtheÿsuboxone?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿStuÿDavidson's.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿinsteadÿofÿbuyingÿtheÿsuboxoneÿwithÿtheÿmoneyÿwhatÿ

    7ÿÿÿdidÿyouÿdo?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿWeÿboughtÿcrackÿwithÿit.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdoÿwithÿtheÿcrack?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿWeÿsmokedÿit.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhatÿdidÿyouÿdoÿnext?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿgotÿreally,ÿreallyÿscared,ÿreallyÿscaredÿthatÿheÿwouldÿ

 13ÿÿÿcomeÿandÿlikeÿbeatÿmeÿupÿsoÿIÿmadeÿaÿlie.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿyouÿtellÿtheÿlieÿto?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿToÿBurlingtonÿPD.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhyÿdidn'tÿyouÿjustÿtellÿBurlingtonÿPDÿtheÿtruth?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿBecauseÿIÿwasn'tÿinÿ--ÿIÿwasÿafraidÿthatÿIÿwouldÿgoÿtoÿ

 18ÿÿÿjail.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿCouldÿyouÿmoveÿupÿaÿlittleÿcloserÿtoÿtheÿ

 20ÿÿÿmicrophone?ÿÿDoÿyouÿhaveÿdifficultyÿhearingÿher?ÿÿYes.ÿÿCanÿyouÿ

 21ÿÿÿspeakÿupÿplease?ÿÿ

 22ÿÿÿ            THEÿWITNESS:ÿÿSure.

 23ÿÿÿBYÿMS.ÿSAVNER:

 24ÿÿÿQ.ÿÿÿÿÿYouÿmentionedÿbeforeÿthatÿyouÿfeltÿacceptedÿbyÿthisÿ

 25ÿÿÿgroup?ÿÿByÿMoe?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 237 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿByÿFolks,ÿHannah,ÿallÿofÿyouÿwereÿfriends?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿSoÿfairÿtoÿsayÿFolksÿwasÿniceÿtoÿyou?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿDidÿthatÿchangeÿatÿsomeÿpoint?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿExplainÿhow.ÿÿ

    9ÿÿÿA.ÿÿÿÿÿHeÿbecameÿmoreÿangrierÿsometimesÿorÿifÿIÿdidn'tÿdoÿtheÿ

 10ÿÿÿrightÿthenÿandÿthere,ÿyouÿknow,ÿheÿwouldÿsnap.ÿÿYellÿaÿlittleÿ

 11ÿÿÿbit.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿCurseÿatÿyou?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDidÿheÿeverÿdoÿanythingÿhumiliatingÿtoÿyou?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿExplain.ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿwasÿgivingÿhimÿaÿblowÿjobÿinÿLori'sÿlivingÿroom.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿTakeÿyourÿtime.ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿwasn'tÿdoingÿitÿrightÿsoÿheÿhadÿAylaÿcomeÿshowÿmeÿhowÿ

 20ÿÿÿtoÿgiveÿaÿproperÿblowÿjob.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿHowÿdidÿthatÿmakeÿyouÿfeel?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿHumiliated.ÿÿDisgusted.ÿÿIÿwasn'tÿgoodÿenough.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDidÿheÿdoÿotherÿhumiliatingÿthingsÿtoÿyou?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿHeÿshotÿaÿgunÿatÿmyÿfoot.ÿÿMyÿleg.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAÿBBÿgun?ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 238 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDidÿyouÿseeÿhimÿshootÿotherÿpeopleÿwithÿthatÿBBÿgun?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿKeisha.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhatÿdoÿyouÿrememberÿaboutÿthat?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿSheÿgotÿIÿthinkÿaÿcoupleÿbagsÿtoÿhaveÿaÿBBÿgunÿshotÿatÿ

    8ÿÿÿherÿbutt.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿBagsÿofÿheroin?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWasÿsheÿwearingÿclothesÿwhenÿtheÿBBÿgunÿwasÿshotÿatÿher?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿNo.ÿÿNo.ÿÿHerÿbuttÿwasÿbare.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿdidÿyouÿlearnÿFolksÿhadÿaÿnicknameÿforÿ

 14ÿÿÿyou?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIfÿIÿshowedÿyouÿsomeÿtextÿmessages,ÿwouldÿthatÿ

 17ÿÿÿrefreshÿyourÿmemory?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿI'mÿsorry.ÿÿ

 19ÿÿÿ            MS.ÿSAVNER:ÿÿMayÿIÿapproach?ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 21ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 22ÿÿÿQ.ÿÿÿÿÿTakeÿaÿlookÿatÿtheÿbottomÿhalfÿofÿtheÿpage.ÿÿSeeÿifÿthatÿ

 23ÿÿÿrefreshesÿyourÿrecollection.ÿÿ

 24ÿÿÿA.ÿÿÿÿÿAlpo.ÿÿDogÿfood.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSoÿlookingÿatÿthisÿdoesÿthatÿrefreshÿyourÿmemoryÿaboutÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 239 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿtheÿnicknameÿthatÿMoeÿgaveÿyou?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿthatÿnickname?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿAÿbrandÿofÿdogÿfood.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAlpo?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDidÿyouÿwantÿtoÿstayÿthereÿatÿLori'sÿhouseÿwhileÿthingsÿ

    8ÿÿÿwereÿgettingÿworseÿwithÿMoe?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿreallyÿdidn'tÿhaveÿanyÿplaceÿtoÿgo.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWereÿyouÿalsoÿdependentÿonÿMoeÿforÿyourÿdrugs?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿFromÿwhatÿyouÿsawÿhowÿdidÿMoeÿgetÿpeopleÿtoÿkeepÿworkingÿ

 13ÿÿÿforÿhim?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿDrugs.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿExplainÿhowÿthatÿworked.ÿÿ

 16ÿÿÿA.ÿÿÿÿÿOnceÿyouÿfindÿsomeoneÿwhoÿyouÿcanÿdependÿonÿdrugs,ÿaÿ

 17ÿÿÿdrugÿdealer,ÿyouÿwantÿtoÿkeepÿthatÿcontact.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿhowÿdidÿMoeÿuseÿthatÿtoÿhisÿadvantage?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿKeptÿsupplyingÿtheÿdrugs.ÿÿLikeÿmakingÿsureÿyou'reÿnotÿ

 20ÿÿÿsick.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿyouÿmentionedÿbeforeÿifÿtheÿgirlsÿweren'tÿbringingÿ

 22ÿÿÿbackÿmoneyÿthereÿwouldÿbeÿconsequences,ÿright?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿwereÿthoseÿconsequences?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿTheyÿwouldÿnotÿgetÿanyÿdrugs.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 240 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿHowÿmuchÿinvolvementÿdidÿMoeÿhaveÿinÿyourÿday-to-dayÿ

    2ÿÿÿactivities?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿHeÿwasÿatÿtheÿhouseÿmostÿeverydayÿbesidesÿinÿtheÿ

    4ÿÿÿafternoon.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhatÿkindÿofÿthingsÿwouldÿyouÿhaveÿtoÿaskÿFolksÿ

    6ÿÿÿpermissionÿfor?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿToÿgetÿsomethingÿtoÿeat,ÿtoÿgoÿtoÿtheÿstoreÿgetÿ

    8ÿÿÿsomethingÿtoÿdrink.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿToÿleaveÿLori'sÿhouse?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿDidÿyouÿseeÿhimÿcontrollingÿtheÿday-to-dayÿactivitiesÿofÿ

 12ÿÿÿtheÿwomenÿwhoÿprostitutedÿforÿhim?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿHeÿmadeÿsureÿtheyÿwereÿhavingÿdatesÿandÿbringingÿ

 14ÿÿÿinÿmoney.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿHowÿdidÿheÿdoÿthat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿToÿmakeÿsureÿtheirÿcellÿphoneÿwasÿstillÿonÿandÿtoÿmakeÿ

 17ÿÿÿsureÿtheirÿBackpagingÿwasÿupÿandÿrunning.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWouldÿheÿcheckÿinÿwithÿyouÿorÿthemÿaboutÿit?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿ--ÿwhatÿdidÿyouÿknowÿaboutÿthat?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿToÿseeÿifÿIÿwouldÿ--ÿifÿtheÿgirlsÿwereÿoutÿofÿtheÿhouseÿ

 22ÿÿÿmakingÿdatesÿorÿdoingÿanythingÿlikeÿthat.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿHeÿwouldÿaskÿyouÿtheseÿquestions?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwouldÿreportÿbackÿtoÿhimÿonÿtheÿgirls'ÿbehavior?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 241 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWereÿyouÿthereÿforÿwhat'sÿcomeÿtoÿbeÿcalledÿtheÿwalnutÿ

    3ÿÿÿchallenge?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿExplainÿwhatÿhappenedÿwithÿthat.ÿÿ

    6ÿÿÿA.ÿÿÿÿÿOneÿnightÿtheyÿdecidedÿtoÿhaveÿsomeÿofÿtheÿgirlsÿseeÿhowÿ

    7ÿÿÿmanyÿwalnutsÿtheyÿcouldÿfitÿupÿtheirÿbehindÿ--ÿbutt.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿtheyÿdecidedÿtoÿdoÿthis,ÿwhoÿisÿthey?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿMoeÿandÿG,ÿShay,ÿandÿtheÿgirls.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwasÿthereÿaÿbenefitÿtoÿtheÿgirlsÿforÿdoingÿ

 11ÿÿÿthis?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿTheyÿwouldÿgetÿeitherÿcrackÿorÿheroin.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhoÿparticipated?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿAyla,ÿV,ÿKeisha.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWereÿyouÿinÿtheÿhouseÿwhenÿthisÿwasÿgoingÿon?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWereÿyouÿaskedÿtoÿparticipate?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿyourÿresponse?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿsayÿno?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿOnceÿagainÿIÿdon'tÿwantÿtoÿbeÿnakedÿinÿfrontÿofÿguys.ÿÿIÿ

 23ÿÿÿwasÿuncomfortable.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿYouÿwereÿmakingÿmoneyÿandÿgettingÿdrugsÿthroughÿotherÿ

 25ÿÿÿmeans?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 242 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿHowÿdidÿMoeÿreactÿwhenÿsomebodyÿviolatedÿhisÿrules?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿHeÿgotÿangry.ÿÿCutÿthemÿoff.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhatÿdoesÿthatÿmeanÿcutÿthemÿoff?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿNoÿdrugs.ÿÿYouÿhadÿtoÿleaveÿtheÿhouse.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿLori'sÿhouse?ÿÿTheyÿcouldn'tÿstayÿthere?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿYouÿalsoÿmentionedÿthereÿwereÿaÿcoupleÿofÿtimesÿyouÿtookÿ

    9ÿÿÿawayÿsomeÿofÿtheÿwomen'sÿphonesÿatÿMoe'sÿdirection?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿdidÿyouÿhaveÿaÿfallingÿoutÿwithÿMoeÿandÿ

 12ÿÿÿleave?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿExplainÿhowÿthatÿhappened.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿsaidÿIÿwasÿgoingÿtoÿtheÿstoreÿandÿdoÿlaundryÿatÿmyÿ

 16ÿÿÿbrother'sÿhouse,ÿmyÿfriend'sÿhouse,ÿandÿIÿdecidedÿnotÿtoÿgoÿ

 17ÿÿÿback.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿdecideÿtoÿleave?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿSeeingÿwhatÿIÿsawÿwithÿTori,ÿandÿtheÿ--ÿlikeÿbeingÿ

 20ÿÿÿcalled,ÿbeingÿmoreÿandÿmoreÿrestricted.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿFolks'ÿbehaviorÿtowardsÿyouÿchanged;ÿisÿthatÿright?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿGotÿworse?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿyouÿmentionedÿwhatÿyouÿsawÿwithÿTori?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 243 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhoÿisÿTori?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿSheÿisÿmyÿfriendÿwhoÿcameÿtoÿtheÿhouse.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿsheÿworkingÿforÿMoeÿdoÿyouÿknow?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿYouÿdon'tÿknowÿorÿ--ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿdoÿnotÿknow.ÿÿSorry.ÿÿIÿdoÿnotÿknow.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿhappenedÿwithÿher?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿSheÿoverdosed.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿThisÿwasÿatÿLori'sÿhouse?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿsee?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿHerÿandÿIÿwereÿinÿLori'sÿroomÿwithÿAmanda.ÿÿToriÿshotÿ

 14ÿÿÿup.ÿÿAllÿofÿaÿsuddenÿherÿbreathingÿgotÿshallow.ÿÿSheÿwasÿ

 15ÿÿÿslumpedÿover.ÿÿSheÿturnedÿblueÿandÿIÿwasÿscreamingÿforÿtheÿ

 16ÿÿÿNarcan.ÿÿIÿtoldÿMandyÿgetÿtheÿNarcan.ÿÿIÿyelledÿtoÿMoeÿandÿ

 17ÿÿÿHannah.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhat'sÿNarcan?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿAÿlifeÿsavingÿdrugÿforÿoverÿ--ÿreversesÿtheÿeffectsÿofÿ

 20ÿÿÿoverdoses.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿyouÿallÿkeptÿsomeÿNarcanÿinÿtheÿhouse?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿThatÿwasÿnumberÿone.ÿÿWeÿhadÿaÿnumberÿoneÿruleÿeverybodyÿ

 23ÿÿÿtoÿhaveÿthat.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSoÿwhichÿofÿtheÿmenÿwereÿinÿtheÿhouseÿatÿtheÿtimeÿwhenÿ

 25ÿÿÿthisÿhappened?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 244 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿMoeÿandÿG.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿtheyÿdoÿwhenÿToriÿOD's?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿcalledÿ911ÿandÿthenÿMandyÿgotÿonÿtheÿphone.ÿÿHannah,ÿ

    4ÿÿÿG,ÿandÿIÿleftÿtheÿhouse.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿDidÿyouÿbringÿanythingÿwithÿyou?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿWeÿgotÿallÿtheÿstuffÿweÿhadÿinÿtheÿhouse.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿstuff?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿTheÿdrugs.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAnd?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿAndÿtheÿbackpack,ÿyes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhoÿstayedÿbehind?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿMoeÿandÿAmanda.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿdidÿyouÿseeÿVictoriaÿlaterÿthatÿday?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿsee?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿSheÿwasÿup,ÿfine,ÿhigh.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿseeÿanyoneÿgiveÿherÿmoreÿdrugs?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿyouÿmentionedÿthatÿisÿoneÿofÿtheÿreasonsÿyouÿwantedÿ

 20ÿÿÿtoÿleave.ÿÿWasÿthereÿalsoÿsomeÿtensionÿbetweenÿyouÿandÿMoeÿfromÿ

 21ÿÿÿsomeÿskimmingÿoffÿtheÿbags?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿExplainÿaboutÿthat.ÿÿ

 24ÿÿÿA.ÿÿÿÿÿHeÿwasÿoutÿofÿtownÿandÿHannahÿandÿIÿwereÿ--ÿHannahÿwasÿ

 25ÿÿÿreallyÿsick,ÿIÿwasÿsick,ÿsoÿweÿdecidedÿtoÿplaceÿsomeÿemptyÿbagsÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 245 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿinsideÿsoÿitÿwouldÿlookÿlikeÿaÿfullÿbun.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿsomeoneÿfoundÿout?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿthat.ÿÿ

    5ÿÿÿA.ÿÿÿÿÿMoeÿandÿG.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿMoe'sÿreaction?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿHeÿwasÿpissed.ÿÿSorry.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿThat'sÿokay.ÿÿDoÿyouÿrememberÿwhatÿheÿsaidÿorÿdid?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿWeÿwentÿintoÿRowen'sÿroomÿandÿconfrontedÿusÿaboutÿ

 10ÿÿÿtheÿbags.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhenÿheÿconfrontedÿyouÿdoÿyouÿrememberÿanythingÿheÿsaid?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿHeÿwasÿangry.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDidÿheÿsayÿyouÿhaveÿtoÿdoÿanythingÿtoÿmakeÿupÿforÿit?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿhadÿtoÿbagÿup.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWorkÿitÿoff?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿRight.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿHowÿaboutÿG?ÿÿWhatÿwasÿG'sÿreaction?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿDisappointed.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDidÿheÿyellÿatÿyou?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿDidÿheÿtellÿyou,ÿyouÿneededÿtoÿdoÿanything?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDidÿheÿeverÿlayÿhandsÿonÿyou,ÿG?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿthingsÿalsoÿgotÿworseÿbecauseÿMoeÿfoundÿoutÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 246 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿyouÿandÿHannahÿwereÿbasicallyÿ--ÿÿ

    2ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿ--ÿstealingÿdrugs?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿyouÿdecideÿtoÿleave?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhatÿhappened?ÿÿDidÿMoeÿ--ÿatÿsomeÿpointÿheÿfoundÿoutÿ

    8ÿÿÿyouÿdidn'tÿcomeÿback?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿHeÿfiredÿme.ÿÿToldÿmeÿnotÿtoÿcomeÿbackÿtoÿtheÿhouse.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿHowÿdidÿheÿfireÿyou?ÿÿOverÿtheÿphone?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿOverÿtheÿphone.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿToldÿyou,ÿyouÿweren'tÿsupposedÿtoÿcomeÿback?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDidÿyouÿgoÿbackÿtoÿtheÿhouseÿshortlyÿthereafter?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYesÿbecauseÿGÿtoldÿmeÿtoÿcomeÿbackÿtoÿtheÿhouse.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿhappenedÿwhenÿyouÿwentÿback?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿwasÿsickÿsoÿGÿgaveÿmeÿsomethingÿtoÿmakeÿmeÿwell.ÿÿ

 18ÿÿÿHannahÿtookÿmyÿmoneyÿandÿtookÿoutÿmyÿ--ÿmadeÿsureÿIÿhadÿnoÿ

 19ÿÿÿcontacts,ÿtheÿcustomers'ÿnumbers,ÿinÿmyÿphone,ÿandÿthenÿIÿleft.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿSoÿyouÿcouldn'tÿgoÿintoÿbusinessÿonÿyourÿown?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿafterÿthatÿafterÿyouÿwereÿoutÿonÿyourÿown?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿIÿwentÿdownÿaÿlittleÿbit.ÿÿIÿwentÿtoÿmyÿbrother'sÿhouse.ÿÿ

 24ÿÿÿWentÿtoÿmyÿmom'sÿhouse.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWereÿyouÿstillÿusing?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 247 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿdidÿyouÿbeginÿcooperatingÿwithÿlawÿ

    3ÿÿÿenforcement?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿExplainÿhowÿthatÿcameÿtoÿbe.ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿstoleÿmyÿmom'sÿcarÿandÿIÿcalledÿG.ÿÿIÿmetÿAylaÿbackÿinÿ

    7ÿÿÿLori'sÿhouse.ÿÿIÿhadÿaÿcoupleÿticketsÿandÿwhenÿIÿpulledÿoverÿinÿ

    8ÿÿÿEssexÿmyÿmom'sÿOnStarÿstoppedÿtheÿcar.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿtookÿyourÿmom'sÿcarÿtoÿgoÿbackÿtoÿLori'sÿ

 10ÿÿÿhouseÿtoÿbuyÿmoreÿdrugs?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿCorrectÿbecauseÿIÿwasÿsick.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿGÿknewÿyouÿwereÿthere?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿwasÿGÿmadÿthatÿyouÿhadÿcomeÿback?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿButÿyouÿsortÿofÿwent?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYeah.ÿÿIÿmetÿAylaÿoutÿinÿback.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿwhoÿsaidÿyouÿweren'tÿallowedÿinÿtheÿhouse?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿyouÿgotÿdrugsÿfromÿthem?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿbutÿyourÿmom'sÿOnStarÿonÿtheÿcarÿwentÿoffÿ

 23ÿÿÿandÿ--ÿÿ

 24ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿ--ÿtheÿpoliceÿfoundÿyou?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 248 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDidÿyouÿendÿupÿgivingÿinformationÿtoÿlawÿenforcement?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿdecideÿtoÿdoÿthat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿBecause,ÿone,ÿtheÿweightÿofÿTori'sÿoverdoseÿwasÿonÿme.ÿÿ

    6ÿÿÿIÿwasÿgettingÿinÿtrouble.ÿÿItÿwasÿjustÿmyÿbreakingÿpoint.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAlsoÿsomeÿbenefitÿtoÿyou,ÿright?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿYouÿwereÿfacingÿcriminalÿchargesÿatÿtheÿtime?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿfeelÿaboutÿgivingÿinformationÿaboutÿGÿtoÿlawÿ

 12ÿÿÿenforcement?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿBad.ÿÿVeryÿbad.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhy?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿBecauseÿheÿneverÿdidÿanythingÿwrongÿtoÿme.ÿÿHeÿwasÿ--ÿ

 16ÿÿÿalwaysÿmadeÿsureÿIÿate.ÿÿAlwaysÿmadeÿsureÿIÿwasÿlaughing.ÿÿIÿ

 17ÿÿÿwasÿhappy.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿHowÿaboutÿdidÿyouÿhaveÿtheÿsameÿfeelingsÿofÿsadnessÿ

 19ÿÿÿaboutÿgivingÿinformationÿtoÿlawÿenforcementÿaboutÿMoe?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhyÿnot?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿJustÿtheÿwayÿ--ÿhisÿdemeanor.ÿÿHeÿwasÿjustÿniceÿinÿtheÿ

 23ÿÿÿbeginning.ÿÿYesÿIÿmessedÿup,ÿbutÿheÿgotÿangrierÿandÿ--ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿHeÿtreatedÿyouÿbadly?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 249 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿYouÿworkedÿwithÿlawÿenforcementÿforÿaÿcoupleÿmonths;ÿisÿ

    2ÿÿÿthatÿright?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwereÿyouÿpaidÿforÿthatÿwork?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿhowÿmuch?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿthinkÿ100ÿ--ÿIÿcan'tÿreallyÿrememberÿtheÿexactÿamount,ÿ

    8ÿÿÿbutÿ50ÿorÿ100ÿdollarsÿforÿeverything.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿalsoÿreceivedÿsomeÿmoneyÿfromÿtheÿU.S.ÿ

 10ÿÿÿAttorney'sÿOffice;ÿisÿthatÿright?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿaboutÿhowÿmuchÿyouÿreceived?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿRoughlyÿ150ÿIÿbelieve.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿrememberÿgettingÿapproximatelyÿ$5,000ÿforÿ

 15ÿÿÿhousingÿatÿsomeÿpoint?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿExplainÿwhatÿthatÿwasÿfor.ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿmovedÿinÿwithÿmyÿmanagerÿandÿtheyÿpaidÿtheÿhotelsÿ

 19ÿÿÿafter.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAboutÿwhenÿwasÿthis?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿForÿmyÿmove.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿyouÿgetÿthisÿaboutÿ$5,000ÿfromÿtheÿU.S.ÿ

 23ÿÿÿAttorney'sÿOffice?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿAÿcoupleÿmonthsÿago.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAÿcoupleÿmonthsÿago?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 250 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿNo.ÿÿWhenÿweÿdidÿitÿ--ÿsorryÿIÿcan'tÿ--ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿIt'sÿokayÿifÿyouÿdon'tÿremember.ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿdon'tÿremember.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYou'reÿworkingÿnowÿright?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿHowÿmanyÿhoursÿaÿweekÿdoÿyouÿwork?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿ55ÿtoÿ60ÿhoursÿaÿweek.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAreÿyouÿstillÿreceivingÿmoneyÿfromÿtheÿU.S.ÿAttorney'sÿ

    9ÿÿÿOffice?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿFromÿtheÿprosecutor'sÿoffice?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿJustÿcameÿinÿaÿcoupleÿweeksÿagoÿ--ÿtheÿchecks.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿHowÿmuchÿwereÿtheÿchecksÿfor?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿ85ÿandÿ40.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhatÿthoseÿwereÿfor?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿWitnessÿvouchers.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿSoÿthoseÿwereÿtimesÿyouÿshowedÿupÿtoÿprepareÿforÿyourÿ

 18ÿÿÿtestimony?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAnyÿmoreÿthanÿthat?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWasÿthereÿaÿtimeÿwhenÿyouÿboughtÿdrugsÿfromÿGÿasÿpartÿofÿ

 23ÿÿÿaÿcontrolledÿpurchaseÿwithÿDEA?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTellÿusÿaboutÿthat.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 251 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿWeÿmetÿhimÿatÿSubwayÿandÿthatÿwasÿtheÿfirstÿtimeÿIÿsawÿ

    2ÿÿÿhimÿinÿaÿcoupleÿmonths.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿduringÿthatÿbuyÿyouÿtoldÿGÿyouÿwereÿsellingÿtoÿ

    4ÿÿÿotherÿcustomersÿatÿthatÿpoint,ÿright?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWasÿthatÿtrue?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿsayÿthat?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿToÿmakeÿitÿsoundÿlikeÿIÿhadÿcustomersÿtoÿgetÿridÿofÿtheÿ

 10ÿÿÿdrugsÿto.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿHadÿyouÿeverÿboughtÿfromÿGÿlikeÿthatÿbefore?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿHadÿheÿeverÿsoldÿyouÿdrugsÿbefore?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿyou'veÿmentionedÿbeforeÿyouÿdidn'tÿknowÿhimÿtoÿsellÿ

 16ÿÿÿtoÿotherÿpeople,ÿright?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhenÿtheÿtwoÿofÿyouÿwereÿtalkingÿdidÿheÿ

 19ÿÿÿmentionÿanÿopportunity?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿmention?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿHeÿwantedÿmeÿtoÿbagÿupÿforÿhim.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿdidÿheÿwantÿyouÿtoÿdoÿthat?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿHeÿwouldÿletÿmeÿknow.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿdidÿheÿletÿyouÿknow?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 252 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhen?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿThatÿnight.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿheÿwantedÿyouÿtoÿcomeÿbagÿthatÿnight?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿyourÿunderstandingÿaboutÿG'sÿrelationshipÿwithÿ

    7ÿÿÿMoeÿatÿtheÿtime?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿTheyÿwereÿstillÿtogether.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAsÿfarÿasÿyouÿknewÿthingsÿwereÿstillÿtheÿsame?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿtalkÿtoÿyourÿhandlersÿatÿDEAÿorÿEssexÿPDÿ

 12ÿÿÿaboutÿgoingÿtoÿthisÿbaggingÿparty?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdidÿtheyÿtellÿyou?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿTheyÿtoldÿmeÿno.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdidÿyouÿdo?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿ--ÿIÿdidÿitÿanyways.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhy?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿSoÿtoÿmakeÿitÿlookÿlikeÿitÿwasÿgood.ÿÿStillÿlikeÿbeingÿ

 20ÿÿÿonÿgoodÿtermsÿwithÿhimÿstill.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿThoughtÿyouÿwouldÿbeÿmoreÿvaluableÿtoÿthem?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSoÿtellÿusÿwhatÿhappenedÿthatÿnightÿwhenÿyouÿwentÿtoÿtheÿ

 24ÿÿÿbaggingÿparty?ÿÿHowÿdidÿyouÿgetÿthere?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿGÿpickedÿmeÿupÿatÿCumby's.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 253 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿdroveÿyouÿthere?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWasÿthereÿanyoneÿelseÿwithÿhim?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿAÿfemale.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿDidÿyouÿknowÿher?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyouÿgo?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿNorthÿAvenueÿhouse.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿPullÿupÿ98.ÿÿIsÿthisÿtheÿhouseÿyou'reÿtalkingÿabout?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿyou'veÿmentionedÿthisÿisÿtheÿhouseÿwhereÿ

 12ÿÿÿyou'veÿtakenÿFolksÿtoÿreupÿandÿthisÿisÿwhereÿyouÿtalkedÿaboutÿ

 13ÿÿÿgettingÿgunsÿfrom.ÿÿHadÿyouÿeverÿbeenÿinsideÿbefore?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿNotÿuntilÿthatÿnight.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿwhatÿhappenedÿwhenÿyouÿgotÿthereÿthatÿ

 16ÿÿÿnight?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿdidn'tÿknowÿMoeÿwasÿgoingÿtoÿbeÿthereÿandÿheÿopenedÿ

 18ÿÿÿtheÿdoor.ÿÿIÿhidÿbehindÿG.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿhide?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿBecauseÿIÿwasÿafraidÿofÿMoe.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWasÿthisÿtheÿfirstÿtimeÿyouÿhadÿseenÿMoeÿsinceÿyouÿleft?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿafterÿthatÿ--ÿafterÿyouÿhidÿbehindÿG?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿTheyÿopenedÿtheÿdoorÿandÿIÿwentÿintoÿtheÿroom.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿhearÿconversationÿbetweenÿMoeÿandÿGÿaboutÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 254 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿwhetherÿyouÿshouldÿbeÿthere?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿhear?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿMoeÿdidn'tÿwantÿmeÿthere,ÿbutÿGÿsaidÿheÿwantedÿmeÿthere.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿMoeÿultimatelyÿsaidÿfineÿletÿherÿin?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿyouÿdoÿwhenÿyouÿwereÿinside?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿwentÿintoÿaÿroomÿandÿstartedÿbagging.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWasÿtheÿbaggingÿalreadyÿgoingÿonÿwhenÿyouÿwereÿthere?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿdoingÿtheÿbagging?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿThreeÿotherÿgirlsÿIÿbelieve.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿcameÿwithÿG?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿthereÿwasÿalreadyÿdrugsÿonÿtheÿtableÿandÿgirlsÿwereÿ

 16ÿÿÿbagging?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdo?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿjustÿstartedÿbagging.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhatÿdrugsÿwereÿbeingÿbaggedÿthatÿnight?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿHeroinÿandÿcrack.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿHowÿmuchÿdidÿyouÿbag?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿFiveÿsleevesÿ--ÿfiveÿorÿsixÿsleevesÿIÿbelieve.ÿÿItÿwasÿaÿ

 24ÿÿÿlot.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿYouÿpersonally?ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 255 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿHowÿaboutÿtheÿotherÿgirlsÿdidÿyouÿseeÿhowÿmuchÿtheyÿdid?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿAÿlot.ÿÿIÿwayÿpayingÿattentionÿtoÿmyself.ÿÿIÿwasÿ

    4ÿÿÿnervous.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿdidÿyouÿswitchÿfromÿbaggingÿheroinÿtoÿ

    6ÿÿÿbaggingÿcrack?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDidÿyouÿbagÿsomeÿcrackÿthatÿnight?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿHowÿmuchÿdidÿyouÿbag?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿAÿlot.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAnyÿideaÿhowÿmanyÿbags?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿAÿhundred.ÿÿMaybeÿmoreÿthanÿthat.ÿÿIÿcan'tÿ--ÿitÿwasÿaÿ

 14ÿÿÿlot.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿInÿtextÿmessagesÿtoÿDetectiveÿMayÿyouÿsaidÿfourÿthousandÿ

 16ÿÿÿbags?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿIsÿthatÿaccurate?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNo.ÿÿItÿwasÿaÿlotÿthough.ÿÿIÿstoppedÿcounting.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿThatÿwasÿanÿexaggeration?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿstoppedÿcounting.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿHowÿlongÿwouldÿyouÿsayÿyouÿwereÿbaggingÿfor?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿAlmostÿtwoÿandÿaÿhalfÿhours,ÿthreeÿhours.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿwasÿMoeÿdoingÿthisÿtimeÿwhenÿtheÿgirlsÿwereÿ

 25ÿÿÿbagging?ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 256 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿInÿtheÿotherÿroom.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿheÿwithÿifÿyouÿknow?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿThereÿwasÿaÿgirlÿthere.ÿÿTheyÿwereÿplayingÿpoolÿandÿIÿ

    4ÿÿÿwasÿinÿthatÿroom.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhereÿwasÿG?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿInÿtheÿroomÿandÿoutÿofÿtheÿroom.ÿÿMostlyÿinÿtheÿroom.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿthatÿnightÿwasÿthereÿdiscussionÿthatÿyouÿ

    8ÿÿÿheardÿorÿwereÿaÿpartÿofÿbetweenÿMoeÿandÿGÿaboutÿyouÿbailingÿ

    9ÿÿÿsomeoneÿout?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿExplainÿaboutÿthat.ÿÿ

 12ÿÿÿA.ÿÿÿÿÿTheyÿwereÿtalkingÿaboutÿhowÿShayÿwasÿinÿjailÿandÿwantedÿ

 13ÿÿÿmeÿtoÿbailÿhimÿoutÿonÿbond.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhoÿwantedÿyouÿtoÿbailÿhimÿout?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿGÿandÿMoe.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿTheyÿbothÿwereÿthereÿtellingÿyouÿaboutÿthis?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿLaterÿthatÿnightÿdidÿsomethingÿhappen?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿTheyÿgotÿaÿphoneÿcall.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthey?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿMoeÿgotÿaÿphoneÿcall.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknow?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿBecauseÿheÿcameÿinÿtheÿroom.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿsay?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿThatÿtheÿhouseÿgotÿ--ÿsomeoneÿisÿbangingÿonÿtheÿdoorÿandÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 257 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿtheyÿwereÿputtingÿdrugsÿinÿtheÿtoilet.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿNotÿtheÿhouseÿyouÿwereÿin,ÿright?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAnotherÿhouse?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿDidÿyouÿknowÿwhichÿhouseÿitÿwas?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿheÿsaidÿsomeoneÿwasÿbangingÿonÿtheÿdoorÿandÿ

    9ÿÿÿsomeoneÿwasÿflushingÿdrugs?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿthinkÿMandyÿwasÿflushingÿdrugsÿdownÿtheÿtoiletÿ

 11ÿÿÿbecauseÿsheÿwasÿscared.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿyouÿallÿdoÿnext?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿWeÿwentÿoverÿtoÿtheÿhouse.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhereÿwasÿthatÿhouse?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿSouthÿWilliamsÿIÿbelieve.ÿÿIÿdon'tÿknowÿtheÿstreet.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿitÿ--ÿÿ

 17ÿÿÿA.ÿÿÿÿÿItÿwasÿinÿBurlingtonÿthough.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿInÿBurlington.ÿÿAllÿright.ÿÿWhoÿwentÿwithÿyouÿtoÿtheÿ

 19ÿÿÿhouse?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿMoeÿandÿG.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿwentÿinside?ÿÿAnyone?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿTheyÿdid,ÿbothÿMoeÿandÿG.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDidÿyou?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿstayedÿinÿtheÿcar.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿdidÿtheyÿgetÿbackÿinÿtheÿcar?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 258 of 274
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿtheyÿsay?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿTheyÿthoughtÿHannahÿmightÿhaveÿbroughtÿ--ÿtriedÿrobbingÿ

    4ÿÿÿthem.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAnythingÿelseÿthatÿyouÿrememberÿthemÿtalkingÿabout?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿTheÿ--ÿtheyÿwereÿgoingÿtoÿbringÿTowerÿbackÿupÿ--ÿbackÿupÿ

    7ÿÿÿtoÿVermont.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhatÿdoÿyouÿrememberÿaboutÿthatÿpartÿofÿtheÿ

    9ÿÿÿconversation?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿTheyÿwantedÿtoÿhaveÿTowerÿatÿtheÿhouseÿtoÿmakeÿsureÿ

 11ÿÿÿnothingÿwouldÿhappenÿtoÿtheÿhouseÿorÿdrugsÿorÿMandy.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿunderstandÿTowerÿwouldÿbeÿdoing?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿEnforcing.ÿÿMakingÿsureÿ--ÿsecurity.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿyouÿhearÿtalkingÿaboutÿbringingÿTowerÿupÿtoÿ

 15ÿÿÿprovideÿsecurity?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿGÿandÿMoe.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿafterÿthat?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿwasÿbroughtÿhome.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿByÿwho?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿG.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWereÿyouÿpaidÿforÿyourÿworkÿbaggingÿup?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿHowÿwereÿyouÿpaid?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿGÿgaveÿmeÿcrack.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿyouÿdoÿwithÿtheÿcrack?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 259 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿsoldÿmostÿofÿitÿandÿdidÿaÿcoupleÿpieces.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿYouÿwereÿworkingÿasÿaÿconfidentialÿsourceÿforÿEssexÿatÿ

    3ÿÿÿtheÿtime,ÿright,ÿEssexÿPoliceÿDepartment?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿyouÿhadÿsignedÿaÿconfidentialÿsourceÿagreementÿwithÿ

    6ÿÿÿthemÿforÿyourÿwork,ÿright?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿyouÿknewÿthatÿoneÿofÿtheÿtermsÿofÿthatÿagreementÿwasÿ

    9ÿÿÿthatÿyouÿwouldn'tÿbeÿinvolvedÿinÿanyÿillegalÿorÿimproperÿ

 10ÿÿÿactivity,ÿright?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿwhenÿyouÿdidÿsomeÿcrackÿandÿsoldÿsomeÿcrackÿ

 13ÿÿÿthatÿwasÿillegal,ÿright?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAgainstÿyourÿCSÿagreement?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿdoÿit?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿBecauseÿIÿwasÿ--ÿitÿwasÿrightÿinÿfrontÿofÿmeÿandÿtheÿ

 19ÿÿÿtemptationÿwasÿmoreÿthanÿIÿcouldÿhandle.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿYouÿwereÿstillÿaddicted?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿwas.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDidÿyouÿtellÿanyoneÿthatÿyouÿhadÿtakenÿcrackÿandÿsoldÿ

 23ÿÿÿsomeÿofÿit?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNotÿuntilÿlater.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿyouÿtell?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 260 of 274
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿChris.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhoÿisÿChris?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿDetectiveÿMays,ÿOfficer,ÿandÿRobÿDEA.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿlawÿenforcementÿfolksÿthatÿyouÿhadÿbeenÿ

    5ÿÿÿworkingÿwith?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDidÿyouÿdoÿanyÿmoreÿcontrolledÿbuysÿonÿthisÿcaseÿafterÿ

    8ÿÿÿtheÿoneÿyouÿdidÿfromÿGÿinÿtheÿSubwayÿparkingÿlot?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿtoÿwho?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿAylaÿandÿLori.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿIsÿthatÿbeforeÿorÿafter?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿAfter.ÿÿIÿbelieveÿafter.ÿÿSorry.ÿÿIt'sÿbeenÿsoÿlong.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿThat'sÿokay.ÿÿThereÿwasÿaÿtimeÿyouÿdidÿaÿcontrolledÿbuyÿ

 15ÿÿÿintoÿAyla?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿthatÿnight?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿSheÿranÿoffÿwithÿtheÿdrugs.ÿÿSheÿsaidÿsheÿwantedÿtoÿseeÿ

 19ÿÿÿMoeÿandÿIÿgotÿtoÿgoÿtoÿtheÿhouse.ÿÿSoÿsheÿgotÿoutÿofÿtheÿcarÿ

 20ÿÿÿandÿleft.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSheÿtookÿtheÿmoney?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿYouÿmentionedÿMandyÿasÿbeingÿtheÿoneÿatÿthatÿ

 24ÿÿÿotherÿhouseÿthatÿyouÿandÿGÿandÿMoeÿdroveÿtoÿwhenÿheÿgotÿtheÿ

 25ÿÿÿcallÿaboutÿbangingÿonÿtheÿdoor?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 261 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDidÿyouÿknowÿherÿfromÿyourÿtimeÿatÿLori's?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿSheÿwouldÿcomeÿwithÿMoe.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿwasÿherÿroleÿatÿLori'sÿhouse?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿJustÿhangingÿoutÿwithÿMoe.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿSoÿyou'veÿdoneÿthisÿworkÿinÿtheÿbaggingÿpartyÿandÿbaggedÿ

    7ÿÿÿupÿforÿMoeÿandÿG.ÿÿWhatÿwasÿyourÿunderstandingÿnowÿofÿyourÿ

    8ÿÿÿstatusÿinÿtheÿgroup?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿwasÿbackÿin.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿHowÿso?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿGÿsaidÿIÿwasÿbackÿin.ÿÿLikeÿIÿdidn'tÿ--ÿpartÿofÿtheÿ

 12ÿÿÿfamily.ÿÿTheÿunit.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿfromÿwhatÿyouÿsawÿthatÿnightÿwasÿGÿstillÿ

 14ÿÿÿworkingÿwithÿMoe?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDidÿsomethingÿhappenÿtheÿnextÿday?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿthat?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿGÿcalledÿme.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿtellÿyou?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿAskedÿifÿIÿcouldÿholdÿonÿtoÿsomething.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDidÿyouÿknowÿwhatÿitÿwasÿatÿtheÿtime?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNo,ÿbutÿIÿassumed.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAfterÿyouÿgotÿthatÿcallÿwhatÿdidÿyouÿdo?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿcalledÿChrisÿ--ÿDetectiveÿMays.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 262 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿdidÿyouÿtellÿhim?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿThatÿGÿwasÿbringingÿoverÿsomethingÿtoÿmyÿhouse.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿafterÿthat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿGÿcameÿoverÿwithÿaÿgirl.ÿÿTheyÿcameÿinÿmyÿhouse.ÿÿGÿandÿ

    5ÿÿÿtheÿgirlÿwentÿintoÿtheÿbathroom,ÿaskedÿifÿIÿhadÿaÿbag,ÿandÿIÿ

    6ÿÿÿhadÿjustÿwentÿtoÿWal-MartÿsoÿIÿhadÿaÿWal-Martÿbag,ÿandÿIÿgaveÿ

    7ÿÿÿthemÿtheÿbagÿandÿtheyÿwentÿandÿcameÿoutÿwithÿitÿtiedÿupÿandÿGÿ

    8ÿÿÿputÿitÿinÿmyÿcloset.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDidÿyouÿseeÿwhatÿwasÿinÿtheÿbag?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhatÿshapeÿwasÿit?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿLikeÿaÿcerealÿbox.ÿÿLikeÿaÿbox.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿRectangle?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿwhatÿdidÿtheyÿdoÿwithÿtheÿboxÿwrappedÿupÿinÿ

 16ÿÿÿtheÿWal-Martÿbag?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿGÿputÿitÿinÿmyÿclosetÿonÿtheÿtopÿshelf.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿThenÿwhat?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿGÿputÿtheÿpizzaÿonÿmyÿbedÿandÿthenÿtheyÿleft.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿdidÿGÿpayÿyouÿsomehowÿforÿ--ÿÿ

 21ÿÿÿA.ÿÿÿÿÿHeÿgaveÿmeÿaÿtinyÿ20ÿpiece,ÿyes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿletÿmeÿjustÿfinishÿmyÿquestion.ÿÿThatÿwasÿ

 23ÿÿÿpaymentÿforÿholdingÿthatÿpackageÿforÿhim?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿHeÿgaveÿyouÿaÿ20ÿpiece?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 263 of 274
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿCrack?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdoÿwithÿthat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿbrokeÿitÿupÿandÿthenÿIÿcalledÿChris.ÿÿIÿdidÿaÿlittleÿ

    6ÿÿÿbit.ÿÿIÿsmokedÿaÿtinyÿpieceÿofÿitÿandÿthenÿIÿcalledÿChris.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿ--ÿthisÿisÿDetectiveÿMay?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDidÿyouÿultimatelyÿtellÿDetectiveÿMayÿthatÿyouÿhadÿ

 10ÿÿÿsmokedÿsomeÿofÿit?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿtoÿtheÿrestÿofÿit?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIÿdumpedÿitÿinÿmyÿtoiletÿandÿflushedÿit.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿtoldÿDetectiveÿMayÿthisÿpackageÿhasÿbeenÿ

 15ÿÿÿdroppedÿoff?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿhappensÿnext?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿAsÿsoonÿasÿGÿleavesÿChrisÿpullsÿinÿmyÿdrivewayÿandÿIÿgotÿ

 19ÿÿÿtheÿboxÿdownÿfromÿmyÿclosetÿandÿranÿtoÿhisÿcar.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkayÿandÿwhatÿhappened?ÿÿWasÿitÿjustÿtheÿtwoÿofÿyouÿinÿ

 21ÿÿÿtheÿcar?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿwithÿtheÿboxÿthen?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿWeÿstoppedÿbyÿtheÿbank,ÿDetectiveÿMaysÿopenedÿtheÿbox,ÿ

 25ÿÿÿandÿthenÿweÿwentÿtoÿtheÿDEAÿbuilding.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 264 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhoÿopenedÿtheÿbox?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿDetectiveÿMays.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAtÿanyÿpointÿwhenÿyouÿwereÿaloneÿwithÿtheÿboxÿorÿwhenÿ

    4ÿÿÿyouÿandÿDetectiveÿMayÿwereÿwithÿtheÿboxÿdidÿeitherÿofÿyouÿtakeÿ

    5ÿÿÿanythingÿoutÿorÿputÿanythingÿin?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    7ÿÿÿ          MS.ÿSAVNER:ÿÿMayÿIÿapproach?ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    9ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 10ÿÿÿQ.ÿÿÿÿÿI'mÿshowingÿyouÿwhat'sÿbeenÿmarkedÿasÿGovernment'sÿ26A.ÿÿ

 11ÿÿÿDoÿyouÿrecognizeÿthat?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhatÿisÿit?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿThatÿisÿtheÿbagÿthatÿsheÿgaveÿme.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIt'sÿaÿtwo-pageÿdocument.ÿÿDoÿyouÿrecognizeÿbothÿ

 16ÿÿÿpages?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿBothÿofÿthemÿdepictingÿtheÿpackageÿthatÿsheÿgaveÿyouÿ

 19ÿÿÿthatÿday?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAreÿtheyÿ--ÿdoÿtheyÿfairlyÿandÿaccuratelyÿdepictÿtheÿ

 22ÿÿÿpackage?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿ            MS.ÿSAVNER:ÿÿGovernmentÿmovesÿtoÿadmitÿ26A.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 265 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿ          MS.ÿSEN:ÿÿNo,ÿYourÿHonor.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿSoÿadmitted.ÿÿ

    3ÿÿÿ[Governmentÿexhibitÿ26Aÿadmitted]

    4ÿÿÿ          MS.ÿSAVNER:ÿÿPermissionÿtoÿpublish.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    6ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿwhatÿareÿweÿseeingÿhere?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿThatÿisÿtheÿbagÿandÿtheÿbox.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTheÿWal-MartÿbagÿyouÿgaveÿG?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿCanÿweÿgoÿtoÿtheÿnextÿpage?ÿÿWhatÿareÿweÿlookingÿatÿ

 12ÿÿÿhere?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿThat'sÿtheÿinsideÿofÿtheÿbox.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿIsÿthatÿasÿfarÿasÿyouÿallÿwentÿlookingÿinsideÿtheÿbox?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿmentionedÿthatÿfromÿthereÿyouÿdroveÿtoÿtheÿ

 17ÿÿÿDEAÿbuilding?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿthere?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿThreeÿDEAÿagentsÿcameÿout,ÿgrabbedÿtheÿboxÿfromÿChris,ÿ

 21ÿÿÿOfficerÿMays,ÿandÿheÿtookÿmeÿdownÿtoÿtheÿfirstÿfloor.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDidÿyouÿseeÿtheÿcerealÿboxÿafterÿthat?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿonceÿtheÿboxÿwasÿinÿlawÿenforcement'sÿ

 25ÿÿÿhandsÿyouÿhadÿtoÿtellÿsomethingÿtoÿG,ÿright?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 266 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSoÿexplainÿwhatÿhappenedÿfromÿthere?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿtoldÿhimÿthatÿmyÿdadÿ--ÿtheirÿwaterÿheaterÿwasÿbustedÿ

    4ÿÿÿinÿmyÿroom,ÿmyÿdadÿwentÿintoÿmyÿclosetÿandÿfoundÿtheÿboxÿandÿ

    5ÿÿÿcalledÿtheÿcops.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿThatÿwasn'tÿtrue,ÿright?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAtÿwhoseÿdirectionÿdidÿyouÿtellÿthatÿstoryÿtoÿG?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿRob.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDEA?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿDEA.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthisÿwasÿoverÿphoneÿcalls?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿtheÿwaterÿheaterÿwasÿbroken,ÿyourÿdadÿ

 15ÿÿÿfoundÿtheÿbox,ÿandÿwhatÿhappenedÿtoÿtheÿbox?ÿÿWhatÿdidÿyouÿtellÿ

 16ÿÿÿGÿhadÿhappened?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿMyÿdadÿcalledÿtheÿcopsÿandÿtheÿcopsÿhadÿtheÿboxÿandÿIÿ

 18ÿÿÿgotÿarrested.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿhowÿdidÿGÿreactÿwhenÿyouÿtoldÿhimÿthis?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿHeÿwasÿmad.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿanyÿofÿtheÿthingsÿheÿsaidÿtoÿyou?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿDidÿitÿreallyÿhappen.ÿÿLikeÿitÿwasÿsoÿlongÿ--ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿThat'sÿokayÿifÿyouÿdon'tÿremember,ÿbutÿheÿwasÿmad?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 267 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿA.ÿÿÿÿÿHeÿtoldÿmeÿtoÿbringÿtheÿboxÿtoÿhim.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿhimÿthreateningÿyou?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿrememberÿallÿtheÿdetailsÿofÿthoseÿcalls?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿpointÿ--ÿthereÿareÿmultipleÿcalls,ÿright?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿatÿsomeÿpointÿyouÿcalledÿGÿonÿoneÿofÿthoseÿrecordedÿ

    9ÿÿÿcallsÿandÿFolksÿgotÿonÿtheÿphoneÿtoo,ÿright?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 11ÿÿÿ            MS.ÿSAVNER:ÿÿOkay.ÿÿMayÿIÿapproach?ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 13ÿÿÿ            MS.ÿSAVNER:ÿÿAndÿI'veÿjustÿhandedÿtheÿwitnessÿexhibitÿ

 14ÿÿÿ24Aÿwhichÿisÿtheÿdemonstrativeÿtranscriptÿthatÿgoesÿalongÿwithÿ

 15ÿÿÿthatÿcallÿthatÿwasÿjustÿadmittedÿasÿGovernment'sÿ24.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 17ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿIÿwantÿtoÿgoÿthroughÿsomeÿofÿtheÿcontentÿofÿthatÿcallÿ

 19ÿÿÿwithÿyou.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿWe'reÿfairlyÿcloseÿtoÿ4:30.ÿÿIsÿthisÿ

 21ÿÿÿgoingÿtoÿtakeÿmoreÿthanÿfiveÿminutes?ÿÿ

 22ÿÿÿ            MS.ÿSAVNER:ÿÿYes.ÿÿThisÿmightÿbeÿaÿgoodÿplaceÿtoÿ

 23ÿÿÿstop.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿLet'sÿstopÿatÿthisÿ

 25ÿÿÿpoint.ÿÿAgainÿIÿjustÿwantÿtoÿremindÿyouÿnotÿtoÿlearnÿanythingÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 268 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿaboutÿthisÿcaseÿorÿtalkÿwithÿanyoneÿaboutÿtheÿcase.ÿÿWe'llÿseeÿ

    2ÿÿÿyouÿtomorrowÿmorningÿatÿ9ÿo'clock.ÿÿI'mÿgoingÿtoÿstayÿonÿtheÿ

    3ÿÿÿbenchÿtoÿspeakÿwithÿcounsel.ÿÿSeeÿyouÿtomorrow.ÿÿ

    4ÿÿÿ[Juryÿleavesÿatÿ4:30ÿp.m.ÿÿTheÿfollowingÿoccurredÿinÿopenÿcourtÿ

    5ÿÿÿwithoutÿtheÿjuryÿpresent]

    6ÿÿÿ          MS.ÿSAVNER:ÿÿMayÿtheÿwitnessÿstepÿdown?ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿYesÿyouÿmayÿstepÿdown.ÿÿIÿwouldÿaskÿthatÿ

    8ÿÿÿyouÿbeÿhereÿtomorrow.ÿÿOkay.ÿÿAllÿright.ÿÿSoÿtellÿmeÿtheÿ

    9ÿÿÿscheduleÿforÿtomorrow.ÿÿ

 10ÿÿÿ            MS.ÿSAVNER:ÿÿYourÿHonor,ÿweÿobviouslyÿintendÿtoÿ

 11ÿÿÿrecallÿChrissyÿT.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿRight.ÿÿ

 13ÿÿÿ            MS.ÿSAVNER:ÿÿFromÿthereÿweÿwillÿhaveÿaÿcoupleÿchainÿ

 14ÿÿÿofÿcustodyÿwitnesses,ÿagentÿ--ÿor,ÿexcuseÿme,ÿDEAÿTFOÿBenÿAdamsÿ

 15ÿÿÿandÿAgentÿChetwynd,ÿandÿthenÿtheÿchemistÿwhoÿanalyzedÿtheÿdrugsÿ

 16ÿÿÿJamesÿDiSarno,ÿandÿfromÿthereÿweÿplanÿtoÿcallÿKeishaÿWillard.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿAndÿdoÿyouÿanticipateÿthatÿsheÿwillÿ

 18ÿÿÿtestifyÿtomorrow?ÿÿ

 19ÿÿÿ            MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿNowÿyouÿhaveÿ

 21ÿÿÿovernight.ÿÿIsÿthereÿanyÿwayÿthatÿyouÿcouldÿreviewÿtheÿtapeÿ

 22ÿÿÿrecordingsÿthatÿyouÿwantedÿtoÿuseÿinÿregardÿtoÿthisÿparticularÿ

 23ÿÿÿwitness?ÿÿ

 24ÿÿÿ            MS.ÿSEN:ÿÿYourÿHonor,ÿweÿwillÿattemptÿtoÿdoÿthatÿ

 25ÿÿÿtomorrowÿduringÿcross,ÿbutÿifÿwe'reÿunableÿtoÿforÿtechnicalÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 269 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿreasons,ÿweÿmayÿ--ÿweÿdoÿhaveÿaÿsubpoenaÿpreparedÿthatÿweÿwouldÿ

    2ÿÿÿbeÿableÿtoÿserveÿherÿwithÿit.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿButÿitÿwouldÿbeÿaÿwholeÿlotÿsmarterÿjustÿ

    4ÿÿÿtoÿgetÿitÿdoneÿasÿpartÿofÿherÿtestimony.ÿÿRight.ÿÿOkay.ÿÿSoÿdoÿ

    5ÿÿÿyouÿhaveÿanÿexpectationÿofÿWednesdayÿandÿThursdayÿwitnessesÿ

    6ÿÿÿthatÿyouÿintendÿtoÿcallÿonÿthoseÿdates?ÿÿ

    7ÿÿÿ          MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿWeÿplanÿtoÿcontinueÿ

    8ÿÿÿwithÿStevenÿHiggins,ÿexpertÿonÿdrugÿaddiction.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿThisÿisÿonÿWednesday?ÿÿ

 10ÿÿÿ            MS.ÿSAVNER:ÿÿYes.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 12ÿÿÿ            MS.ÿSAVNER:ÿÿThenÿKatelynnÿC.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿYup.ÿÿ

 14ÿÿÿ            MS.ÿSAVNER:ÿÿJasmineÿL.ÿandÿDanielleÿM.ÿandÿIÿthinkÿ

 15ÿÿÿthatÿwillÿbeÿThursday.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 17ÿÿÿ            MS.ÿSAVNER:ÿÿI'mÿsorry.ÿÿWednesday.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿThat'sÿWednesday.ÿÿThenÿThursday.ÿÿ

 19ÿÿÿ            MS.ÿSAVNER:ÿÿYes.ÿÿTheÿlastÿofÿtheÿvictims,ÿAylaÿL.ÿÿ

 20ÿÿÿandÿthenÿDEAÿAgentÿDanÿMerchandÿforÿsomeÿphysicalÿevidence,ÿandÿ

 21ÿÿÿthenÿtheÿelectronicÿevidenceÿthroughÿforensicÿexaminerÿFrankÿ

 22ÿÿÿThorntonÿandÿMarilynÿEpp.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿOkay,ÿandÿwhatÿdoesÿthatÿleaveÿyouÿwithÿ

 24ÿÿÿonÿMonday?ÿÿ

 25ÿÿÿ            MS.ÿSAVNER:ÿÿWellÿit'sÿpossibleÿwe'llÿbeÿdoneÿonÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 270 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿThursday,ÿbutÿIÿthinkÿtheÿexpectationÿisÿthatÿMissÿEpp'sÿ

    2ÿÿÿtestimonyÿmayÿcarryÿoverÿintoÿMonday.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿOkay,ÿbutÿcertainlyÿyouÿanticipateÿthatÿ

    4ÿÿÿtheÿcaseÿshiftsÿtoÿtheÿdefendant'sÿcaseÿbyÿMonday?ÿÿ

    5ÿÿÿ          MS.ÿSAVNER:ÿÿIÿthinkÿthat'sÿaÿfairÿassessment.ÿÿYes.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿThankÿyouÿandÿIÿhaveÿaÿroughÿ

    7ÿÿÿideaÿhowÿit'sÿgoing.ÿÿYou'reÿrightÿonÿscheduleÿsoÿwe'llÿseeÿyouÿ

    8ÿÿÿtomorrowÿmorning.ÿÿIsÿthereÿanythingÿ--ÿwell,ÿfirstÿofÿall,ÿIÿ

    9ÿÿÿguessÿtheÿdefendantÿhasÿnotÿsubmittedÿaÿmemorandumÿinÿresponseÿ

 10ÿÿÿtoÿtheÿmotionÿinÿlimineÿtoÿexcludeÿyourÿwitnesses.ÿÿ

 11ÿÿÿ            MS.ÿSEN:ÿÿYourÿHonor,ÿweÿwillÿfileÿthatÿthisÿevening.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿYourÿargumentÿIÿwouldÿ--ÿwellÿI'veÿ

 13ÿÿÿreadÿobviouslyÿtheÿmotion.ÿÿTheÿquestionÿthatÿIÿhaveÿareÿtheÿ

 14ÿÿÿwitnessesÿthatÿyouÿhaveÿcalledÿareÿtheyÿallÿinvolvedÿinÿtheÿ

 15ÿÿÿprostitutionÿactivity?ÿÿ

 16ÿÿÿ            MS.ÿSEN:ÿÿAtÿleastÿtwoÿofÿthemÿare,ÿYourÿHonor.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 18ÿÿÿ            MS.ÿSEN:ÿÿAndÿpossiblyÿmoreÿandÿsomeÿ--ÿsoÿsomeÿofÿ

 19ÿÿÿthemÿwereÿinvolvedÿinÿprostitutingÿduringÿthisÿperiodÿofÿtimeÿ

 20ÿÿÿandÿhaveÿdirectÿobservationsÿofÿMr.ÿFolksÿinteractingÿwithÿthisÿ

 21ÿÿÿgroupÿofÿwomen.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSoÿwhatÿyou'reÿsayingÿisÿthatÿatÿ

 23ÿÿÿleastÿinÿregard,ÿfirstÿofÿall,ÿtoÿtheÿobservationsÿtheyÿcanÿ

 24ÿÿÿtestifyÿtoÿthat,ÿbutÿmoreÿthanÿthatÿtheÿwayÿtheyÿwouldÿtreatÿitÿ

 25ÿÿÿisÿnotÿcharacterÿevidence.ÿÿItÿisÿevidenceÿaboutÿhowÿmembersÿofÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 271 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿthisÿparticularÿcriminalÿactivityÿwereÿbeingÿtreatedÿinÿ

    2ÿÿÿgeneral.ÿÿIsÿthatÿyourÿargument?ÿÿ

    3ÿÿÿ          MS.ÿSEN:ÿÿWellÿexactly,ÿYourÿHonor,ÿandÿinÿfactÿifÿ

    4ÿÿÿtheÿCourtÿwouldÿrecall,ÿweÿhadÿmovedÿtoÿexcludeÿevidenceÿbeforeÿ

    5ÿÿÿtrialÿofÿtheÿtestimonyÿofÿtheseÿwitnessesÿthatÿtheÿGovernmentÿ

    6ÿÿÿwasÿcallingÿwomenÿwhoÿareÿnotÿpartÿ--ÿtheÿfourÿchargedÿwomenÿ--ÿ

    7ÿÿÿtheÿfourÿhumanÿtraffickingÿwomenÿinÿcountsÿ10ÿtoÿ15,ÿandÿatÿ

    8ÿÿÿthatÿpointÿtheÿCourtÿhadÿsuggestedÿthatÿtheyÿwouldÿbeÿallowedÿ

    9ÿÿÿtoÿputÿonÿthoseÿwitnessesÿtoÿshowÿthatÿ--ÿtoÿdemonstrateÿthatÿ

 10ÿÿÿthisÿwasÿaÿpatternÿofÿbehavior,ÿandÿsoÿtheseÿwitnessesÿthatÿtheÿ

 11ÿÿÿdefenseÿisÿcallingÿareÿwitnessesÿwhoÿwereÿinvolvedÿduringÿtheÿ

 12ÿÿÿsameÿtimeÿperiodÿwithÿobservationsÿdirectlyÿrelatedÿtoÿ--ÿIÿ

 13ÿÿÿmeanÿifÿtheÿGovernmentÿcanÿputÿinÿtheseÿotherÿwitnessesÿwhoÿareÿ

 14ÿÿÿnotÿchargedÿtoÿtalkÿaboutÿwhatÿtheyÿobserved,ÿIÿthinkÿthatÿtheÿ

 15ÿÿÿdefenseÿshouldÿbeÿableÿtoÿcallÿitsÿownÿwitnesses.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿSoÿasÿfarÿasÿyouÿknowÿnoneÿofÿtheÿ

 17ÿÿÿwitnessesÿthatÿyouÿintendÿtoÿcallÿwouldÿbeÿunrelatedÿtoÿtheÿ

 18ÿÿÿprostitutionÿactivity.ÿÿTheyÿareÿtalkingÿaboutÿnotÿcharacterÿ

 19ÿÿÿevidence,ÿbutÿtheyÿareÿtalkingÿaboutÿhowÿtheyÿwereÿtreatedÿinÿ

 20ÿÿÿthisÿparticularÿcriminalÿenterpriseÿasÿwellÿasÿhowÿotherÿpeopleÿ

 21ÿÿÿwereÿbeingÿtreated.ÿÿIsÿthatÿtheÿdistinctionÿtoÿit,ÿtheÿ

 22ÿÿÿcharacterÿevidenceÿmotionÿthatÿtheÿGovernmentÿhad?ÿÿ

 23ÿÿÿ            MS.ÿSEN:ÿÿThere'sÿthatÿandÿthereÿareÿsomeÿwitnessesÿ

 24ÿÿÿasÿwell,ÿYourÿHonor,ÿwhoÿknewÿtheÿwitnessesÿwereÿtestifyingÿ

 25ÿÿÿfromÿbeforehandÿandÿtheyÿwouldÿ--ÿtoÿtheÿextentÿthatÿtheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 272 of 274
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.
ÿ
    1ÿÿÿGovernment'sÿwitnessesÿtestifiedÿtoÿthings,ÿforÿexample,ÿifÿ

    2ÿÿÿsomeoneÿsaysÿthatÿIÿwasÿnotÿdoingÿBackpageÿbeforeÿsuchÿandÿsuchÿ

    3ÿÿÿtime,ÿweÿhaveÿwitnessesÿwithÿdirectÿknowledgeÿwhoÿwouldÿsayÿ

    4ÿÿÿthatÿtheyÿknewÿthatÿthatÿperson,ÿforÿexample,ÿwasÿinvolvedÿinÿ

    5ÿÿÿprostitution.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿButÿthatÿ--ÿtheÿmotionÿrelatesÿ

    7ÿÿÿspecificallyÿtoÿwhatÿtheyÿcallÿcharacterÿevidenceÿandÿthatÿisÿ

    8ÿÿÿthatÿgoodÿconductÿbyÿtheÿdefendant.ÿÿWhatÿyou'reÿsuggestingÿisÿ

    9ÿÿÿit'sÿnotÿcomingÿinÿ--ÿanyÿofÿtheÿevidenceÿthat'sÿcomingÿinÿisÿ

 10ÿÿÿgoodÿconductÿevidence.ÿÿItÿisÿallÿreflectiveÿofÿhowÿpeopleÿ

 11ÿÿÿengagedÿinÿthisÿcriminalÿactivityÿwereÿbeingÿtreated,ÿandÿthenÿ

 12ÿÿÿyouÿmightÿalsoÿhaveÿevidenceÿtoÿsuggestÿthatÿsomeÿofÿtheÿ

 13ÿÿÿcontradictoryÿ--ÿwellÿyouÿmightÿofferÿcontradictoryÿevidenceÿasÿ

 14ÿÿÿtoÿwhatÿoneÿorÿmoreÿofÿtheÿwitnessesÿdidÿorÿreacted?ÿÿ

 15ÿÿÿ            MS.ÿSEN:ÿÿThatÿisÿcorrect,ÿYourÿHonor.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿIsÿthatÿwhatÿyou'reÿsaying?ÿÿ

 17ÿÿÿ            MS.ÿSEN:ÿÿYes,ÿYourÿHonor,ÿandÿactuallyÿifÿIÿcouldÿ

 18ÿÿÿjustÿconsultÿwithÿMr.ÿKaplanÿforÿaÿminute?ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 20ÿÿÿ            MS.ÿSEN:ÿÿNothingÿelseÿonÿthatÿpoint.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿOnlyÿreasonÿ--ÿyouÿsubmitÿthat.ÿÿ

 22ÿÿÿTheÿonlyÿreasonÿIÿbringÿitÿupÿis,ÿofÿcourse,ÿwhenÿyouÿreadÿaÿ

 23ÿÿÿmotionÿyouÿalwaysÿtryÿtoÿfigureÿoutÿwhatÿisÿtheÿotherÿsideÿandÿ

 24ÿÿÿthat'sÿwhatÿIÿthoughtÿwasÿtheÿotherÿsideÿandÿthatÿisÿcorrectÿIÿ

 25ÿÿÿguess.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 273 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿ          MS.ÿSEN:ÿÿYes,ÿYourÿHonor.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿIt'sÿnotÿcharacterÿevidence.ÿÿIt'sÿ

    3ÿÿÿdescriptionÿ--ÿyouÿcallÿitÿaÿpatternÿofÿactivity,ÿbutÿit'sÿaÿ

    4ÿÿÿdescriptionÿofÿhowÿheÿwouldÿrelateÿtoÿallÿofÿtheÿotherÿpersonsÿ

    5ÿÿÿwhoÿbecameÿworkersÿforÿhim.ÿÿ

    6ÿÿÿ          MS.ÿSEN:ÿÿIÿthinkÿthat'sÿcorrect,ÿYourÿHonor,ÿandÿifÿ

    7ÿÿÿYourÿHonorÿmightÿrecallÿthatÿIÿthinkÿMr.ÿKaplanÿhadÿstatedÿIÿ

    8ÿÿÿthinkÿveryÿearlyÿonÿinÿjuryÿselectionÿthat,ÿyouÿknow,ÿthisÿisÿ

    9ÿÿÿnotÿaboutÿgivingÿourÿclientÿaÿgoodÿcitizenshipÿaward.ÿÿWe'reÿ

 10ÿÿÿnotÿhereÿtoÿargueÿhisÿcharacter.ÿÿWe'reÿhereÿtoÿargueÿsortÿofÿ

 11ÿÿÿtheÿfactsÿandÿsoÿtheseÿwouldÿbeÿfactÿwitnesses,ÿYourÿHonor.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿOkay,ÿandÿIÿdon'tÿknowÿwhoÿwroteÿtheÿmemoÿ

 13ÿÿÿandÿtheÿmotionÿforÿtheÿGovernment,ÿbutÿyouÿcanÿseeÿthatÿthisÿisÿ

 14ÿÿÿaÿlittleÿbitÿofÿaÿshiftÿfromÿwhatÿhasÿ--ÿwhatÿisÿtraditionalÿ

 15ÿÿÿgoodÿcharacterÿevidenceÿtoÿwhatÿtheÿdefenseÿhasÿsaid.ÿÿIfÿyouÿ

 16ÿÿÿwantÿtoÿaddÿanyÿsupplementaryÿmemorandaÿtoÿthat,ÿthatÿmayÿbeÿ

 17ÿÿÿhelpful.ÿÿ

 18ÿÿÿ            MS.ÿSAVNER:ÿÿYourÿHonor,ÿwillÿweÿhaveÿaÿchanceÿtoÿatÿ

 19ÿÿÿleastÿbeÿheardÿonÿtheÿmotionÿonceÿit'sÿbeenÿbriefedÿbyÿtheÿ

 20ÿÿÿotherÿside?ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿOhÿabsolutely.ÿÿRight.ÿÿAbsolutely,ÿbutÿ

 22ÿÿÿyouÿshouldÿknowÿthatÿwhenÿIÿgetÿ--ÿI'mÿsureÿyouÿknowÿthatÿ--ÿ

 23ÿÿÿwellÿMr.ÿDarrowÿI'mÿsureÿwouldÿknowÿthatÿ--ÿIÿmeanÿIÿgetÿtheÿ

 24ÿÿÿmotion,ÿIÿreadÿit,ÿandÿthen,ÿyouÿknow,ÿwhatÿisÿtheÿwholeÿ

 25ÿÿÿpictureÿhere.ÿÿIsÿthisÿreallyÿcharacterÿevidenceÿorÿisÿitÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 467 Filed 05/31/19 Page 274 of 274
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.
ÿ
    1ÿÿÿreallyÿdescriptionÿofÿhowÿpeopleÿwereÿbeingÿtreatedÿinÿresponseÿ

    2ÿÿÿtoÿtheÿtestimonyÿthatÿyouÿsubmittedÿfromÿtheÿvariousÿ

    3ÿÿÿparticipantsÿasÿtoÿhowÿtheyÿwereÿtreated.ÿÿAnyway.ÿÿ

    4ÿÿÿ          MS.ÿSAVNER:ÿÿThankÿyou.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿThankÿyou.

    6ÿÿÿ[Adjournedÿatÿ4:40ÿp.m.]

    7ÿÿÿ

    8ÿÿÿ                    C E R T I F I C A T I O N

    9ÿÿÿ                                 ÿ

 10ÿÿÿ      Iÿcertifyÿthatÿtheÿforegoingÿisÿaÿcorrectÿtranscript

 11ÿÿÿfromÿtheÿrecordÿofÿproceedingsÿinÿtheÿabove-entitledÿmatter.

 12ÿÿÿ

 13

 14

 15

 16ÿÿÿMayÿ30,ÿ2019ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ________________________

 17ÿÿÿDateÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿJoAnnÿQ.ÿCarson,ÿRMR,CRR

 18ÿÿÿ

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
